EXHIBIT 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 12, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1 General

     1   

SECTION 1.2 Specific Terms

     1   

SECTION 1.3 Usage of Terms

     2   

SECTION 1.4 [Reserved]

     2   

SECTION 1.5 No Recourse

     3   

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1 Representations and Warranties of Seller

     4   

SECTION 3.2 Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1 Protection of Title of Purchaser

     8   

SECTION 4.2 Other Liens or Interests

     10   

SECTION 4.3 Costs and Expenses

     10   

SECTION 4.4 Indemnification

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2 Reassignment of Purchased Receivables

     13   

SECTION 5.3 Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1 Liability of Seller

     13   

SECTION 6.2 Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3 Limitation on Liability of Seller and Others

     14   

SECTION 6.4 Seller May Own Notes or the Certificate

     14   

SECTION 6.5 Amendment

     14   

SECTION 6.6 Notices

     15   

SECTION 6.7 Merger and Integration

     15   

SECTION 6.8 Severability of Provisions

     16   

SECTION 6.9 Intention of the Parties

     16   

SECTION 6.10 Governing Law

     17   

SECTION 6.11 Counterparts

     17   

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer

     17   

SECTION 6.13 Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES   

Schedule A — Schedule of Receivables

  

Schedule B — Representations and Warranties from the Seller as to the
Receivables

  

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 12, 2013, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of June 12, 2013, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2013-3, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 20, 2013.

“Issuer” means AmeriCredit Automobile Receivables Trust 2013-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement, the Underwriting Agreement and the Note
Purchase Agreement. The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By   /s/ Rob Pigott   Name: Rob Pigott   Title: Assistant Vice President,
Corporate Finance AMERICREDIT FINANCIAL SERVICES,   INC., as Seller By   /s/
Sheli Fitzgerald   Name: Sheli Fitzgerald   Title: Senior Vice President,
Corporate Finance

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By   /s/ Kristen Driscoll   Name: Kristen Driscoll   Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

 

SCH-A-1



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

432156180

    450716261        450741632        450766852        450792494       
450817689        450842919        450868047        450893276        450918420   
    450943469        450968615        450998216        450514245       
450540125        450565981        450592100        450617899        450643804   
    450669411   

432409712

    450716279        450741640        450766860        450792502       
450817697        450842927        450868054        450893284        450918438   
    450943477        450968623        435959937        450514252       
450540133        450565999        450592118        450617907        450643812   
    450669429   

432505337

    450716287        450741657        450766878        450792510       
450817705        450842935        450868062        450893292        450918446   
    450943485        450968631        436523351        450514260       
450540141        450566005        450592126        450617915        450643820   
    450669437   

433608973

    450716295        450741665        450766886        450792528       
450817713        450842943        450868070        450893300        450918453   
    450943493        450968649        436629810        450514278       
450540158        450566013        450592142        450617923        450643838   
    450669445   

433672177

    450716303        450741673        450766894        450792536       
450817721        450842950        450868088        450893318        450918461   
    450943501        450968656        436711915        450514286       
450540166        450566021        450592159        450617931        450643846   
    450669452   

434496931

    450716311        450741681        450766902        450792544       
450817739        450842968        450868096        450893326        450918479   
    450943519        450968664        436782494        450514294       
450540174        450566047        450592167        450617949        450643853   
    450669460   

434623815

    450716329        450741699        450766910        450792551       
450817747        450842976        450868104        450893334        450918487   
    450943527        450968672        436782569        450514302       
450540182        450566054        450592175        450617956        450643861   
    450669478   

435402557

    450716337        450741707        450766928        450792569       
450817754        450842984        450868112        450893342        450918495   
    450943535        450968680        436798425        450514310       
450540190        450566062        450592183        450617972        450643879   
    450669486   

435411673

    450716345        450741715        450766936        450792577       
450817762        450842992        450868120        450893359        450918503   
    450943543        450968698        436829915        450514328       
450540208        450566070        450592191        450617980        450643887   
    450669494   

435498423

    450716360        450741723        450766944        450792585       
450817770        450843008        450868138        450893367        450918511   
    450943550        450968706        437166887        450514336       
450540216        450566088        450592209        450617998        450643895   
    450669502   

435541479

    450716378        450741731        450766951        450792593       
450817788        450843016        450868146        450893375        450918529   
    450943568        450968714        441162922        450514344       
450540224        450566096        450592217        450618004        450643903   
    450669510   

435629563

    450716386        450741749        450766969        450792601       
450817796        450843024        450868153        450893383        450918537   
    450943576        450968722        441201720        450514351       
450540232        450566104        450592225        450618012        450643911   
    450669528   

435685490

    450716394        450741756        450766985        450792619       
450817804        450843032        450868161        450893391        450918545   
    450943584        450968730        441263076        450514369       
450540257        450566112        450592233        450618020        450643929   
    450669536   

435760558

    450716402        450741764        450766993        450792627       
450817812        450843040        450868179        450893409        450918552   
    450943592        450968748        441271897        450514377       
450540265        450566120        450592241        450618038        450643937   
    450669544   

435793153

    450716410        450741772        450767009        450792635       
450817820        450843057        450868187        450893417        450918560   
    450943600        450968755        441288107        450514385       
450540281        450566138        450592258        450618046        450643945   
    450669551   

435961768

    450716428        450741780        450767017        450792643       
450817838        450843065        450868195        450893425        450918578   
    450943618        450968763        441342839        450514393       
450540299        450566146        450592266        450618053        450643952   
    450669569   

435963541

    450716436        450741798        450767025        450792650       
450817846        450843073        450868203        450893433        450918586   
    450943626        450968771        450532452        450514401       
450540307        450566153        450592274        450618061        450643960   
    450669577   

435964937

    450716444        450741806        450767033        450792668       
450817853        450843081        450868211        450893441        450918594   
    450943634        450968789        450552328        450514419       
450540315        450566161        450592282        450618079        450643978   
    450669585   

436016737

    450716451        450741814        450767041        450792676       
450817861        450843099        450868229        450893458        450918602   
    450943642        450968797        450891460        450514427       
450540323        450566179        450592290        450618087        450643986   
    450669593   

436034011

    450716469        450741822        450767058        450792684       
450817879        450843107        450868237        450893466        450918610   
    450943659        450968805        450908090        450514435       
450540331        450566187        450592316        450618095        450643994   
    450669601   

436046502

    450716477        450741830        450767066        450792692       
450817887        450843115        450868245        450893482        450918628   
    450943667        450968813        434333415        450514443       
450540349        450566195        450592324        450618103        450644000   
    450669627   

436054464

    450716485        450741848        450767074        450792700       
450817903        450843123        450868252        450893490        450918636   
    450943675        450968821        434358032        450514450       
450540356        450566203        450592340        450618111        450644018   
    450669635   

436058739

    450716493        450741855        450767082        450792718       
450817911        450843131        450868260        450893508        450918644   
    450943683        450968839        434394391        450514468       
450540364        450566211        450592357        450618129        450644026   
    450669643   

436064596

    450716501        450741863        450767090        450792726       
450817929        450843149        450868278        450893516        450918651   
    450943691        450968847        434403713        450514476       
450540372        450566237        450592365        450618137        450644034   
    450669650   

436071559

    450716519        450741871        450767108        450792734       
450817937        450843156        450868286        450893524        450918669   
    450943709        450968854        434430054        450514484       
450540380        450566245        450592373        450618145        450644042   
    450669668   

436075808

    450716527        450741889        450767116        450792742       
450817945        450843164        450868294        450893532        450918677   
    450943717        450968862        432256048        450514500       
450540398        450566252        450592399        450618152        450644059   
    450669692   

436081541

    450716535        450741897        450767124        450792759       
450817952        450843172        450868302        450893540        450918685   
    450943725        450968870        432334928        450514518       
450540406        450566260        450592407        450618160        450644067   
    450669700   

436090955

    450716543        450741905        450767132        450792767       
450817960        450843180        450868310        450893557        450918693   
    450943733        450968888        432566768        450514526       
450540414        450566278        450592415        450618178        450644075   
    450669718   

436103642

    450716550        450741913        450767140        450792775       
450817978        450843198        450868328        450893565        450918701   
    450943741        450968896        432595932        450514534       
450540422        450566286        450592423        450618186        450644083   
    450669726   

436107296

    450716568        450741921        450767157        450792783       
450817986        450843206        450868336        450893573        450918719   
    450943758        450968904        432702090        450514542       
450540430        450566294        450592431        450618194        450644091   
    450669734   

436138994

    450716576        450741939        450767165        450792791       
450817994        450843214        450868344        450893581        450918727   
    450943766        450968912        432759009        450514559       
450540448        450566302        450592449        450618202        450644109   
    450669742   

436143309

    450716584        450741947        450767173        450792809       
450818026        450843222        450868351        450893599        450918735   
    450943774        450968920        432841922        450514567       
450540455        450566310        450592456        450618210        450644117   
    450669759   

436154496

    450716592        450741954        450767181        450792817       
450818034        450843230        450868377        450893607        450918743   
    450943782        450968938        432842144        450514575       
450540463        450566328        450592464        450618228        450644125   
    450669767   

436168991

    450716600        450741962        450767199        450792825       
450818042        450843248        450868385        450893615        450918750   
    450943790        450968946        433314457        450514583       
450540471        450566336        450592472        450618236        450644133   
    450669775   

436182927

    450716618        450741970        450767207        450792833       
450818059        450843255        450868393        450893623        450918768   
    450943808        450968953        433917424        450514591       
450540497        450566344        450592480        450618244        450644141   
    450669783   

436196190

    450716626        450741988        450767215        450792841       
450818067        450843263        450868401        450893631        450918776   
    450943816        450968961        434116844        450514609       
450540505        450566369        450592498        450618269        450644166   
    450669791   

436214175

    450716634        450741996        450767223        450792858       
450818075        450843271        450868419        450893649        450918784   
    450943824        450968979        434137592        450514617       
450540513        450566377        450592506        450618277        450644182   
    450669809   

436222970

    450716642        450742002        450767231        450792866       
450818083        450843289        450868427        450893656        450918792   
    450943832        450968987        434220422        450514625       
450540521        450566393        450592514        450618285        450644190   
    450669817   

436223598

    450716659        450742010        450767249        450792874       
450818091        450843297        450868435        450893664        450918800   
    450943840        450968995        434274676        450514641       
450540539        450566401        450592522        450618293        450644208   
    450669825   

436225627

    450716667        450742028        450767256        450792882       
450818109        450843313        450868443        450893672        450918818   
    450943857        450969001        434295788        450514658       
450540547        450566419        450592530        450618301        450644216   
    450669833   

436243851

    450716675        450742036        450767264        450792890       
450818117        450843321        450868450        450893680        450918826   
    450943873        450969019        434481693        450514666       
450540554        450566427        450592555        450618319        450644224   
    450669841   

436266555

    450716683        450742044        450767272        450792908       
450818125        450843339        450868468        450893698        450918834   
    450943881        450969027        434496477        450514674       
450540562        450566435        450592563        450618327        450644232   
    450669858   

436267678

    450716691        450742051        450767280        450792916       
450818133        450843347        450868476        450893706        450918842   
    450943899        450969035        434552345        450514682       
450540570        450566443        450592571        450618335        450644240   
    450669866   

436287072

    450716709        450742069        450767298        450792924       
450818141        450843354        450868484        450893714        450918859   
    450943907        450969043        434568606        450514690       
450540588        450566450        450592589        450618343        450644257   
    450669874   

436305841

    450716725        450742077        450767306        450792932       
450818158        450843362        450868492        450893722        450918867   
    450943915        450969050        434602520        450514708       
450540596        450566468        450592597        450618350        450644265   
    450669882   

436334486

    450716733        450742085        450767314        450792940       
450818166        450843370        450868500        450893730        450918875   
    450943923        450969068        434632659        450514716       
450540604        450566476        450592605        450618368        450644273   
    450669890   

436340855

    450716741        450742093        450767322        450792957       
450818174        450843388        450868518        450893748        450918883   
    450943931        450969076        434644464        450514724       
450540612        450566484        450592613        450618376        450644281   
    450669916   

436349690

    450716758        450742101        450767330        450792965       
450818182        450843404        450868526        450893755        450918891   
    450943949        450969084        434695052        450514732       
450540638        450566492        450592621        450618384        450644299   
    450669924   

436356745

    450716766        450742127        450767348        450792973       
450818190        450843412        450868534        450893763        450918909   
    450943956        450969100        434951604        450514740       
450540646        450566500        450592639        450618392        450644307   
    450669932   

436371777

    450716774        450742135        450767355        450792981       
450818208        450843420        450868542        450893771        450918917   
    450943964        450969118        435099999        450514757       
450540653        450566518        450592647        450618400        450644315   
    450669940   

436372536

    450716782        450742143        450767363        450792999       
450818216        450843438        450868559        450893789        450918925   
    450943972        450969126        435136379        450514765       
450540661        450566526        450592654        450618418        450644323   
    450669957   

436375265

    450716790        450742150        450767371        450793005       
450818224        450843446        450868567        450893797        450918933   
    450943980        450969134        435231196        450514773       
450540679        450566534        450592662        450618426        450644331   
    450669965   

436387104

    450716808        450742168        450767389        450793013       
450818232        450843453        450868583        450893805        450918941   
    450943998        450969142        435255450        450514781       
450540687        450566559        450592670        450618434        450644349   
    450669973   

436390165

    450716816        450742176        450767397        450793021       
450818240        450843461        450868591        450893813        450918958   
    450944004        450969159        435278007        450514799       
450540695        450566567        450592688        450618442        450644356   
    450669981   

436399307

    450716824        450742184        450767405        450793039       
450818257        450843479        450868609        450893821        450918966   
    450944012        450969167        435345855        450514815       
450540703        450566575        450592704        450618459        450644364   
    450669999   

436416101

    450716832        450742192        450767413        450793047       
450818265        450843487        450868617        450893839        450918974   
    450944020        450969175        435395850        450514823       
450540711        450566583        450592712        450618467        450644372   
    450670005   

436439988

    450716840        450742200        450767421        450793054       
450818273        450843495        450868625        450893847        450918990   
    450944038        450969183        435403688        450514831       
450540729        450566591        450592720        450618475        450644380   
    450670013   

436473060

    450716857        450742218        450767439        450793062       
450818281        450843503        450868633        450893854        450919006   
    450944046        450969191        435408497        450514849       
450540737        450566609        450592738        450618483        450644398   
    450670021   

436482350

    450716865        450742226        450767447        450793070       
450818299        450843511        450868641        450893862        450919014   
    450944053        450969209        435430905        450514856       
450540745        450566617        450592746        450618491        450644406   
    450670039   

436489165

    450716873        450742234        450767454        450793088       
450818307        450843529        450868658        450893870        450919022   
    450944061        450969217        435446091        450514864       
450540752        450566625        450592753        450618509        450644414   
    450670047   

436502918

    450716881        450742242        450767462        450793104       
450818315        450843537        450868666        450893888        450919030   
    450944079        450969225        435514294        450514872       
450540760        450566633        450592761        450618517        450644422   
    450670054   

436548218

    450716899        450742259        450767470        450793112       
450818323        450843545        450868674        450893896        450919048   
    450944087        450969233        435519889        450514880       
450540778        450566641        450592779        450618525        450644430   
    450670062   

436577753

    450716907        450742267        450767488        450793120       
450818331        450843552        450868682        450893904        450919055   
    450944095        450969241        435555750        450514898       
450540786        450566658        450592787        450618533        450644448   
    450670070   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436582415

    450716915        450742283        450767496        450793138       
450818349        450843560        450868690        450893912        450919063   
    450944103        450969258        435653308        450514914       
450540794        450566666        450592795        450618541        450644455   
    450670096   

436588859

    450716923        450742291        450767504        450793146       
450818356        450843578        450868708        450893920        450919071   
    450944111        450969266        435736996        450514922       
450540802        450566682        450592803        450618558        450644463   
    450670104   

436606917

    450716931        450742309        450767512        450793153       
450818364        450843586        450868716        450893938        450919089   
    450944129        450969274        435749890        450514930       
450540810        450566690        450592811        450618566        450644471   
    450670112   

436620298

    450716949        450742317        450767520        450793161       
450818372        450843594        450868724        450893946        450919097   
    450944137        450969282        435766084        450514948       
450540836        450566708        450592829        450618574        450644489   
    450670120   

436666564

    450716956        450742325        450767538        450793179       
450818380        450843602        450868732        450893953        450919105   
    450944145        450969290        435768049        450514955       
450540844        450566716        450592837        450618590        450644497   
    450670138   

436670806

    450716964        450742333        450767546        450793187       
450818398        450843610        450868740        450893961        450919113   
    450944152        450969308        435811716        450514963       
450540851        450566724        450592845        450618608        450644505   
    450670146   

436671903

    450716972        450742341        450767553        450793195       
450818406        450843628        450868757        450893979        450919121   
    450944160        450969316        435817622        450514971       
450540869        450566732        450592852        450618616        450644513   
    450670153   

436674493

    450716980        450742358        450767561        450793203       
450818430        450843636        450868765        450893987        450919139   
    450944178        450969324        435843339        450514989       
450540877        450566740        450592860        450618624        450644521   
    450670161   

436681829

    450716998        450742366        450767579        450793211       
450818448        450843644        450868773        450893995        450919147   
    450944186        450969332        435878178        450514997       
450540885        450566757        450592878        450618632        450644539   
    450670179   

436684385

    450717004        450742374        450767587        450793229       
450818455        450843651        450868781        450894001        450919154   
    450944194        450969340        435959184        450515002       
450540893        450566765        450592886        450618640        450644547   
    450670187   

436690127

    450717012        450742382        450767595        450793237       
450818463        450843669        450868799        450894019        450919162   
    450944202        450969357        435967872        450515010       
450540901        450566773        450592894        450618657        450644554   
    450670195   

436690879

    450717020        450742390        450767603        450793245       
450818471        450843677        450868807        450894027        450919170   
    450944210        450969365        435983846        450515028       
450540919        450566781        450592902        450618665        450644562   
    450670203   

436704274

    450717038        450742416        450767611        450793252       
450818489        450843685        450868815        450894035        450919188   
    450944228        450969373        435989215        450515036       
450540927        450566799        450592910        450618673        450644570   
    450670211   

436719124

    450717046        450742424        450767629        450793260       
450818497        450843693        450868823        450894043        450919196   
    450944244        450969381        435991765        450515044       
450540935        450566807        450592928        450618681        450644588   
    450670229   

436720015

    450717053        450742432        450767637        450793278       
450818505        450843701        450868831        450894050        450919204   
    450944251        450969399        435993233        450515051       
450540943        450566815        450592936        450618699        450644596   
    450670237   

436732291

    450717061        450742440        450767645        450793286       
450818513        450843719        450868849        450894068        450919212   
    450944269        450969407        435995170        450515069       
450540950        450566823        450592944        450618707        450644604   
    450670245   

436742027

    450717079        450742457        450767652        450793294       
450818521        450843727        450868856        450894076        450919220   
    450944277        450969415        435997531        450515077       
450540968        450566831        450592951        450618715        450644612   
    450670252   

436761712

    450717087        450742465        450767660        450793302       
450818539        450843743        450868864        450894084        450919238   
    450944285        450969423        436002356        450515085       
450540976        450566849        450592969        450618723        450644620   
    450670260   

436768634

    450717095        450742473        450767678        450793310       
450818547        450843750        450868872        450894092        450919246   
    450944293        450969431        436002943        450515093       
450540984        450566856        450592977        450618731        450644638   
    450670278   

436775001

    450717103        450742481        450767686        450793328       
450818554        450843768        450868880        450894100        450919253   
    450944301        450969449        436003883        450515101       
450540992        450566864        450592985        450618749        450644646   
    450670286   

436781702

    450717111        450742499        450767694        450793336       
450818562        450843776        450868898        450894118        450919261   
    450944319        450969456        436024459        450515119       
450541008        450566872        450592993        450618756        450644653   
    450670294   

436798078

    450717129        450742507        450767702        450793344       
450818570        450843784        450868906        450894126        450919279   
    450944327        450969464        436045025        450515127       
450541016        450566880        450593009        450618764        450644661   
    450670302   

436804215

    450717137        450742515        450767710        450793351       
450818588        450843792        450868914        450894134        450919287   
    450944335        450969472        436055867        450515135       
450541024        450566906        450593017        450618772        450644679   
    450670310   

436822167

    450717145        450742523        450767728        450793369       
450818596        450843800        450868922        450894142        450919295   
    450944343        450969480        436067540        450515143       
450541032        450566914        450593025        450618780        450644687   
    450670328   

436850085

    450717152        450742531        450767736        450793377       
450818604        450843818        450868930        450894159        450919303   
    450944350        450969498        436068761        450515150       
450541040        450566922        450593033        450618798        450644695   
    450670336   

436856538

    450717160        450742549        450767744        450793385       
450818612        450843826        450868948        450894167        450919311   
    450944368        450969506        436070098        450515168       
450541057        450566930        450593041        450618806        450644703   
    450670344   

436875942

    450717178        450742556        450767751        450793393       
450818620        450843834        450868955        450894175        450919329   
    450944376        450969514        436070544        450515176       
450541065        450566948        450593058        450618814        450644711   
    450670351   

436878235

    450717186        450742564        450767769        450793401       
450818638        450843842        450868963        450894183        450919337   
    450944384        450969522        436072052        450515184       
450541073        450566955        450593066        450618822        450644729   
    450670369   

436885123

    450717194        450742572        450767777        450793419       
450818646        450843859        450868971        450894191        450919345   
    450944392        450969530        436075477        450515192       
450541081        450566963        450593074        450618830        450644737   
    450670377   

436904288

    450717202        450742580        450767785        450793427       
450818653        450843867        450868989        450894209        450919352   
    450944400        450969548        436075485        450515200       
450541099        450566971        450593082        450618848        450644745   
    450670385   

450771878

    450717210        450742598        450767793        450793435       
450818661        450843875        450868997        450894217        450919360   
    450944418        450969555        436082333        450515218       
450541107        450566989        450593090        450618855        450644752   
    450670393   

450771886

    450717228        450742606        450767801        450793443       
450818679        450843883        450869045        450894225        450919378   
    450944426        450969563        436083869        450515226       
450541115        450566997        450593108        450618863        450644760   
    450670401   

450771894

    450717236        450742614        450767819        450793450       
450818687        450843891        450869052        450894233        450919386   
    450944434        450969571        436123426        450515242       
450541123        450567003        450593116        450618871        450644778   
    450670419   

450771902

    450717244        450742622        450767827        450793468       
450818695        450843909        450869060        450894241        450919394   
    450944442        450969589        436131015        450515259       
450541131        450567011        450593124        450618889        450644786   
    450670427   

450771910

    450717251        450742630        450767835        450793476       
450818703        450843917        450869078        450894258        450919402   
    450944459        450969597        436132005        450515267       
450541149        450567029        450593132        450618897        450644794   
    450670435   

450771928

    450717269        450742648        450767843        450793484       
450818711        450843925        450869086        450894266        450919410   
    450944467        450969605        436133870        450515275       
450541156        450567037        450593140        450618905        450644802   
    450670443   

450771936

    450717277        450742655        450767850        450793492       
450818729        450843933        450869094        450894274        450919428   
    450944475        450969613        436134696        450515283       
450541164        450567045        450593157        450618913        450644810   
    450670450   

450771944

    450717285        450742663        450767868        450793500       
450818737        450843941        450869102        450894282        450919436   
    450944483        450969621        436171557        450515291       
450541172        450567052        450593165        450618939        450644828   
    450670468   

450771951

    450717293        450742671        450767876        450793518       
450818745        450843958        450869110        450894290        450919444   
    450944491        450969639        436181721        450515309       
450541180        450567060        450593173        450618947        450644836   
    450670476   

450771969

    450717301        450742689        450767884        450793526       
450818752        450843966        450869128        450894308        450919451   
    450944509        450969647        436182497        450515325       
450541198        450567078        450593181        450618954        450644844   
    450670484   

450771977

    450717319        450742705        450767892        450793534       
450818760        450843974        450869136        450894324        450919469   
    450944517        450969654        436187637        450515341       
450541206        450567086        450593199        450618962        450644851   
    450670492   

450771985

    450717327        450742713        450767900        450793542       
450818778        450843982        450869144        450894332        450919477   
    450944525        450969662        436190938        450515358       
450541214        450567094        450593207        450618970        450644869   
    450670500   

450771993

    450717343        450742721        450767918        450793559       
450818786        450843990        450869151        450894357        450919485   
    450944533        450969670        436201750        450515366       
450541222        450567102        450593215        450618988        450644877   
    450670518   

450772009

    450717350        450742739        450767926        450793567       
450818794        450844006        450869169        450894365        450919493   
    450944541        450969688        436203509        450515374       
450541230        450567110        450593223        450618996        450644885   
    450670526   

450772017

    450717368        450742747        450767934        450793575       
450818802        450844014        450869177        450894373        450919501   
    450944558        450969696        436203715        450515382       
450541248        450567128        450593231        450619002        450644893   
    450670534   

450772025

    450717376        450742754        450767942        450793583       
450818810        450844022        450869185        450894381        450919519   
    450944566        450969704        436207492        450515408       
450541255        450567136        450593249        450619010        450644901   
    450670542   

450772033

    450717384        450742762        450767959        450793591       
450818828        450844030        450869193        450894399        450919527   
    450944574        450969712        436208888        450515416       
450541263        450567144        450593256        450619028        450644919   
    450670559   

450772041

    450717392        450742770        450767967        450793609       
450818836        450844048        450869201        450894407        450919535   
    450944582        450969720        436211767        450515424       
450541289        450567151        450593264        450619036        450644927   
    450670567   

450772058

    450717400        450742788        450767975        450793617       
450818844        450844055        450869219        450894415        450919543   
    450944590        450969738        436220834        450515432       
450541297        450567169        450593272        450619044        450644935   
    450670575   

450772066

    450717418        450742796        450767983        450793625       
450818851        450844063        450869227        450894423        450919550   
    450944608        450969746        436223358        450515440       
450541305        450567177        450593280        450619051        450644943   
    450670583   

450772074

    450717426        450742804        450767991        450793633       
450818869        450844071        450869235        450894431        450919568   
    450944616        450969753        436225098        450515457       
450541313        450567185        450593298        450619069        450644950   
    450670591   

450772082

    450717434        450742812        450768007        450793641       
450818877        450844089        450869243        450894456        450919576   
    450944624        450969761        436228399        450515465       
450541321        450567193        450593306        450619077        450644968   
    450670609   

450772090

    450717442        450742820        450768015        450793658       
450818885        450844097        450869250        450894464        450919584   
    450944632        450969779        436229538        450515473       
450541339        450567201        450593314        450619085        450644976   
    450670617   

450772108

    450717459        450742838        450768023        450793666       
450818893        450844105        450869268        450894472        450919592   
    450944640        450969787        436235022        450515499       
450541347        450567219        450593322        450619093        450644984   
    450670625   

450772116

    450717467        450742846        450768031        450793674       
450818901        450844113        450869276        450894480        450919600   
    450944657        450969795        436237002        450515507       
450541354        450567227        450593330        450619101        450644992   
    450670633   

450772124

    450717475        450742853        450768049        450793682       
450818919        450844121        450869284        450894498        450919618   
    450944665        450969803        436256242        450515515       
450541362        450567235        450593355        450619119        450645007   
    450670641   

450772132

    450717483        450742861        450768056        450793690       
450818927        450844139        450869292        450894506        450919626   
    450944673        450969811        436264782        450515523       
450541370        450567243        450593363        450619127        450645015   
    450670658   

450772140

    450717491        450742879        450768064        450793708       
450818935        450844147        450869300        450894514        450919634   
    450944681        450969829        436268270        450515531       
450541388        450567250        450593371        450619135        450645031   
    450670666   

450772157

    450717509        450742887        450768072        450793716       
450818943        450844154        450869326        450894522        450919642   
    450944699        450969837        436269419        450515549       
450541396        450567268        450593389        450619143        450645049   
    450670674   

450772165

    450717517        450742895        450768080        450793724       
450818950        450844162        450869334        450894530        450919659   
    450944707        450969845        436270110        450515556       
450541404        450567276        450593397        450619150        450645056   
    450670682   

436940811

    450717525        450742903        450768098        450793732       
450818968        450844170        450869003        450894548        450919667   
    450944715        450969852        436273163        450515564       
450541420        450567284        450593405        450619168        450645064   
    450670690   

436941777

    450717533        450742911        450768106        450793740       
450818976        450844188        450869011        450894555        450919675   
    450944723        450969860        436284855        450515572       
450541438        450567292        450593413        450619176        450645072   
    450670708   

436951735

    450717541        450742929        450768122        450793757       
450818984        450844196        450869029        450894563        450919683   
    450944731        450969878        436289847        450515580       
450541446        450567300        450593421        450619184        450645080   
    450670716   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436954101

    450717558        450742937        450768130        450793765       
450818992        450844204        450869037        450894571        450919691   
    450944749        450969886        436291926        450515598       
450541453        450567318        450593439        450619192        450645098   
    450670724   

436965099

    450717566        450742945        450768148        450793773       
450819008        450844212        450869342        450894589        450919709   
    450944756        450969894        436292296        450515606       
450541461        450567334        450593447        450619200        450645106   
    450670732   

436967756

    450717574        450742952        450768155        450793781       
450819016        450844220        450869359        450894597        450919717   
    450944764        450969902        436292759        450515614       
450541479        450567359        450593454        450619218        450645114   
    450670740   

436971188

    450717582        450742960        450768163        450793799       
450819024        450844238        450869367        450894605        450919725   
    450944772        450969910        436294250        450515622       
450541487        450567367        450593462        450619226        450645122   
    450670757   

437006380

    450717590        450742978        450768171        450793807       
450819032        450844246        450869375        450894613        450919733   
    450944780        450969928        436302699        450515630       
450541495        450567375        450593470        450619234        450645130   
    450670765   

437015969

    450717608        450742986        450768189        450793815       
450819040        450844253        450869383        450894621        450919741   
    450944798        450969936        436303507        450515648       
450541503        450567383        450593496        450619242        450645148   
    450670773   

437054331

    450717616        450742994        450768197        450793823       
450819057        450844261        450869391        450894639        450919758   
    450944806        450969944        436305783        450515655       
450541511        450567391        450593504        450619259        450645155   
    450670781   

437059561

    450717624        450743000        450768205        450793831       
450819065        450844279        450869409        450894647        450919766   
    450944814        450969951        436308357        450515663       
450541529        450567409        450593512        450619267        450645163   
    450670799   

437062995

    450717632        450743018        450768213        450793849       
450819073        450844287        450869417        450894654        450919774   
    450944822        450969969        436309413        450515671       
450541537        450567417        450593520        450619275        450645171   
    450670807   

437063118

    450717640        450743026        450768221        450793856       
450819081        450844295        450869425        450894662        450919782   
    450944830        450969977        436316400        450515689       
450541545        450567433        450593538        450619283        450645189   
    450670815   

437064785

    450717657        450743034        450768239        450793864       
450819099        450844303        450869433        450894670        450919790   
    450944848        450969985        436319131        450515697       
450541552        450567441        450593546        450619291        450645197   
    450670823   

437071806

    450717665        450743042        450768247        450793872       
450819107        450844311        450869441        450894688        450919808   
    450944855        450969993        436323141        450515705       
450541560        450567458        450593553        450619309        450645205   
    450670831   

437073455

    450717673        450743059        450768254        450793880       
450819115        450844337        450869458        450894696        450919816   
    450944863        450970009        436325062        450515713       
450541578        450567466        450593561        450619325        450645213   
    450670849   

437082084

    450717681        450743067        450768262        450793898       
450819123        450844345        450869466        450894704        450919824   
    450944871        450970017        436328280        450515721       
450541586        450567474        450593579        450619333        450645221   
    450670856   

437089048

    450717699        450743075        450768270        450793906       
450819131        450844352        450869474        450894712        450919832   
    450944889        450970025        436329924        450515739       
450541594        450567482        450593587        450619341        450645239   
    450670864   

437089865

    450717707        450743091        450768288        450793914       
450819149        450844360        450869482        450894720        450919857   
    450944897        450970033        436335236        450515747       
450541602        450567490        450593595        450619358        450645247   
    450670872   

437109044

    450717715        450743109        450768296        450793922       
450819156        450844378        450869490        450894738        450919865   
    450944905        450970041        436342190        450515754       
450541610        450567508        450593611        450619366        450645254   
    450670880   

437117963

    450717723        450743117        450768304        450793930       
450819164        450844386        450869508        450894746        450919873   
    450944913        450970058        436347967        450515762       
450541628        450567516        450593629        450619374        450645262   
    450670898   

437130479

    450717731        450743125        450768312        450793948       
450819172        450844394        450869516        450894753        450919881   
    450944921        450970066        436354427        450515770       
450541636        450567524        450593645        450619382        450645270   
    450670906   

437138480

    450717749        450743133        450768320        450793955       
450819180        450844402        450869524        450894761        450919899   
    450944939        450970074        436358089        450515788       
450541644        450567532        450593652        450619390        450645288   
    450670914   

437139843

    450717756        450743141        450768338        450793963       
450819198        450844410        450869532        450894779        450919907   
    450944947        450970082        436360200        450515796       
450541651        450567540        450593660        450619416        450645296   
    450670922   

437143050

    450717764        450743158        450768346        450793971       
450819206        450844428        450869540        450894787        450919915   
    450944954        450970090        436363022        450515804       
450541669        450567557        450593678        450619424        450645304   
    450670930   

437144074

    450717772        450743166        450768353        450793989       
450819214        450844436        450869557        450894795        450919923   
    450944962        450970108        436372023        450515812       
450541677        450567565        450593686        450619432        450645312   
    450670948   

437160922

    450717780        450743174        450768361        450793997       
450819222        450844444        450869565        450894803        450919931   
    450944970        450970116        436385355        450515820       
450541685        450567573        450593694        450619440        450645320   
    450670955   

437167034

    450717798        450743182        450768379        450794003       
450819230        450844451        450869573        450894811        450919949   
    450944996        450970124        436396204        450515838       
450541693        450567581        450593702        450619457        450645338   
    450670963   

437181662

    450717806        450743190        450768387        450794011       
450819248        450844469        450869581        450894829        450919956   
    450945001        450970132        436398267        450515846       
450541701        450567599        450593710        450619465        450645346   
    450670971   

437185655

    450717814        450743208        450768395        450794029       
450819255        450844477        450869599        450894837        450919964   
    450945019        450970140        436403356        450515853       
450541719        450567607        450593728        450619473        450645353   
    450670989   

440380301

    450717822        450743216        450768403        450794037       
450819263        450844485        450869607        450894845        450919972   
    450945027        450970157        436411177        450515861       
450541727        450567615        450593736        450619481        450645361   
    450670997   

440570547

    450717830        450743224        450768411        450794045       
450819271        450844493        450869615        450894852        450919980   
    450945035        450970165        436411607        450515879       
450541735        450567623        450593744        450619499        450645379   
    450671003   

440600682

    450717848        450743232        450768429        450794052       
450819289        450844501        450869623        450894860        450919998   
    450945043        450970173        436412464        450515887       
450541743        450567631        450593751        450619507        450645387   
    450671011   

440639888

    450717855        450743240        450768437        450794060       
450819297        450844519        450869631        450894878        450920004   
    450945050        450970181        436420004        450515895       
450541750        450567649        450593769        450619515        450645395   
    450671029   

440667871

    450717863        450743257        450768445        450794078       
450819305        450844527        450869649        450894886        450920012   
    450945068        450970199        436421614        450515903       
450541768        450567656        450593777        450619523        450645403   
    450671037   

440687598

    450717871        450743265        450768452        450794086       
450819313        450844535        450869656        450894894        450920020   
    450945076        450970207        436422067        450515911       
450541776        450567664        450593785        450619531        450645411   
    450671045   

440690774

    450717889        450743273        450768460        450794094       
450819321        450844543        450869664        450894902        450920038   
    450945084        450970215        436423065        450515929       
450541792        450567672        450593801        450619549        450645429   
    450671052   

440727394

    450717897        450743281        450768478        450794102       
450819339        450844550        450869672        450894910        450920046   
    450945092        450970223        436427744        450515937       
450541800        450567680        450593819        450619556        450645437   
    450671060   

440738102

    450717905        450743299        450768486        450794110       
450819347        450844568        450869680        450894928        450920053   
    450945100        450970231        436428288        450515945       
450541818        450567698        450593827        450619564        450645445   
    450671078   

440882439

    450717913        450743307        450768494        450794128       
450819354        450844576        450869698        450894936        450920061   
    450945118        450970249        436435820        450515952       
450541826        450567706        450593843        450619572        450645452   
    450671086   

440891463

    450717921        450743315        450768502        450794136       
450819362        450844584        450869706        450894944        450920079   
    450945126        450970256        436436000        450515960       
450541834        450567722        450593850        450619580        450645460   
    450671094   

440894525

    450717939        450743323        450768510        450794144       
450819370        450844592        450869714        450894951        450920087   
    450945134        450970264        436440085        450515978       
450541842        450567730        450593868        450619598        450645478   
    450671102   

440922516

    450717954        450743331        450768528        450794151       
450819388        450844600        450869722        450894969        450920095   
    450945142        450970272        436441992        450515986       
450541859        450567748        450593876        450619606        450645486   
    450671110   

440924777

    450717970        450743349        450768536        450794169       
450819396        450844618        450869748        450894977        450920103   
    450945159        450970280        436444525        450515994       
450541867        450567763        450593884        450619614        450645494   
    450671128   

440930840

    450717988        450743356        450768544        450794177       
450819404        450844626        450869755        450894985        450920111   
    450945167        450970298        436446041        450516000       
450541875        450567771        450593892        450619622        450645502   
    450671136   

440939288

    450717996        450743364        450768551        450794185       
450819412        450844634        450869763        450894993        450920129   
    450945175        450970306        436449011        450516018       
450541883        450567789        450593900        450619630        450645510   
    450671144   

440946796

    450718002        450743372        450768569        450794193       
450819420        450844642        450869771        450895008        450920137   
    450945183        450970314        436451256        450516026       
450541891        450567797        450593918        450619648        450645528   
    450671151   

440967677

    450718010        450743380        450768577        450794201       
450819438        450844659        450869789        450895016        450920145   
    450945191        450970322        436452122        450516034       
450541909        450567805        450593926        450619655        450645536   
    450671169   

440970432

    450718028        450743398        450768585        450794219       
450819446        450844667        450869797        450895024        450920152   
    450945209        450970330        436454987        450516042       
450541917        450567813        450593934        450619663        450645544   
    450671177   

440984318

    450718036        450743406        450768593        450794227       
450819453        450844675        450869805        450895032        450920160   
    450945217        450970348        436459630        450516059       
450541925        450567821        450593942        450619671        450645551   
    450671185   

440991024

    450718044        450743414        450768601        450794235       
450819461        450844683        450869821        450895040        450920178   
    450945225        450970355        436469993        450516067       
450541941        450567839        450593959        450619689        450645569   
    450671193   

441004447

    450718051        450743422        450768619        450794243       
450819479        450844691        450869839        450895057        450920186   
    450945233        450970363        436474159        450516075       
450541958        450567854        450593967        450619697        450645577   
    450671201   

441031952

    450718069        450743430        450768627        450794250       
450819487        450844709        450869847        450895073        450920194   
    450945241        450970371        436478796        450516083       
450541966        450567862        450593975        450619705        450645585   
    450671219   

441033297

    450718077        450743448        450768635        450794268       
450819495        450844717        450869854        450895081        450920202   
    450945258        450970389        436488001        450516091       
450541974        450567870        450593983        450619713        450645593   
    450671227   

441046539

    450718085        450743455        450768643        450794276       
450819503        450844725        450869862        450895099        450920210   
    450945266        450970397        436492979        450516109       
450541982        450567888        450593991        450619721        450645601   
    450671235   

441050937

    450718093        450743463        450768650        450794284       
450819511        450844733        450869870        450895107        450920228   
    450945274        450970405        436500805        450516117       
450541990        450567896        450594007        450619739        450645619   
    450671243   

441063690

    450718101        450743471        450768668        450794292       
450819529        450844741        450869888        450895115        450920236   
    450945282        450970413        436504856        450516133       
450542006        450567904        450594015        450619747        450645627   
    450671250   

441079266

    450718119        450743489        450768676        450794300       
450819537        450844758        450869904        450895123        450920244   
    450945290        450970421        436506422        450516141       
450542014        450567912        450594023        450619762        450645635   
    450671268   

441080025

    450718127        450743497        450768684        450794318       
450819545        450844766        450869912        450895131        450920251   
    450945316        450970439        436512438        450516158       
450542022        450567920        450594049        450619770        450645643   
    450671276   

441096419

    450718135        450743505        450768692        450794326       
450819552        450844774        450869920        450895149        450920269   
    450945324        450970447        436514657        450516166       
450542030        450567938        450594064        450619788        450645650   
    450671284   

441120565

    450718143        450743513        450768700        450794334       
450819560        450844782        450869938        450895156        450920277   
    450945332        450970454        436515183        450516174       
450542048        450567946        450594072        450619796        450645668   
    450671292   

441120920

    450718150        450743521        450768718        450794342       
450819578        450844790        450869946        450895164        450920285   
    450945340        450970462        436517932        450516182       
450542055        450567953        450594080        450619804        450645676   
    450671300   

441126372

    450718168        450743539        450768726        450794359       
450819586        450844808        450869953        450895172        450920293   
    450945357        450970470        436523740        450516190       
450542063        450567961        450594098        450619812        450645684   
    450671326   

441169125

    450718176        450743547        450768734        450794367       
450819594        450844816        450869961        450895180        450920301   
    450945365        450970488        436530885        450516208       
450542071        450567979        450594114        450619820        450645692   
    450671334   

441190741

    450718192        450743554        450768742        450794375       
450819602        450844824        450869979        450895198        450920319   
    450945373        450970496        436537625        450516216       
450542089        450567987        450594122        450619838        450645718   
    450671342   

441199411

    450718200        450743562        450768759        450794383       
450819610        450844832        450869987        450895206        450920327   
    450945381        450970504        436538144        450516224       
450542097        450567995        450594130        450619846        450645726   
    450671359   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

441206919

    450718218        450743570        450768767        450794391       
450819628        450844840        450869995        450895214        450920335   
    450945399        450970512        436542609        450516232       
450542105        450568001        450594148        450619853        450645734   
    450671367   

441215597

    450718226        450743588        450768775        450794409       
450819636        450844857        450870001        450895222        450920343   
    450945407        450970520        436545917        450516257       
450542113        450568019        450594155        450619861        450645742   
    450671375   

441225265

    450718234        450743596        450768783        450794417       
450819644        450844865        450870019        450895230        450920350   
    450945415        450970538        436547319        450516265       
450542121        450568027        450594163        450619879        450645759   
    450671383   

441251865

    450718242        450743604        450768791        450794425       
450819651        450844873        450870027        450895248        450920368   
    450945423        450970546        436549711        450516273       
450542139        450568035        450594171        450619887        450645767   
    450671391   

441260932

    450718259        450743612        450768809        450794433       
450819669        450844881        450870035        450895255        450920376   
    450945431        450970553        436553309        450516281       
450542147        450568043        450594189        450619895        450645775   
    450671409   

441269859

    450718267        450743620        450768817        450794441       
450819677        450844899        450870043        450895263        450920384   
    450945449        450970561        436554737        450516299       
450542154        450568050        450594197        450619903        450645783   
    450671417   

441271277

    450718275        450743638        450768825        450794458       
450819685        450844907        450870050        450895289        450920392   
    450945456        450970579        436564678        450516307       
450542170        450568068        450594205        450619911        450645791   
    450671425   

441285285

    450718283        450743646        450768841        450794466       
450819693        450844915        450870068        450895297        450920400   
    450945464        450970587        436564694        450516315       
450542188        450568076        450594213        450619929        450645809   
    450671433   

441301959

    450718291        450743653        450768858        450794474       
450819701        450844923        450870076        450895305        450920418   
    450945472        450970595        436571681        450516323       
450542196        450568084        450594221        450619937        450645817   
    450671441   

441307451

    450718309        450743661        450768866        450794482       
450819719        450844931        450870084        450895313        450920426   
    450945480        450970603        436572507        450516331       
450542204        450568092        450594247        450619945        450645825   
    450671458   

441308475

    450718317        450743679        450768874        450794490       
450819727        450844949        450870092        450895321        450920434   
    450945498        450970611        436578595        450516349       
450542212        450568100        450594254        450619952        450645833   
    450671466   

441315801

    450718325        450743687        450768882        450794508       
450819735        450844956        450870100        450895339        450920442   
    450945506        450970629        436580088        450516356       
450542220        450568118        450594262        450619960        450645841   
    450671474   

441333325

    450718333        450743703        450768890        450794516       
450819743        450844964        450870118        450895347        450920459   
    450945514        450970637        436580237        450516364       
450542238        450568126        450594270        450619978        450645866   
    450671482   

441339603

    450718341        450743711        450768908        450794524       
450819750        450844972        450870126        450895354        450920467   
    450945522        450970645        436581433        450516372       
450542246        450568134        450594288        450619986        450645874   
    450671490   

441342243

    450718358        450743729        450768916        450794532       
450819768        450844980        450870134        450895362        450920475   
    450945530        450970652        436588289        450516380       
450542253        450568142        450594296        450619994        450645882   
    450671508   

441350840

    450718366        450743737        450768924        450794540       
450819776        450844998        450870142        450895370        450920483   
    450945548        450970660        436589402        450516398       
450542261        450568159        450594304        450620000        450645908   
    450671516   

441350915

    450718374        450743745        450768932        450794557       
450819784        450845003        450870159        450895388        450920491   
    450945555        450970678        436589725        450516406       
450542279        450568167        450594312        450620018        450645916   
    450671524   

441376357

    450718382        450743752        450768940        450794565       
450819792        450845011        450870167        450895396        450920509   
    450945563        450970686        436592141        450516414       
450542287        450568175        450594320        450620026        450645924   
    450671532   

441380961

    450718390        450743760        450768957        450794573       
450819800        450845029        450870175        450895404        450920517   
    450945571        450970694        436605851        450516422       
450542295        450568183        450594338        450620034        450645932   
    450671540   

441388030

    450718408        450743778        450768965        450794581       
450819818        450845037        450870183        450895412        450920525   
    450945589        450970702        436606792        450516430       
450542303        450568191        450594346        450620042        450645940   
    450671557   

441403805

    450718416        450743786        450768973        450794599       
450819826        450845045        450870191        450895420        450920533   
    450945597        450970710        436609853        450516448       
450542311        450568209        450594353        450620059        450645957   
    450671565   

441404886

    450718424        450743794        450768981        450794607       
450819834        450845052        450870209        450895438        450920541   
    450945605        450970728        436614010        450516455       
450542329        450568217        450594361        450620067        450645965   
    450671573   

441412020

    450718432        450743802        450768999        450794615       
450819842        450845060        450870217        450895446        450920558   
    450945613        450970736        436625230        450516463       
450542337        450568225        450594379        450620075        450645973   
    450671581   

441413341

    450718440        450743810        450769005        450794623       
450819859        450845078        450870225        450895453        450920566   
    450945621        450970744        436626493        450516471       
450542345        450568233        450594387        450620083        450645981   
    450671599   

441421401

    450718457        450743828        450769013        450794631       
450819867        450845086        450870233        450895461        450920574   
    450945639        450970751        436635056        450516489       
450542352        450568241        450594395        450620091        450645999   
    450671607   

441433240

    450718465        450743836        450769021        450794649       
450819875        450845094        450870241        450895479        450920582   
    450945647        450970769        436639108        450516497       
450542360        450568258        450594403        450620109        450646005   
    450671615   

441492493

    450718473        450743844        450769039        450794656       
450819883        450845102        450870258        450895487        450920590   
    450945654        450970777        436644488        450516505       
450542378        450568266        450594411        450620117        450646013   
    450671623   

441502812

    450718481        450743851        450769047        450794664       
450819891        450845110        450870266        450895495        450920608   
    450945662        450970785        436646764        450516513       
450542386        450568274        450594429        450620125        450646021   
    450671631   

441525284

    450718499        450743869        450769054        450794672       
450819909        450845128        450870274        450895503        450920616   
    450945670        450970793        436652572        450516521       
450542394        450568282        450594437        450620133        450646039   
    450671649   

441532033

    450718507        450743877        450769062        450794680       
450819917        450845136        450870282        450895511        450920624   
    450945688        450970801        436653778        450516539       
450542402        450568290        450594445        450620141        450646047   
    450671656   

441565785

    450718515        450743885        450769070        450794698       
450819925        450845144        450870290        450895529        450920632   
    450945696        450970819        436654552        450516547       
450542410        450568308        450594452        450620158        450646054   
    450671664   

441571270

    450718523        450743893        450769088        450794706       
450819933        450845151        450870308        450895537        450920640   
    450945704        450970827        436655708        450516562       
450542428        450568316        450594460        450620166        450646062   
    450671672   

441594090

    450718531        450743901        450769096        450794714       
450819941        450845169        450870316        450895545        450920657   
    450945712        450970835        436657928        450516570       
450542436        450568324        450594478        450620174        450646070   
    450671680   

441733946

    450718549        450743919        450769104        450794722       
450819958        450845177        450870324        450895552        450920665   
    450945720        450970843        436659056        450516588       
450542444        450568332        450594494        450620182        450646088   
    450671698   

442162004

    450718556        450743927        450769112        450794730       
450819966        450845185        450870332        450895560        450920673   
    450945738        450970850        436659742        450516596       
450542451        450568340        450594502        450620190        450646096   
    450671706   

442170015

    450718564        450743935        450769120        450794748       
450819974        450845193        450870340        450895578        450920681   
    450945746        450970868        436661490        450516604       
450542469        450568357        450594510        450620208        450646104   
    450671714   

442174207

    450718572        450743943        450769138        450794755       
450819982        450845219        450870357        450895586        450920699   
    450945753        450970876        436664163        450516612       
450542477        450568365        450594528        450620216        450646112   
    450671722   

442195764

    450718580        450743950        450769146        450794763       
450819990        450845227        450870365        450895594        450920707   
    450945761        450970884        436674600        450516620       
450542485        450568373        450594536        450620224        450646120   
    450671748   

442205852

    450718598        450743968        450769153        450794771       
450820006        450845235        450870373        450895602        450920715   
    450945779        450970892        436681670        450516638       
450542493        450568381        450594544        450620232        450646138   
    450671755   

442210431

    450718606        450743976        450769161        450794789       
450820014        450845243        450870381        450895610        450920723   
    450945787        450970900        436684013        450516646       
450542501        450568399        450594551        450620240        450646146   
    450671763   

442221917

    450718614        450743984        450769179        450794797       
450820022        450845250        450870399        450895628        450920731   
    450945795        450970918        436684450        450516653       
450542519        450568407        450594577        450620257        450646153   
    450671771   

442240461

    450718622        450743992        450769187        450794805       
450820030        450845268        450870407        450895636        450920749   
    450945803        450970926        436688972        450516661       
450542527        450568415        450594585        450620265        450646161   
    450671789   

442263364

    450718630        450744008        450769195        450794813       
450820048        450845276        450870415        450895644        450920756   
    450945811        450970934        436691497        450516679       
450542535        450568423        450594593        450620273        450646179   
    450671797   

442268744

    450718648        450744016        450769203        450794821       
450820055        450845284        450870423        450895651        450920764   
    450945829        450970942        436692503        450516687       
450542543        450568431        450594601        450620299        450646187   
    450671805   

442279212

    450718655        450744024        450769211        450794839       
450820063        450845292        450870431        450895669        450920772   
    450945837        450970959        436697718        450516695       
450542550        450568449        450594619        450620307        450646195   
    450671813   

442284162

    450718663        450744032        450769229        450794847       
450820071        450845300        450870449        450895677        450920780   
    450945845        450970967        436701254        450516703       
450542568        450568456        450594627        450620315        450646203   
    450671821   

442296562

    450718671        450744040        450769237        450794854       
450820089        450845318        450870456        450895685        450920798   
    450945852        450970975        436703631        450516711       
450542576        450568464        450594635        450620323        450646211   
    450671839   

442318002

    450718689        450744057        450769245        450794862       
450820097        450845326        450870464        450895693        450920806   
    450945860        450970983        436706733        450516729       
450542584        450568472        450594643        450620331        450646229   
    450671847   

442334504

    450718697        450744065        450769252        450794870       
450820105        450845334        450870472        450895701        450920814   
    450945878        450970991        436707251        450516737       
450542592        450568480        450594650        450620349        450646237   
    450671854   

442377107

    450718705        450744073        450769260        450794888       
450820113        450845342        450870480        450895719        450920822   
    450945886        450971007        436708911        450516745       
450542600        450568498        450594676        450620356        450646245   
    450671862   

442384426

    450718713        450744081        450769278        450794896       
450820121        450845359        450870498        450895727        450920830   
    450945894        450971015        436710578        450516752       
450542618        450568514        450594692        450620364        450646252   
    450671870   

442394029

    450718721        450744099        450769286        450794904       
450820139        450845367        450870506        450895743        450920848   
    450945902        450971023        436711626        450516760       
450542626        450568522        450594700        450620372        450646260   
    450671888   

442409397

    450718739        450744107        450769302        450794912       
450820147        450845375        450870514        450895750        450920855   
    450945910        450971031        436715866        450516778       
450542634        450568530        450594718        450620380        450646278   
    450671896   

442454682

    450718747        450744115        450769310        450794920       
450820154        450845383        450870522        450895768        450920863   
    450945928        450971049        436720635        450516786       
450542642        450568548        450594726        450620398        450646286   
    450671904   

442469961

    450718754        450744123        450769328        450794938       
450820162        450845391        450870530        450895776        450920871   
    450945936        450971056        436725550        450516794       
450542659        450568555        450594734        450620406        450646294   
    450671912   

442509782

    450718762        450744131        450769336        450794946       
450820170        450845409        450870548        450895784        450920889   
    450945944        450971064        436734172        450516802       
450542667        450568563        450594742        450620414        450646302   
    450671920   

442532081

    450718770        450744156        450769344        450794953       
450820188        450845417        450870555        450895792        450920897   
    450945951        450971072        436736441        450516810       
450542675        450568571        450594759        450620422        450646310   
    450671938   

442536694

    450718788        450744164        450769351        450794961       
450820196        450845425        450870563        450895800        450920905   
    450945969        450971080        436743330        450516828       
450542683        450568589        450594767        450620430        450646328   
    450671946   

442561700

    450718796        450744172        450769369        450794979       
450820204        450845433        450870571        450895818        450920913   
    450945977        450971098        436744007        450516836       
450542691        450568597        450594775        450620448        450646336   
    450671953   

442583761

    450718804        450744180        450769377        450794987       
450820212        450845441        450870589        450895826        450920921   
    450945985        450971106        436744734        450516844       
450542709        450568605        450594783        450620463        450646351   
    450671961   

442590279

    450718812        450744198        450769385        450794995       
450820220        450845458        450870597        450895834        450920939   
    450945993        450971114        436746135        450516869       
450542717        450568613        450594791        450620471        450646369   
    450671979   

442606489

    450718820        450744206        450769393        450795000       
450820238        450845466        450870605        450895842        450920947   
    450946009        450971122        436758718        450516877       
450542725        450568621        450594809        450620489        450646377   
    450671987   

442616405

    450718838        450744214        450769401        450795018       
450820246        450845474        450870613        450895859        450920954   
    450946017        450971130        436763957        450516885       
450542733        450568639        450594817        450620497        450646385   
    450671995   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

442669263

    450718846        450744222        450769419        450795026       
450820253        450845482        450870621        450895867        450920962   
    450946025        450971148        436768311        450516893       
450542741        450568647        450594825        450620505        450646393   
    450672001   

444395602

    450718853        450744230        450769427        450795034       
450820261        450845490        450870639        450895875        450920970   
    450946033        450971155        436770010        450516901       
450542758        450568654        450594833        450620513        450646401   
    450672019   

445693518

    450718861        450744248        450769435        450795042       
450820279        450845508        450870647        450895883        450920988   
    450946041        450971163        436771968        450516919       
450542774        450568670        450594858        450620521        450646419   
    450672027   

447073107

    450718879        450744255        450769443        450795059       
450820287        450845516        450870654        450895891        450920996   
    450946058        450971171        436773436        450516927       
450542782        450568688        450594866        450620539        450646427   
    450672035   

448406058

    450718887        450744263        450769450        450795067       
450820295        450845524        450870662        450895909        450921002   
    450946066        450971189        436777536        450516935       
450542790        450568696        450594874        450620547        450646435   
    450672043   

448471615

    450718895        450744271        450769468        450795075       
450820303        450845532        450870670        450895917        450921010   
    450946074        450971197        436780274        450516943       
450542808        450568704        450594882        450620554        450646443   
    450672050   

448702894

    450718903        450744289        450769476        450795083       
450820311        450845540        450870688        450895925        450921028   
    450946082        450971205        436786925        450516950       
450542816        450568712        450594890        450620562        450646450   
    450672068   

448727297

    450718911        450744297        450769484        450795109       
450820329        450845557        450870696        450895933        450921036   
    450946090        450971213        436788350        450516968       
450542824        450568720        450594908        450620570        450646468   
    450672076   

449079540

    450718929        450744305        450769492        450795117       
450820337        450845565        450870704        450895941        450921044   
    450946108        450971221        436793095        450516984       
450542832        450568738        450594916        450620588        450646476   
    450672084   

449150259

    450718937        450744313        450769500        450795125       
450820345        450845573        450870712        450895958        450921051   
    450946116        450971239        436794788        450516992       
450542840        450568746        450594924        450620596        450646484   
    450672092   

449250687

    450718945        450744321        450769518        450795133       
450820352        450845581        450870720        450895966        450921069   
    450946124        450971247        436799357        450517008       
450542857        450568753        450594932        450620604        450646492   
    450672100   

449441393

    450718952        450744339        450769526        450795141       
450820360        450845599        450870738        450895974        450921077   
    450946132        450971254        436802151        450517016       
450542865        450568761        450594940        450620612        450646500   
    450672118   

449526714

    450718960        450744347        450769534        450795158       
450820378        450845607        450870746        450895982        450921085   
    450946140        450971262        436803217        450517024       
450542873        450568779        450594957        450620620        450646518   
    450672126   

449545227

    450718978        450744354        450769542        450795166       
450820386        450845615        450870753        450895990        450921093   
    450946157        450971270        436808513        450517032       
450542881        450568787        450594965        450620638        450646526   
    450672134   

449548148

    450718986        450744362        450769559        450795174       
450820394        450845623        450870761        450896006        450921101   
    450946165        450971288        436809172        450517040       
450542899        450568795        450594973        450620653        450646534   
    450672142   

449666361

    450718994        450744370        450769567        450795182       
450820402        450845631        450870779        450896014        450921119   
    450946173        450971296        436809453        450517057       
450542907        450568803        450594981        450620661        450646542   
    450672159   

449683259

    450719000        450744388        450769575        450795190       
450820410        450845649        450870787        450896022        450921127   
    450946181        450971304        436813182        450517065       
450542915        450568811        450594999        450620679        450646559   
    450672167   

449820166

    450719018        450744396        450769583        450795208       
450820428        450845656        450870795        450896030        450921135   
    450946199        450971312        436814156        450517073       
450542923        450568829        450595004        450620687        450646567   
    450672175   

449964030

    450719026        450744404        450769591        450795216       
450820436        450845664        450870803        450896048        450921143   
    450946207        450971320        436814446        450517081       
450542931        450568837        450595012        450620695        450646575   
    450672183   

449984889

    450719034        450744412        450769609        450795224       
450820444        450845672        450870811        450896055        450921150   
    450946215        450971338        436814784        450517099       
450542949        450568845        450595020        450620703        450646583   
    450672191   

449995018

    450719042        450744420        450769617        450795232       
450820451        450845680        450870829        450896063        450921168   
    450946223        450971353        436815476        450517107       
450542956        450568852        450595038        450620711        450646591   
    450672209   

450006770

    450719075        450744438        450769633        450795240       
450820469        450845698        450870837        450896071        450921176   
    450946231        450971361        436817134        450517115       
450542964        450568878        450595046        450620729        450646609   
    450672217   

450010442

    450719083        450744446        450769641        450795257       
450820477        450845706        450870845        450896089        450921184   
    450946249        450971379        436818850        450517123       
450542972        450568886        450595053        450620737        450646617   
    450672225   

450029780

    450719091        450744453        450769658        450795265       
450820485        450845714        450870852        450896097        450921192   
    450946256        450971387        436819106        450517131       
450542980        450568894        450595061        450620745        450646625   
    450672233   

450029806

    450719109        450744461        450769666        450795273       
450820493        450845722        450870860        450896105        450921200   
    450946264        450971395        436822001        450517149       
450542998        450568902        450595079        450620752        450646633   
    450672241   

450032024

    450719117        450744487        450769674        450795281       
450820501        450845730        450870878        450896113        450921218   
    450946272        450971403        436825764        450517156       
450543004        450568910        450595087        450620760        450646641   
    450672258   

450055272

    450719125        450744495        450769682        450795299       
450820519        450845748        450870886        450896121        450921226   
    450946280        450971411        436826838        450517164       
450543012        450568928        450595095        450620778        450646658   
    450672266   

450062088

    450719133        450744503        450769690        450795307       
450820527        450845755        450870894        450896139        450921234   
    450946298        450971429        436827273        450517172       
450543020        450568936        450595103        450620786        450646666   
    450672274   

450087424

    450719141        450744511        450769708        450795315       
450820543        450845763        450870902        450896147        450921242   
    450946306        450971437        436830103        450517180       
450543038        450568944        450595111        450620794        450646674   
    450672282   

450102967

    450719158        450744529        450769716        450795323       
450820568        450845771        450870910        450896154        450921259   
    450946314        450971445        436831440        450517198       
450543046        450568951        450595129        450620802        450646682   
    450672290   

450117288

    450719174        450744537        450769724        450795331       
450820576        450845789        450870928        450896162        450921267   
    450946322        450971452        436842561        450517206       
450543053        450568969        450595137        450620810        450646690   
    450672308   

450150024

    450719182        450744545        450769740        450795349       
450820584        450845797        450870936        450896170        450921275   
    450946330        450971460        436843882        450517214       
450543061        450568977        450595145        450620836        450646708   
    450672316   

450159512

    450719190        450744552        450769757        450795356       
450820592        450845805        450870944        450896188        450921283   
    450946348        450971478        436846877        450517222       
450543079        450568985        450595152        450620844        450646716   
    450672324   

450366562

    450719208        450744560        450769765        450795364       
450820600        450845813        450870951        450896196        450921291   
    450946355        450971486        436852057        450517230       
450543087        450568993        450595160        450620851        450646724   
    450672340   

450499348

    450719216        450744578        450769773        450795372       
450820618        450845821        450870969        450896204        450921309   
    450946363        450971494        436854871        450517248       
450543095        450569009        450595178        450620869        450646732   
    450672357   

450502232

    450719224        450744586        450769781        450795380       
450820626        450845839        450870977        450896212        450921317   
    450946371        450971502        436856173        450517255       
450543103        450569017        450595186        450620877        450646740   
    450672365   

450503511

    450719232        450744602        450769799        450795398       
450820634        450845847        450870985        450896220        450921325   
    450946389        450971510        436857031        450517263       
450543111        450569025        450595194        450620885        450646757   
    450672373   

450506456

    450719240        450744610        450769807        450795406       
450820642        450845854        450870993        450896246        450921333   
    450946397        450971528        436859037        450517271       
450543129        450569033        450595202        450620893        450646773   
    450672381   

450507025

    450719257        450744628        450769815        450795414       
450820659        450845862        450871009        450896253        450921341   
    450946405        450971536        436865372        450517297       
450543137        450569041        450595210        450620901        450646781   
    450672399   

450507116

    450719265        450744644        450769823        450795422       
450820667        450845870        450871017        450896261        450921358   
    450946413        450971544        436871271        450517305       
450543145        450569058        450595228        450620919        450646799   
    450672407   

450509088

    450719273        450744651        450769831        450795430       
450820675        450845888        450871025        450896279        450921366   
    450946421        450971551        436873095        450517321       
450543152        450569066        450595244        450620927        450646807   
    450672415   

450512363

    450719281        450744669        450769849        450795448       
450820683        450845896        450871033        450896287        450921374   
    450946439        450971569        436876627        450517339       
450543160        450569074        450595251        450620935        450646815   
    450672423   

450512843

    450719299        450744677        450769856        450795455       
450820691        450845904        450871041        450896303        450921382   
    450946447        450971577        436878136        450517347       
450543178        450569082        450595269        450620943        450646823   
    450672431   

450513510

    450719307        450744685        450769864        450795463       
450820709        450845912        450871058        450896311        450921390   
    450946454        450971585        436879431        450517354       
450543186        450569090        450595277        450620950        450646831   
    450672449   

450513999

    450719315        450744693        450769872        450795471       
450820717        450845920        450871066        450896329        450921408   
    450946462        450971593        436881395        450517362       
450543194        450569108        450595285        450620968        450646849   
    450672456   

450519525

    450719323        450744701        450769880        450795489       
450820725        450845938        450871074        450896337        450921416   
    450946470        450971601        436884928        450517370       
450543202        450569116        450595293        450620976        450646856   
    450672464   

450520804

    450719331        450744719        450769898        450795497       
450820733        450845946        450871082        450896345        450921424   
    450946488        450971619        436886774        450517388       
450543210        450569124        450595319        450620984        450646864   
    450672472   

450526512

    450719349        450744727        450769906        450795505       
450820741        450845953        450871090        450896352        450921432   
    450946496        450971627        436887541        450517396       
450543228        450569140        450595327        450620992        450646872   
    450672480   

450528450

    450719356        450744735        450769914        450795513       
450820758        450845961        450871108        450896360        450921440   
    450946504        450971635        436888556        450517404       
450543236        450569157        450595335        450621008        450646880   
    450672498   

450536941

    450719364        450744743        450769922        450795521       
450820766        450845979        450871116        450896378        450921457   
    450946512        450971643        436892616        450517412       
450543244        450569165        450595343        450621016        450646898   
    450672506   

450537048

    450719372        450744750        450769930        450795539       
450820774        450845987        450871124        450896386        450921465   
    450946520        450971650        436893788        450517420       
450543251        450569173        450595368        450621024        450646906   
    450672514   

450537444

    450719380        450744768        450769948        450795547       
450820782        450845995        450871132        450896394        450921473   
    450946538        450971668        436901730        450517438       
450543269        450569181        450595376        450621032        450646914   
    450672522   

450539903

    450719398        450744776        450769955        450795554       
450820790        450846001        450871140        450896402        450921481   
    450946546        450971676        436902266        450517446       
450543277        450569199        450595384        450621040        450646922   
    450672530   

450540489

    450719406        450744784        450769963        450795562       
450820808        450846019        450871157        450896410        450921499   
    450946553        450971684        436902274        450517453       
450543285        450569207        450595392        450621057        450646930   
    450672548   

450540620

    450719414        450744792        450769971        450795570       
450820816        450846027        450871165        450896428        450921507   
    450946561        450971692        436902498        450517461       
450543293        450569215        450595400        450621065        450646948   
    450672555   

450546361

    450719422        450744800        450769989        450795588       
450820824        450846035        450871173        450896436        450921515   
    450946579        450971700        436904858        450517479       
450543301        450569231        450595418        450621073        450646955   
    450672563   

450549613

    450719430        450744818        450769997        450795596       
450820832        450846043        450871181        450896444        450921523   
    450946587        450971718        436908495        450517487       
450543319        450569249        450595426        450621081        450646963   
    450672571   

450551627

    450719455        450744826        450770003        450795604       
450820840        450846050        450871207        450896451        450921531   
    450946595        450971726        436909188        450517495       
450543327        450569256        450595434        450621099        450646971   
    450672589   

450551643

    450719463        450744834        450770011        450795612       
450820857        450846068        450871215        450896469        450921549   
    450946603        450971734        436920169        450517503       
450543335        450569264        450595442        450621107        450646989   
    450672597   

450553615

    450719471        450744842        450770029        450795620       
450820865        450846076        450871223        450896477        450921556   
    450946611        450971742        436920201        450517511       
450543343        450569272        450595459        450621115        450647003   
    450672605   

450554324

    450719489        450744859        450770037        450795638       
450820873        450846084        450871231        450896485        450921564   
    450946629        450971759        436921928        450517529       
450543350        450569280        450595467        450621131        450647011   
    450672613   

450554456

    450719497        450744867        450770045        450795646       
450820881        450846092        450871249        450896493        450921572   
    450946637        450971767        436921985        450517537       
450543368        450569298        450595475        450621149        450647029   
    450672621   

450555198

    450719505        450744875        450770052        450795653       
450820899        450846100        450871256        450896501        450921580   
    450946645        450971775        436923759        450517545       
450543376        450569306        450595483        450621156        450647037   
    450672639   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450558754

    450719513        450744883        450770060        450795661       
450820907        450846118        450871264        450896519        450921598   
    450946652        450971783        436926828        450517552       
450543384        450569314        450595491        450621164        450647045   
    450672647   

450559802

    450719521        450744891        450770078        450795679       
450820915        450846126        450871272        450896527        450921606   
    450946660        450971791        436929145        450517560       
450543392        450569322        450595509        450621172        450647052   
    450672654   

450561501

    450719539        450744909        450770086        450795687       
450820923        450846134        450871280        450896535        450921614   
    450946678        450971809        436930119        450517578       
450543400        450569330        450595517        450621180        450647060   
    450672662   

450565106

    450719547        450744917        450770094        450795695       
450820931        450846142        450871298        450896543        450921622   
    450946686        450971817        436930309        450517586       
450543418        450569348        450595525        450621198        450647078   
    450672670   

450566351

    450719554        450744925        450770102        450795703       
450820949        450846159        450871306        450896550        450921630   
    450946694        450971825        436930747        450517594       
450543426        450569355        450595533        450621206        450647086   
    450672688   

450569132

    450719562        450744933        450770110        450795711       
450820956        450846167        450871314        450896568        450921648   
    450946702        450971833        436933188        450517602       
450543434        450569363        450595541        450621214        450647102   
    450672696   

450569850

    450719570        450744941        450770128        450795729       
450820964        450846175        450871322        450896576        450921655   
    450946710        450971841        436936991        450517610       
450543442        450569371        450595558        450621222        450647110   
    450672704   

450571112

    450719588        450744958        450770136        450795737       
450820972        450846183        450871330        450896584        450921663   
    450946728        450971858        436938013        450517628       
450543459        450569389        450595566        450621230        450647128   
    450672712   

450571757

    450719596        450744966        450770144        450795745       
450820980        450846191        450871348        450896592        450921671   
    450946736        450971866        436940902        450517636       
450543467        450569397        450595574        450621248        450647136   
    450672720   

450573167

    450719604        450744974        450770151        450795752       
450820998        450846209        450871355        450896600        450921689   
    450946744        450971874        436942486        450517644       
450543475        450569413        450595582        450621255        450647144   
    450672738   

450574546

    450719612        450744982        450770169        450795760       
450821004        450846217        450871363        450896618        450921697   
    450946751        450971882        436944102        450517651       
450543483        450569421        450595590        450621263        450647151   
    450672746   

450577010

    450719620        450744990        450770177        450795778       
450821020        450846225        450871371        450896626        450921705   
    450946769        450971890        436946776        450517669       
450543491        450569439        450595608        450621271        450647169   
    450672753   

450579081

    450719638        450745005        450770185        450795786       
450821046        450846233        450871389        450896634        450921713   
    450946777        450971916        436952006        450517677       
450543509        450569447        450595616        450621289        450647177   
    450672761   

450582549

    450719646        450745013        450770193        450795794       
450821053        450846241        450871397        450896642        450921721   
    450946785        450971924        436954069        450517685       
450543517        450569454        450595624        450621297        450647185   
    450672779   

450586292

    450719653        450745021        450770201        450795802       
450821061        450846258        450871405        450896659        450921739   
    450946793        450971932        436955025        450517693       
450543525        450569462        450595632        450621305        450647193   
    450672787   

450589551

    450719661        450745039        450770219        450795810       
450821079        450846266        450871413        450896667        450921747   
    450946801        450971940        436958359        450517701       
450543533        450569470        450595640        450621313        450647201   
    450672795   

450592027

    450719679        450745047        450770227        450795828       
450821087        450846274        450871421        450896683        450921754   
    450946819        450971957        436958938        450517719       
450543541        450569488        450595657        450621321        450647219   
    450672803   

450592381

    450719687        450745054        450770235        450795836       
450821095        450846282        450871439        450896691        450921762   
    450946827        450971965        436962211        450517727       
450543558        450569496        450595665        450621339        450647227   
    450672811   

450594684

    450719695        450745062        450770243        450795844       
450821103        450846290        450871447        450896709        450921770   
    450946835        450971973        436969018        450517735       
450543566        450569504        450595673        450621347        450647235   
    450672829   

450597059

    450719703        450745070        450770250        450795851       
450821111        450846308        450871454        450896717        450921788   
    450946843        450971981        436969414        450517743       
450543574        450569512        450595681        450621354        450647243   
    450672837   

450597208

    450719711        450745088        450770268        450795869       
450821129        450846316        450871462        450896725        450921796   
    450946850        450971999        436969588        450517768       
450543582        450569520        450595699        450621362        450647250   
    450672845   

450598131

    450719729        450745096        450770276        450795877       
450821137        450846324        450871470        450896733        450921804   
    450946868        450972005        436970396        450517776       
450543590        450569538        450595707        450621370        450647268   
    450672852   

450598255

    450719737        450745104        450770284        450795885       
450821145        450846332        450871488        450896741        450921812   
    450946876        450972013        436971196        450517784       
450543608        450569546        450595715        450621388        450647276   
    450672860   

450601802

    450719745        450745112        450770292        450795893       
450821152        450846340        450871496        450896758        450921820   
    450946884        450972021        436971378        450517792       
450543616        450569561        450595723        450621396        450647284   
    450672878   

450603543

    450719752        450745120        450770300        450795901       
450821178        450846373        450871504        450896766        450921838   
    450946892        450972039        436972285        450517800       
450543624        450569579        450595731        450621404        450647292   
    450672886   

450605738

    450719760        450745138        450770318        450795919       
450821186        450846381        450871512        450896774        450921846   
    450946900        450972047        436975015        450517826       
450543640        450569595        450595749        450621412        450647300   
    450672894   

450606090

    450719778        450745146        450770326        450795927       
450821194        450846399        450871520        450896782        450921853   
    450946918        450972054        436976492        450517834       
450543657        450569603        450595756        450621420        450647318   
    450672902   

450611371

    450719794        450745153        450770334        450795935       
450821202        450846407        450871538        450896790        450921861   
    450946926        450972062        436976633        450517842       
450543665        450569611        450595764        450621438        450647326   
    450672910   

450615224

    450719802        450745161        450770342        450795943       
450821210        450846415        450871546        450896808        450921879   
    450946934        450972070        436976765        450517859       
450543673        450569629        450595772        450621453        450647334   
    450672928   

450623129

    450719810        450745179        450770359        450795950       
450821228        450846423        450871553        450896816        450921887   
    450946942        450972088        436978712        450517867       
450543681        450569637        450595780        450621461        450647359   
    450672936   

450625520

    450719828        450745187        450770367        450795968       
450821236        450846431        450871561        450896824        450921895   
    450946959        450972096        436978761        450517875       
450543699        450569645        450595798        450621479        450647367   
    450672944   

450625892

    450719836        450745195        450770375        450795976       
450821244        450846449        450871579        450896832        450921903   
    450946967        450972104        436979553        450517883       
450543707        450569652        450595814        450621487        450647375   
    450672951   

450629001

    450719844        450745203        450770383        450795984       
450821251        450846456        450871587        450896840        450921911   
    450946975        450972112        436980262        450517891       
450543715        450569660        450595822        450621495        450647383   
    450672969   

450629365

    450719851        450745229        450770391        450795992       
450821269        450846464        450871595        450896857        450921929   
    450946983        450972120        436981484        450517909       
450543723        450569678        450595830        450621503        450647391   
    450672977   

450630017

    450719869        450745237        450770409        450796008       
450821277        450846472        450871603        450896865        450921937   
    450946991        450972138        436981989        450517917       
450543731        450569686        450595848        450621511        450647409   
    450672985   

450630728

    450719877        450745245        450770417        450796016       
450821285        450846480        450871611        450896873        450921945   
    450947007        450972146        436985725        450517925       
450543749        450569694        450595855        450621529        450647417   
    450672993   

450630835

    450719885        450745252        450770425        450796024       
450821293        450846498        450871629        450896881        450921952   
    450947015        450972153        436989669        450517933       
450543756        450569702        450595863        450621537        450647425   
    450673009   

450633573

    450719893        450745260        450770433        450796032       
450821301        450846506        450871637        450896899        450921960   
    450947023        450972161        436990857        450517941       
450543764        450569710        450595871        450621545        450647433   
    450673017   

450637822

    450719901        450745278        450770458        450796040       
450821319        450846514        450871645        450896907        450921978   
    450947031        450972179        436990873        450517958       
450543772        450569728        450595889        450621552        450647441   
    450673025   

450640537

    450719919        450745286        450770466        450796057       
450821327        450846522        450871652        450896915        450921986   
    450947049        450972187        436991434        450517966       
450543780        450569744        450595897        450621560        450647458   
    450673033   

450640958

    450719927        450745294        450770474        450796065       
450821335        450846530        450871660        450896923        450921994   
    450947056        450972195        436994180        450517974       
450543798        450569751        450595905        450621578        450647466   
    450673041   

450641139

    450719935        450745302        450770482        450796073       
450821343        450846548        450871678        450896931        450922000   
    450947064        450972203        436997290        450517982       
450543806        450569769        450595913        450621594        450647474   
    450673058   

450642145

    450719943        450745310        450770490        450796081       
450821350        450846555        450871686        450896949        450922018   
    450947072        450972211        436999171        450518006       
450543814        450569785        450595921        450621602        450647482   
    450673066   

450645023

    450719950        450745328        450770508        450796099       
450821368        450846563        450871694        450896956        450922026   
    450947080        450972229        437005903        450518014       
450543822        450569793        450595939        450621610        450647490   
    450673074   

450647094

    450719968        450745336        450770516        450796107       
450821376        450846589        450871702        450896964        450922034   
    450947098        450972237        437008162        450518022       
450543830        450569801        450595947        450621628        450647508   
    450673082   

450654983

    450719976        450745344        450770524        450796115       
450821384        450846597        450871710        450896972        450922042   
    450947106        450972245        437009426        450518030       
450543848        450569819        450595962        450621636        450647516   
    450673090   

450657366

    450719984        450745351        450770532        450796123       
450821392        450846605        450871728        450896980        450922059   
    450947114        450972252        437010705        450518048       
450543855        450569827        450595970        450621644        450647524   
    450673108   

450663968

    450719992        450745369        450770540        450796131       
450821400        450846613        450871736        450896998        450922067   
    450947122        450972260        437013824        450518055       
450543863        450569835        450595988        450621651        450647532   
    450673116   

450674916

    450720008        450745377        450770557        450796149       
450821418        450846621        450871744        450897004        450922075   
    450947130        450972278        437014079        450518063       
450543871        450569843        450595996        450621669        450647540   
    450673124   

450681499

    450720016        450745385        450770565        450796156       
450821426        450846639        450871751        450897012        450922083   
    450947148        450972286        437020829        450518071       
450543889        450569868        450596002        450621685        450647557   
    450673132   

450687330

    450720024        450745393        450770573        450796164       
450821434        450846647        450871769        450897020        450922091   
    450947155        450972294        437021017        450518089       
450543897        450569876        450596010        450621693        450647565   
    450673140   

450687371

    450720032        450745401        450770581        450796172       
450821442        450846654        450871777        450897038        450922109   
    450947163        450972302        437021140        450518105       
450543905        450569884        450596028        450621701        450647573   
    450673157   

450687561

    450720040        450745419        450770599        450796180       
450821459        450846662        450871785        450897046        450922117   
    450947171        450972310        437021629        450518113       
450543913        450569892        450596036        450621719        450647581   
    450673165   

450687611

    450720057        450745427        450770607        450796198       
450821467        450846670        450871793        450897053        450922125   
    450947189        450972328        437029093        450518121       
450543921        450569900        450596044        450621727        450647599   
    450673181   

450687835

    450720073        450745435        450770623        450796206       
450821475        450846688        450871801        450897061        450922133   
    450947197        450972336        437029648        450518139       
450543939        450569918        450596051        450621735        450647607   
    450673199   

450687850

    450720081        450745443        450770631        450796214       
450821483        450846696        450871819        450897079        450922141   
    450947205        450972344        437031313        450518147       
450543947        450569926        450596069        450621743        450647615   
    450673207   

450687884

    450720107        450745450        450770649        450796222       
450821491        450846704        450871827        450897087        450922158   
    450947213        450972351        437031644        450518162       
450543954        450569934        450596077        450621750        450647623   
    450673215   

450687975

    450720115        450745468        450770656        450796230       
450821509        450846712        450871835        450897095        450922166   
    450947221        450972369        437033046        450518188       
450543962        450569942        450596085        450621768        450647631   
    450673223   

450688007

    450720123        450745476        450770664        450796248       
450821517        450846720        450871843        450897103        450922174   
    450947239        450972377        437033749        450518196       
450543970        450569967        450596093        450621776        450647649   
    450673231   

450688080

    450720131        450745484        450770672        450796255       
450821525        450846738        450871850        450897111        450922182   
    450947247        450972385        437033764        450518212       
450543988        450569975        450596101        450621784        450647656   
    450673249   

450688155

    450720149        450745492        450770680        450796263       
450821533        450846746        450871868        450897129        450922190   
    450947254        450972393        437034564        450518220       
450543996        450569983        450596119        450621792        450647664   
    450673256   

450688502

    450720156        450745500        450770698        450796271       
450821541        450846753        450871876        450897137        450922208   
    450947262        450972401        437041957        450518238       
450544002        450569991        450596127        450621800        450647672   
    450673264   

450688759

    450720164        450745518        450770706        450796289       
450821558        450846761        450871884        450897145        450922216   
    450947270        450972419        437043581        450518246       
450544028        450570007        450596135        450621818        450647680   
    450673272   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450688775

    450720172        450745526        450770714        450796297       
450821566        450846779        450871892        450897152        450922224   
    450947288        450972427        437044985        450518253       
450544036        450570015        450596143        450621826        450647698   
    450673280   

450688817

    450720180        450745534        450770722        450796305       
450821574        450846787        450871900        450897160        450922232   
    450947296        450972435        437047491        450518261       
450544044        450570023        450596150        450621834        450647706   
    450673298   

450689302

    450720198        450745542        450770730        450796313       
450821582        450846795        450871918        450897178        450922240   
    450947304        450972443        437047715        450518279       
450544051        450570031        450596168        450621859        450647714   
    450673306   

450689443

    450720206        450745559        450770748        450796321       
450821590        450846803        450871926        450897186        450922257   
    450947312        450972450        437047723        450518287       
450544069        450570049        450596176        450621867        450647722   
    450673314   

450689450

    450720214        450745567        450770755        450796339       
450821608        450846811        450871934        450897194        450922265   
    450947320        450972468        437047871        450518303       
450544077        450570056        450596184        450621875        450647748   
    450673322   

450689468

    450720222        450745575        450770763        450796347       
450821624        450846829        450871942        450897202        450922273   
    450947338        450972476        437049208        450518311       
450544085        450570064        450596192        450621883        450647755   
    450673330   

450689567

    450720230        450745583        450770771        450796354       
450821632        450846837        450871959        450897210        450922281   
    450947346        450972484        437049299        450518329       
450544093        450570072        450596200        450621891        450647763   
    450673348   

450689674

    450720248        450745591        450770789        450796362       
450821640        450846845        450871967        450897228        450922299   
    450947353        450972492        437051774        450518337       
450544101        450570080        450596218        450621909        450647771   
    450673355   

450689807

    450720255        450745609        450770797        450796370       
450821665        450846852        450871975        450897236        450922307   
    450947361        450972500        437052772        450518345       
450544119        450570106        450596226        450621917        450647789   
    450673363   

450689880

    450720263        450745617        450770805        450796388       
450821673        450846860        450871983        450897244        450922315   
    450947379        450972518        437053358        450518352       
450544127        450570114        450596234        450621933        450647805   
    450673371   

450690201

    450720271        450745625        450770813        450796404       
450821681        450846878        450871991        450897251        450922323   
    450947387        450972526        437056088        450518360       
450544135        450570122        450596242        450621941        450647813   
    450673389   

450690326

    450720289        450745633        450770821        450796412       
450821699        450846886        450872007        450897269        450922331   
    450947395        450972534        437056906        450518378       
450544143        450570130        450596259        450621958        450647821   
    450673397   

450690375

    450720297        450745641        450770839        450796420       
450821707        450846894        450872015        450897277        450922349   
    450947403        450972542        437058688        450518386       
450544150        450570148        450596267        450621966        450647839   
    450673405   

450690409

    450720305        450745658        450770847        450796438       
450821715        450846902        450872023        450897285        450922356   
    450947411        450972559        437062094        450518394       
450544168        450570155        450596275        450621974        450647847   
    450673413   

450690466

    450720313        450745666        450770854        450796446       
450821723        450846910        450872031        450897293        450922364   
    450947429        450972567        437062839        450518402       
450544176        450570163        450596283        450621982        450647854   
    450673421   

450690672

    450720321        450745674        450770862        450796453       
450821731        450846928        450872049        450897301        450922372   
    450947437        450972575        437062920        450518410       
450544184        450570171        450596291        450621990        450647862   
    450673439   

450690888

    450720339        450745682        450770870        450796461       
450821749        450846936        450872056        450897319        450922380   
    450947445        450972583        437064330        450518428       
450544200        450570189        450596309        450622006        450647870   
    450673447   

450691076

    450720347        450745690        450770888        450796479       
450821756        450846944        450872064        450897327        450922398   
    450947452        450972591        437065691        450518436       
450544218        450570197        450596317        450622014        450647888   
    450673454   

450691456

    450720354        450745708        450770896        450796487       
450821764        450846951        450872072        450897335        450922406   
    450947460        450972609        437066723        450518444       
450544226        450570205        450596325        450622022        450647896   
    450673462   

450691811

    450720362        450745716        450770904        450796495       
450821772        450846969        450872080        450897343        450922414   
    450947478        450972625        437067853        450518451       
450544234        450570213        450596333        450622030        450647904   
    450673470   

450691837

    450720370        450745724        450770912        450796503       
450821780        450846977        450872098        450897350        450922422   
    450947486        450972633        437076185        450518469       
450544242        450570221        450596341        450622048        450647912   
    450673488   

450692025

    450720388        450745732        450770920        450796511       
450821798        450846985        450872114        450897368        450922430   
    450947494        450972641        437078322        450518477       
450544259        450570239        450596358        450622055        450647920   
    450673496   

450692140

    450720396        450745740        450770938        450796529       
450821806        450846993        450872122        450897376        450922448   
    450947502        450972658        437079320        450518485       
450544267        450570247        450596366        450622063        450647938   
    450673504   

450692421

    450720404        450745757        450770946        450796537       
450821814        450847009        450872130        450897384        450922455   
    450947510        450972666        437079429        450518493       
450544275        450570254        450596374        450622071        450647946   
    450673512   

450692710

    450720412        450745765        450770953        450796545       
450821822        450847017        450872148        450897392        450922463   
    450947536        450972674        437080625        450518501       
450544283        450570262        450596382        450622089        450647953   
    450673520   

450692884

    450720420        450745773        450770961        450796552       
450821830        450847025        450872155        450897400        450922471   
    450947544        450972682        437083801        450518519       
450544291        450570270        450596390        450622097        450647961   
    450673538   

450692918

    450720438        450745781        450770979        450796560       
450821848        450847033        450872163        450897418        450922489   
    450947551        450972690        437084668        450518527       
450544309        450570288        450596408        450622105        450647979   
    450673546   

450692926

    450720446        450745799        450770987        450796578       
450821855        450847041        450872171        450897426        450922497   
    450947569        450972708        437084791        450518535       
450544317        450570296        450596416        450622113        450647987   
    450673553   

450693320

    450720453        450745807        450770995        450796586       
450821863        450847058        450872189        450897434        450922505   
    450947577        450972716        437087505        450518543       
450544325        450570304        450596424        450622121        450647995   
    450673561   

450693379

    450720461        450745815        450771001        450796594       
450821871        450847066        450872197        450897442        450922513   
    450947585        450972724        437090954        450518550       
450544333        450570312        450596432        450622139        450648001   
    450673579   

450694005

    450720479        450745823        450771019        450796602       
450821889        450847074        450872205        450897459        450922521   
    450947593        450972732        437091309        450518568       
450544341        450570320        450596440        450622147        450648019   
    450673587   

450694013

    450720487        450745831        450771027        450796610       
450821897        450847082        450872213        450897467        450922539   
    450947601        450972740        437093206        450518576       
450544358        450570346        450596457        450622154        450648027   
    450673595   

450694054

    450720495        450745849        450771035        450796628       
450821905        450847090        450872221        450897475        450922547   
    450947619        450972757        437094519        450518584       
450544366        450570353        450596465        450622162        450648035   
    450673603   

450694401

    450720503        450745856        450771043        450796636       
450821913        450847108        450872239        450897483        450922554   
    450947627        450972765        437099773        450518592       
450544374        450570361        450596473        450622170        450648043   
    450673611   

450694583

    450720511        450745864        450771050        450796644       
450821921        450847116        450872247        450897491        450922562   
    450947635        450972781        437100274        450518600       
450544382        450570379        450596481        450622188        450648050   
    450673629   

450694609

    450720529        450745872        450771068        450796651       
450821939        450847124        450872254        450897509        450922570   
    450947643        450972799        437100449        450518618       
450544390        450570387        450596499        450622196        450648068   
    450673637   

450694690

    450720537        450745880        450771076        450796669       
450821947        450847132        450872262        450897517        450922588   
    450947650        450972807        437101033        450518626       
450544408        450570395        450596515        450622204        450648076   
    450673645   

450694724

    450720545        450745898        450771084        450796685       
450821954        450847140        450872270        450897525        450922596   
    450947668        450972815        437101496        450518634       
450544416        450570403        450596523        450622212        450648084   
    450673652   

450694831

    450720552        450745906        450771092        450796693       
450821962        450847157        450872288        450897533        450922604   
    450947676        450972823        437104755        450518642       
450544424        450570411        450596531        450622220        450648092   
    450673660   

450694914

    450720560        450745914        450771100        450796701       
450821970        450847165        450872304        450897541        450922612   
    450947684        450972831        437106313        450518659       
450544432        450570429        450596549        450622238        450648100   
    450673678   

450694955

    450720578        450745922        450771118        450796719       
450821988        450847173        450872312        450897558        450922620   
    450947692        450972849        437107295        450518667       
450544440        450570437        450596556        450622246        450648118   
    450673686   

450695127

    450720586        450745930        450771126        450796727       
450821996        450847181        450872320        450897566        450922638   
    450947700        450972856        437107832        450518675       
450544457        450570445        450596564        450622253        450648126   
    450673694   

450695150

    450720594        450745948        450771134        450796735       
450822002        450847199        450872338        450897574        450922646   
    450947718        450972864        437109309        450518683       
450544465        450570452        450596572        450622261        450648134   
    450673702   

450695184

    450720602        450745955        450771142        450796743       
450822010        450847207        450872346        450897582        450922653   
    450947726        450972872        437110018        450518691       
450544473        450570460        450596580        450622279        450648142   
    450673710   

450695192

    450720610        450745963        450771159        450796750       
450822028        450847215        450872353        450897590        450922661   
    450947734        450972880        437110992        450518709       
450544481        450570478        450596598        450622287        450648159   
    450673728   

450695200

    450720628        450745971        450771167        450796768       
450822036        450847223        450872361        450897608        450922679   
    450947742        450972898        437111768        450518717       
450544499        450570486        450596606        450622295        450648167   
    450673736   

450695218

    450720636        450745989        450771175        450796776       
450822044        450847231        450872379        450897616        450922687   
    450947759        450972906        437113608        450518733       
450544507        450570494        450596622        450622303        450648175   
    450673744   

450695226

    450720644        450745997        450771183        450796784       
450822051        450847249        450872387        450897624        450922695   
    450947767        450972914        437113863        450518741       
450544515        450570510        450596630        450622311        450648183   
    450673751   

450695234

    450720651        450746003        450771209        450796792       
450822069        450847256        450872395        450897632        450922703   
    450947775        450972922        437114341        450518758       
450544523        450570528        450596648        450622329        450648191   
    450673769   

450695242

    450720669        450746011        450771217        450796800       
450822077        450847264        450872403        450897640        450922711   
    450947783        450972930        437116882        450518766       
450544531        450570536        450596655        450622337        450648209   
    450673777   

450695259

    450720677        450746029        450771225        450796818       
450822085        450847272        450872411        450897657        450922729   
    450947791        450972948        437117138        450518774       
450544549        450570544        450596663        450622345        450648217   
    450673785   

450695267

    450720685        450746037        450771233        450796826       
450822093        450847280        450872429        450897665        450922737   
    450947809        450972955        437117815        450518782       
450544556        450570551        450596671        450622352        450648225   
    450673793   

450695275

    450720693        450746045        450771241        450796834       
450822101        450847298        450872437        450897673        450922745   
    450947817        450972963        437119597        450518790       
450544564        450570569        450596689        450622360        450648233   
    450673801   

450695283

    450720701        450746052        450771258        450796842       
450822119        450847306        450872445        450897681        450922752   
    450947825        450972971        437119654        450518808       
450544572        450570577        450596697        450622378        450648241   
    450673819   

450695291

    450720719        450746078        450771282        450796859       
450822127        450847314        450872452        450897699        450922760   
    450947833        450972989        437120132        450518816       
450544580        450570585        450596705        450622386        450648258   
    450673827   

450695309

    450720727        450746086        450771290        450796867       
450822135        450847322        450872478        450897707        450922778   
    450947841        450972997        437120348        450518824       
450544598        450570593        450596713        450622394        450648266   
    450673835   

450695317

    450720735        450746094        450771308        450796875       
450822143        450847330        450872486        450897715        450922786   
    450947858        450973003        437129091        450518832       
450544606        450570601        450596721        450622402        450648274   
    450673843   

450695325

    450720743        450746110        450771316        450796883       
450822150        450847348        450872494        450897723        450922794   
    450947866        450973011        437132483        450518840       
450544622        450570619        450596739        450622410        450648282   
    450673850   

450695333

    450720750        450746128        450771324        450796891       
450822176        450847355        450872502        450897731        450922802   
    450947874        450973029        437133549        450518857       
450544630        450570627        450596747        450622428        450648290   
    450673868   

450695341

    450720768        450746136        450771332        450796909       
450822184        450847363        450872528        450897749        450922810   
    450947882        450973037        437137375        450518865       
450544648        450570635        450596754        450622436        450648308   
    450673876   

450695358

    450720776        450746144        450771340        450796917       
450822192        450847371        450872536        450897756        450922828   
    450947890        450973045        437138647        450518873       
450544655        450570643        450596762        450622444        450648316   
    450673884   

450695366

    450720784        450746151        450771357        450796925       
450822200        450847389        450872544        450897764        450922836   
    450947908        450973052        437140064        450518881       
450544663        450570650        450596770        450622451        450648324   
    450673892   

450695374

    450720792        450746169        450771365        450796933       
450822218        450847397        450872551        450897772        450922844   
    450947916        450973060        437142425        450518899       
450544671        450570668        450596788        450622469        450648332   
    450673900   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450695382

    450720800        450746177        450771373        450796941       
450822226        450847405        450872569        450897780        450922851   
    450947924        450973078        437145279        450518907       
450544689        450570676        450596796        450622477        450648340   
    450673918   

450695390

    450720818        450746185        450771381        450796958       
450822234        450847413        450872577        450897798        450922869   
    450947932        450973086        437145493        450518915       
450544697        450570692        450596804        450622485        450648357   
    450673926   

450695408

    450720826        450746193        450771399        450796966       
450822242        450847421        450872585        450897806        450922877   
    450947940        450973094        437147267        450518923       
450544705        450570700        450596812        450622493        450648365   
    450673934   

450695416

    450720842        450746201        450771407        450796974       
450822259        450847439        450872593        450897814        450922885   
    450947957        450973102        437147523        450518931       
450544713        450570726        450596820        450622501        450648373   
    450673942   

450695424

    450720859        450746219        450771415        450796982       
450822267        450847447        450872601        450897822        450922893   
    450947965        450973110        437151780        450518949       
450544721        450570734        450596838        450622519        450648399   
    450673959   

450695432

    450720867        450746227        450771423        450796990       
450822275        450847454        450872619        450897830        450922901   
    450947973        450973128        437152085        450518956       
450544739        450570742        450596846        450622527        450648407   
    450673967   

450695440

    450720875        450746235        450771431        450797006       
450822283        450847462        450872627        450897848        450922919   
    450947981        450973136        437155914        450518964       
450544747        450570759        450596853        450622535        450648415   
    450673975   

450695457

    450720883        450746243        450771449        450797014       
450822291        450847470        450872635        450897855        450922927   
    450947999        450973144        437156052        450518972       
450544754        450570767        450596861        450622543        450648423   
    450673983   

450695465

    450720891        450746250        450771456        450797022       
450822309        450847488        450872643        450897863        450922935   
    450948005        450973151        437157050        450518980       
450544762        450570775        450596879        450622550        450648431   
    450673991   

450695473

    450720909        450746268        450771464        450797030       
450822325        450847496        450872650        450897871        450922943   
    450948013        450973169        437159387        450518998       
450544770        450570783        450596895        450622568        450648449   
    450674007   

450695481

    450720917        450746276        450771472        450797048       
450822333        450847504        450872668        450897889        450922950   
    450948021        450973177        437160815        450519004       
450544788        450570791        450596903        450622576        450648456   
    450674015   

450695499

    450720925        450746284        450771480        450797055       
450822341        450847512        450872676        450897897        450922968   
    450948039        450973185        437161169        450519012       
450544796        450570809        450596911        450622584        450648464   
    450674023   

450695507

    450720933        450746292        450771498        450797063       
450822358        450847520        450872684        450897905        450922976   
    450948047        450973193        437170954        450519020       
450544804        450570817        450596929        450622592        450648472   
    450674031   

450695523

    450720941        450746300        450771506        450797071       
450822366        450847538        450872692        450897913        450922984   
    450948054        450973201        437171176        450519038       
450544812        450570825        450596937        450622600        450648498   
    450674049   

450695531

    450720958        450746318        450771514        450797089       
450822374        450847546        450872700        450897921        450922992   
    450948062        450973219        437171200        450519046       
450544820        450570833        450596945        450622618        450648506   
    450674056   

450695549

    450720966        450746326        450771522        450797097       
450822382        450847553        450872718        450897939        450923008   
    450948070        450973227        437174352        450519053       
450544838        450570841        450596952        450622626        450648514   
    450674064   

450695556

    450720974        450746334        450771530        450797105       
450822390        450847561        450872726        450897947        450923016   
    450948088        450973235        437174956        450519061       
450544846        450570858        450596960        450622634        450648522   
    450674072   

450695564

    450720982        450746342        450771548        450797113       
450822408        450847579        450872734        450897954        450923024   
    450948096        450973250        437176415        450519079       
450544853        450570866        450596978        450622642        450648530   
    450674080   

450695572

    450720990        450746359        450771555        450797121       
450822416        450847587        450872742        450897962        450923032   
    450948104        450973268        437176464        450519087       
450544861        450570874        450596986        450622659        450648548   
    450674098   

450695580

    450721006        450746367        450771563        450797139       
450822424        450847595        450872759        450897970        450923040   
    450948112        450973276        437183486        450519095       
450544879        450570882        450596994        450622667        450648555   
    450674106   

450695598

    450721014        450746375        450771571        450797147       
450822432        450847603        450872767        450897988        450923057   
    450948120        450973284        437184039        450519103       
450544887        450570890        450597000        450622675        450648563   
    450674114   

450695606

    450721022        450746383        450771589        450797154       
450822440        450847611        450872775        450897996        450923065   
    450948138        450973292        437184765        450519111       
450544895        450570908        450597018        450622683        450648571   
    450674122   

450695614

    450721030        450746391        450771597        450797162       
450822457        450847629        450872783        450898002        450923073   
    450948146        450973300        437186588        450519129       
450544903        450570916        450597026        450622691        450648589   
    450674130   

450695622

    450721048        450746409        450771605        450797170       
450822465        450847637        450872791        450898010        450923081   
    450948153        450973318        437186653        450519137       
450544911        450570932        450597034        450622709        450648597   
    450674148   

450695630

    450721055        450746417        450771613        450797188       
450822473        450847645        450872809        450898028        450923099   
    450948161        450973326        437192768        450519145       
450544929        450570940        450597042        450622717        450648605   
    450674155   

450695648

    450721063        450746425        450771621        450797196       
450822481        450847652        450872817        450898036        450923107   
    450948179        450973334        437575251        450519160       
450544937        450570957        450597067        450622725        450648613   
    450674163   

450695655

    450721071        450746433        450771639        450797204       
450822499        450847660        450872825        450898044        450923115   
    450948187        450973342        440490308        450519178       
450544945        450570965        450597075        450622733        450648621   
    450674171   

450695663

    450721089        450746441        450771647        450797212       
450822507        450847678        450872833        450898051        450923123   
    450948195        450973367        440506632        450519186       
450544952        450570973        450597083        450622741        450648647   
    450674189   

450695671

    450721097        450746458        450771654        450797220       
450822515        450847686        450872841        450898069        450923131   
    450948203        450973375        440658888        450519194       
450544960        450570981        450597091        450622758        450648654   
    450674197   

450695689

    450721105        450746466        450771662        450797238       
450822523        450847694        450872858        450898077        450923149   
    450948211        450973383        440680890        450519202       
450544978        450570999        450597109        450622774        450648662   
    450674205   

450695697

    450721113        450746474        450771670        450797246       
450822531        450847702        450872866        450898085        450923156   
    450948229        450973391        440696573        450519210       
450544986        450571005        450597117        450622782        450648670   
    450674213   

450695705

    450721121        450746482        450771688        450797253       
450822549        450847710        450872874        450898101        450923164   
    450948237        450973409        440704427        450519228       
450544994        450571013        450597125        450622790        450648688   
    450674221   

450695713

    450721139        450746490        450771696        450797261       
450822556        450847728        450872882        450898119        450923172   
    450948245        450973417        440736684        450519236       
450545009        450571021        450597133        450622808        450648696   
    450674239   

450695721

    450721147        450746508        450771704        450797279       
450822564        450847736        450872890        450898127        450923180   
    450948252        450973425        440739357        450519244       
450545017        450571039        450597141        450622816        450648704   
    450674247   

450695739

    450721154        450746516        450771712        450797287       
450822572        450847744        450872908        450898135        450923198   
    450948260        450973433        440869899        450519251       
450545025        450571047        450597158        450622824        450648712   
    450674254   

450695747

    450721162        450746524        450771720        450797295       
450822580        450847751        450872916        450898143        450923206   
    450948278        450973441        440871051        450519269       
450545033        450571054        450597166        450622832        450648720   
    450674262   

450695754

    450721170        450746532        450771738        450797303       
450822598        450847769        450872924        450898150        450923214   
    450948286        450973466        440872521        450519285       
450545041        450571062        450597174        450622840        450648738   
    450674270   

450695762

    450721188        450746540        450771746        450797311       
450822606        450847777        450872932        450898168        450923222   
    450948294        450973474        440886729        450519293       
450545066        450571070        450597182        450622857        450648746   
    450674288   

450695770

    450721196        450746557        450771753        450797329       
450822614        450847785        450872940        450898176        450923230   
    450948302        450973482        440887099        450519301       
450545074        450571088        450597190        450622865        450648753   
    450674296   

450695788

    450721204        450746565        450771761        450797337       
450822622        450847793        450872957        450898184        450923248   
    450948310        450973490        440889061        450519327       
450545082        450571096        450597216        450622873        450648761   
    450674304   

450695796

    450721212        450746573        450771779        450797345       
450822630        450847801        450872965        450898192        450923255   
    450948328        450973508        440889681        450519343       
450545090        450571104        450597224        450622881        450648787   
    450674312   

450695804

    450721220        450746581        450771787        450797352       
450822648        450847819        450872973        450898200        450923263   
    450948336        450973516        440890929        450519350       
450545108        450571138        450597232        450622899        450648803   
    450674320   

450695812

    450721238        450746599        450771795        450797360       
450822655        450847827        450872981        450898218        450923271   
    450948344        450973524        440893097        450519368       
450545116        450571146        450597240        450622907        450648811   
    450674338   

450695820

    450721246        450746607        450771803        450797378       
450822663        450847835        450872999        450898226        450923289   
    450948351        450973532        440894889        450519384       
450545124        450571153        450597257        450622915        450648829   
    450674346   

450695838

    450721253        450746615        450771811        450797386       
450822671        450847843        450873005        450898234        450923297   
    450948369        450973540        440895662        450519392       
450545132        450571161        450597265        450622923        450648837   
    450674353   

450695846

    450721261        450746623        450771829        450797394       
450822689        450847850        450873013        450898242        450923305   
    450948377        450973557        440895993        450519400       
450545140        450571179        450597273        450622931        450648845   
    450674361   

450695853

    450721279        450746631        450771845        450797402       
450822705        450847868        450873021        450898259        450923313   
    450948385        450973565        440901841        450519418       
450545157        450571187        450597281        450622949        450648852   
    450674379   

450695861

    450721287        450746649        450771852        450797410       
450822713        450847876        450873039        450898267        450923321   
    450948393        450973573        440910784        450519426       
450545165        450571195        450597299        450622956        450648860   
    450674387   

450695879

    450721295        450746656        450771860        450797428       
450822739        450847884        450873047        450898275        450923339   
    450948401        450973581        440911360        450519434       
450545173        450571203        450597307        450622972        450648878   
    450674395   

450695895

    450721303        450746664        450772173        450797436       
450822747        450847892        450873054        450898283        450923347   
    450948419        450973599        440914018        450519442       
450545181        450571211        450597315        450622998        450648886   
    450674403   

450695903

    450721311        450746672        450772181        450797444       
450822754        450847900        450873062        450898291        450923354   
    450948427        450973607        440914711        450519459       
450545199        450571229        450597323        450623004        450648894   
    450674411   

450695911

    450721329        450746698        450772199        450797451       
450822762        450847918        450873070        450898309        450923362   
    450948435        450973615        440914950        450519467       
450545207        450571237        450597331        450623012        450648902   
    450674429   

450695929

    450721337        450746706        450772207        450797469       
450822770        450847926        450873088        450898317        450923370   
    450948443        450973623        440915411        450519475       
450545215        450571245        450597349        450623020        450648910   
    450674437   

450695937

    450721345        450746714        450772215        450797477       
450822788        450847934        450873096        450898325        450923388   
    450948450        450973631        440916997        450519483       
450545223        450571252        450597356        450623038        450648928   
    450674445   

450695945

    450721352        450746722        450772223        450797485       
450822796        450847942        450873104        450898333        450923396   
    450948468        450973649        440917086        450519491       
450545249        450571260        450597364        450623046        450648936   
    450674452   

450695952

    450721360        450746730        450772231        450797493       
450822804        450847959        450873112        450898341        450923404   
    450948476        450973656        440918548        450519509       
450545256        450571278        450597372        450623053        450648944   
    450674460   

450695960

    450721378        450746748        450772249        450797501       
450822812        450847967        450873120        450898358        450923412   
    450948484        450973664        440926806        450519517       
450545264        450571294        450597380        450623061        450648951   
    450674486   

450695978

    450721386        450746755        450772256        450797519       
450822820        450847975        450873138        450898366        450923420   
    450948492        450973672        440927606        450519533       
450545272        450571302        450597398        450623079        450648969   
    450674494   

450695986

    450721394        450746763        450772264        450797527       
450822838        450847983        450873146        450898382        450923438   
    450948500        450973680        440930220        450519541       
450545280        450571310        450597406        450623087        450648977   
    450674502   

450695994

    450721402        450746771        450772272        450797535       
450822846        450847991        450873153        450898390        450923446   
    450948518        450973698        440931954        450519558       
450545298        450571328        450597414        450623095        450648985   
    450674510   

450696000

    450721410        450746789        450772280        450797543       
450822853        450848007        450873161        450898408        450923453   
    450948526        450973706        440932432        450519566       
450545306        450571336        450597422        450623103        450648993   
    450674528   

450696018

    450721428        450746797        450772298        450797550       
450822861        450848015        450873179        450898416        450923461   
    450948534        450973714        440933687        450519574       
450545314        450571344        450597430        450623111        450649009   
    450674536   

450696026

    450721436        450746805        450772306        450797568       
450822879        450848023        450873187        450898424        450923479   
    450948542        450973722        440938967        450519582       
450545322        450571351        450597448        450623137        450649017   
    450674544   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450696034

    450721444        450746813        450772314        450797576       
450822887        450848049        450873195        450898432        450923487   
    450948559        450973755        440940880        450519590       
450545330        450571369        450597455        450623145        450649025   
    450674551   

450696042

    450721451        450746821        450772322        450797584       
450822895        450848056        450873203        450898457        450923495   
    450948567        450973763        440945020        450519608       
450545348        450571377        450597463        450623152        450649033   
    450674569   

450696059

    450721469        450746839        450772330        450797592       
450822903        450848064        450873211        450898465        450923503   
    450948575        450973771        440946424        450519616       
450545355        450571385        450597471        450623160        450649041   
    450674577   

450696067

    450721477        450746847        450772348        450797600       
450822911        450848072        450873229        450898473        450923511   
    450948583        450973789        440948537        450519624       
450545363        450571393        450597489        450623178        450649058   
    450674585   

450696075

    450721485        450746854        450772355        450797626       
450822929        450848080        450873237        450898481        450923529   
    450948591        450973797        440954378        450519632       
450545371        450571401        450597497        450623186        450649066   
    450674593   

450696083

    450721493        450746862        450772371        450797634       
450822937        450848098        450873245        450898499        450923537   
    450948609        450973805        440957231        450519640       
450545389        450571419        450597505        450623194        450649074   
    450674601   

450696091

    450721501        450746870        450772397        450797642       
450822945        450848106        450873252        450898515        450923545   
    450948617        450973813        440958668        450519657       
450545397        450571427        450597513        450623202        450649082   
    450674627   

450696109

    450721519        450746888        450772405        450797659       
450822952        450848114        450873260        450898523        450923552   
    450948625        450973821        440960896        450519665       
450545405        450571435        450597521        450623210        450649090   
    450674635   

450696117

    450721527        450746896        450772413        450797667       
450822960        450848122        450873278        450898531        450923560   
    450948633        450973839        440961092        450519673       
450545413        450571443        450597539        450623228        450649108   
    450674643   

450696125

    450721535        450746904        450772421        450797675       
450822978        450848130        450873286        450898549        450923578   
    450948641        450973847        440961100        450519681       
450545421        450571450        450597547        450623236        450649116   
    450674650   

450696133

    450721543        450746912        450772439        450797683       
450822986        450848148        450873294        450898556        450923586   
    450948658        450973854        440961621        450519699       
450545447        450571468        450597554        450623244        450649124   
    450674668   

450696141

    450721550        450746920        450772447        450797691       
450822994        450848155        450873302        450898564        450923594   
    450948666        450973862        440963544        450519707       
450545454        450571476        450597562        450623251        450649132   
    450674676   

450696158

    450721576        450746938        450772454        450797709       
450823000        450848163        450873310        450898572        450923602   
    450948674        450973870        440965002        450519715       
450545470        450571484        450597570        450623269        450649140   
    450674684   

450696166

    450721584        450746946        450772462        450797717       
450823018        450848171        450873328        450898580        450923610   
    450948682        450973888        440966802        450519723       
450545488        450571492        450597588        450623277        450649157   
    450674692   

450696174

    450721592        450746953        450772470        450797725       
450823026        450848189        450873336        450898598        450923628   
    450948690        450973896        440970408        450519731       
450545496        450571500        450597596        450623285        450649165   
    450674700   

450696182

    450721618        450746961        450772488        450797733       
450823034        450848197        450873344        450898606        450923636   
    450948708        450973904        440972065        450519749       
450545504        450571518        450597604        450623293        450649173   
    450674718   

450696190

    450721626        450746979        450772496        450797741       
450823042        450848205        450873351        450898614        450923644   
    450948716        450973912        440972867        450519756       
450545512        450571526        450597612        450623301        450649181   
    450674726   

450696208

    450721634        450746987        450772504        450797758       
450823059        450848213        450873369        450898622        450923651   
    450948724        450973920        440973865        450519764       
450545520        450571534        450597620        450623327        450649199   
    450674734   

450696216

    450721642        450746995        450772512        450797766       
450823067        450848221        450873377        450898630        450923669   
    450948732        450973938        440975282        450519772       
450545538        450571542        450597638        450623335        450649207   
    450674742   

450696224

    450721659        450747001        450772520        450797774       
450823075        450848247        450873385        450898648        450923677   
    450948740        450973946        440975480        450519780       
450545546        450571559        450597646        450623343        450649215   
    450674759   

450696232

    450721667        450747019        450772538        450797782       
450823083        450848254        450873393        450898655        450923685   
    450948757        450973953        440980191        450519798       
450545553        450571567        450597653        450623350        450649223   
    450674767   

450696240

    450721675        450747027        450772546        450797790       
450823091        450848262        450873401        450898663        450923701   
    450948765        450973961        440985281        450519806       
450545561        450571575        450597661        450623368        450649231   
    450674775   

450696257

    450721683        450747035        450772553        450797808       
450823109        450848270        450873419        450898671        450923719   
    450948773        450973979        440986917        450519814       
450545579        450571583        450597679        450623376        450649249   
    450674783   

450696265

    450721691        450747043        450772561        450797816       
450823117        450848288        450873427        450898689        450923727   
    450948781        450973987        440987865        450519822       
450545587        450571591        450597687        450623384        450649256   
    450674791   

450696273

    450721709        450747050        450772579        450797824       
450823125        450848296        450873435        450898697        450923735   
    450948799        450973995        440992501        450519830       
450545595        450571609        450597695        450623392        450649264   
    450674809   

450696281

    450721717        450747068        450772587        450797832       
450823133        450848304        450873443        450898705        450923743   
    450948807        450974001        440996551        450519848       
450545603        450571617        450597703        450623400        450649272   
    450674817   

450696299

    450721725        450747076        450772595        450797840       
450823141        450848312        450873450        450898713        450923750   
    450948815        450974019        440998912        450519855       
450545611        450571625        450597711        450623418        450649280   
    450674825   

450696307

    450721733        450747084        450772603        450797857       
450823158        450848320        450873468        450898721        450923768   
    450948823        450974027        441000692        450519863       
450545629        450571633        450597729        450623434        450649298   
    450674833   

450696315

    450721741        450747092        450772611        450797865       
450823166        450848338        450873476        450898739        450923776   
    450948831        450974035        441001773        450519871       
450545637        450571641        450597737        450623442        450649306   
    450674841   

450696323

    450721758        450747100        450772629        450797873       
450823174        450848346        450873484        450898747        450923784   
    450948849        450974043        441003696        450519889       
450545645        450571666        450597745        450623459        450649314   
    450674858   

450696331

    450721766        450747118        450772637        450797899       
450823182        450848353        450873492        450898754        450923792   
    450948856        450974050        441012143        450519897       
450545652        450571674        450597752        450623467        450649330   
    450674866   

450696349

    450721774        450747126        450772645        450797907       
450823190        450848361        450873500        450898762        450923800   
    450948864        450974068        441013067        450519905       
450545660        450571682        450597760        450623475        450649348   
    450674874   

450696356

    450721782        450747134        450772652        450797915       
450823208        450848379        450873518        450898770        450923818   
    450948872        450974076        441013414        450519913       
450545678        450571690        450597778        450623483        450649355   
    450674882   

450696364

    450721808        450747142        450772660        450797923       
450823216        450848387        450873526        450898788        450923826   
    450948880        450974084        441015138        450519921       
450545686        450571708        450597786        450623491        450649363   
    450674890   

450696372

    450721816        450747159        450772678        450797931       
450823224        450848395        450873534        450898796        450923834   
    450948898        450974092        441017548        450519939       
450545694        450571716        450597794        450623509        450649371   
    450674908   

450696380

    450721824        450747167        450772686        450797949       
450823232        450848403        450873542        450898804        450923842   
    450948906        450974100        441018447        450519947       
450545702        450571724        450597802        450623517        450649397   
    450674924   

450696398

    450721832        450747175        450772694        450797956       
450823240        450848411        450873559        450898812        450923859   
    450948914        450974118        441018942        450519954       
450545710        450571732        450597810        450623525        450649405   
    450674932   

450696406

    450721840        450747183        450772702        450797964       
450823257        450848429        450873567        450898820        450923867   
    450948922        450974126        441021359        450519970       
450545728        450571740        450597828        450623533        450649413   
    450674940   

450696414

    450721857        450747191        450772710        450797972       
450823265        450848437        450873575        450898838        450923875   
    450948930        450974134        441022589        450519988       
450545736        450571765        450597836        450623541        450649421   
    450674957   

450696422

    450721865        450747209        450772728        450797980       
450823273        450848445        450873583        450898846        450923883   
    450948948        450974142        441024841        450519996       
450545744        450571773        450597844        450623558        450649439   
    450674965   

450696430

    450721873        450747217        450772736        450797998       
450823281        450848452        450873591        450898853        450923909   
    450948955        450974159        441025418        450520002       
450545751        450571781        450597851        450623566        450649447   
    450674973   

450696448

    450721881        450747225        450772744        450798004       
450823299        450848460        450873609        450898861        450923917   
    450948963        450974167        441026770        450520010       
450545777        450571799        450597869        450623574        450649462   
    450674981   

450696455

    450721899        450747233        450772751        450798012       
450823307        450848478        450873617        450898879        450923925   
    450948971        450974175        441026994        450520028       
450545785        450571807        450597877        450623582        450649470   
    450674999   

450696463

    450721907        450747241        450772769        450798020       
450823315        450848486        450873625        450898887        450923933   
    450948989        450974183        441027117        450520036       
450545801        450571815        450597885        450623590        450649488   
    450675004   

450696471

    450721915        450747258        450772777        450798038       
450823323        450848494        450873633        450898895        450923941   
    450948997        450974191        441027687        450520044       
450545819        450571823        450597893        450623608        450649496   
    450675012   

450696497

    450721923        450747266        450772785        450798046       
450823331        450848502        450873641        450898903        450923958   
    450949003        450974209        441030285        450520051       
450545827        450571831        450597901        450623616        450649504   
    450675020   

450696505

    450721931        450747274        450772793        450798053       
450823349        450848510        450873666        450898911        450923966   
    450949011        450974217        441031184        450520069       
450545835        450571856        450597919        450623624        450649512   
    450675038   

450696513

    450721949        450747282        450772801        450798061       
450823356        450848528        450873674        450898929        450923974   
    450949029        450974225        441031259        450520077       
450545843        450571864        450597927        450623632        450649520   
    450675046   

450696539

    450721956        450747290        450772819        450798079       
450823364        450848536        450873682        450898937        450923982   
    450949037        450974233        441036720        450520085       
450545850        450571872        450597935        450623640        450649538   
    450675053   

450696547

    450721964        450747308        450772827        450798087       
450823380        450848544        450873690        450898952        450923990   
    450949045        450974241        441037694        450520093       
450545868        450571880        450597943        450623665        450649546   
    450675061   

450696554

    450721972        450747316        450772835        450798095       
450823398        450848551        450873708        450898960        450924006   
    450949052        450974258        441040474        450520101       
450545876        450571898        450597950        450623673        450649553   
    450675079   

450696596

    450721980        450747324        450772843        450798103       
450823406        450848569        450873716        450898978        450924014   
    450949060        450974266        441043155        450520119       
450545884        450571906        450597968        450623681        450649561   
    450675087   

450696604

    450721998        450747332        450772850        450798111       
450823414        450848577        450873724        450898986        450924022   
    450949078        450974274        441046026        450520127       
450545892        450571914        450597976        450623699        450649579   
    450675095   

450696612

    450722004        450747340        450772868        450798129       
450823422        450848585        450873732        450898994        450924030   
    450949086        450974282        441046034        450520135       
450545900        450571922        450597984        450623707        450649587   
    450675103   

450696620

    450722012        450747357        450772876        450798137       
450823430        450848593        450873740        450899000        450924055   
    450949094        450974290        441046570        450520143       
450545918        450571930        450597992        450623715        450649603   
    450675111   

450696638

    450722020        450747365        450772884        450798145       
450823448        450848601        450873757        450899018        450924063   
    450949102        450974308        441046646        450520150       
450545926        450571948        450598008        450623723        450649611   
    450675129   

450696646

    450722038        450747373        450772892        450798152       
450823455        450848619        450873765        450899026        450924071   
    450949110        450974316        441046786        450520168       
450545934        450571955        450598016        450623731        450649629   
    450675137   

450696653

    450722046        450747381        450772900        450798160       
450823463        450848627        450873773        450899034        450924089   
    450949128        450974324        441051034        450520176       
450545942        450571963        450598024        450623749        450649637   
    450675145   

450696661

    450722053        450747399        450772918        450798178       
450823471        450848635        450873781        450899042        450924097   
    450949136        450974332        441051349        450520184       
450545959        450571971        450598032        450623756        450649645   
    450675152   

450696679

    450722061        450747407        450772926        450798186       
450823489        450848643        450873799        450899059        450924105   
    450949144        450974340        441051885        450520192       
450545967        450571989        450598040        450623764        450649652   
    450675160   

450696687

    450722079        450747415        450772934        450798194       
450823497        450848650        450873807        450899067        450924113   
    450949151        450974357        441052693        450520200       
450545975        450571997        450598065        450623772        450649660   
    450675178   

450696695

    450722087        450747423        450772942        450798202       
450823505        450848668        450873815        450899075        450924121   
    450949169        450974365        441053436        450520218       
450545983        450572003        450598073        450623780        450649678   
    450675186   

450696703

    450722095        450747431        450772959        450798210       
450823513        450848676        450873823        450899083        450924139   
    450949177        450974373        441053634        450520242       
450545991        450572011        450598081        450623798        450649686   
    450675194   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450696711

    450722103        450747449        450772967        450798228       
450823521        450848684        450873831        450899091        450924147   
    450949185        450974381        441054640        450520259       
450546007        450572029        450598099        450623806        450649694   
    450675202   

450696745

    450722111        450747456        450772975        450798236       
450823539        450848692        450873849        450899109        450924154   
    450949193        450974399        441063021        450520267       
450546015        450572037        450598107        450623814        450649702   
    450675210   

450696752

    450722129        450747464        450772983        450798244       
450823547        450848700        450873856        450899117        450924162   
    450949201        450974407        441063195        450520275       
450546023        450572045        450598115        450623822        450649710   
    450675228   

450696760

    450722137        450747472        450772991        450798251       
450823554        450848718        450873864        450899125        450924170   
    450949219        450974423        441063732        450520283       
450546031        450572052        450598123        450623830        450649728   
    450675236   

450696778

    450722145        450747480        450773007        450798269       
450823562        450848726        450873872        450899133        450924188   
    450949227        450974431        441064177        450520291       
450546049        450572060        450598149        450623848        450649736   
    450675244   

450696786

    450722152        450747498        450773015        450798277       
450823570        450848734        450873880        450899141        450924196   
    450949235        450974449        441077849        450520309       
450546056        450572078        450598156        450623863        450649744   
    450675251   

450696794

    450722160        450747506        450773023        450798285       
450823588        450848742        450873898        450899158        450924204   
    450949243        450974456        441078144        450520317       
450546064        450572086        450598164        450623871        450649751   
    450675269   

450696802

    450722178        450747514        450773031        450798293       
450823596        450848759        450873906        450899166        450924212   
    450949250        450974464        441081791        450520325       
450546072        450572094        450598172        450623889        450649769   
    450675277   

450696810

    450722186        450747522        450773049        450798301       
450823604        450848767        450873914        450899174        450924220   
    450949268        450974472        441083797        450520333       
450546098        450572102        450598180        450623905        450649777   
    450675285   

450696828

    450722194        450747530        450773056        450798319       
450823612        450848775        450873922        450899182        450924238   
    450949276        450974480        441085008        450520341       
450546106        450572110        450598198        450623913        450649785   
    450675301   

450696836

    450722202        450747548        450773064        450798327       
450823620        450848783        450873930        450899190        450924246   
    450949284        450974498        441087541        450520358       
450546114        450572128        450598206        450623921        450649793   
    450675319   

450696844

    450722210        450747555        450773072        450798335       
450823638        450848791        450873948        450899208        450924253   
    450949292        450974506        441089588        450520366       
450546122        450572136        450598214        450623939        450649801   
    450675327   

450696851

    450722228        450747563        450773080        450798343       
450823646        450848809        450873955        450899216        450924261   
    450949300        450974514        441091717        450520374       
450546130        450572144        450598222        450623947        450649819   
    450675335   

450696869

    450722236        450747571        450773098        450798350       
450823653        450848817        450873963        450899224        450924279   
    450949318        450974522        441092632        450520382       
450546148        450572151        450598230        450623954        450649827   
    450675343   

450696877

    450722244        450747589        450773106        450798368       
450823661        450848825        450873971        450899232        450924287   
    450949326        450974530        441098142        450520390       
450546155        450572177        450598248        450623962        450649835   
    450675350   

450696885

    450722251        450747597        450773114        450798376       
450823679        450848833        450873989        450899240        450924303   
    450949334        450974548        441103157        450520408       
450546163        450572185        450598263        450623970        450649843   
    450675368   

450696893

    450722269        450747605        450773122        450798384       
450823687        450848841        450873997        450899257        450924311   
    450949342        450974555        441105087        450520416       
450546171        450572193        450598271        450623988        450649850   
    450675376   

450696901

    450722277        450747613        450773130        450798392       
450823695        450848858        450874003        450899265        450924329   
    450949359        450974563        441105277        450520424       
450546189        450572201        450598289        450623996        450649868   
    450675384   

450696919

    450722285        450747621        450773148        450798400       
450823703        450848866        450874011        450899273        450924337   
    450949367        450974571        441105731        450520432       
450546197        450572219        450598297        450624002        450649876   
    450675392   

450696927

    450722293        450747639        450773163        450798418       
450823711        450848874        450874029        450899281        450924345   
    450949375        450974589        441106259        450520440       
450546205        450572227        450598313        450624010        450649884   
    450675400   

450696935

    450722301        450747647        450773171        450798426       
450823729        450848882        450874037        450899299        450924352   
    450949383        450974597        441108693        450520457       
450546213        450572235        450598321        450624028        450649892   
    450675418   

450696943

    450722319        450747654        450773189        450798434       
450823737        450848890        450874045        450899307        450924360   
    450949391        450974605        441109048        450520465       
450546221        450572243        450598339        450624036        450649900   
    450675426   

450696950

    450722327        450747662        450773197        450798442       
450823745        450848908        450874052        450899315        450924378   
    450949409        450974613        441112190        450520473       
450546239        450572268        450598347        450624044        450649918   
    450675434   

450696968

    450722335        450747670        450773205        450798459       
450823752        450848916        450874060        450899323        450924386   
    450949417        450974621        441112950        450520481       
450546247        450572276        450598354        450624051        450649926   
    450675442   

450696976

    450722343        450747688        450773213        450798467       
450823760        450848924        450874078        450899331        450924394   
    450949425        450974639        441115623        450520499       
450546254        450572284        450598362        450624069        450649934   
    450675459   

450696984

    450722350        450747696        450773221        450798475       
450823778        450848932        450874086        450899349        450924402   
    450949433        450974647        441115714        450520515       
450546262        450572292        450598370        450624077        450649942   
    450675467   

450696992

    450722368        450747704        450773239        450798483       
450823786        450848940        450874102        450899356        450924410   
    450949441        450974654        441117884        450520523       
450546270        450572318        450598388        450624085        450649967   
    450675483   

450697008

    450722376        450747712        450773247        450798491       
450823794        450848957        450874110        450899364        450924428   
    450949458        450974662        441122777        450520531       
450546288        450572326        450598396        450624093        450649975   
    450675491   

450697016

    450722384        450747720        450773254        450798509       
450823810        450848965        450874128        450899372        450924436   
    450949466        450974670        441124757        450520549       
450546296        450572334        450598404        450624101        450649983   
    450675509   

450697024

    450722392        450747738        450773312        450798517       
450823836        450848973        450874136        450899380        450924444   
    450949474        450974688        441128857        450520556       
450546304        450572342        450598412        450624119        450649991   
    450675517   

450697032

    450722400        450747746        450773320        450798525       
450823844        450848981        450874144        450899398        450924451   
    450949482        450974696        441130176        450520564       
450546312        450572359        450598420        450624135        450650007   
    450675525   

450697040

    450722418        450747753        450773346        450798533       
450823851        450848999        450874151        450899406        450924469   
    450949490        450974704        441130291        450520572       
450546320        450572367        450598438        450624143        450650015   
    450675533   

450697057

    450722426        450747761        450773353        450798541       
450823869        450849005        450874169        450899414        450924477   
    450949508        450974712        441131034        450520580       
450546338        450572375        450598446        450624150        450650023   
    450675541   

450697065

    450722434        450747779        450773361        450798558       
450823877        450849013        450874177        450899422        450924485   
    450949516        450974720        441132610        450520598       
450546346        450572383        450598453        450624168        450650031   
    450675558   

450697073

    450722442        450747787        450773379        450798566       
450823885        450849021        450874185        450899430        450924493   
    450949524        450974738        441132669        450520606       
450546353        450572391        450598461        450624176        450650049   
    450675566   

450697081

    450722459        450747795        450773387        450798574       
450823893        450849039        450874193        450899448        450924501   
    450949532        450974746        441134046        450520614       
450546379        450572409        450598479        450624184        450650056   
    450675582   

450697099

    450722467        450747803        450773395        450798582       
450823901        450849047        450874201        450899455        450924519   
    450949540        450974761        441135993        450520622       
450546387        450572417        450598487        450624192        450650064   
    450675590   

450697107

    450722475        450747811        450773403        450798590       
450823919        450849054        450874219        450899463        450924527   
    450949557        450974779        441137338        450520630       
450546395        450572425        450598511        450624200        450650072   
    450675608   

450697115

    450722483        450747829        450773411        450798608       
450823927        450849062        450874227        450899471        450924535   
    450949565        450974787        441137825        450520648       
450546403        450572433        450598529        450624218        450650080   
    450675616   

450697123

    450722491        450747837        450773429        450798616       
450823935        450849070        450874235        450899489        450924543   
    450949573        450974795        441142163        450520663       
450546411        450572441        450598537        450624226        450650098   
    450675624   

450697131

    450722509        450747845        450773437        450798624       
450823943        450849088        450874243        450899497        450924550   
    450949581        450974803        441142585        450520671       
450546429        450572458        450598545        450624234        450650114   
    450675632   

450697149

    450722517        450747852        450773445        450798632       
450823968        450849096        450874250        450899505        450924568   
    450949599        450974811        441144078        450520689       
450546437        450572466        450598552        450624242        450650122   
    450675640   

450697156

    450722525        450747860        450773452        450798640       
450823976        450849104        450874268        450899513        450924576   
    450949607        450974829        441144672        450520697       
450546445        450572474        450598560        450624259        450650130   
    450675657   

450697164

    450722533        450747878        450773460        450798657       
450823984        450849112        450874276        450899521        450924584   
    450949615        450974837        441145745        450520705       
450546452        450572482        450598578        450624267        450650148   
    450675665   

450697172

    450722541        450747886        450773478        450798665       
450823992        450849120        450874284        450899539        450924592   
    450949623        450974845        441146644        450520713       
450546460        450572490        450598586        450624275        450650155   
    450675673   

450697180

    450722558        450747894        450773486        450798673       
450824008        450849138        450874292        450899547        450924600   
    450949631        450974852        441147386        450520721       
450546478        450572508        450598594        450624283        450650163   
    450675681   

450697198

    450722566        450747902        450773494        450798681       
450824016        450849146        450874300        450899554        450924618   
    450949649        450974860        441147998        450520739       
450546486        450572516        450598602        450624291        450650171   
    450675707   

450697206

    450722574        450747910        450773502        450798699       
450824024        450849153        450874318        450899562        450924626   
    450949656        450974878        441148228        450520747       
450546494        450572524        450598628        450624309        450650189   
    450675715   

450697214

    450722582        450747928        450773510        450798707       
450824040        450849161        450874326        450899570        450924634   
    450949664        450974886        441149242        450520754       
450546502        450572532        450598644        450624317        450650197   
    450675723   

450697222

    450722590        450747936        450773528        450798715       
450824057        450849179        450874334        450899588        450924642   
    450949672        450974894        441161783        450520762       
450546510        450572540        450598651        450624333        450650205   
    450675731   

450697230

    450722608        450747944        450773544        450798723       
450824065        450849187        450874342        450899596        450924659   
    450949680        450974902        441167442        450520770       
450546528        450572557        450598669        450624341        450650213   
    450675749   

450697248

    450722616        450747951        450773551        450798731       
450824073        450849195        450874359        450899604        450924667   
    450949698        450974910        441169828        450520796       
450546536        450572573        450598677        450624358        450650221   
    450675756   

450697255

    450722624        450747969        450773569        450798749       
450824081        450849203        450874367        450899612        450924675   
    450949706        450974928        441174471        450520812       
450546544        450572581        450598685        450624366        450650239   
    450675764   

450697263

    450722632        450747977        450773577        450798756       
450824099        450849211        450874375        450899620        450924683   
    450949714        450974936        441174547        450520820       
450546551        450572599        450598693        450624374        450650247   
    450675772   

450697271

    450722640        450747985        450773585        450798764       
450824107        450849229        450874383        450899638        450924691   
    450949722        450974944        441175304        450520838       
450546569        450572607        450598701        450624382        450650254   
    450675780   

450697289

    450722657        450747993        450773262        450798772       
450824115        450849237        450874391        450899646        450924709   
    450949730        450974951        441176633        450520846       
450546577        450572615        450598719        450624390        450650262   
    450675798   

450697297

    450722665        450748009        450773270        450798780       
450824123        450849245        450874409        450899653        450924717   
    450949748        450974969        441179702        450520853       
450546585        450572623        450598727        450624408        450650270   
    450675806   

450697305

    450722673        450748017        450773288        450798798       
450824131        450849252        450874417        450899661        450924725   
    450949755        450974977        441180254        450520861       
450546593        450572631        450598735        450624416        450650288   
    450675814   

450697313

    450722681        450748025        450773296        450798814       
450824149        450849260        450874425        450899679        450924733   
    450949763        450974985        441185402        450520879       
450546601        450572649        450598743        450624424        450650296   
    450675822   

450697321

    450722699        450748033        450773304        450798822       
450824156        450849278        450874433        450899687        450924741   
    450949771        450974993        441185592        450520895       
450546619        450572656        450598750        450624432        450650304   
    450675830   

450697339

    450722707        450748041        450774351        450798830       
450824164        450849286        450874441        450899695        450924758   
    450949789        450975008        441185949        450520903       
450546627        450572664        450598768        450624440        450650312   
    450675848   

450697347

    450722715        450748058        450774369        450798848       
450824172        450849294        450874466        450899703        450924766   
    450949797        450975016        441186756        450520911       
450546643        450572672        450598776        450624457        450650346   
    450675855   

450697354

    450722723        450748066        450774377        450798855       
450824180        450849302        450874474        450899711        450924774   
    450949805        450975024        441186947        450520929       
450546650        450572680        450598784        450624465        450650353   
    450675863   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450697362

    450722749        450748074        450774385        450798863       
450824198        450849310        450874482        450899729        450924782   
    450949813        450975032        441188570        450520937       
450546668        450572698        450598792        450624473        450650379   
    450675871   

450697370

    450722756        450748082        450774393        450798871       
450824206        450849328        450874490        450899737        450924790   
    450949821        450975040        441188596        450520945       
450546676        450572706        450598800        450624481        450650387   
    450675889   

450697388

    450722764        450748090        450774401        450798897       
450824214        450849336        450874508        450899745        450924808   
    450949839        450975057        441188646        450520952       
450546684        450572714        450598818        450624499        450650395   
    450675897   

450697396

    450722772        450748108        450774419        450798905       
450824222        450849344        450874516        450899752        450924816   
    450949847        450975065        441193182        450520960       
450546692        450572722        450598834        450624507        450650403   
    450675905   

450697404

    450722780        450748116        450774427        450798913       
450824230        450849351        450874524        450899760        450924824   
    450949854        450975099        441193463        450520978       
450546700        450572730        450598842        450624515        450650411   
    450675913   

450697412

    450722798        450748124        450774435        450798921       
450824248        450849369        450874532        450899778        450924832   
    450949862        450975107        441195740        450520986       
450546718        450572748        450598867        450624523        450650429   
    450675921   

450697420

    450722806        450748132        450774443        450798939       
450824255        450849377        450874540        450899786        450924840   
    450949870        450975115        441199189        450520994       
450546726        450572755        450598875        450624531        450650437   
    450675939   

450697438

    450722814        450748140        450774450        450798954       
450824263        450849385        450874557        450899794        450924857   
    450949888        450975123        441202298        450521000       
450546734        450572763        450598883        450624549        450650445   
    450675947   

450697446

    450722822        450748157        450774468        450798962       
450824271        450849393        450874565        450899802        450924865   
    450949896        450975131        441205739        450521018       
450546759        450572771        450598891        450624556        450650452   
    450675954   

450697453

    450722830        450748165        450774476        450798970       
450824289        450849401        450874573        450899810        450924873   
    450949904        450975149        441211711        450521026       
450546767        450572789        450598909        450624564        450650460   
    450675962   

450697461

    450722848        450748173        450774484        450798988       
450824297        450849419        450874581        450899828        450924881   
    450949912        450975156        441213402        450521034       
450546775        450572805        450598917        450624572        450650478   
    450675970   

450697479

    450722855        450748181        450774492        450798996       
450824305        450849427        450874599        450899836        450924899   
    450949920        450975172        441217148        450521042       
450546783        450572813        450598925        450624580        450650486   
    450675988   

450697487

    450722863        450748199        450774500        450799002       
450824313        450849435        450874607        450899844        450924907   
    450949938        450975180        441217510        450521059       
450546791        450572821        450598933        450624598        450650494   
    450675996   

450697495

    450722871        450748207        450774518        450799010       
450824321        450849443        450874615        450899851        450924915   
    450949946        450975198        441222924        450521067       
450546809        450572839        450598941        450624606        450650502   
    450676002   

450697503

    450722889        450748215        450774526        450799028       
450824339        450849450        450874623        450899869        450924923   
    450949953        450975206        441226875        450521075       
450546817        450572847        450598958        450624614        450650510   
    450676010   

450697511

    450722897        450748223        450774534        450799036       
450824347        450849468        450874631        450899877        450924931   
    450949961        450975214        441228848        450521083       
450546825        450572862        450598966        450624622        450650528   
    450676028   

450697529

    450722913        450748231        450774542        450799044       
450824354        450849476        450874649        450899885        450924949   
    450949979        450975222        441236643        450521091       
450546833        450572870        450598974        450624630        450650536   
    450676036   

450697537

    450722921        450748249        450774559        450799051       
450824362        450849484        450874656        450899893        450924956   
    450949987        450975230        441239365        450521109       
450546858        450572888        450598982        450624648        450650544   
    450676044   

450697545

    450722939        450748256        450774567        450799069       
450824370        450849492        450874664        450899901        450924964   
    450949995        450975248        441241924        450521117       
450546866        450572896        450598990        450624655        450650569   
    450676051   

450697552

    450722947        450748264        450774575        450799077       
450824388        450849500        450874672        450899919        450924972   
    450950001        450975255        441243607        450521125       
450546874        450572904        450599006        450624663        450650577   
    450676069   

450697560

    450722954        450748272        450774583        450799085       
450824396        450849518        450874698        450899927        450924980   
    450950019        450975263        441249539        450521133       
450546882        450572912        450599014        450624671        450650585   
    450676077   

450697578

    450722962        450748280        450774591        450799093       
450824404        450849526        450874706        450899935        450924998   
    450950027        450975271        441251972        450521141       
450546890        450572920        450599022        450624689        450650593   
    450676085   

450697586

    450722970        450748298        450774609        450799101       
450824412        450849534        450874714        450899943        450925003   
    450950035        450975289        441259983        450521158       
450546908        450572938        450599030        450624697        450650601   
    450676093   

450697594

    450722988        450748306        450774617        450799119       
450824420        450849542        450874722        450899950        450925011   
    450950043        450975297        441265675        450521166       
450546916        450572946        450599048        450624705        450650619   
    450676101   

450697602

    450722996        450748314        450774625        450799127       
450824438        450849559        450874730        450899968        450925029   
    450950050        450975305        441274875        450521174       
450546924        450572953        450599055        450624713        450650627   
    450676119   

450697610

    450723002        450748330        450774633        450799135       
450824446        450849567        450874748        450899976        450925037   
    450950068        450975313        441277290        450521182       
450546932        450572987        450599063        450624721        450650635   
    450676127   

450697628

    450723010        450748348        450774641        450799143       
450824453        450849575        450874755        450899984        450925045   
    450950076        450975321        441278272        450521190       
450546940        450572995        450599071        450624739        450650643   
    450676135   

450697636

    450723028        450748355        450774658        450799150       
450824461        450849583        450874763        450899992        450925052   
    450950084        450975339        441279577        450521208       
450546957        450573001        450599089        450624747        450650650   
    450676143   

450697644

    450723036        450748363        450774666        450799168       
450824479        450849591        450874771        450900006        450925060   
    450950092        450975347        441282977        450521216       
450546965        450573019        450599097        450624754        450650668   
    450676150   

450697651

    450723044        450748371        450774674        450799176       
450824487        450849609        450874789        450900014        450925078   
    450950100        450975354        441282985        450521240       
450546973        450573027        450599105        450624762        450650676   
    450676168   

450697669

    450723051        450748389        450774682        450799184       
450824495        450849617        450874797        450900022        450925086   
    450950118        450975362        441283272        450521257       
450546981        450573035        450599113        450624788        450650684   
    450676176   

450697677

    450723069        450748397        450773593        450799192       
450824503        450849625        450874805        450900030        450925094   
    450950126        450975370        441286473        450521265       
450546999        450573050        450599121        450624796        450650692   
    450676184   

450697685

    450723077        450748405        450773601        450799200       
450824511        450849633        450874813        450900048        450925102   
    450950134        450975388        441288560        450521273       
450547005        450573068        450599139        450624804        450650700   
    450676192   

450697693

    450723085        450748413        450773619        450799218       
450824529        450849658        450874821        450900055        450925110   
    450950142        450975396        441289352        450521281       
450547013        450573076        450599147        450624812        450650718   
    450676200   

450697701

    450723093        450748421        450773627        450799226       
450824537        450849666        450874839        450900063        450925128   
    450950159        450975404        441293255        450521299       
450547021        450573084        450599154        450624838        450650726   
    450676218   

450697719

    450723101        450748439        450773635        450799234       
450824545        450849674        450874847        450900071        450925136   
    450950167        450975412        441294774        450521307       
450547039        450573092        450599162        450624846        450650734   
    450676226   

450697727

    450723119        450748447        450773643        450799242       
450824552        450849682        450874854        450900089        450925144   
    450950175        450975420        441297363        450521315       
450547047        450573100        450599170        450624853        450650742   
    450676234   

450697735

    450723127        450748454        450773650        450799259       
450824560        450849690        450874862        450900097        450925151   
    450950183        450975438        441301611        450521323       
450547054        450573118        450599188        450624861        450650759   
    450676242   

450697743

    450723135        450748462        450773668        450799267       
450824578        450849708        450874870        450900105        450925169   
    450950191        450975446        441305018        450521331       
450547062        450573126        450599196        450624879        450650767   
    450676259   

450697750

    450723143        450748470        450773676        450799275       
450824586        450849716        450874888        450900113        450925177   
    450950209        450975453        441306156        450521349       
450547070        450573142        450599204        450624887        450650775   
    450676267   

450697768

    450723150        450748488        450773684        450799283       
450824594        450849724        450874896        450900121        450925185   
    450950217        450975461        441313848        450521356       
450547088        450573175        450599212        450624895        450650783   
    450676275   

450697776

    450723168        450748496        450773692        450799291       
450824602        450849740        450874904        450900139        450925193   
    450950225        450975479        441313954        450521364       
450547096        450573183        450599220        450624903        450650791   
    450676283   

450697784

    450723176        450748504        450773700        450799309       
450824610        450849757        450874912        450900147        450925201   
    450950233        450975487        441314143        450521372       
450547104        450573191        450599238        450624911        450650809   
    450676291   

450697792

    450723184        450748512        450773718        450799317       
450824628        450849765        450874920        450900154        450925219   
    450950241        450975495        441315231        450521380       
450547112        450573209        450599246        450624937        450650817   
    450676309   

450697800

    450723200        450748520        450773726        450799325       
450824636        450849773        450874938        450900162        450925227   
    450950258        450975503        441317955        450521406       
450547120        450573217        450599253        450624945        450650825   
    450676317   

450697818

    450723218        450748538        450773734        450799341       
450824644        450849781        450874946        450900170        450925235   
    450950266        450975511        441318029        450521414       
450547138        450573225        450599261        450624952        450650833   
    450676325   

450697826

    450723226        450748546        450773742        450799358       
450824651        450849799        450874953        450900188        450925243   
    450950274        450975529        441319456        450521422       
450547146        450573233        450599287        450624960        450650841   
    450676333   

450697834

    450723234        450748553        450773759        450799366       
450824669        450849807        450874961        450900196        450925250   
    450950282        450975537        441321700        450521430       
450547153        450573241        450599295        450624978        450650858   
    450676341   

450697842

    450723242        450748561        450773767        450799374       
450824677        450849823        450874979        450900204        450925268   
    450950290        450975545        441324480        450521448       
450547161        450573258        450599303        450624986        450650866   
    450676358   

450697859

    450723259        450748579        450773775        450799382       
450824685        450849831        450874987        450900212        450925276   
    450950308        450975552        441326709        450521455       
450547179        450573266        450599311        450624994        450650874   
    450676366   

450697867

    450723267        450748587        450773783        450799390       
450824693        450849849        450874995        450900220        450925284   
    450950316        450975560        441327491        450521463       
450547187        450573274        450599329        450625017        450650882   
    450676374   

450697875

    450723275        450748595        450773791        450799408       
450824701        450849856        450875000        450900238        450925292   
    450950324        450975578        441327962        450521471       
450547195        450573282        450599337        450625025        450650890   
    450676382   

450697883

    450723283        450748603        450773809        450799416       
450824719        450849864        450875018        450900246        450925300   
    450950332        450975586        441328127        450521489       
450547203        450573290        450599345        450625033        450650908   
    450676390   

450697891

    450723291        450748611        450773817        450799424       
450824727        450849872        450875026        450900253        450925318   
    450950340        450975594        441330347        450521497       
450547211        450573308        450599352        450625041        450650916   
    450676408   

450697909

    450723309        450748629        450773825        450799432       
450824735        450849880        450875034        450900261        450925326   
    450950357        450975610        441330578        450521505       
450547229        450573316        450599378        450625058        450650924   
    450676416   

450697917

    450723317        450748637        450773833        450799440       
450824743        450849898        450875042        450900279        450925334   
    450950365        450975628        441331345        450521513       
450547237        450573332        450599386        450625066        450650932   
    450676424   

450697925

    450723325        450748645        450773841        450799457       
450824750        450849906        450875059        450900287        450925342   
    450950373        450975636        441333796        450521521       
450547245        450573340        450599394        450625074        450650940   
    450676432   

450697933

    450723333        450748652        450773858        450799465       
450824768        450849914        450875067        450900295        450925359   
    450950381        450975644        441335346        450521539       
450547260        450573357        450599402        450625082        450650957   
    450676440   

450697941

    450723341        450748660        450773866        450799473       
450824776        450849922        450875075        450900303        450925367   
    450950399        450975651        441336237        450521547       
450547278        450573373        450599410        450625090        450650965   
    450676457   

450697958

    450723358        450748678        450773874        450799481       
450824784        450849930        450875083        450900311        450925375   
    450950407        450975669        441338290        450521570       
450547286        450573381        450599428        450625108        450650973   
    450676465   

450697966

    450723366        450748686        450773882        450799499       
450824792        450849948        450875091        450900329        450925383   
    450950415        450975677        441339579        450521588       
450547294        450573399        450599436        450625116        450650981   
    450676473   

450697974

    450723374        450748694        450773890        450799515       
450824800        450849955        450875109        450900337        450925391   
    450950423        450975685        441340445        450521596       
450547302        450573407        450599444        450625124        450651005   
    450676499   

450697982

    450723382        450748702        450773908        450799523       
450824818        450849963        450875117        450900345        450925409   
    450950431        450975693        441340569        450521604       
450547310        450573415        450599451        450625132        450651013   
    450676507   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450697990

    450723390        450748710        450773916        450799531       
450824826        450849971        450875125        450900352        450925417   
    450950449        450975701        441340841        450521612       
450547336        450573423        450599469        450625140        450651021   
    450676515   

450698006

    450723408        450748728        450773924        450799549       
450824834        450849989        450875133        450900360        450925425   
    450950456        450975719        441348398        450521620       
450547344        450573431        450599477        450625157        450651039   
    450676523   

450698014

    450723416        450748736        450773932        450799556       
450824842        450849997        450875141        450900378        450925433   
    450950464        450975727        441350543        450521638       
450547351        450573449        450599485        450625165        450651047   
    450676531   

450698022

    450723424        450748744        450773940        450799564       
450824859        450850003        450875158        450900386        450925441   
    450950472        450975735        441351913        450521646       
450547369        450573456        450599493        450625181        450651054   
    450676549   

450698030

    450723432        450748751        450773957        450799572       
450824867        450850011        450875166        450900394        450925458   
    450950480        450975743        441351954        450521653       
450547377        450573464        450599501        450625199        450651062   
    450676556   

450698048

    450723440        450748769        450773965        450799580       
450824875        450850029        450875182        450900402        450925466   
    450950498        450975750        441354115        450521661       
450547385        450573472        450599519        450625207        450651070   
    450676564   

450698055

    450723457        450748777        450773973        450799598       
450824883        450850037        450875190        450900410        450925474   
    450950506        450975768        441354867        450521679       
450547393        450573480        450599527        450625215        450651088   
    450676572   

450698071

    450723465        450748785        450773981        450799606       
450824891        450850045        450875208        450900428        450925482   
    450950514        450975776        441357050        450521687       
450547401        450573498        450599535        450625249        450651096   
    450676580   

450698089

    450723473        450748793        450773999        450799614       
450824909        450850052        450875216        450900436        450925490   
    450950522        450975784        441357399        450521695       
450547419        450573506        450599543        450625256        450651104   
    450676598   

450698097

    450723481        450748801        450774005        450799622       
450824917        450850060        450875224        450900444        450925508   
    450950530        450975792        441358983        450521703       
450547427        450573514        450599550        450625264        450651112   
    450676606   

450698105

    450723499        450748819        450774013        450799630       
450824925        450850078        450875232        450900451        450925516   
    450950548        450975800        441365053        450521711       
450547435        450573522        450599568        450625272        450651120   
    450676622   

450698113

    450723507        450748827        450774021        450799648       
450824933        450850086        450875240        450900469        450925524   
    450950555        450975818        441367752        450521729       
450547443        450573530        450599576        450625280        450651138   
    450676630   

450698121

    450723515        450748835        450774039        450799655       
450824941        450850094        450875257        450900477        450925532   
    450950563        450975826        441368222        450521737       
450547450        450573548        450599584        450625298        450651146   
    450676648   

450698139

    450723523        450748850        450774047        450799663       
450824958        450850102        450875265        450900493        450925540   
    450950571        450975834        441370970        450521745       
450547468        450573555        450599592        450625314        450651153   
    450676655   

450698147

    450723531        450748868        450774054        450799671       
450824966        450850110        450875273        450900501        450925557   
    450950589        450975842        441377421        450521752       
450547476        450573563        450599600        450625322        450651161   
    450676663   

450698154

    450723549        450748876        450774062        450799689       
450824974        450850128        450875281        450900519        450925565   
    450950597        450975859        441381100        450521760       
450547484        450573571        450599618        450625330        450651179   
    450676671   

450698162

    450723556        450748884        450774070        450799697       
450824982        450850136        450875299        450900527        450925573   
    450950605        450975867        441381332        450521778       
450547492        450573589        450599626        450625348        450651187   
    450676689   

450698170

    450723564        450748892        450774088        450799705       
450824990        450850144        450875307        450900535        450925581   
    450950613        450975875        441381589        450521786       
450547500        450573597        450599634        450625355        450651195   
    450676697   

450698188

    450723572        450748900        450774096        450799713       
450825005        450850151        450875315        450900543        450925599   
    450950621        450975883        441382579        450521794       
450547518        450573605        450599642        450625363        450651203   
    450676705   

450698196

    450723580        450748918        450774104        450799721       
450825013        450850169        450875323        450900550        450925607   
    450950639        450975891        441382785        450521802       
450547526        450573613        450599659        450625371        450651211   
    450676713   

450698204

    450723598        450748926        450774112        450799739       
450825021        450850177        450875331        450900568        450925615   
    450950647        450975909        441388881        450521810       
450547534        450573621        450599667        450625389        450651229   
    450676721   

450698212

    450723606        450748934        450774120        450799747       
450825039        450850185        450875349        450900576        450925623   
    450950654        450975917        441389756        450521828       
450547542        450573639        450599675        450625397        450651237   
    450676739   

450698220

    450723614        450748942        450774138        450799754       
450825047        450850193        450875356        450900584        450925631   
    450950662        450975925        441389897        450521836       
450547559        450573647        450599683        450625405        450651245   
    450676747   

450698246

    450723622        450748967        450774146        450799762       
450825054        450850201        450875364        450900592        450925649   
    450950670        450975933        441393824        450521844       
450547567        450573654        450599691        450625413        450651252   
    450676754   

450698253

    450723630        450748975        450774153        450799770       
450825062        450850219        450875372        450900600        450925656   
    450950688        450975941        441395563        450521851       
450547575        450573662        450599709        450625421        450651260   
    450676762   

450698261

    450723648        450748983        450774161        450799788       
450825070        450850227        450875380        450900618        450925664   
    450950696        450975958        441396272        450521869       
450547583        450573670        450599725        450625447        450651278   
    450676770   

450698279

    450723655        450748991        450774179        450799796       
450825088        450850235        450875398        450900626        450925672   
    450950704        450975966        441397007        450521877       
450547591        450573688        450599733        450625454        450651286   
    450676788   

450698287

    450723663        450749007        450774187        450799804       
450825096        450850243        450875406        450900634        450925680   
    450950712        450975974        441398211        450521885       
450547617        450573696        450599741        450625462        450651294   
    450676796   

450698295

    450723671        450749015        450774195        450799812       
450825104        450850250        450875414        450900642        450925698   
    450950720        450975982        441399664        450521893       
450547625        450573704        450599758        450625470        450651302   
    450676804   

450698303

    450723689        450749023        450774203        450799820       
450825112        450850268        450875422        450900659        450925706   
    450950738        450975990        441400645        450521901       
450547633        450573712        450599766        450625488        450651310   
    450676812   

450698311

    450723697        450749031        450774211        450799838       
450825120        450850276        450875430        450900667        450925714   
    450950746        450976006        441403607        450521919       
450547641        450573720        450599774        450625496        450651328   
    450676820   

450698329

    450723705        450749049        450774229        450799846       
450825138        450850284        450875448        450900675        450925722   
    450950753        450976014        441404167        450521927       
450547658        450573738        450599782        450625504        450651336   
    450676838   

450698337

    450723713        450749056        450774237        450799853       
450825146        450850292        450875455        450900683        450925730   
    450950761        450976022        441406071        450521935       
450547666        450573746        450599790        450625512        450651344   
    450676846   

450698345

    450723721        450749064        450774245        450799861       
450825153        450850300        450875463        450900691        450925748   
    450950779        450976030        441406311        450521943       
450547674        450573753        450599808        450625538        450651351   
    450676853   

450698352

    450723739        450749072        450774252        450799879       
450825161        450850318        450875471        450900709        450925755   
    450950787        450976048        441409158        450521968       
450547682        450573761        450599816        450625546        450651369   
    450676861   

450698360

    450723747        450749080        450774260        450799887       
450825179        450850326        450875489        450900725        450925763   
    450950795        450976055        441409463        450521976       
450547690        450573779        450599824        450625553        450651377   
    450676879   

450698378

    450723754        450749098        450774278        450799895       
450825187        450850334        450875497        450900733        450925771   
    450950803        450976063        441411618        450521984       
450547708        450573787        450599832        450625561        450651385   
    450676887   

450698386

    450723762        450749106        450774286        450799903       
450825195        450850342        450875505        450900741        450925789   
    450950811        450976071        441412228        450521992       
450547716        450573795        450599840        450625579        450651393   
    450676895   

450698394

    450723770        450749114        450774294        450799911       
450825203        450850359        450875513        450900758        450925797   
    450950829        450976089        441413697        450522008       
450547724        450573803        450599857        450625587        450651401   
    450676903   

450698402

    450723788        450749122        450774302        450799929       
450825211        450850367        450875521        450900766        450925805   
    450950837        450976097        441414265        450522016       
450547732        450573811        450599865        450625595        450651419   
    450676911   

450698410

    450723796        450749130        450774310        450799937       
450825229        450850375        450875539        450900774        450925813   
    450950845        450976105        441414885        450522024       
450547740        450573837        450599873        450625603        450651435   
    450676929   

450698428

    450723804        450749148        450774328        450799945       
450825237        450850383        450875547        450900782        450925821   
    450950852        450976113        441415502        450522032       
450547757        450573852        450599881        450625611        450651443   
    450676937   

450698436

    450723812        450749155        450774336        450799952       
450825245        450850391        450875554        450900790        450925839   
    450950860        450976121        441421765        450522040       
450547765        450573860        450599899        450625629        450651450   
    450676945   

450698444

    450723820        450749163        450774344        450799960       
450825252        450850409        450875562        450900808        450925847   
    450950878        450976139        441423381        450522057       
450547773        450573878        450599907        450625637        450651468   
    450676952   

450698451

    450723838        450749171        450774690        450799978       
450825260        450850417        450875570        450900816        450925854   
    450950886        450976147        441424405        450522065       
450547781        450573886        450599915        450625645        450651476   
    450676960   

450698469

    450723846        450749189        450774708        450799986       
450825286        450850425        450875588        450900824        450925862   
    450950902        450976154        441425022        450522073       
450547799        450573894        450599923        450625652        450651484   
    450676978   

450698477

    450723853        450749197        450774716        450799994       
450825294        450850433        450875596        450900832        450925870   
    450950910        450976162        441425683        450522081       
450547815        450573902        450599931        450625660        450651492   
    450676986   

450698485

    450723861        450749205        450774724        450800008       
450825302        450850441        450875604        450900840        450925888   
    450950928        450976170        441427622        450522099       
450547831        450573910        450599949        450625678        450651500   
    450676994   

450698493

    450723879        450749213        450774732        450800016       
450825310        450850458        450875612        450900857        450925896   
    450950936        450976188        441431921        450522107       
450547849        450573928        450599956        450625686        450651518   
    450677000   

450698527

    450723887        450749221        450774740        450800024       
450825328        450850466        450875620        450900865        450925904   
    450950944        450976196        441432929        450522123       
450547856        450573936        450599964        450625694        450651526   
    450677018   

450698535

    450723903        450749239        450774757        450800032       
450825336        450850474        450875638        450900873        450925912   
    450950951        450976204        441433836        450522131       
450547864        450573944        450599972        450625702        450651534   
    450677026   

450698543

    450723911        450749247        450774765        450800040       
450825344        450850482        450875646        450900881        450925920   
    450950969        450976212        441435302        450522149       
450547872        450573951        450599980        450625710        450651542   
    450677034   

450698550

    450723929        450749254        450774773        450800057       
450825351        450850490        450875653        450900899        450925938   
    450950977        450976220        441437035        450522156       
450547880        450573969        450599998        450625728        450651559   
    450677042   

450698568

    450723937        450749262        450774781        450800065       
450825369        450850508        450875661        450900907        450925946   
    450950985        450976238        441437134        450522164       
450547898        450573977        450600002        450625736        450651567   
    450677059   

450698576

    450723945        450749270        450774799        450800073       
450825377        450850516        450875679        450900915        450925953   
    450950993        450976246        441441441        450522172       
450547906        450573985        450600010        450625744        450651575   
    450677067   

450698584

    450723952        450749288        450774807        450800081       
450825385        450850524        450875687        450900923        450925961   
    450951009        450976253        441513850        450522180       
450547914        450573993        450600028        450625751        450651583   
    450677075   

450698592

    450723960        450749296        450774815        450800099       
450825393        450850532        450875695        450900931        450925979   
    450951017        450976261        441547965        450522198       
450547922        450574009        450600036        450625769        450651591   
    450677083   

450698600

    450723978        450749304        450774823        450800107       
450825401        450850540        450875711        450900949        450925987   
    450951025        450976279        441549144        450522206       
450547930        450574017        450600044        450625777        450651609   
    450677091   

450698618

    450723986        450749312        450774831        450800115       
450825419        450850557        450875737        450900956        450925995   
    450951033        450976287        441550019        450522214       
450547948        450574025        450600051        450625785        450651617   
    450677109   

450698626

    450723994        450749320        450774849        450800123       
450825427        450850565        450875745        450900964        450926001   
    450951041        450976295        441552593        450522222       
450547955        450574033        450600069        450625793        450651625   
    450677117   

450698634

    450724000        450749338        450774856        450800131       
450825435        450850573        450875752        450900980        450926019   
    450951058        450976303        441552676        450522230       
450547971        450574041        450600077        450625801        450651633   
    450677125   

450698642

    450724018        450749346        450774864        450800149       
450825443        450850581        450875760        450900998        450926027   
    450951066        450976311        441552783        450522248       
450547997        450574058        450600085        450625819        450651641   
    450677133   

450698659

    450724026        450749353        450774872        450800156       
450825450        450850599        450875778        450901004        450926035   
    450951074        450976329        441557246        450522255       
450548003        450574066        450600093        450625827        450651658   
    450677141   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450698667

    450724034        450749361        450774880        450800164       
450825468        450850607        450875786        450901012        450926043   
    450951082        450976337        441560885        450522263       
450548011        450574074        450600101        450625835        450651666   
    450677158   

450698675

    450724042        450749379        450774898        450800172       
450825484        450850615        450875794        450901020        450926050   
    450951090        450976345        441562022        450522271       
450548029        450574082        450600119        450625843        450651674   
    450677166   

450698683

    450724059        450749387        450774906        450800180       
450825492        450850623        450875802        450901038        450926068   
    450951108        450976352        441563905        450522289       
450548037        450574090        450600127        450625850        450651682   
    450677174   

450698691

    450724067        450749395        450774914        450800198       
450825500        450850631        450875810        450901046        450926076   
    450951116        450976360        441564325        450522297       
450548045        450574108        450600135        450625868        450651690   
    450677182   

450698709

    450724075        450749403        450774922        450800206       
450825518        450850649        450875828        450901053        450926084   
    450951124        450976378        441565405        450522305       
450548060        450574116        450600143        450625884        450651708   
    450677190   

450698717

    450724083        450749411        450774930        450800214       
450825526        450850656        450875836        450901061        450926092   
    450951132        450976386        441565413        450522321       
450548078        450574124        450600150        450625900        450651716   
    450677208   

450698725

    450724091        450749429        450774948        450800222       
450825534        450850664        450875844        450901087        450926100   
    450951140        450976394        441578564        450522339       
450548086        450574132        450600168        450625918        450651724   
    450677216   

450698733

    450724109        450749437        450774955        450800230       
450825542        450850672        450875851        450901095        450926118   
    450951157        450976402        441606670        450522347       
450548094        450574140        450600176        450625926        450651732   
    450677224   

450698741

    450724117        450749445        450774963        450800248       
450825559        450850680        450875869        450901103        450926126   
    450951165        450976410        441614658        450522354       
450548102        450574157        450600184        450625942        450651740   
    450677232   

450698758

    450724125        450749452        450774971        450800255       
450825567        450850698        450875877        450901111        450926134   
    450951173        450976428        441701554        450522362       
450548110        450574173        450600192        450625959        450651757   
    450677240   

450698766

    450724133        450749460        450774989        450800263       
450825575        450850706        450875885        450901129        450926142   
    450951181        450976436        442016333        450522370       
450548128        450574181        450600200        450625967        450651765   
    450677257   

450698774

    450724141        450749478        450774997        450800271       
450825583        450850714        450875893        450901137        450926159   
    450951199        450976444        442148367        450522388       
450548136        450574199        450600218        450625975        450651773   
    450677273   

450698782

    450724158        450749486        450775002        450800289       
450825591        450850722        450875901        450901145        450926167   
    450951207        450976451        442167532        450522396       
450548144        450574207        450600226        450625983        450651781   
    450677281   

450698790

    450724166        450749494        450775010        450800297       
450825609        450850730        450875919        450901152        450926175   
    450951215        450976469        442175089        450522404       
450548151        450574215        450600234        450625991        450651799   
    450677299   

450698808

    450724174        450749502        450775028        450800305       
450825617        450850748        450875927        450901160        450926183   
    450951223        450976477        442190393        450522412       
450548169        450574223        450600242        450626007        450651807   
    450677307   

450698816

    450724182        450749510        450775036        450800313       
450825625        450850755        450875935        450901178        450926191   
    450951231        450976485        442191482        450522420       
450548177        450574231        450600259        450626015        450651815   
    450677315   

450698824

    450724190        450749528        450775044        450800321       
450825633        450850763        450875943        450901186        450926209   
    450951249        450976493        442202248        450522438       
450548185        450574249        450600267        450626023        450651823   
    450677323   

450698832

    450724208        450749536        450775051        450800339       
450825641        450850771        450875950        450901194        450926217   
    450951256        450976501        442211850        450522446       
450548193        450574256        450600275        450626031        450651831   
    450677331   

450698840

    450724216        450749544        450775069        450800347       
450825666        450850789        450875968        450901202        450926225   
    450951264        450976519        442217386        450522453       
450548201        450574264        450600283        450626049        450651849   
    450677349   

450698857

    450724224        450749551        450775077        450800354       
450825674        450850797        450875976        450901210        450926233   
    450951272        450976527        442229381        450522461       
450548219        450574272        450600291        450626056        450651856   
    450677356   

450698865

    450724232        450749569        450775085        450800362       
450825682        450850805        450875984        450901228        450926241   
    450951280        450976535        442242236        450522479       
450548227        450574280        450600309        450626064        450651864   
    450677364   

450698873

    450724240        450749577        450775093        450800370       
450825690        450850813        450875992        450901236        450926258   
    450951298        450976543        442245304        450522487       
450548235        450574298        450600317        450626072        450651872   
    450677372   

450698881

    450724257        450749585        450775101        450800388       
450825708        450850821        450876008        450901244        450926266   
    450951306        450976550        442262598        450522495       
450548243        450574306        450600325        450626080        450651880   
    450677380   

450698899

    450724265        450749593        450775119        450800396       
450825716        450850839        450876016        450901251        450926274   
    450951314        450976568        442265377        450522503       
450548250        450574314        450600333        450626098        450651898   
    450677398   

450698907

    450724273        450749601        450775127        450800404       
450825724        450850847        450876024        450901269        450926282   
    450951322        450976576        442275111        450522511       
450548268        450574322        450600341        450626106        450651906   
    450677406   

450698915

    450724281        450749619        450775135        450800412       
450825732        450850854        450876032        450901277        450926290   
    450951330        450976584        442294005        450522529       
450548276        450574330        450600358        450626114        450651914   
    450677414   

450698931

    450724307        450749627        450775143        450800420       
450825740        450850862        450876040        450901285        450926308   
    450951348        450976592        442298873        450522537       
450548284        450574348        450600366        450626122        450651922   
    450677422   

450698949

    450724315        450749635        450775150        450800438       
450825757        450850870        450876057        450901293        450926316   
    450951355        450976600        442307989        450522545       
450548292        450574355        450600374        450626130        450651930   
    450677430   

450698956

    450724323        450749643        450775168        450800446       
450825765        450850888        450876065        450901301        450926324   
    450951363        450976618        442313862        450522552       
450548300        450574363        450600382        450626148        450651948   
    450677448   

450698964

    450724331        450749650        450775176        450800453       
450825773        450850896        450876073        450901319        450926332   
    450951371        450976626        442316030        450522560       
450548318        450574371        450600390        450626155        450651955   
    450677455   

450698972

    450724349        450749668        450775184        450800461       
450825781        450850904        450876081        450901327        450926340   
    450951389        450976634        442337127        450522578       
450548326        450574389        450600408        450626163        450651963   
    450677463   

450698980

    450724356        450749676        450775200        450800479       
450825799        450850912        450876099        450901335        450926365   
    450951397        450976642        442350609        450522586       
450548334        450574397        450600416        450626171        450651989   
    450677471   

450698998

    450724372        450749684        450775218        450800487       
450825807        450850920        450876107        450901343        450926373   
    450951405        450976659        442364659        450522594       
450548342        450574405        450600424        450626189        450651997   
    450677489   

450699004

    450724380        450749692        450775226        450800495       
450825815        450850938        450876115        450901350        450926381   
    450951413        450976667        442370169        450522602       
450548359        450574413        450600432        450626197        450652003   
    450677497   

450699012

    450724398        450749700        450775234        450800503       
450825823        450850946        450876123        450901368        450926399   
    450951421        450976675        442371712        450522610       
450548367        450574421        450600440        450626205        450652011   
    450677505   

450699020

    450724406        450749718        450775242        450800511       
450825831        450850953        450876131        450901376        450926407   
    450951439        450976683        442378741        450522628       
450548375        450574439        450600457        450626213        450652029   
    450677513   

450699038

    450724414        450749726        450775259        450800529       
450825849        450850961        450876149        450901384        450926415   
    450951447        450976691        442382081        450522636       
450548383        450574447        450600465        450626221        450652037   
    450677521   

450699046

    450724422        450749734        450775267        450800537       
450825856        450850979        450876156        450901392        450926423   
    450951454        450976709        442386355        450522644       
450548391        450574454        450600473        450626239        450652045   
    450677547   

450699053

    450724430        450749742        450775275        450800545       
450825864        450850987        450876164        450901400        450926431   
    450951462        450976717        442401733        450522651       
450548409        450574462        450600481        450626247        450652052   
    450677554   

450699061

    450724448        450749759        450775283        450800552       
450825872        450850995        450876172        450901418        450926449   
    450951470        450976725        442403168        450522669       
450548417        450574470        450600499        450626254        450652060   
    450677562   

450699079

    450724455        450749767        450775291        450800560       
450825880        450851001        450876180        450901426        450926456   
    450951488        450976733        442414728        450522685       
450548425        450574488        450600507        450626262        450652078   
    450677570   

450699087

    450724463        450749775        450775309        450800578       
450825898        450851019        450876198        450901434        450926464   
    450951496        450976741        442419313        450522693       
450548433        450574496        450600515        450626270        450652086   
    450677588   

450699095

    450724471        450749783        450775317        450800586       
450825914        450851027        450876206        450901442        450926472   
    450951504        450976758        442420717        450522701       
450548441        450574504        450600523        450626288        450652094   
    450677596   

450699103

    450724489        450749791        450775325        450800594       
450825922        450851035        450876214        450901459        450926480   
    450951512        450976766        442422671        450522719       
450548458        450574512        450600531        450626296        450652102   
    450677604   

450699111

    450724497        450749809        450775333        450800602       
450825930        450851043        450876222        450901467        450926498   
    450951520        450976782        442429536        450522727       
450548466        450574520        450600549        450626304        450652110   
    450677612   

450699129

    450724505        450749817        450775341        450800610       
450825948        450851050        450876230        450901475        450926506   
    450951538        450976790        442433538        450522735       
450548482        450574538        450600556        450626312        450652128   
    450677620   

450699137

    450724513        450749825        450775358        450800628       
450825955        450851068        450876248        450901483        450926514   
    450951546        450976808        442434114        450522743       
450548490        450574553        450600564        450626320        450652136   
    450677638   

450699145

    450724521        450749833        450775366        450800636       
450825963        450851076        450876255        450901491        450926522   
    450951553        450976816        442443248        450522768       
450548508        450574561        450600572        450626338        450652144   
    450677646   

450699152

    450724539        450749841        450775374        450800644       
450825971        450851084        450876263        450901509        450926530   
    450951561        450976824        442453114        450522776       
450548516        450574579        450600580        450626346        450652151   
    450677653   

450699178

    450724547        450749858        450775382        450800651       
450825989        450851092        450876271        450901517        450926548   
    450951579        450976832        442455259        450522784       
450548524        450574587        450600598        450626353        450652169   
    450677661   

450699194

    450724554        450749866        450775390        450800669       
450825997        450851100        450876289        450901525        450926555   
    450951587        450976840        442471439        450522792       
450548532        450574595        450600606        450626361        450652177   
    450677679   

450699202

    450724562        450749874        450775408        450800677       
450826003        450851118        450876297        450901533        450926563   
    450951595        450976857        442472569        450522800       
450548540        450574603        450600614        450626379        450652193   
    450677687   

450699210

    450724570        450749882        450775416        450800685       
450826011        450851126        450876305        450901541        450926571   
    450951603        450976865        442484739        450522818       
450548557        450574611        450600622        450626387        450652201   
    450677695   

450699228

    450724588        450749890        450775424        450800693       
450826029        450851134        450876313        450901558        450926589   
    450951611        450976873        442485116        450522826       
450548565        450574629        450600630        450626395        450652219   
    450677703   

450699236

    450724596        450749908        450775432        450800701       
450826037        450851142        450876321        450901566        450926597   
    450951629        450976881        442496998        450522834       
450548573        450574637        450600648        450626403        450652227   
    450677711   

450699244

    450724604        450749916        450775440        450800719       
450826045        450851159        450876339        450901574        450926605   
    450951637        450976899        442497913        450522842       
450548581        450574645        450600655        450626411        450652235   
    450677729   

450699251

    450724612        450749924        450775457        450800727       
450826052        450851167        450876347        450901582        450926613   
    450951645        450976907        442500419        450522859       
450548599        450574652        450600663        450626429        450652243   
    450677737   

450699269

    450724620        450749932        450775465        450800735       
450826060        450851175        450876354        450901590        450926621   
    450951652        450976915        442508792        450522867       
450548607        450574660        450600671        450626437        450652250   
    450677745   

450699277

    450724638        450749940        450775473        450800743       
450826078        450851183        450876362        450901608        450926639   
    450951660        450976923        442523866        450522875       
450548615        450574678        450600689        450626445        450652268   
    450677752   

450699285

    450724646        450749957        450775481        450800750       
450826086        450851191        450876370        450901616        450926647   
    450951678        450976931        442536561        450522883       
450548623        450574686        450600697        450626452        450652276   
    450677760   

450699293

    450724653        450749965        450775499        450800768       
450826094        450851209        450876388        450901624        450926654   
    450951686        450976949        442537676        450522891       
450548631        450574694        450600705        450626460        450652284   
    450677778   

450699301

    450724661        450749973        450775507        450800776       
450826102        450851217        450876396        450901632        450926662   
    450951694        450976956        442548921        450522909       
450548649        450574702        450600713        450626478        450652292   
    450677786   

450699319

    450724679        450749981        450775515        450800784       
450826110        450851225        450876404        450901640        450926670   
    450951702        450976964        442552899        450522917       
450548656        450574710        450600721        450626486        450652300   
    450677794   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450699327

    450724687        450749999        450775523        450800792       
450826128        450851233        450876412        450901657        450926688   
    450951710        450976972        442553947        450522925       
450548664        450574736        450600739        450626494        450652318   
    450677802   

450699335

    450724695        450750005        450775531        450800800       
450826136        450851241        450876420        450901665        450926696   
    450951728        450976980        442555033        450522933       
450548672        450574744        450600754        450626502        450652326   
    450677810   

450699343

    450724703        450750013        450775556        450800818       
450826144        450851258        450876438        450901673        450926704   
    450951736        450976998        442558672        450522941       
450548680        450574751        450600762        450626528        450652334   
    450677828   

450699350

    450724711        450750021        450775564        450800826       
450826151        450851266        450876446        450901681        450926712   
    450951744        450977004        442566014        450522958       
450548698        450574769        450600770        450626536        450652342   
    450677836   

450699368

    450724729        450750039        450775572        450800834       
450826169        450851274        450876453        450901699        450926720   
    450951751        450977012        442573440        450522966       
450548706        450574777        450600788        450626544        450652359   
    450677844   

450699376

    450724745        450750047        450775580        450800842       
450826177        450851282        450876461        450901707        450926738   
    450951769        450977020        442575700        450522974       
450548714        450574785        450600796        450626551        450652375   
    450677851   

450699384

    450724752        450750054        450775598        450800859       
450826185        450851290        450876479        450901715        450926746   
    450951777        450977038        442582839        450522982       
450548722        450574793        450600812        450626569        450652383   
    450677869   

450699392

    450724760        450750062        450775606        450800875       
450826193        450851308        450876487        450901723        450926753   
    450951785        450977046        442584751        450522990       
450548730        450574801        450600820        450626577        450652391   
    450677877   

450699400

    450724778        450750088        450775614        450800883       
450826201        450851324        450876495        450901731        450926761   
    450951793        450977053        442592622        450523006       
450548748        450574819        450600838        450626585        450652409   
    450677885   

450699418

    450724786        450750096        450775622        450800891       
450826219        450851332        450876503        450901749        450926779   
    450951801        450977061        442597969        450523014       
450548755        450574827        450600846        450626593        450652417   
    450677893   

450699426

    450724802        450750104        450775630        450800909       
450826227        450851340        450876511        450901756        450926787   
    450951819        450977087        442601118        450523022       
450548763        450574835        450600853        450626601        450652425   
    450677901   

450699434

    450724810        450750112        450775648        450800917       
450826235        450851357        450876529        450901764        450926795   
    450951827        450977095        442604682        450523030       
450548771        450574843        450600879        450626619        450652433   
    450677919   

450699442

    450724836        450750120        450775655        450800925       
450826243        450851365        450876537        450901772        450926803   
    450951835        450977103        442611067        450523048       
450548789        450574850        450600887        450626627        450652441   
    450677927   

450699459

    450724844        450750138        450775663        450800933       
450826250        450851373        450876545        450901780        450926811   
    450951843        450977111        442611356        450523055       
450548805        450574868        450600895        450626635        450652458   
    450677943   

450699467

    450724851        450750146        450775671        450800941       
450826268        450851381        450876552        450901798        450926829   
    450951850        450977129        442644043        450523063       
450548813        450574876        450600903        450626643        450652466   
    450677950   

450699475

    450724869        450750153        450775689        450800958       
450826276        450851399        450876560        450901806        450926837   
    450951868        450977137        442648358        450523071       
450548821        450574884        450600911        450626650        450652482   
    450677968   

450699483

    450724877        450750161        450775697        450800966       
450826284        450851407        450876578        450901814        450926845   
    450951876        450977145        442652541        450523089       
450548839        450574892        450600929        450626668        450652490   
    450677976   

450699491

    450724885        450750179        450775705        450800974       
450826292        450851415        450876586        450901822        450926852   
    450951884        450977152        442655817        450523097       
450548854        450574900        450600937        450626676        450652508   
    450677984   

450699509

    450724893        450750187        450775713        450800982       
450826300        450851423        450876594        450901830        450926860   
    450951892        450977160        446661282        450523105       
450548862        450574918        450600945        450626684        450652516   
    450677992   

450699517

    450724901        450750195        450775721        450800990       
450826318        450851431        450876602        450901848        450926878   
    450951900        450977178        447456195        450523113       
450548870        450574926        450600952        450626692        450652524   
    450678008   

450699525

    450724919        450750203        450775739        450801006       
450826326        450851449        450876610        450901855        450926886   
    450951918        450977186        448180992        450523121       
450548888        450574934        450600960        450626700        450652532   
    450678016   

450699533

    450724927        450750211        450775747        450801014       
450826334        450851456        450876628        450901863        450926894   
    450951926        450977194        448487876        450523139       
450548896        450574959        450600978        450626718        450652540   
    450678024   

450699541

    450724935        450750229        450775754        450801022       
450826342        450851464        450876636        450901871        450926902   
    450951934        450977202        448495614        450523147       
450548912        450574967        450600986        450626726        450652557   
    450678032   

450699558

    450724943        450750237        450775762        450801030       
450826359        450851472        450876644        450901889        450926910   
    450951942        450977210        448508119        450523154       
450548920        450574975        450600994        450626734        450652565   
    450678040   

450699566

    450724950        450750245        450775770        450801048       
450826367        450851480        450876651        450901897        450926928   
    450951959        450977228        448551044        450523162       
450548938        450574983        450601000        450626742        450652573   
    450678057   

450699574

    450724968        450750252        450775788        450801055       
450826375        450851498        450876669        450901905        450926936   
    450951967        450977236        448559591        450523170       
450548946        450574991        450601018        450626759        450652581   
    450678065   

450699582

    450724976        450750260        450775796        450801063       
450826383        450851506        450876677        450901913        450926944   
    450951975        450977244        448593632        450523188       
450548953        450575006        450601026        450626767        450652607   
    450678073   

450699590

    450724992        450750278        450775804        450801071       
450826391        450851514        450876685        450901921        450926951   
    450951983        450977251        448626911        450523196       
450548961        450575014        450601034        450626775        450652615   
    450678081   

450699608

    450725007        450750286        450775812        450801089       
450826409        450851522        450876693        450901939        450926969   
    450951991        450977269        448629535        450523204       
450548979        450575022        450601042        450626783        450652623   
    450678107   

450699616

    450725015        450750294        450775820        450801097       
450826417        450851548        450876701        450901947        450926977   
    450952007        450977277        448658336        450523212       
450548987        450575030        450601059        450626791        450652631   
    450678115   

450699624

    450725023        450750302        450775838        450801105       
450826425        450851555        450876719        450901962        450926985   
    450952015        450977285        448665661        450523220       
450548995        450575048        450601067        450626809        450652649   
    450678123   

450699632

    450725031        450750310        450775846        450801113       
450826433        450851563        450876727        450901970        450926993   
    450952023        450977293        448715375        450523238       
450549001        450575055        450601075        450626817        450652656   
    450678149   

450699640

    450725049        450750328        450775853        450801121       
450826441        450851571        450876735        450901988        450927009   
    450952031        450977301        448747642        450523246       
450549019        450575063        450601083        450626825        450652664   
    450678156   

450699657

    450725056        450750336        450775861        450801139       
450826458        450851589        450876743        450901996        450927017   
    450952049        450977319        448752519        450523253       
450549027        450575071        450601091        450626833        450652672   
    450678172   

450699665

    450725064        450750344        450775879        450801154       
450826466        450851597        450876750        450902002        450927025   
    450952056        450977327        448796284        450523261       
450549035        450575089        450601109        450626841        450652680   
    450678180   

450699681

    450725072        450750351        450775887        450801162       
450826474        450851605        450876768        450902010        450927033   
    450952064        450977335        449091628        450523279       
450549043        450575097        450601117        450626858        450652698   
    450678198   

450699699

    450725080        450750369        450775895        450801170       
450826482        450851613        450876776        450902028        450927041   
    450952072        450977343        449112861        450523287       
450549050        450575105        450601125        450626866        450652706   
    450678206   

450699707

    450725098        450750377        450775903        450801188       
450826490        450851621        450876784        450902036        450927058   
    450952080        450977350        449114560        450523295       
450549068        450575113        450601133        450626874        450652714   
    450678214   

450699715

    450725106        450750393        450775911        450801196       
450826508        450851639        450876792        450902044        450927066   
    450952098        450977368        449117290        450523303       
450549076        450575121        450601141        450626882        450652722   
    450678222   

450699723

    450725114        450750401        450775929        450801204       
450826516        450851647        450876800        450902051        450927074   
    450952106        450977376        449125244        450523311       
450549084        450575139        450601158        450626890        450652730   
    450678230   

450699731

    450725122        450750419        450775937        450801212       
450826524        450851654        450876818        450902069        450927082   
    450952114        450977384        449134501        450523329       
450549092        450575147        450601166        450626908        450652748   
    450678255   

450699749

    450725148        450750427        450775945        450801220       
450826532        450851662        450876826        450902077        450927090   
    450952122        450977392        449190776        450523337       
450549100        450575154        450601174        450626924        450652755   
    450678263   

450699756

    450725155        450750435        450775952        450801238       
450826540        450851670        450876834        450902085        450927108   
    450952130        450977400        449195387        450523345       
450549118        450575162        450601182        450626932        450652763   
    450678271   

450699764

    450725163        450750443        450775960        450801246       
450826557        450851688        450876842        450902093        450927116   
    450952148        450977418        449205210        450523352       
450549126        450575170        450601190        450626940        450652771   
    450678289   

450699772

    450725171        450750450        450775978        450801253       
450826565        450851696        450876859        450902101        450927124   
    450952155        450977426        449230978        450523360       
450549134        450575188        450601208        450626957        450652789   
    450678297   

450699780

    450725189        450750468        450775986        450801261       
450826573        450851704        450876867        450902119        450927132   
    450952163        450977434        449265669        450523378       
450549142        450575196        450601216        450626965        450652797   
    450678305   

450699798

    450725197        450750476        450775994        450801279       
450826581        450851712        450876875        450902127        450927140   
    450952171        450977442        449273192        450523386       
450549159        450575204        450601224        450626973        450652805   
    450678313   

450699806

    450725205        450750484        450776000        450801287       
450826599        450851720        450876883        450902135        450927157   
    450952197        450977459        449312206        450523394       
450549167        450575212        450601232        450626981        450652813   
    450678321   

450699814

    450725213        450750492        450776018        450801295       
450826607        450851738        450876891        450902143        450927165   
    450952205        450977467        449442078        450523402       
450549175        450575220        450601240        450626999        450652821   
    450678339   

450699822

    450725221        450750500        450776026        450801303       
450826615        450851746        450876909        450902150        450927173   
    450952213        450977475        449514645        450523410       
450549183        450575238        450601257        450627005        450652839   
    450678347   

450699830

    450725239        450750518        450776034        450801311       
450826623        450851753        450876917        450902168        450927181   
    450952221        450977483        449519289        450523428       
450549191        450575246        450601265        450627013        450652854   
    450678354   

450699848

    450725247        450750526        450776042        450801337       
450826631        450851761        450876925        450902176        450927199   
    450952239        450977491        449531375        450523436       
450549209        450575253        450601273        450627021        450652862   
    450678362   

450699913

    450725254        450750534        450776059        450801345       
450826649        450851779        450876933        450902184        450927207   
    450952247        450977509        449543396        450523444       
450549217        450575261        450601281        450627039        450652870   
    450678370   

450699921

    450725262        450750542        450776067        450801352       
450826656        450851787        450876941        450902192        450927215   
    450952254        450977517        449544014        450523451       
450549225        450575279        450601299        450627047        450652896   
    450678388   

450699939

    450725270        450750559        450776075        450801360       
450826664        450851795        450876958        450902200        450927223   
    450952262        450977525        449562925        450523469       
450549233        450575287        450601307        450627054        450652904   
    450678396   

450699947

    450725288        450750567        450776083        450801378       
450826672        450851803        450876966        450902218        450927231   
    450952270        450977533        449570282        450523485       
450549241        450575295        450601315        450627062        450652912   
    450678404   

450699954

    450725296        450750575        450776091        450801386       
450826680        450851811        450876974        450902226        450927249   
    450952288        450977541        449581891        450523501       
450549266        450575303        450601323        450627070        450652920   
    450678438   

450699962

    450725304        450750583        450776109        450801394       
450826698        450851829        450876982        450902234        450927256   
    450952296        450977558        449586403        450523519       
450549274        450575311        450601331        450627088        450652938   
    450678446   

450699970

    450725312        450750591        450776117        450801402       
450826706        450851837        450876990        450902242        450927264   
    450952304        450977566        449599026        450523527       
450549282        450575329        450601349        450627096        450652946   
    450678453   

450699988

    450725320        450750609        450776125        450801410       
450826714        450851845        450877006        450902259        450927272   
    450952312        450977574        449599059        450523535       
450549290        450575337        450601364        450627104        450652953   
    450678461   

450699996

    450725338        450750617        450776133        450801428       
450826722        450851852        450877014        450902267        450927280   
    450952320        450977582        449605880        450523543       
450549308        450575345        450601372        450627112        450652961   
    450678479   

450700000

    450725346        450750625        450776141        450801436       
450826730        450851860        450877022        450902275        450927298   
    450952338        450977590        449628742        450523550       
450549316        450575352        450601380        450627120        450652979   
    450678487   

450700018

    450725353        450750633        450776158        450801444       
450826748        450851878        450877030        450902283        450927306   
    450952346        450977608        449637511        450523568       
450549324        450575360        450601398        450627138        450652987   
    450678495   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450700026

    450725361        450750641        450776166        450801451       
450826755        450851886        450877048        450902291        450927314   
    450952353        450977616        449640648        450523576       
450549332        450575378        450601406        450627146        450653001   
    450678503   

450700034

    450725379        450750658        450776174        450801469       
450826763        450851894        450877055        450902309        450927322   
    450952361        450977624        449666874        450523592       
450549340        450575386        450601414        450627153        450653019   
    450678511   

450700042

    450725387        450750666        450776182        450801477       
450826771        450851902        450877063        450902317        450927330   
    450952379        450977632        449675636        450523618       
450549357        450575394        450601422        450627161        450653027   
    450678529   

450700059

    450725395        450750674        450776190        450801485       
450826789        450851910        450877071        450902325        450927348   
    450952387        450977640        449689884        450523626       
450549365        450575402        450601430        450627179        450653035   
    450678537   

450700067

    450725403        450750682        450776208        450801493       
450826797        450851928        450877089        450902333        450927355   
    450952395        450977657        449714005        450523634       
450549373        450575410        450601448        450627187        450653043   
    450678545   

450700075

    450725411        450750690        450776216        450801501       
450826805        450851936        450877097        450902341        450927363   
    450952403        450977665        449731991        450523642       
450549381        450575428        450601455        450627195        450653050   
    450678552   

450700083

    450725429        450750708        450776224        450801519       
450826813        450851944        450877105        450902358        450927371   
    450952411        450977673        449771922        450523659       
450549399        450575436        450601463        450627203        450653068   
    450678560   

450700091

    450725437        450750716        450776232        450801527       
450826821        450851951        450877113        450902366        450927389   
    450952429        450977681        449826684        450523667       
450549407        450575444        450601471        450627211        450653076   
    450678578   

450700109

    450725445        450750724        450776240        450801535       
450826839        450851969        450877121        450902374        450927397   
    450952437        450977699        449885110        450523675       
450549415        450575451        450601489        450627237        450653084   
    450678586   

450700117

    450725452        450750732        450776257        450801543       
450826847        450851977        450877139        450902382        450927405   
    450952445        450977707        449904606        450523683       
450549423        450575477        450601497        450627252        450653092   
    450678594   

450700125

    450725460        450750740        450776265        450801568       
450826854        450851985        450877147        450902390        450927413   
    450952452        450977715        449915503        450523691       
450549431        450575485        450601505        450627260        450653100   
    450678602   

450700133

    450725486        450750757        450776273        450801576       
450826862        450851993        450877154        450902408        450927421   
    450952460        450977723        449983535        450523709       
450549449        450575493        450601513        450627278        450653118   
    450678610   

450700141

    450725494        450750765        450776281        450801584       
450826870        450852009        450877162        450902416        450927439   
    450952478        450977731        449992817        450523717       
450549456        450575501        450601521        450627286        450653126   
    450678628   

450700158

    450725502        450750773        450776299        450801592       
450826888        450852017        450877170        450902424        450927447   
    450952486        450977749        449997048        450523725       
450549472        450575519        450601539        450627294        450653134   
    450678636   

450700166

    450725510        450750781        450776307        450801600       
450826896        450852025        450877188        450902432        450927454   
    450952494        450977756        450000690        450523733       
450549480        450575527        450601547        450627302        450653142   
    450678644   

450700174

    450725528        450750799        450776315        450801618       
450826904        450852033        450877196        450902440        450927462   
    450952502        450977764        450001441        450523741       
450549498        450575535        450601554        450627310        450653159   
    450678651   

450700182

    450725536        450750807        450776323        450801626       
450826912        450852041        450877204        450902457        450927470   
    450952510        450977772        450003025        450523758       
450549506        450575543        450601562        450627328        450653167   
    450678669   

450700190

    450725544        450750815        450776331        450801634       
450826920        450852058        450877212        450902473        450927488   
    450952528        450977780        450004452        450523766       
450549514        450575550        450601570        450627336        450653175   
    450678677   

450700208

    450725551        450750823        450776349        450801642       
450826938        450852066        450877220        450902481        450927496   
    450952536        450977798        450009741        450523774       
450549522        450575568        450601588        450627344        450653183   
    450678685   

450699855

    450725569        450750831        450776356        450801659       
450826946        450852074        450877238        450902499        450927504   
    450952544        450977806        450011655        450523782       
450549530        450575576        450601596        450627351        450653191   
    450678693   

450699871

    450725577        450750849        450776364        450801667       
450826953        450852082        450877246        450902507        450927512   
    450952551        450977814        450014444        450523790       
450549548        450575584        450601604        450627369        450653209   
    450678701   

450699889

    450725585        450750856        450776372        450801675       
450826961        450852090        450877253        450902515        450927520   
    450952569        450977822        450015888        450523808       
450549555        450575592        450601612        450627377        450653217   
    450678719   

450699897

    450725593        450750864        450776380        450801683       
450826979        450852108        450877261        450902523        450927538   
    450952577        450977830        450018148        450523816       
450549563        450575600        450601620        450627385        450653225   
    450678727   

450699905

    450725601        450750872        450776398        450801691       
450826987        450852116        450877279        450902531        450927546   
    450952585        450977848        450018825        450523832       
450549571        450575618        450601638        450627393        450653233   
    450678735   

450701024

    450725627        450750880        450776406        450801709       
450826995        450852124        450877287        450902549        450927553   
    450952593        450977855        450020797        450523840       
450549589        450575626        450601646        450627401        450653241   
    450678743   

450701032

    450725635        450750898        450776414        450801717       
450827001        450852132        450877295        450902556        450927579   
    450952601        450977863        450022637        450523857       
450549597        450575634        450601653        450627419        450653258   
    450678750   

450701040

    450725643        450750906        450776422        450801725       
450827019        450852140        450877303        450902564        450927587   
    450952619        450977871        450024708        450523865       
450549605        450575642        450601661        450627427        450653266   
    450678768   

450701057

    450725650        450750914        450776430        450801733       
450827027        450852165        450877311        450902572        450927595   
    450952627        450977889        450024898        450523881       
450549621        450575667        450601679        450627435        450653274   
    450678776   

450701065

    450725668        450750922        450776448        450801741       
450827035        450852173        450877337        450902580        450927603   
    450952635        450977897        450026836        450523899       
450549639        450575675        450601687        450627443        450653282   
    450678784   

450701073

    450725676        450750930        450776455        450801758       
450827043        450852181        450877345        450902598        450927611   
    450952643        450977905        450045661        450523907       
450549647        450575683        450601695        450627450        450653290   
    450678792   

450701081

    450725684        450750948        450776463        450801766       
450827050        450852207        450877352        450902606        450927629   
    450952650        450977913        450047071        450523915       
450549654        450575691        450601703        450627468        450653308   
    450678800   

450701099

    450725692        450750955        450776471        450801774       
450827068        450852215        450877360        450902614        450927637   
    450952668        450977921        450050422        450523923       
450549662        450575709        450601711        450627476        450653316   
    450678818   

450701107

    450725700        450750963        450776489        450801782       
450827076        450852223        450877386        450902622        450927645   
    450952676        450977939        450050737        450523931       
450549670        450575717        450601729        450627484        450653324   
    450678826   

450701115

    450725718        450750971        450776497        450801790       
450827084        450852231        450877394        450902630        450927652   
    450952684        450977947        450059969        450523949       
450549688        450575725        450601737        450627492        450653332   
    450678834   

450701123

    450725726        450750989        450776505        450801808       
450827092        450852249        450877402        450902648        450927660   
    450952692        450977954        450062211        450523956       
450549704        450575733        450601745        450627500        450653340   
    450678842   

450701131

    450725734        450750997        450776513        450801816       
450827100        450852256        450877410        450902655        450927678   
    450952700        450977962        450063565        450523964       
450549712        450575741        450601752        450627518        450653357   
    450678859   

450701149

    450725742        450751003        450776521        450801824       
450827118        450852264        450877428        450902663        450927686   
    450952718        450977970        450069422        450523972       
450549720        450575758        450601760        450627526        450653365   
    450678867   

450701156

    450725759        450751011        450776539        450801832       
450827126        450852272        450877436        450902671        450927694   
    450952726        450977988        450071253        450523980       
450549738        450575766        450601778        450627534        450653373   
    450678875   

450701164

    450725767        450751029        450776547        450801840       
450827134        450852280        450877444        450902689        450927702   
    450952734        450977996        450079066        450524004       
450549746        450575774        450601786        450627542        450653381   
    450678883   

450701172

    450725775        450751037        450776554        450801857       
450827142        450852298        450877451        450902697        450927710   
    450952759        450978002        450080668        450524012       
450549761        450575782        450601794        450627559        450653399   
    450678891   

450701180

    450725783        450751045        450776562        450801865       
450827159        450852306        450877469        450902705        450927728   
    450952767        450978010        450083175        450524020       
450549787        450575790        450601810        450627567        450653407   
    450678909   

450701198

    450725791        450751052        450776570        450801873       
450827167        450852314        450877477        450902713        450927736   
    450952775        450978028        450098934        450524038       
450549795        450575808        450601828        450627575        450653415   
    450678917   

450701206

    450725809        450751060        450776588        450801881       
450827175        450852322        450877485        450902721        450927744   
    450952783        450978036        450101852        450524046       
450549803        450575816        450601836        450627583        450653423   
    450678925   

450701214

    450725817        450751078        450776596        450801899       
450827183        450852330        450877493        450902739        450927751   
    450952791        450978044        450106620        450524053       
450549811        450575832        450601844        450627591        450653431   
    450678933   

450701222

    450725825        450751086        450776604        450801907       
450827191        450852348        450877501        450902747        450927769   
    450952809        450978051        450106703        450524061       
450549837        450575840        450601851        450627609        450653449   
    450678941   

450701230

    450725833        450751110        450776612        450801915       
450827209        450852355        450877519        450902754        450927777   
    450952817        450978069        450109723        450524079       
450549845        450575857        450601869        450627625        450653456   
    450678958   

450701248

    450725841        450751128        450776620        450801923       
450827217        450852363        450877527        450902762        450927785   
    450952825        450978077        450114178        450524087       
450549852        450575865        450601877        450627633        450653464   
    450678966   

450701255

    450725858        450751136        450776638        450801931       
450827225        450852371        450877535        450902770        450927793   
    450952833        450978085        450117627        450524095       
450549860        450575873        450601885        450627641        450653472   
    450678974   

450701263

    450725866        450751144        450776646        450801949       
450827233        450852389        450877543        450902788        450927801   
    450952841        450978093        450123807        450524103       
450549878        450575881        450601893        450627658        450653480   
    450678982   

450701271

    450725874        450751151        450776653        450801956       
450827241        450852397        450877550        450902796        450927819   
    450952858        450978101        450147061        450524111       
450549886        450575899        450601901        450627666        450653498   
    450678990   

450701289

    450725882        450751169        450776661        450801972       
450827258        450852405        450877568        450902804        450927827   
    450952874        450978119        450162359        450524129       
450549894        450575907        450601919        450627674        450653506   
    450679014   

450701297

    450725890        450751177        450776679        450801980       
450827266        450852413        450877576        450902812        450927835   
    450952882        450978127        450203047        450524137       
450549902        450575915        450601927        450627682        450653514   
    450679022   

450701305

    450725908        450751185        450776687        450801998       
450827274        450852421        450877584        450902820        450927843   
    450952890        450978135        450238795        450524145       
450549910        450575923        450601943        450627690        450653522   
    450679030   

450701313

    450725916        450751193        450776695        450802004       
450827282        450852439        450877592        450902838        450927850   
    450952908        450978143        450256102        450524152       
450549928        450575931        450601950        450627708        450653530   
    450679048   

450701321

    450725924        450751201        450776703        450802012       
450827290        450852447        450877600        450902846        450927868   
    450952916        450978150        450365564        450524160       
450549936        450575949        450601968        450627716        450653548   
    450679055   

450701339

    450725932        450751219        450776711        450802020       
450827308        450852454        450877618        450902853        450927876   
    450952924        450978168        450457742        450524178       
450549944        450575956        450601976        450627724        450653571   
    450679063   

450701347

    450725940        450751227        450776729        450802038       
450827316        450852462        450877626        450902861        450927884   
    450952932        450978176        450460886        450524186       
450549951        450575964        450601984        450627732        450653589   
    450679071   

450701354

    450725957        450751235        450776737        450802046       
450827324        450852470        450877634        450902879        450927892   
    450952940        450978184        450463583        450524194       
450549969        450575972        450601992        450627740        450653597   
    450679089   

450701362

    450725965        450751243        450776752        450802053       
450827332        450852488        450877642        450902887        450927900   
    450952957        450978192        450469846        450524202       
450549977        450575998        450602008        450627757        450653605   
    450679097   

450700216

    450725973        450751250        450776760        450802061       
450827340        450852496        450877659        450902895        450927918   
    450952965        450978200        450497557        450524210       
450549985        450576004        450602016        450627773        450653613   
    450679105   

450700224

    450725981        450751268        450776778        450802079       
450827357        450852504        450877667        450902903        450927926   
    450952973        450978218        450497565        450524228       
450549993        450576020        450602024        450627781        450653621   
    450679113   

450700232

    450725999        450751284        450776786        450802087       
450827365        450852512        450877675        450902911        450927942   
    450952981        450978226        450497573        450524236       
450550009        450576038        450602032        450627799        450653639   
    450679121   

450700240

    450726005        450751292        450776794        450802095       
450827373        450852520        450877683        450902929        450927959   
    450952999        450978234        450497581        450524244       
450550017        450576046        450602040        450627807        450653647   
    450679139   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450700257

    450726013        450751300        450776802        450802103       
450827381        450852538        450877691        450902937        450927967   
    450953005        450978242        450497599        450524251       
450550025        450576053        450602057        450627815        450653654   
    450679147   

450700265

    450726021        450751318        450776810        450802111       
450827399        450852546        450877709        450902945        450927975   
    450953013        450978259        450497607        450524269       
450550033        450576061        450602065        450627823        450653662   
    450679154   

450700273

    450726039        450751326        450776828        450802129       
450827407        450852553        450877717        450902952        450927983   
    450953021        450978267        450497615        450524277       
450550041        450576079        450602073        450627831        450653670   
    450679162   

450700281

    450726047        450751334        450776836        450802137       
450827415        450852561        450877725        450902960        450927991   
    450953039        450978275        450497623        450524285       
450550058        450576087        450602099        450627849        450653688   
    450679170   

450700299

    450726054        450751342        450776844        450802145       
450827423        450852579        450877733        450902978        450928007   
    450953047        450978283        450497631        450524293       
450550066        450576095        450602107        450627856        450653696   
    450679188   

450700307

    450726062        450751359        450776851        450802152       
450827431        450852587        450877741        450902986        450928015   
    450953054        450978291        450497649        450524319       
450550074        450576111        450602115        450627864        450653704   
    450679196   

450700315

    450726070        450751367        450776869        450802160       
450827449        450852595        450877758        450902994        450928023   
    450953062        450978309        450497656        450524327       
450550082        450576129        450602123        450627872        450653712   
    450679204   

450700323

    450726088        450751375        450776877        450802178       
450827456        450852603        450877766        450903000        450928031   
    450953070        450978317        450497664        450524335       
450550090        450576137        450602131        450627880        450653720   
    450679212   

450700331

    450726096        450751383        450776885        450802186       
450827464        450852611        450877774        450903018        450928049   
    450953088        450978325        450497672        450524343       
450550108        450576145        450602149        450627898        450653738   
    450679220   

450700349

    450726104        450751391        450776893        450802194       
450827472        450852629        450877782        450903026        450928056   
    450953096        450978333        450497680        450524350       
450550116        450576152        450602156        450627906        450653746   
    450679238   

450700356

    450726112        450751409        450776901        450802202       
450827480        450852637        450877790        450903042        450928064   
    450953112        450978341        450497698        450524368       
450550124        450576160        450602164        450627914        450653753   
    450679246   

450700364

    450726120        450751417        450776919        450802210       
450827498        450852645        450877808        450903059        450928072   
    450953120        450978358        450497706        450524376       
450550132        450576178        450602172        450627922        450653761   
    450679253   

450700372

    450726138        450751425        450776927        450802228       
450827506        450852652        450877816        450903067        450928080   
    450953138        450978366        450497714        450524384       
450550140        450576186        450602180        450627930        450653779   
    450679279   

450700380

    450726146        450751433        450776935        450802236       
450827514        450852660        450877824        450903075        450928098   
    450953146        450978374        450497722        450524392       
450550157        450576194        450602198        450627948        450653787   
    450679287   

450700406

    450726153        450751441        450776943        450802244       
450827522        450852678        450877832        450903083        450928106   
    450953153        450978382        450497730        450524400       
450550165        450576202        450602206        450627955        450653795   
    450679295   

450700414

    450726161        450751458        450776950        450802269       
450827530        450852686        450877840        450903091        450928114   
    450953161        450978390        450497748        450524418       
450550173        450576210        450602214        450627963        450653803   
    450679311   

450700422

    450726179        450751466        450776968        450802277       
450827548        450852694        450877857        450903109        450928122   
    450953179        450978408        450497755        450524426       
450550199        450576228        450602222        450627971        450653811   
    450679329   

450700430

    450726187        450751474        450776976        450802285       
450827555        450852702        450877865        450903117        450928130   
    450953187        450978416        450497763        450524434       
450550207        450576236        450602230        450627989        450653829   
    450679337   

450700448

    450726195        450751482        450776984        450802293       
450827563        450852710        450877873        450903125        450928148   
    450953195        450978424        450497771        450524467       
450550215        450576244        450602248        450627997        450653837   
    450679345   

450700455

    450726203        450751490        450776992        450802301       
450827571        450852728        450877881        450903133        450928155   
    450953203        450978432        450497789        450524475       
450550223        450576251        450602255        450628003        450653845   
    450679352   

450700463

    450726211        450751516        450777008        450802319       
450827589        450852736        450877899        450903141        450928163   
    450953229        450978440        450497797        450524483       
450550231        450576269        450602263        450628011        450653852   
    450679360   

450700471

    450726229        450751524        450777016        450802327       
450827597        450852744        450877907        450903158        450928171   
    450953237        450978457        450497805        450524491       
450550249        450576277        450602271        450628029        450653860   
    450679378   

450700489

    450726237        450751532        450777024        450802335       
450827605        450852751        450877915        450903166        450928189   
    450953245        450978465        450497813        450524509       
450550256        450576285        450602297        450628052        450653878   
    450679386   

450700497

    450726245        450751540        450777032        450802343       
450827613        450852769        450877923        450903174        450928197   
    450953252        450978473        450497821        450524517       
450550272        450576293        450602305        450628060        450653886   
    450679394   

450700505

    450726252        450751565        450777040        450802350       
450827621        450852777        450877931        450903182        450928205   
    450953260        450978481        450497839        450524525       
450550280        450576301        450602313        450628078        450653894   
    450679402   

450700513

    450726260        450751573        450777057        450802368       
450827639        450852785        450877949        450903190        450928213   
    450953278        450978499        450497847        450524533       
450550298        450576327        450602321        450628086        450653902   
    450679410   

450700521

    450726278        450751581        450777065        450802376       
450827647        450852793        450877956        450903208        450928221   
    450953286        450978507        450497854        450524541       
450550306        450576335        450602339        450628094        450653910   
    450679428   

450700539

    450726286        450751599        450777073        450802384       
450827654        450852801        450877964        450903216        450928239   
    450953294        450978515        450497870        450524558       
450550314        450576343        450602347        450628102        450653928   
    450679436   

450700547

    450726294        450751607        450777081        450802392       
450827662        450852819        450877972        450903224        450928247   
    450953302        450978523        450497888        450524566       
450550322        450576350        450602354        450628110        450653936   
    450679444   

450700554

    450726302        450751615        450777099        450802400       
450827670        450852827        450877980        450903232        450928254   
    450953310        450978531        450497896        450524574       
450550330        450576368        450602362        450628128        450653944   
    450679451   

450700562

    450726310        450751623        450777107        450802418       
450827688        450852835        450877998        450903240        450928262   
    450953328        450978549        450497904        450524582       
450550348        450576376        450602370        450628136        450653951   
    450679469   

450700570

    450726328        450751631        450777115        450802426       
450827696        450852843        450878004        450903257        450928270   
    450953344        450978556        450497912        450524590       
450550355        450576384        450602388        450628144        450653969   
    450679477   

450700588

    450726336        450751649        450777123        450802434       
450827704        450852850        450878012        450903265        450928288   
    450953351        450978564        450497920        450524616       
450550371        450576392        450602396        450628151        450653977   
    450679485   

450700596

    450726351        450751656        450777131        450802442       
450827712        450852876        450878038        450903273        450928296   
    450953369        450978572        450497938        450524624       
450550389        450576400        450602404        450628169        450653985   
    450679493   

450700604

    450726369        450751664        450777149        450802459       
450827720        450852884        450878046        450903281        450928304   
    450953377        450978580        450497946        450524632       
450550397        450576418        450602412        450628177        450653993   
    450679501   

450700612

    450726377        450751672        450777156        450802467       
450827738        450852892        450878053        450903299        450928312   
    450953385        450978598        450497953        450524640       
450550405        450576426        450602420        450628185        450654009   
    450679519   

450700620

    450726393        450751698        450777164        450802475       
450827746        450852900        450878061        450903307        450928320   
    450953393        450978606        450497979        450524657       
450550413        450576434        450602438        450628193        450654017   
    450679527   

450700638

    450726401        450751706        450777172        450802483       
450827753        450852918        450878079        450903315        450928338   
    450953401        450978614        450497995        450524665       
450550421        450576442        450602446        450628201        450654025   
    450679535   

450700646

    450726419        450751714        450777180        450802491       
450827761        450852926        450878087        450903323        450928346   
    450953419        450978622        450498001        450524673       
450550439        450576459        450602461        450628219        450654033   
    450679543   

450700653

    450726427        450751722        450777198        450802509       
450827779        450852934        450878095        450903331        450928353   
    450953427        450978630        450498019        450524681       
450550447        450576467        450602479        450628227        450654041   
    450679550   

450700661

    450726435        450751730        450777206        450802517       
450827787        450852942        450878103        450903349        450928361   
    450953435        450978648        450498027        450524699       
450550454        450576475        450602487        450628235        450654058   
    450679568   

450700679

    450726443        450751763        450777214        450802525       
450827795        450852959        450878111        450903356        450928379   
    450953443        450978655        450498035        450524707       
450550462        450576483        450602495        450628243        450654066   
    450679576   

450700687

    450726450        450751771        450777222        450802533       
450827803        450852967        450878129        450903364        450928387   
    450953450        450978663        450498050        450524715       
450550470        450576509        450602503        450628250        450654074   
    450679584   

450700695

    450726468        450751789        450777230        450802541       
450827811        450852975        450878137        450903372        450928395   
    450953468        450978671        450498068        450524723       
450550488        450576517        450602511        450628268        450654082   
    450679592   

450700703

    450726476        450751797        450777248        450802558       
450827829        450852983        450878145        450903380        450928403   
    450953476        450978689        450498076        450524731       
450550496        450576525        450602529        450628276        450654090   
    450679600   

450700711

    450726484        450751805        450777255        450802566       
450827837        450852991        450878152        450903398        450928411   
    450953484        450978697        450498084        450524749       
450550504        450576533        450602537        450628284        450654108   
    450679618   

450700729

    450726492        450751813        450777263        450802574       
450827845        450853007        450878160        450903414        450928429   
    450953492        450978705        450498092        450524756       
450550512        450576541        450602545        450628292        450654116   
    450679626   

450700737

    450726500        450751821        450777271        450802582       
450827852        450853015        450878178        450903422        450928437   
    450953500        450978713        450498100        450524764       
450550520        450576558        450602552        450628300        450654124   
    450679634   

450700745

    450726518        450751839        450777289        450802590       
450827860        450853023        450878186        450903430        450928445   
    450953518        450978721        450498118        450524772       
450550538        450576566        450602560        450628318        450654132   
    450679642   

450700752

    450726526        450751847        450777297        450802608       
450827878        450853031        450878194        450903448        450928452   
    450953526        450978739        450498126        450524780       
450550546        450576574        450602578        450628326        450654140   
    450679659   

450700760

    450726534        450751854        450777305        450802616       
450827886        450853049        450878202        450903455        450928460   
    450953534        450978747        450498134        450524798       
450550553        450576590        450602586        450628334        450654157   
    450679667   

450700778

    450726542        450751862        450777313        450802624       
450827894        450853056        450878210        450903463        450928478   
    450953542        450978754        450498142        450524806       
450550561        450576608        450602594        450628342        450654165   
    450679675   

450700786

    450726559        450751870        450777321        450802632       
450827902        450853064        450878228        450903471        450928486   
    450953559        450978762        450498159        450524814       
450550579        450576616        450602602        450628359        450654173   
    450679683   

450700794

    450726567        450751888        450777339        450802640       
450827910        450853072        450878236        450903489        450928494   
    450953567        450978770        450498175        450524822       
450550587        450576624        450602610        450628367        450654181   
    450679691   

450700802

    450726575        450751896        450777347        450802657       
450827928        450853080        450878244        450903497        450928502   
    450953575        450978788        450498183        450524830       
450550595        450576632        450602628        450628375        450654199   
    450679709   

450700810

    450726583        450751904        450777354        450802665       
450827936        450853098        450878251        450903505        450928510   
    450953583        450978796        450498191        450524848       
450550603        450576640        450602636        450628383        450654207   
    450679717   

450700828

    450726591        450751912        450777362        450802673       
450827944        450853106        450878269        450903513        450928528   
    450953591        450978804        450498209        450524855       
450550611        450576657        450602644        450628391        450654215   
    450679725   

450700836

    450726609        450751920        450777370        450802681       
450827951        450853114        450878277        450903539        450928536   
    450953609        450978820        450498217        450524863       
450550629        450576665        450602651        450628409        450654223   
    450679733   

450700844

    450726617        450751938        450777388        450802699       
450827969        450853122        450878285        450903547        450928544   
    450953617        450978838        450498225        450524871       
450550637        450576673        450602669        450628417        450654231   
    450679741   

450700851

    450726625        450751946        450777396        450802707       
450827977        450853130        450878293        450903554        450928551   
    450953625        450978846        450498233        450524889       
450550645        450576681        450602677        450628425        450654249   
    450679758   

450700869

    450726633        450751953        450777404        450802723       
450827985        450853148        450878301        450903562        450928569   
    450953633        450978853        450498258        450524897       
450550652        450576699        450602685        450628433        450654256   
    450679766   

450700877

    450726641        450751961        450777412        450802731       
450827993        450853155        450878319        450903570        450928577   
    450953641        450978861        450498266        450524905       
450550660        450576707        450602693        450628458        450654264   
    450679774   

450700885

    450726658        450751979        450777420        450802749       
450828009        450853163        450878327        450903588        450928585   
    450953658        450978879        450498274        450524913       
450550686        450576715        450602701        450628466        450654272   
    450679782   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450700893

    450726666        450751987        450777438        450802756       
450828017        450853171        450878335        450903596        450928593   
    450953666        450978887        450498282        450524921       
450550694        450576723        450602719        450628474        450654280   
    450679790   

450700901

    450726674        450751995        450777446        450802764       
450828025        450853189        450878343        450903604        450928601   
    450953674        450978895        450498290        450524939       
450550702        450576731        450602727        450628482        450654298   
    450679808   

450700919

    450726682        450752001        450777461        450802780       
450828041        450853197        450878368        450903612        450928619   
    450953682        450978903        450498308        450524947       
450550710        450576749        450602735        450628490        450654306   
    450679816   

450700927

    450726690        450752019        450777479        450802798       
450828058        450853205        450878376        450903620        450928627   
    450953690        450978911        450498316        450524954       
450550728        450576756        450602743        450628508        450654314   
    450679824   

450700935

    450726708        450752027        450777487        450802806       
450828066        450853213        450878384        450903638        450928635   
    450953708        450978929        450498324        450524962       
450550736        450576764        450602750        450628516        450654322   
    450679832   

450700943

    450726716        450752035        450777495        450802814       
450828074        450853221        450878392        450903646        450928643   
    450953716        450978937        450498340        450524970       
450550744        450576772        450602768        450628524        450654348   
    450679840   

450700950

    450726732        450752043        450777503        450802822       
450828082        450853239        450878400        450903653        450928650   
    450953724        450978945        450498365        450524988       
450550751        450576780        450602776        450628532        450654355   
    450679857   

450700968

    450726740        450752050        450777511        450802830       
450828090        450853247        450878418        450903661        450928668   
    450953732        450978952        450498381        450524996       
450550769        450576798        450602784        450628540        450654363   
    450679865   

450700976

    450726757        450752068        450777529        450802848       
450828108        450853262        450878426        450903679        450928676   
    450953740        450978960        450498399        450525001       
450550777        450576806        450602792        450628557        450654371   
    450679873   

450700984

    450726765        450752076        450777537        450802855       
450828116        450853270        450878434        450903687        450928684   
    450953757        450978978        450498407        450525019       
450550785        450576814        450602800        450628565        450654389   
    450679899   

450700992

    450726773        450752084        450777545        450802863       
450828124        450853288        450878442        450903695        450928692   
    450953765        450978986        450498423        450525027       
450550793        450576822        450602818        450628573        450654397   
    450679907   

450701008

    450726781        450752092        450777552        450802871       
450828132        450853296        450878459        450903703        450928700   
    450953773        450978994        450498431        450525035       
450550801        450576830        450602826        450628581        450654405   
    450679915   

450701016

    450726799        450752100        450777560        450802889       
450828140        450853304        450878467        450903711        450928718   
    450953781        450979000        450498449        450525043       
450550819        450576848        450602834        450628599        450654413   
    450679923   

450701370

    450726807        450752118        450777578        450802897       
450828157        450853312        450878475        450903729        450928726   
    450953799        450979018        450498456        450525050       
450550827        450576855        450602842        450628607        450654421   
    450679931   

450701388

    450726815        450752126        450777586        450802905       
450828165        450853320        450878483        450903737        450928734   
    450953807        450979026        450498464        450525068       
450550835        450576863        450602859        450628615        450654439   
    450679949   

450701396

    450726823        450752134        450777594        450802913       
450828173        450853338        450878491        450903745        450928742   
    450953815        450979034        450498472        450525076       
450550843        450576871        450602867        450628623        450654447   
    450679956   

450701404

    450726831        450752142        450777602        450802921       
450828181        450853346        450878509        450903752        450928759   
    450953823        450979042        450498480        450525084       
450550850        450576889        450602875        450628631        450654454   
    450679964   

450701412

    450726849        450752159        450777610        450802939       
450828199        450853353        450878517        450903760        450928767   
    450953831        450979059        450498498        450525092       
450550868        450576897        450602883        450628649        450654462   
    450679972   

450701420

    450726856        450752167        450777628        450802947       
450828207        450853361        450878525        450903778        450928775   
    450953849        450979067        450498506        450525100       
450550876        450576913        450602891        450628656        450654470   
    450679980   

450701438

    450726864        450752175        450777636        450802954       
450828215        450853379        450878533        450903786        450928783   
    450953856        450979075        450498522        450525118       
450550884        450576921        450602909        450628664        450654488   
    450679998   

450701446

    450726872        450752183        450777644        450802962       
450828223        450853387        450878541        450903794        450928791   
    450953864        450979083        450498530        450525126       
450550892        450576947        450602917        450628672        450654496   
    450680004   

450701453

    450726880        450752191        450777651        450802970       
450828231        450853395        450878558        450903802        450928809   
    450953872        450979091        450498548        450525134       
450550900        450576954        450602925        450628680        450654504   
    450680012   

450701461

    450726898        450752209        450777669        450802988       
450828249        450853403        450878566        450903810        450928817   
    450953880        450979117        450498555        450525142       
450550918        450576962        450602933        450628698        450654512   
    450680020   

450701479

    450726906        450752217        450777677        450802996       
450828256        450853411        450878574        450903828        450928825   
    450953898        450979125        450498563        450525159       
450550926        450576970        450602941        450628706        450654520   
    450680038   

450701487

    450726914        450752225        450777685        450803002       
450828264        450853429        450878582        450903836        450928833   
    450953906        450979133        450498571        450525167       
450550934        450576988        450602958        450628714        450654538   
    450680046   

450701495

    450726922        450752233        450777693        450803010       
450828272        450853437        450878590        450903844        450928841   
    450953914        450979141        450498589        450525175       
450550942        450576996        450602966        450628722        450654546   
    450680053   

450701503

    450726930        450752241        450777701        450803028       
450828280        450853445        450878608        450903851        450928858   
    450953922        450979158        450498597        450525191       
450550959        450577002        450602974        450628730        450654561   
    450680061   

450701511

    450726948        450752258        450777719        450803036       
450828298        450853452        450878616        450903869        450928866   
    450953930        450979166        450498605        450525209       
450550967        450577028        450602982        450628748        450654579   
    450680079   

450701529

    450726955        450752266        450777727        450803044       
450828306        450853460        450878624        450903877        450928874   
    450953948        450979174        450498613        450525217       
450550975        450577036        450602990        450628755        450654587   
    450680087   

450701537

    450726963        450752274        450777735        450803051       
450828314        450853478        450878632        450903885        450928882   
    450953955        450979182        450498621        450525225       
450550983        450577044        450603006        450628763        450654595   
    450680095   

450701545

    450726971        450752282        450777743        450803069       
450828322        450853486        450878640        450903893        450928890   
    450953963        450979208        450498639        450525233       
450550991        450577051        450603014        450628771        450654603   
    450680103   

450701552

    450726989        450752290        450777750        450803077       
450828330        450853494        450878657        450903901        450928908   
    450953971        450979216        450498647        450525241       
450551007        450577069        450603022        450628789        450654611   
    450680111   

450701560

    450726997        450752308        450777768        450803085       
450828348        450853502        450878665        450903919        450928916   
    450953989        450979224        450498654        450525258       
450551015        450577077        450603030        450628797        450654629   
    450680129   

450701578

    450727003        450752316        450777776        450803093       
450828355        450853510        450878673        450903927        450928924   
    450953997        450979232        450498662        450525266       
450551023        450577085        450603048        450628805        450654637   
    450680137   

450701586

    450727011        450752324        450777784        450803101       
450828363        450853528        450878681        450903935        450928932   
    450954003        450979240        450498670        450525274       
450551031        450577093        450603055        450628813        450654645   
    450680145   

450701594

    450727029        450752332        450777792        450803119       
450828371        450853536        450878699        450903943        450928940   
    450954011        450979265        450498688        450525282       
450551049        450577101        450603063        450628821        450654652   
    450680152   

450701610

    450727037        450752340        450777800        450803127       
450828389        450853544        450878707        450903950        450928957   
    450954029        450979273        450498696        450525290       
450551056        450577119        450603071        450628839        450654660   
    450680160   

450701628

    450727045        450752357        450777818        450803135       
450828397        450853551        450878723        450903968        450928965   
    450954037        450979281        450498704        450525308       
450551064        450577127        450603089        450628847        450654678   
    450680178   

450701636

    450727052        450752365        450777826        450803143       
450828405        450853569        450878731        450903976        450928973   
    450954045        450979299        450498712        450525316       
450551072        450577135        450603097        450628854        450654686   
    450680186   

450701644

    450727060        450752373        450777834        450803150       
450828413        450853577        450878749        450903984        450928981   
    450954052        450979307        450498720        450525324       
450551080        450577143        450603105        450628862        450654694   
    450680194   

450701651

    450727078        450752381        450777842        450803168       
450828421        450853585        450878756        450903992        450928999   
    450954060        450979315        450498738        450525332       
450551098        450577168        450603113        450628870        450654702   
    450680202   

450701669

    450727086        450752399        450777859        450803176       
450828439        450853593        450878764        450904008        450929005   
    450954078        450979323        450498746        450525340       
450551106        450577176        450603121        450628888        450654710   
    450680210   

450701677

    450727094        450752407        450777867        450803184       
450828447        450853601        450878772        450904016        450929013   
    450954086        450979331        450498753        450525357       
450551114        450577184        450603139        450628896        450654728   
    450680228   

450701685

    450727102        450752415        450777875        450803192       
450828454        450853619        450878780        450904024        450929021   
    450954094        450979349        450498761        450525365       
450551122        450577192        450603147        450628904        450654736   
    450680236   

450701693

    450727110        450752423        450777883        450803200       
450828462        450853627        450878798        450904032        450929039   
    450954102        450979356        450498779        450525373       
450551130        450577200        450603154        450628912        450654744   
    450680244   

450701701

    450727128        450752431        450777891        450803218       
450828470        450853635        450878806        450904040        450929054   
    450954110        450979364        450498787        450525399       
450551148        450577218        450603162        450628920        450654751   
    450680251   

450701719

    450727136        450752449        450777909        450803226       
450828488        450853643        450878814        450904057        450929062   
    450954128        450979372        450498795        450525407       
450551155        450577226        450603170        450628938        450654769   
    450680269   

450701727

    450727144        450752456        450777917        450803234       
450828496        450853650        450878822        450904065        450929070   
    450954136        450979380        450498803        450525415       
450551163        450577234        450603188        450628946        450654777   
    450680277   

450701735

    450727151        450752464        450777925        450803242       
450828504        450853668        450878830        450904073        450929088   
    450954144        450979398        450498811        450525423       
450551171        450577242        450603196        450628953        450654785   
    450680285   

450701743

    450727169        450752472        450777933        450803259       
450828512        450853676        450878848        450904081        450929096   
    450954151        450979406        450498829        450525431       
450551189        450577259        450603204        450628961        450654793   
    450680293   

450701750

    450727177        450752480        450777941        450803267       
450828520        450853684        450878855        450904099        450929104   
    450954169        450979414        450498837        450525449       
450551197        450577267        450603212        450628979        450654801   
    450680301   

450701768

    450727185        450752498        450777958        450803275       
450828538        450853692        450878863        450904107        450929112   
    450954177        450979422        450498845        450525456       
450551205        450577275        450603220        450628987        450654819   
    450680319   

450701776

    450727193        450752506        450777966        450803283       
450828546        450853700        450878871        450904115        450929120   
    450954185        450979430        450498852        450525464       
450551213        450577283        450603238        450628995        450654827   
    450680327   

450701784

    450727201        450752514        450777974        450803291       
450828553        450853718        450878889        450904123        450929138   
    450954193        450979448        450498860        450525472       
450551221        450577291        450603246        450629019        450654835   
    450680335   

450701792

    450727219        450752522        450777982        450803309       
450828561        450853726        450878897        450904131        450929146   
    450954201        450979455        450498878        450525480       
450551239        450577309        450603253        450629027        450654843   
    450680343   

450701800

    450727227        450752530        450777990        450803317       
450828579        450853734        450878905        450904149        450929153   
    450954219        450979463        450498886        450525498       
450551254        450577317        450603261        450629035        450654850   
    450680350   

450701818

    450727235        450752548        450778006        450803325       
450828587        450853742        450878913        450904156        450929161   
    450954227        450979471        450498894        450525514       
450551262        450577325        450603279        450629043        450654868   
    450680368   

450701826

    450727243        450752555        450778014        450803333       
450828595        450853759        450878921        450904164        450929179   
    450954235        450979489        450498902        450525522       
450551270        450577333        450603287        450629050        450654876   
    450680376   

450701834

    450727250        450752563        450778022        450803341       
450828603        450853767        450878939        450904172        450929187   
    450954243        450979497        450498910        450525530       
450551288        450577358        450603295        450629068        450654884   
    450680384   

450701842

    450727268        450752589        450778030        450803358       
450828611        450853775        450878947        450904180        450929195   
    450954250        450979505        450498928        450525548       
450551296        450577366        450603303        450629076        450654892   
    450680392   

450701859

    450727276        450752597        450778048        450803366       
450828629        450853783        450878954        450904198        450929203   
    450954268        450979513        450498936        450525555       
450551304        450577374        450603311        450629084        450654900   
    450680400   

450701867

    450727284        450752605        450778055        450803374       
450828637        450853791        450878962        450904206        450929211   
    450954284        450979521        450498944        450525563       
450551312        450577382        450603329        450629092        450654918   
    450680418   

450701875

    450727292        450752613        450778063        450803390       
450828645        450853809        450878970        450904214        450929229   
    450954292        450979539        450498951        450525571       
450551320        450577390        450603337        450629100        450654926   
    450680426   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450701883

    450727300        450752621        450778071        450803408       
450828652        450853817        450878988        450904222        450929237   
    450954300        450979547        450498969        450525589       
450551338        450577408        450603345        450629118        450654934   
    450680434   

450701891

    450727318        450752639        450778089        450803416       
450828660        450853825        450878996        450904230        450929245   
    450954318        450979554        450498977        450525597       
450551346        450577416        450603352        450629126        450654942   
    450680442   

450701909

    450727326        450752647        450778097        450803424       
450828686        450853833        450879002        450904248        450929252   
    450954326        450979562        450498985        450525605       
450551353        450577424        450603360        450629134        450654959   
    450680459   

450701917

    450727334        450752654        450778105        450803432       
450828694        450853841        450879010        450904255        450929260   
    450954334        450979570        450498993        450525613       
450551361        450577432        450603378        450629142        450654967   
    450680467   

450701925

    450727342        450752662        450778113        450803440       
450828702        450853858        450879028        450904263        450929278   
    450954342        450979588        450499009        450525621       
450551379        450577440        450603386        450629159        450654975   
    450680483   

450701933

    450727359        450752670        450778121        450803457       
450828710        450853866        450879036        450904271        450929286   
    450954359        450979596        450499017        450525639       
450551387        450577457        450603394        450629167        450654991   
    450680491   

450701941

    450727367        450752688        450778139        450803465       
450828728        450853874        450879044        450904297        450929294   
    450954367        450979604        450499025        450525647       
450551395        450577465        450603402        450629175        450655006   
    450680509   

450701958

    450727375        450752696        450778147        450803473       
450828736        450853882        450879051        450904305        450929302   
    450954375        450979612        450499041        450525654       
450551403        450577481        450603410        450629183        450655014   
    450680517   

450701966

    450727383        450752704        450778154        450803481       
450828744        450853890        450879069        450904313        450929310   
    450954383        450979620        450499058        450525662       
450551411        450577499        450603428        450629191        450655022   
    450680525   

450701974

    450727391        450752712        450778170        450803499       
450828751        450853908        450879077        450904321        450929328   
    450954391        450979638        450499066        450525670       
450551429        450577507        450603436        450629217        450655030   
    450680533   

450701982

    450727409        450752720        450778188        450803507       
450828769        450853916        450879085        450904339        450929336   
    450954409        450979646        450499074        450525688       
450551437        450577515        450603444        450629225        450655055   
    450680541   

450701990

    450727417        450752738        450778196        450803515       
450828777        450853924        450879093        450904347        450929344   
    450954417        450979653        450499082        450525696       
450551445        450577523        450603451        450629233        450655063   
    450680558   

450702006

    450727425        450752746        450778204        450803523       
450828785        450853932        450879101        450904354        450929351   
    450954425        450979661        450499090        450525704       
450551452        450577531        450603469        450629241        450655071   
    450680566   

450702014

    450727433        450752753        450778212        450803531       
450828793        450853957        450879119        450904362        450929369   
    450954433        450979679        450499108        450525712       
450551460        450577549        450603477        450629258        450655089   
    450680574   

450702022

    450727441        450752761        450778220        450803549       
450828801        450853965        450879127        450904370        450929377   
    450954441        450979687        450499116        450525720       
450551478        450577556        450603485        450629266        450655097   
    450680582   

450702030

    450727458        450752779        450778238        450803556       
450828827        450853973        450879135        450904388        450929385   
    450954458        450979695        450499124        450525738       
450551486        450577564        450603493        450629274        450655105   
    450680590   

450702048

    450727466        450752787        450778246        450803564       
450828835        450853981        450879143        450904396        450929393   
    450954466        450979703        450499132        450525746       
450551494        450577572        450603501        450629282        450655113   
    450680608   

450702055

    450727474        450752795        450778253        450803572       
450828843        450853999        450879150        450904404        450929401   
    450954474        450979711        450499140        450525753       
450551502        450577580        450603519        450629290        450655121   
    450680616   

450702063

    450727482        450752803        450778261        450803580       
450828850        450854005        450879168        450904412        450929419   
    450954482        450979729        450499157        450525761       
450551510        450577598        450603527        450629308        450655139   
    450680624   

450702071

    450727490        450752811        450778279        450803598       
450828868        450854013        450879176        450904420        450929427   
    450954490        450979745        450499165        450525779       
450551528        450577606        450603535        450629316        450655147   
    450680632   

450702097

    450727508        450752829        450778287        450803606       
450828876        450854021        450879184        450904438        450929435   
    450954508        450979752        450499173        450525787       
450551536        450577614        450603550        450629324        450655154   
    450680640   

450702105

    450727516        450752837        450778295        450803614       
450828884        450854039        450879192        450904446        450929443   
    450954516        450979760        450499181        450525795       
450551544        450577622        450603568        450629332        450655162   
    450680657   

450702113

    450727524        450752845        450778303        450803622       
450828892        450854047        450879200        450904453        450929450   
    450954524        450979778        450499199        450525803       
450551551        450577630        450603576        450629340        450655170   
    450680665   

450702121

    450727532        450752852        450778311        450803630       
450828900        450854054        450879218        450904461        450929468   
    450954532        450979786        450499207        450525811       
450551569        450577648        450603584        450629357        450655188   
    450680673   

450702139

    450727540        450752860        450778329        450803648       
450828918        450854062        450879226        450904479        450929476   
    450954540        450979794        450499215        450525829       
450551577        450577655        450603592        450629373        450655196   
    450680681   

450702147

    450727557        450752878        450778337        450803655       
450828926        450854070        450879234        450904487        450929484   
    450954557        450979802        450499223        450525837       
450551585        450577671        450603600        450629381        450655204   
    450680699   

450702154

    450727565        450752886        450778345        450803663       
450828934        450854088        450879242        450904495        450929492   
    450954565        450979810        450499231        450525845       
450551593        450577689        450603618        450629399        450655212   
    450680707   

450702162

    450727573        450752894        450778352        450803671       
450828942        450854096        450879259        450904503        450929500   
    450954573        450979828        450499256        450525852       
450551601        450577705        450603626        450629407        450655220   
    450680715   

450702188

    450727581        450752902        450778360        450803689       
450828959        450854104        450879267        450904511        450929518   
    450954581        450979836        450499264        450525860       
450551619        450577713        450603634        450629415        450655238   
    450680723   

450702196

    450727599        450752910        450778378        450803697       
450828967        450854112        450879275        450904529        450929526   
    450954599        450979844        450499272        450525878       
450551635        450577721        450603642        450629423        450655246   
    450680731   

450702204

    450727607        450752928        450778386        450803705       
450828975        450854120        450879283        450904537        450929534   
    450954607        450979851        450499280        450525886       
450551650        450577739        450603659        450629431        450655253   
    450680749   

450702212

    450727615        450752936        450778394        450803713       
450828983        450854138        450879291        450904545        450929542   
    450954615        450979869        450499298        450525894       
450551668        450577747        450603667        450629449        450655261   
    450680756   

450702220

    450727623        450752944        450778402        450803721       
450828991        450854146        450879309        450904552        450929559   
    450954623        450979877        450499306        450525902       
450551676        450577754        450603675        450629456        450655279   
    450680764   

450702238

    450727631        450752951        450778410        450803747       
450829007        450854153        450879317        450904560        450929567   
    450954631        450979885        450499314        450525910       
450551684        450577762        450603683        450629464        450655287   
    450680772   

450702246

    450727649        450752969        450778428        450803754       
450829015        450854161        450879325        450904578        450929575   
    450954649        450979893        450499322        450525928       
450551692        450577770        450603691        450629480        450655295   
    450680780   

450702253

    450727656        450752977        450778436        450803762       
450829023        450854179        450879333        450904594        450929583   
    450954656        450979901        450499330        450525936       
450551700        450577788        450603717        450629498        450655303   
    450680806   

450702261

    450727664        450752985        450778444        450803770       
450829031        450854187        450879341        450904602        450929591   
    450954664        450979919        450499355        450525944       
450551718        450577796        450603725        450629506        450655311   
    450680814   

450702279

    450727672        450752993        450778451        450803788       
450829049        450854195        450879358        450904610        450929609   
    450954672        450979927        450499363        450525951       
450551726        450577804        450603733        450629514        450655329   
    450680822   

450702287

    450727680        450753009        450778469        450803796       
450829056        450854203        450879366        450904628        450929617   
    450954680        450979935        450499371        450525969       
450551734        450577812        450603741        450629522        450655337   
    450680830   

450702295

    450727698        450753017        450778477        450803804       
450829064        450854211        450879374        450904636        450929625   
    450954698        450979943        450499397        450525977       
450551742        450577820        450603758        450629530        450655345   
    450680848   

450702303

    450727706        450753025        450778485        450803812       
450829072        450854229        450879382        450904644        450929633   
    450954706        450979950        450499413        450525985       
450551759        450577838        450603766        450629548        450655360   
    450680855   

450702311

    450727714        450753041        450778493        450803820       
450829080        450854237        450879390        450904651        450929641   
    450954714        450979968        450499421        450525993       
450551767        450577846        450603774        450629555        450655378   
    450680863   

450702329

    450727722        450753058        450778501        450803838       
450829098        450854245        450879408        450904669        450929658   
    450954722        450979976        450499439        450526009       
450551775        450577853        450603782        450629563        450655386   
    450680889   

450702337

    450727730        450753066        450778519        450803846       
450829106        450854252        450879416        450904677        450929666   
    450954730        450979984        450499447        450526017       
450551783        450577861        450603790        450629571        450655394   
    450680897   

450702345

    450727748        450753074        450778527        450803853       
450829114        450854260        450879424        450904685        450929674   
    450954748        450979992        450499454        450526025       
450551791        450577879        450603808        450629589        450655402   
    450680905   

450702352

    450727755        450753082        450778535        450803861       
450829122        450854278        450879432        450904693        450929682   
    450954755        450980008        450499462        450526033       
450551809        450577887        450603816        450629597        450655410   
    450680913   

450702360

    450727763        450753090        450778543        450803879       
450829130        450854286        450879440        450904701        450929690   
    450954763        450980016        450499470        450526041       
450551817        450577895        450603824        450629605        450655428   
    450680921   

450702378

    450727771        450753108        450778550        450803887       
450829148        450854294        450879457        450904719        450929708   
    450954771        450980024        450499488        450526058       
450551833        450577903        450603832        450629613        450655436   
    450680939   

450702386

    450727789        450753116        450778568        450803895       
450829155        450854302        450879465        450904727        450929716   
    450954789        450980032        450499496        450526066       
450551841        450577911        450603840        450629621        450655444   
    450680947   

450702394

    450727797        450753124        450778576        450803903       
450829163        450854310        450879473        450904735        450929724   
    450954797        450980040        450499504        450526074       
450551858        450577929        450603857        450629639        450655451   
    450680954   

450702402

    450727805        450753132        450778592        450803911       
450829171        450854328        450879481        450904743        450929732   
    450954805        450980057        450499512        450526082       
450551866        450577937        450603865        450629647        450655469   
    450680962   

450702410

    450727813        450753140        450778600        450803929       
450829189        450854336        450879499        450904750        450929740   
    450954813        450980065        450499520        450526090       
450551874        450577945        450603873        450629654        450655477   
    450680970   

450702428

    450727821        450753157        450778618        450803937       
450829197        450854344        450879507        450904768        450929757   
    450954821        450980073        450499538        450526108       
450551882        450577952        450603881        450629662        450655485   
    450680988   

450702436

    450727839        450753165        450778626        450803945       
450829205        450854351        450879515        450904776        450929765   
    450954839        450980081        450499553        450526116       
450551890        450577960        450603899        450629670        450655493   
    450680996   

450702444

    450727847        450753173        450778634        450803952       
450829213        450854369        450879523        450904784        450929781   
    450954847        450980099        450499579        450526124       
450551908        450577978        450603907        450629688        450655501   
    450681002   

450702451

    450727854        450753181        450778642        450803960       
450829221        450854377        450879531        450904792        450929799   
    450954854        450980107        450499587        450526132       
450551916        450577986        450603915        450629696        450655519   
    450681010   

450702469

    450727862        450753199        450778659        450803978       
450829239        450854385        450879549        450904800        450929807   
    450954862        450980115        450499595        450526140       
450551924        450577994        450603923        450629704        450655527   
    450681028   

450702477

    450727870        450753207        450778667        450803986       
450829247        450854393        450879556        450904818        450929815   
    450954870        450980123        450499603        450526157       
450551932        450578000        450603931        450629720        450655535   
    450681036   

450702485

    450727888        450753215        450778675        450803994       
450829254        450854401        450879564        450904826        450929823   
    450954888        450980131        450499611        450526165       
450551940        450578018        450603949        450629738        450655543   
    450681044   

450702493

    450727896        450753223        450778683        450804000       
450829262        450854419        450879572        450904834        450929831   
    450954896        450980149        450499629        450526173       
450551957        450578034        450603956        450629746        450655550   
    450681051   

450702501

    450727904        450753231        450778691        450804018       
450829270        450854427        450879580        450904842        450929856   
    450954904        450980156        450499637        450526181       
450551965        450578059        450603964        450629753        450655568   
    450681069   

450702519

    450727912        450753249        450778709        450804026       
450829288        450854435        450879598        450904859        450929864   
    450954912        450980164        450499645        450526199       
450551973        450578067        450603972        450629761        450655576   
    450681077   

450702527

    450727920        450753256        450778717        450804034       
450829296        450854443        450879606        450904867        450929872   
    450954920        450980172        450499652        450526207       
450551981        450578075        450603980        450629779        450655584   
    450681085   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450702543

    450727938        450753264        450778725        450804042       
450829304        450854450        450879614        450904875        450929880   
    450954938        450980180        450499660        450526215       
450551999        450578083        450603998        450629787        450655592   
    450681093   

450702550

    450727946        450753272        450778733        450804059       
450829312        450854468        450879622        450904883        450929898   
    450954946        450980198        450499678        450526223       
450552005        450578091        450604004        450629795        450655600   
    450681101   

450702568

    450727953        450753280        450778741        450804067       
450829320        450854476        450879630        450904891        450929906   
    450954953        450980206        450499686        450526249       
450552013        450578109        450604012        450629803        450655618   
    450681119   

450702576

    450727961        450753298        450778758        450804075       
450829338        450854484        450879648        450904909        450929914   
    450954961        450980214        450499694        450526256       
450552021        450578117        450604020        450629811        450655626   
    450681127   

450702584

    450727979        450753306        450778766        450804083       
450829346        450854492        450879655        450904917        450929922   
    450954979        450980222        450499702        450526264       
450552039        450578133        450604038        450629829        450655634   
    450681135   

450702592

    450727987        450753322        450778774        450804091       
450829353        450854500        450879663        450904925        450929930   
    450954987        450980230        450499710        450526272       
450552047        450578141        450604046        450629837        450655642   
    450681143   

450702600

    450727995        450753330        450778782        450804109       
450829361        450854518        450879671        450904933        450929948   
    450954995        450980248        450499728        450526280       
450552054        450578158        450604053        450629845        450655659   
    450681150   

450702618

    450728001        450753348        450778790        450804117       
450829429        450854526        450879689        450904941        450929955   
    450955000        450980255        450499736        450526298       
450552062        450578166        450604061        450629852        450655667   
    450681168   

450702626

    450728019        450753355        450778808        450804125       
450829437        450854534        450879697        450904958        450929963   
    450955018        450980263        450499744        450526306       
450552070        450578174        450604079        450629860        450655675   
    450681176   

450702634

    450728027        450753363        450778816        450804133       
450829445        450854542        450879705        450904966        450929971   
    450955026        450980271        450499751        450526314       
450552088        450578182        450604087        450629878        450655683   
    450681184   

450702642

    450728035        450753371        450778824        450804141       
450829452        450854559        450879713        450904974        450929989   
    450955034        450980297        450499769        450526322       
450552096        450578190        450604095        450629886        450655691   
    450681192   

450702659

    450728043        450753389        450778832        450804158       
450829460        450854567        450879721        450904982        450929997   
    450955042        450980305        450499785        450526330       
450552104        450578208        450604103        450629894        450655709   
    450681200   

450702667

    450728050        450753397        450778840        450804166       
450829478        450854575        450879739        450904990        450930003   
    450955059        450980313        450499793        450526348       
450552112        450578216        450604111        450629902        450655717   
    450681218   

450702675

    450728068        450753405        450778857        450804174       
450829486        450854583        450879747        450905005        450930011   
    450955067        450980321        450499801        450526355       
450552120        450578224        450604129        450629910        450655725   
    450681226   

450702683

    450728076        450753413        450778865        450804182       
450829494        450854591        450879754        450905013        450930029   
    450955075        450980339        450499819        450526363       
450552138        450578232        450604137        450629928        450655733   
    450681234   

450702691

    450728084        450753421        450778873        450804190       
450829502        450854609        450879762        450905021        450930037   
    450955083        450980347        450499827        450526371       
450552146        450578240        450604145        450629936        450655741   
    450681242   

450702709

    450728092        450753439        450778881        450804208       
450829510        450854617        450879770        450905039        450930045   
    450955091        450980354        450499843        450526389       
450552153        450578257        450604152        450629944        450655758   
    450681259   

450702717

    450728100        450753447        450778899        450804216       
450829528        450854625        450879788        450905047        450930052   
    450955109        450980362        450499850        450526397       
450552161        450578265        450604160        450629951        450655766   
    450681267   

450702725

    450728118        450753454        450778907        450804224       
450829536        450854633        450879796        450905054        450930060   
    450955117        450980370        450499876        450526405       
450552195        450578273        450604178        450629969        450655774   
    450681275   

450702733

    450728126        450753462        450778915        450804240       
450829544        450854641        450879804        450905062        450930078   
    450955125        450980388        450499884        450526413       
450552203        450578281        450604186        450629977        450655782   
    450681283   

450702741

    450728134        450753470        450778923        450804265       
450829551        450854658        450879812        450905070        450930086   
    450955133        450980396        450499892        450526421       
450552211        450578299        450604194        450629985        450655790   
    450681291   

450702758

    450728142        450753488        450778931        450804273       
450829569        450854666        450879820        450905088        450930094   
    450955141        450980404        450499900        450526439       
450552229        450578307        450604202        450629993        450655808   
    450681309   

450702766

    450728159        450753496        450778949        450804281       
450829577        450854674        450879838        450905096        450930102   
    450955158        450980412        450499918        450526447       
450552237        450578315        450604210        450630009        450655816   
    450681325   

450702774

    450728167        450753504        450778956        450804299       
450829585        450854682        450879846        450905104        450930110   
    450955166        450980420        450499926        450526454       
450552245        450578323        450604228        450630025        450655824   
    450681333   

450702782

    450728175        450753512        450778964        450804307       
450829593        450854690        450879853        450905112        450930128   
    450955174        450980438        450499934        450526462       
450552252        450578331        450604236        450630033        450655832   
    450681341   

450702790

    450728183        450753520        450778972        450804315       
450829601        450854708        450879861        450905120        450930136   
    450955182        450980446        450499942        450526470       
450552260        450578349        450604244        450630041        450655840   
    450681358   

450702808

    450728191        450753538        450778980        450804323       
450829619        450854716        450879879        450905138        450930144   
    450955190        450980453        450499959        450526488       
450552278        450578356        450604251        450630058        450655857   
    450681366   

450702816

    450728209        450753546        450778998        450804349       
450829627        450854724        450879887        450905146        450930151   
    450955208        450980461        450499967        450526496       
450552286        450578364        450604269        450630066        450655865   
    450681374   

450702824

    450728217        450753553        450779004        450804356       
450829635        450854732        450879895        450905153        450930169   
    450955224        450980479        450499983        450526504       
450552294        450578372        450604277        450630074        450655873   
    450681382   

450702832

    450728225        450753561        450779012        450804364       
450829643        450854740        450879903        450905161        450930177   
    450955281        450980487        450500004        450526520       
450552302        450578380        450604285        450630082        450655881   
    450681390   

450702840

    450728233        450753579        450779020        450804372       
450829650        450854757        450879911        450905179        450930185   
    450955299        450980495        450500020        450526538       
450552310        450578398        450604293        450630108        450655899   
    450681408   

450702857

    450728241        450753587        450779038        450804380       
450829668        450854765        450879929        450905187        450930193   
    450955323        450980503        450500046        450526546       
450552336        450578414        450604301        450630116        450655907   
    450681416   

450702865

    450728258        450753595        450779046        450804398       
450829676        450854773        450879937        450905195        450930201   
    450955331        450980511        450500053        450526553       
450552344        450578422        450604319        450630124        450655915   
    450681424   

450702873

    450728266        450753603        450779053        450804406       
450829684        450854781        450879945        450905203        450930219   
    450955349        450980529        450500061        450526561       
450552351        450578430        450604327        450630132        450655923   
    450681432   

450702881

    450728274        450753611        450779061        450804414       
450829692        450854799        450879952        450905211        450930227   
    450955356        450980537        450500079        450526579       
450552369        450578448        450604343        450630140        450655931   
    450681440   

450702899

    450728282        450753629        450779079        450804422       
450829700        450854807        450879960        450905229        450930235   
    450955364        450980545        450500087        450526587       
450552377        450578455        450604350        450630157        450655949   
    450681457   

450702907

    450728290        450753637        450779087        450804430       
450829718        450854815        450879978        450905237        450930243   
    450955372        450980552        450500095        450526595       
450552385        450578463        450604368        450630173        450655956   
    450681465   

450702915

    450728308        450753645        450779095        450804448       
450829726        450854823        450879986        450905245        450930250   
    450955380        450980560        450500103        450526603       
450552393        450578471        450604376        450630181        450655964   
    450681473   

450702931

    450728316        450753652        450779103        450804455       
450829734        450854831        450879994        450905252        450930268   
    450955398        450980578        450500111        450526629       
450552401        450578489        450604384        450630199        450655972   
    450681481   

450702949

    450728324        450753660        450779111        450804463       
450829742        450854849        450880000        450905260        450930276   
    450955406        450980586        450500129        450526637       
450552419        450578497        450604392        450630207        450655980   
    450681507   

450702956

    450728332        450753678        450779129        450804471       
450829759        450854856        450880018        450905278        450930284   
    450955414        450980594        450500137        450526645       
450552427        450578505        450604400        450630215        450655998   
    450681515   

450702972

    450728340        450753686        450779137        450804489       
450829767        450854864        450880026        450905286        450930292   
    450955422        450980602        450500145        450526652       
450552435        450578513        450604418        450630223        450656004   
    450681523   

450702980

    450728357        450753694        450779145        450804497       
450829379        450854872        450880034        450905294        450930300   
    450955430        450980610        450500152        450526660       
450552443        450578521        450604426        450630231        450656012   
    450681531   

450702998

    450728365        450753702        450779152        450804505       
450829387        450854880        450880042        450905302        450930318   
    450955448        450980628        450500160        450526678       
450552450        450578539        450604434        450630249        450656020   
    450681549   

450703004

    450728373        450753710        450779160        450804513       
450829395        450854898        450880059        450905310        450930326   
    450955455        450980636        450500178        450526686       
450552468        450578547        450604442        450630256        450656038   
    450681556   

450703012

    450728381        450753728        450779178        450804521       
450829403        450854906        450880067        450905328        450930334   
    450955463        450980644        450500186        450526694       
450552476        450578554        450604459        450630264        450656046   
    450681564   

450703020

    450728399        450753736        450779186        450804539       
450829411        450854914        450880075        450905336        450930342   
    450955471        450980677        450500194        450526702       
450552484        450578562        450604467        450630272        450656053   
    450681572   

450703046

    450728407        450753744        450779194        450804547       
450829775        450854922        450880083        450905344        450930359   
    450955489        450980685        450500202        450526710       
450552492        450578570        450604475        450630280        450656061   
    450681580   

450703061

    450728415        450753751        450779202        450804554       
450829783        450854930        450880091        450905351        450930367   
    450955497        450980693        450500210        450526728       
450552500        450578588        450604483        450630298        450656079   
    450681598   

450703079

    450728423        450753769        450779210        450804562       
450829791        450854948        450880109        450905369        450930375   
    450955505        450980701        450500228        450526736       
450552518        450578596        450604491        450630306        450656087   
    450681606   

450703087

    450728431        450753777        450779228        450804570       
450829809        450854955        450880117        450905377        450930383   
    450955513        450980719        450500236        450526744       
450552526        450578604        450604509        450630314        450656095   
    450681614   

450703095

    450728449        450753785        450779236        450804588       
450829817        450854963        450880125        450905385        450930391   
    450955521        450980727        450500244        450526751       
450552534        450578612        450604517        450630322        450656103   
    450681622   

450703103

    450728456        450753793        450779244        450804596       
450829825        450854971        450880133        450905393        450930409   
    450955539        450980735        450500251        450526769       
450552559        450578620        450604525        450630330        450656111   
    450681630   

450703111

    450728464        450753801        450779251        450804604       
450829833        450854989        450880158        450905401        450930417   
    450955547        450980743        450500269        450526777       
450552567        450578638        450604533        450630348        450656129   
    450681648   

450703129

    450728472        450753819        450779269        450804612       
450829841        450854997        450880166        450905419        450930425   
    450955554        450980750        450500277        450526785       
450552575        450578646        450604541        450630355        450656137   
    450681655   

450703137

    450728480        450753827        450779277        450804620       
450829858        450855002        450880174        450905435        450930433   
    450955562        450980768        450500285        450526793       
450552583        450578653        450604558        450630363        450656145   
    450681663   

450703145

    450728498        450753835        450779285        450804638       
450829866        450855010        450880182        450905443        450930441   
    450955570        450980776        450500293        450526801       
450552591        450578661        450604566        450630371        450656152   
    450681671   

450703152

    450728506        450753843        450779293        450804646       
450829874        450855028        450880190        450905450        450930458   
    450955588        450980784        450500301        450526819       
450552609        450578679        450604574        450630389        450656160   
    450681689   

450703160

    450728514        450753850        450779301        450804653       
450829882        450855036        450880208        450905468        450930466   
    450955596        450980792        450500319        450526827       
450552617        450578687        450604582        450630397        450656178   
    450681697   

450703178

    450728522        450753868        450779319        450804661       
450829890        450855044        450880216        450905476        450930474   
    450955604        450980800        450500327        450526835       
450552625        450578695        450604590        450630405        450656186   
    450681705   

450703186

    450728530        450753876        450779327        450804679       
450829908        450855051        450880224        450905484        450930482   
    450955612        450980818        450500335        450526843       
450552633        450578703        450604608        450630413        450656194   
    450681713   

450703202

    450728548        450753884        450779335        450804695       
450829916        450855069        450880232        450905492        450930490   
    450955620        450980826        450500343        450526850       
450552641        450578711        450604616        450630421        450656202   
    450681721   

450703210

    450728555        450753892        450779343        450804703       
450829924        450855077        450880240        450905500        450930508   
    450955638        450980834        450500350        450526868       
450552658        450578729        450604624        450630439        450656210   
    450681739   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450703228

    450728563        450753900        450779368        450804711       
450829932        450855085        450880257        450905518        450930516   
    450955646        450980842        450500368        450526876       
450552666        450578737        450604640        450630447        450656236   
    450681747   

450703236

    450728571        450753918        450779376        450804729       
450829940        450855093        450880265        450905526        450930524   
    450955653        450980859        450500376        450526884       
450552674        450578745        450604657        450630454        450656244   
    450681754   

450703244

    450728589        450753926        450779392        450804737       
450829957        450855101        450880273        450905534        450930532   
    450955661        450980867        450500384        450526892       
450552682        450578752        450604665        450630462        450656251   
    450681762   

450703251

    450728597        450753934        450779400        450804745       
450829965        450855119        450880281        450905542        450930540   
    450955679        450980875        450500392        450526900       
450552690        450578760        450604673        450630470        450656277   
    450681770   

450703269

    450728605        450753942        450779418        450804752       
450829973        450855127        450880299        450905559        450930557   
    450955687        450980883        450500400        450526918       
450552708        450578778        450604681        450630488        450656285   
    450681788   

450703277

    450728613        450753959        450779426        450804760       
450829981        450855135        450880307        450905567        450930565   
    450955695        450980891        450500418        450526926       
450552716        450578786        450604699        450630496        450656293   
    450681804   

450703285

    450728621        450753967        450779434        450804778       
450829999        450855143        450880315        450905575        450930573   
    450955703        450980909        450500426        450526934       
450552724        450578794        450604707        450630504        450656301   
    450681812   

450703293

    450728639        450753975        450779442        450804786       
450830005        450855150        450880323        450905583        450930581   
    450955711        450980917        450500434        450526942       
450552740        450578802        450604723        450630512        450656319   
    450681820   

450703301

    450728647        450753983        450779459        450804794       
450830013        450855168        450880331        450905591        450930599   
    450955729        450980925        450500459        450526959       
450552757        450578810        450604731        450630520        450656327   
    450681838   

450703319

    450728654        450753991        450779467        450804802       
450830021        450855176        450880349        450905609        450930607   
    450955737        450980933        450500467        450526967       
450552765        450578828        450604749        450630546        450656335   
    450681846   

450703327

    450728662        450754007        450779475        450804810       
450830039        450855184        450880356        450905617        450930615   
    450955745        450980941        450500483        450526975       
450552773        450578836        450604756        450630553        450656343   
    450681853   

450703335

    450728670        450754015        450779483        450804828       
450830047        450855192        450880364        450905625        450930623   
    450955752        450980958        450500491        450526983       
450552781        450578844        450604764        450630561        450656350   
    450681861   

450703343

    450728688        450754023        450779491        450804836       
450830054        450855200        450880372        450905633        450930631   
    450955760        450980966        450500509        450526991       
450552799        450578851        450604772        450630579        450656368   
    450681879   

450703350

    450728696        450754031        450779509        450804844       
450830062        450855218        450880380        450905641        450930649   
    450955778        450980974        450500517        450527007       
450552807        450578869        450604780        450630587        450656376   
    450681887   

450703368

    450728704        450754049        450779517        450804851       
450830070        450855226        450880398        450905658        450930656   
    450955786        450980982        450500525        450527015       
450552815        450578877        450604798        450630595        450656392   
    450681895   

450703376

    450728712        450754056        450779525        450804869       
450830088        450855234        450880406        450905666        450930664   
    450955794        450980990        450500533        450527023       
450552823        450578885        450604806        450630603        450656400   
    450681903   

450703384

    450728720        450754064        450779541        450804877       
450830096        450855242        450880414        450905674        450930672   
    450955802        450981006        450500541        450527031       
450552831        450578893        450604814        450630611        450656418   
    450681911   

450703392

    450728738        450754072        450779558        450804885       
450830104        450855259        450880422        450905682        450930680   
    450955810        450981014        450500558        450527049       
450552849        450578901        450604822        450630629        450656426   
    450681929   

450703400

    450728746        450754080        450779566        450804893       
450830112        450855267        450880430        450905690        450930698   
    450955828        450981022        450500566        450527056       
450552856        450578927        450604830        450630637        450656434   
    450681937   

450703418

    450728753        450754098        450779574        450804901       
450830120        450855275        450880448        450905708        450930706   
    450955836        450981030        450500574        450527064       
450552864        450578943        450604848        450630645        450656442   
    450681945   

450703426

    450728761        450754106        450779608        450804919       
450830138        450855283        450880455        450905716        450930714   
    450955844        450981048        450500582        450527072       
450552872        450578950        450604855        450630652        450656459   
    450681952   

450703434

    450728779        450754114        450779616        450804927       
450830146        450855291        450880463        450905724        450930722   
    450955851        450981055        450500590        450527080       
450552880        450578968        450604863        450630660        450656467   
    450681960   

450703442

    450728787        450754122        450779624        450804935       
450830153        450855309        450880471        450905732        450930730   
    450955869        450981063        450500608        450527098       
450552898        450578976        450604871        450630678        450656475   
    450681986   

450703459

    450728795        450754130        450779632        450804943       
450830161        450855317        450880489        450905740        450930748   
    450955877        450981071        450500616        450527106       
450552906        450578984        450604889        450630686        450656483   
    450681994   

450703467

    450728803        450754148        450779640        450804950       
450830179        450855325        450880497        450905757        450930755   
    450955885        450981089        450500624        450527114       
450552914        450578992        450604897        450630694        450656491   
    450682000   

450703475

    450728811        450754155        450779657        450804968       
450830187        450855333        450880505        450905765        450930763   
    450955893        450981097        450500632        450527130       
450552922        450579008        450604905        450630702        450656509   
    450682018   

450703483

    450728829        450754163        450779665        450804976       
450830195        450855341        450880513        450905773        450930771   
    450955901        450981105        450500657        450527148       
450552930        450579016        450604913        450630710        450656517   
    450682026   

450703491

    450728837        450754189        450779673        450804984       
450830203        450855358        450880521        450905781        450930789   
    450955919        450981113        450500665        450527155       
450552948        450579024        450604921        450630736        450656525   
    450682034   

450703509

    450728845        450754197        450779681        450804992       
450830211        450855366        450880539        450905799        450930797   
    450955927        450981121        450500673        450527163       
450552955        450579040        450604947        450630744        450656533   
    450682042   

450703517

    450728852        450754205        450779699        450805007       
450830229        450855374        450880547        450905807        450930805   
    450955935        450981139        450500681        450527171       
450552963        450579057        450604954        450630751        450656541   
    450682059   

450703525

    450728860        450754213        450779707        450805015       
450830237        450855382        450880554        450905815        450930813   
    450955943        450981147        450500699        450527189       
450552971        450579065        450604962        450630769        450656558   
    450682067   

450703533

    450728878        450754221        450779715        450805023       
450830245        450855390        450880562        450905823        450930821   
    450955950        450981154        450500707        450527197       
450552989        450579073        450604970        450630785        450656574   
    450682075   

450703541

    450728886        450754239        450779723        450805049       
450830252        450855408        450880570        450905831        450930839   
    450955968        450981170        450500715        450527205       
450552997        450579099        450604988        450630793        450656582   
    450682083   

450703558

    450728894        450754247        450779731        450805056       
450830260        450855416        450880588        450905849        450930847   
    450955976        450981188        450500723        450527213       
450553003        450579107        450604996        450630801        450656590   
    450682091   

450703566

    450728902        450754254        450779749        450805064       
450830278        450855424        450880596        450905856        450930854   
    450955984        450981196        450500731        450527221       
450553011        450579115        450605001        450630819        450656608   
    450682109   

450703574

    450728910        450754262        450779756        450805072       
450830286        450855432        450880604        450905864        450930862   
    450955992        450981204        450500756        450527239       
450553029        450579123        450605019        450630827        450656616   
    450682117   

450703582

    450728928        450754270        450779764        450805080       
450830294        450855440        450880612        450905872        450930870   
    450956008        450981212        450500772        450527247       
450553037        450579131        450605027        450630843        450656624   
    450682125   

450703590

    450728936        450754288        450779772        450805098       
450830302        450855457        450880620        450905880        450930888   
    450956016        450981220        450500780        450527254       
450553045        450579149        450605035        450630850        450656632   
    450682133   

450703608

    450728944        450754296        450779780        450805106       
450830310        450855465        450880638        450905898        450930896   
    450956024        450981238        450500798        450527262       
450553060        450579156        450605043        450630876        450656640   
    450682141   

450703616

    450728951        450754304        450779798        450805114       
450830328        450855473        450880646        450905906        450930904   
    450956032        450981246        450500806        450527270       
450553078        450579164        450605050        450630884        450656657   
    450682158   

450703632

    450728969        450754312        450779806        450805122       
450830336        450855481        450880653        450905914        450930912   
    450956040        450981279        450500814        450527288       
450553086        450579172        450605068        450630892        450656665   
    450682166   

450703640

    450728977        450754320        450779814        450805130       
450830344        450855499        450880661        450905922        450930920   
    450956057        450981287        450500822        450527296       
450553094        450579180        450605076        450630900        450656673   
    450682174   

450703657

    450728985        450754338        450779822        450805148       
450830351        450855507        450880679        450905930        450930938   
    450956065        450981295        450500830        450527304       
450553102        450579198        450605084        450630918        450656681   
    450682182   

450703665

    450728993        450754346        450779830        450805155       
450830369        450855515        450880687        450905948        450930946   
    450956073        450981303        450500848        450527312       
450553110        450579206        450605092        450630926        450656699   
    450682190   

450703673

    450729009        450754353        450779848        450805163       
450830377        450855523        450880695        450905955        450930953   
    450956081        450981311        450500855        450527320       
450553128        450579214        450605100        450630934        450656707   
    450682208   

450703681

    450729017        450754361        450779855        450805171       
450830385        450855531        450880703        450905963        450930961   
    450956099        450981329        450500863        450527338       
450553136        450579222        450605118        450630942        450656715   
    450682216   

450703699

    450729025        450754379        450779863        450805189       
450830393        450855549        450880711        450905971        450930979   
    450956107        450981337        450500871        450527346       
450553144        450579230        450605126        450630959        450656731   
    450682224   

450703707

    450729033        450754387        450779871        450805197       
450830401        450855556        450880729        450905989        450930987   
    450956115        450981345        450500889        450527353       
450553151        450579248        450605134        450630967        450656749   
    450682232   

450703715

    450729041        450754395        450779889        450805205       
450830419        450855564        450880737        450905997        450930995   
    450956123        450981352        450500897        450527361       
450553169        450579255        450605142        450630975        450656756   
    450682240   

450703723

    450729058        450754411        450779897        450805213       
450830427        450855572        450880745        450906003        450931001   
    450956131        450981360        450500905        450527379       
450553177        450579263        450605159        450630983        450656764   
    450682257   

450703731

    450729066        450754429        450779913        450805221       
450830435        450855580        450880752        450906011        450931019   
    450956149        450981378        450500913        450527387       
450553185        450579271        450605167        450630991        450656772   
    450682265   

450703749

    450729074        450754437        450779921        450805239       
450830443        450855598        450880760        450906029        450931027   
    450956156        450981386        450500939        450527395       
450553193        450579289        450605175        450631007        450656780   
    450682273   

450703756

    450729082        450754445        450779939        450805247       
450830450        450855606        450880778        450906037        450931035   
    450956164        450981394        450500947        450527403       
450553201        450579297        450605183        450631015        450656798   
    450682281   

450703764

    450729090        450754452        450779947        450805254       
450830468        450855614        450880786        450906045        450931043   
    450956172        450981402        450500954        450527411       
450553219        450579305        450605191        450631023        450656806   
    450682299   

450703772

    450729108        450754460        450779954        450805262       
450830476        450855622        450880794        450906052        450931050   
    450956180        450981410        450500962        450527429       
450553227        450579313        450605209        450631031        450656814   
    450682307   

450703780

    450729116        450754478        450779962        450805270       
450830484        450855630        450880802        450906060        450931068   
    450956198        450981436        450500970        450527437       
450553243        450579321        450605217        450631049        450656822   
    450682315   

450703798

    450729124        450754486        450779970        450805288       
450830492        450855648        450880810        450906078        450931076   
    450956206        450981444        450500988        450527445       
450553250        450579339        450605225        450631056        450656830   
    450682323   

450703806

    450729132        450754494        450779988        450805296       
450830500        450855655        450880828        450906086        450931084   
    450956214        450981451        450500996        450527452       
450553268        450579347        450605233        450631064        450656848   
    450682331   

450703814

    450729140        450754502        450779996        450805312       
450830518        450855663        450880836        450906094        450931092   
    450956222        450981469        450501002        450527460       
450553276        450579354        450605241        450631072        450656855   
    450682349   

450703822

    450729165        450754510        450780002        450805320       
450830526        450855671        450880844        450906102        450931100   
    450956230        450981477        450501028        450527478       
450553284        450579362        450605258        450631080        450656863   
    450682356   

450703830

    450729173        450754528        450780010        450805338       
450830534        450855689        450880851        450906110        450931118   
    450956248        450981485        450501036        450527486       
450553292        450579370        450605266        450631098        450656889   
    450682364   

450703848

    450729181        450754536        450780028        450805346       
450830542        450855697        450880869        450906128        450931126   
    450956255        450981493        450501044        450527494       
450553300        450579388        450605274        450631106        450656897   
    450682380   

450703855

    450729199        450754544        450780036        450805353       
450830559        450855705        450880877        450906136        450931134   
    450956263        450981501        450501051        450527502       
450553318        450579396        450605282        450631114        450656905   
    450682398   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450703863

    450729207        450754569        450780044        450805361       
450830567        450855713        450880885        450906144        450931142   
    450956271        450981519        450501069        450527510       
450553326        450579404        450605290        450631130        450656913   
    450682406   

450703871

    450729215        450754577        450780051        450805379       
450830575        450855721        450880893        450906151        450931159   
    450956289        450981527        450501077        450527528       
450553334        450579412        450605308        450631148        450656921   
    450682414   

450703889

    450729223        450754585        450780069        450805387       
450830583        450855739        450880901        450906169        450931167   
    450956297        450981535        450501085        450527536       
450553342        450579420        450605316        450631155        450656939   
    450682422   

450703897

    450729249        450754593        450780077        450805395       
450830591        450855747        450880919        450906177        450931175   
    450956305        450981543        450501093        450527544       
450553359        450579438        450605324        450631163        450656954   
    450682430   

450703905

    450729256        450754601        450780085        450805403       
450830609        450855754        450880927        450906185        450931183   
    450956313        450981550        450501101        450527551       
450553367        450579446        450605332        450631171        450656962   
    450682448   

450703913

    450729264        450754619        450780093        450805411       
450830617        450855762        450880935        450906193        450931191   
    450956321        450981568        450501127        450527569       
450553375        450579453        450605340        450631189        450656970   
    450682455   

450703921

    450729272        450754627        450780101        450805429       
450830625        450855770        450880943        450906201        450931209   
    450956339        450981576        450501135        450527577       
450553383        450579461        450605357        450631197        450656988   
    450682463   

450703939

    450729280        450754635        450780119        450805437       
450830633        450855788        450880950        450906219        450931217   
    450956347        450981584        450501143        450527585       
450553391        450579479        450605365        450631205        450656996   
    450682471   

450703947

    450729298        450754643        450780127        450805445       
450830641        450855796        450880968        450906227        450931225   
    450956354        450981592        450501150        450527601       
450553409        450579487        450605373        450631213        450657002   
    450682489   

450703954

    450729306        450754650        450780135        450805452       
450830658        450855804        450880976        450906235        450931233   
    450956362        450981600        450501168        450527619       
450553417        450579495        450605381        450631221        450657010   
    450682497   

450703962

    450729314        450754668        450780143        450805460       
450830666        450855812        450880984        450906243        450931241   
    450956370        450981618        450501176        450527627       
450553425        450579503        450605399        450631239        450657028   
    450682505   

450703970

    450729322        450754676        450780150        450805478       
450830674        450855820        450880992        450906250        450931258   
    450956388        450981626        450501184        450527635       
450553433        450579511        450605407        450631247        450657036   
    450682513   

450703988

    450729330        450754684        450780168        450805486       
450830682        450855838        450881008        450906268        450931266   
    450956396        450981634        450501192        450527643       
450553441        450579529        450605415        450631254        450657044   
    450682521   

450703996

    450729348        450754692        450780176        450805494       
450830690        450855846        450881016        450906276        450931274   
    450956404        450981642        450501200        450527650       
450553458        450579537        450605423        450631262        450657051   
    450682539   

450704002

    450729355        450754700        450780184        450805502       
450830708        450855853        450881024        450906284        450931290   
    450956412        450981659        450501218        450527668       
450553466        450579545        450605431        450631270        450657069   
    450682547   

450704010

    450729363        450754718        450780192        450805510       
450830716        450855861        450881032        450906292        450931308   
    450956420        450981667        450501226        450527684       
450553474        450579552        450605449        450631288        450657077   
    450682554   

450704028

    450729371        450754726        450780200        450805528       
450830724        450855879        450881040        450906300        450931316   
    450956438        450981675        450501242        450527692       
450553482        450579560        450605456        450631296        450657085   
    450682562   

450704036

    450729389        450754734        450780218        450805536       
450830732        450855887        450881057        450906318        450931324   
    450956446        450981683        450501259        450527700       
450553490        450579578        450605464        450631304        450657093   
    450682570   

450704044

    450729397        450754742        450780226        450805544       
450830740        450855895        450881065        450906326        450931340   
    450956453        450981691        450501267        450527718       
450553508        450579586        450605472        450631312        450657101   
    450682588   

450704051

    450729405        450754759        450780234        450805551       
450830757        450855903        450881073        450906334        450931357   
    450956461        450981709        450501275        450527726       
450553516        450579594        450605480        450631320        450657119   
    450682596   

450704069

    450729421        450754767        450780242        450805569       
450830765        450855911        450881081        450906342        450931365   
    450956479        450981717        450501283        450527742       
450553524        450579602        450605498        450631338        450657127   
    450682604   

450704077

    450729439        450754775        450780259        450805577       
450830773        450855929        450881099        450906359        450931373   
    450956487        450981725        450501309        450527759       
450553532        450579610        450605506        450631346        450657135   
    450682612   

450704085

    450729447        450754783        450780267        450805585       
450830781        450855937        450881107        450906367        450931381   
    450956495        450981733        450501317        450527767       
450553540        450579628        450605514        450631353        450657143   
    450682620   

450704093

    450729454        450754791        450780275        450805593       
450830799        450855945        450881115        450906375        450931399   
    450956503        450981741        450501325        450527775       
450553557        450579636        450605522        450631361        450657150   
    450682638   

450704101

    450729462        450754809        450780283        450805619       
450830807        450855952        450881123        450906383        450931407   
    450956511        450981758        450501341        450527783       
450553565        450579644        450605530        450631379        450657176   
    450682646   

450704119

    450729470        450754817        450780291        450805627       
450830815        450855960        450881131        450906391        450931415   
    450956529        450981774        450501358        450527791       
450553573        450579651        450605548        450631387        450657184   
    450682653   

450704127

    450729488        450754825        450780309        450805635       
450830823        450855978        450881149        450906409        450931423   
    450956537        450981782        450501366        450527809       
450553581        450579669        450605555        450631395        450657192   
    450682661   

450704135

    450729496        450754833        450780317        450805643       
450830831        450855986        450881156        450906417        450931431   
    450956545        450981790        450501374        450527817       
450553599        450579677        450605563        450631403        450657200   
    450682679   

450704143

    450729504        450754841        450780325        450805650       
450830849        450855994        450881164        450906425        450931449   
    450956552        450981808        450501382        450527825       
450553607        450579685        450605571        450631411        450657218   
    450682687   

450704150

    450729512        450754858        450780333        450805668       
450830856        450856000        450881172        450906433        450931464   
    450956560        450981816        450501390        450527833       
450553623        450579693        450605589        450631429        450657226   
    450682695   

450704168

    450729538        450754866        450780341        450805676       
450830864        450856018        450881180        450906441        450931472   
    450956578        450981824        450501408        450527841       
450553631        450579701        450605597        450631437        450657234   
    450682703   

450704176

    450729546        450754874        450780358        450805684       
450830872        450856026        450881198        450906458        450931480   
    450956586        450981832        450501416        450527858       
450553649        450579719        450605605        450631452        450657242   
    450682711   

450704184

    450729553        450754882        450780366        450805692       
450830880        450856034        450881206        450906466        450931498   
    450956594        450981840        450501424        450527866       
450553656        450579727        450605613        450631460        450657259   
    450682729   

450704192

    450729561        450754890        450780374        450805700       
450830898        450856042        450881214        450906474        450931506   
    450956602        450981857        450501432        450527874       
450553664        450579743        450605621        450631478        450657267   
    450682737   

450704200

    450729579        450754908        450780382        450805718       
450830906        450856059        450881222        450906482        450931514   
    450956610        450981865        450501440        450527882       
450553672        450579750        450605639        450631494        450657275   
    450682745   

450704218

    450729595        450754916        450780390        450805726       
450830914        450856067        450881230        450906490        450931522   
    450956628        450981873        450501457        450527890       
450553680        450579768        450605647        450631502        450657283   
    450682752   

450704226

    450729603        450754924        450780408        450805734       
450830922        450856075        450881248        450906508        450931530   
    450956636        450981881        450501465        450527908       
450553698        450579776        450605654        450631510        450657291   
    450682760   

450704234

    450729611        450754932        450780416        450805742       
450830930        450856083        450881255        450906516        450931548   
    450956644        450981899        450501473        450527916       
450553706        450579784        450605662        450631528        450657309   
    450682778   

450704242

    450729629        450754940        450780424        450805759       
450830955        450856091        450881263        450906524        450931555   
    450956651        450981907        450501481        450527924       
450553714        450579792        450605670        450631536        450657317   
    450682786   

450704259

    450729637        450754957        450780432        450805767       
450830963        450856109        450881271        450906532        450931563   
    450956669        450981915        450501499        450527932       
450553722        450579800        450605688        450631544        450657325   
    450682794   

450704267

    450729652        450754965        450780440        450805783       
450830971        450856117        450881289        450906540        450931571   
    450956677        450981923        450501507        450527940       
450553730        450579818        450605704        450631551        450657333   
    450682802   

450704275

    450729660        450754973        450780457        450805791       
450830989        450856125        450881297        450906565        450931589   
    450956685        450981931        450501515        450527957       
450553748        450579826        450605712        450631569        450657341   
    450682810   

450704283

    450729678        450754981        450780465        450805809       
450830997        450856133        450881305        450906573        450931597   
    450956693        450981949        450501523        450527965       
450553755        450579842        450605720        450631577        450657358   
    450682828   

450704291

    450729686        450754999        450780473        450805817       
450831003        450856141        450881313        450906581        450931605   
    450956701        450981956        450501531        450527973       
450553763        450579859        450605746        450631585        450657374   
    450682836   

450704309

    450729694        450755004        450780481        450805825       
450831011        450856158        450881321        450906599        450931613   
    450956719        450981964        450501549        450527999       
450553771        450579867        450605761        450631601        450657382   
    450682844   

450704317

    450729702        450755012        450780499        450805833       
450831029        450856166        450881339        450906607        450931621   
    450956727        450981972        450501556        450528005       
450553789        450579875        450605779        450631619        450657390   
    450682851   

450704325

    450729710        450755020        450780507        450805841       
450831037        450856174        450881347        450906615        450931639   
    450956735        450981980        450501564        450528013       
450553797        450579883        450605787        450631627        450657408   
    450682869   

450704333

    450729728        450755038        450780515        450805858       
450831045        450856190        450881354        450906623        450931647   
    450956743        450981998        450501572        450528021       
450553813        450579891        450605795        450631635        450657416   
    450682877   

450704341

    450729736        450755046        450780523        450805866       
450831052        450856208        450881362        450906631        450931654   
    450956750        450982004        450501598        450528039       
450553821        450579909        450605803        450631650        450657424   
    450682885   

450704358

    450729744        450755061        450780531        450805874       
450831060        450856216        450881370        450906649        450931662   
    450956768        450982012        450501606        450528047       
450553839        450579917        450605811        450631668        450657432   
    450682893   

450704366

    450729751        450755079        450780549        450805882       
450831078        450856224        450881388        450906656        450931670   
    450956776        450982020        450501614        450528054       
450553847        450579925        450605829        450631676        450657440   
    450682901   

450704374

    450729769        450755087        450780556        450805890       
450831086        450856232        450881396        450906664        450931688   
    450956784        450982038        450501622        450528062       
450553854        450579933        450605837        450631684        450657457   
    450682919   

450704382

    450729785        450755095        450780564        450805908       
450831094        450856240        450881404        450906672        450931696   
    450956792        450982046        450501630        450528070       
450553862        450579941        450605845        450631692        450657465   
    450682927   

450704390

    450729793        450755103        450780572        450805916       
450831102        450856257        450881412        450906680        450931712   
    450956800        450982053        450501648        450528088       
450553870        450579958        450605852        450631700        450657473   
    450682935   

450704408

    450729801        450755111        450780580        450805924       
450831110        450856265        450881420        450906698        450931720   
    450956818        450982061        450501655        450528096       
450553888        450579966        450605860        450631718        450657481   
    450682943   

450704416

    450729819        450755129        450780598        450805932       
450831128        450856273        450881438        450906706        450931738   
    450956826        450982087        450501663        450528104       
450553896        450579974        450605878        450631726        450657499   
    450682950   

450704424

    450729827        450755137        450780606        450805940       
450831136        450856281        450881446        450906722        450931746   
    450956834        450982095        450501671        450528112       
450553904        450579982        450605886        450631742        450657507   
    450682968   

450704432

    450729835        450755145        450780614        450805957       
450831144        450856299        450881453        450906730        450931753   
    450956842        450982103        450501689        450528120       
450553912        450579990        450605894        450631759        450657515   
    450682976   

450704440

    450729843        450755152        450780622        450805965       
450831151        450856315        450881461        450906748        450931761   
    450956859        450982111        450501697        450528138       
450553920        450580006        450605902        450631767        450657523   
    450682984   

450704457

    450729850        450755160        450780630        450805973       
450831169        450856323        450881479        450906755        450931779   
    450956867        450982129        450501705        450528146       
450553938        450580014        450605910        450631775        450657531   
    450682992   

450704465

    450729868        450755186        450780648        450805981       
450831177        450856349        450881487        450906763        450931787   
    450956875        450982137        450501713        450528153       
450553946        450580022        450605928        450631783        450657549   
    450683008   

450704473

    450729876        450755194        450780655        450806005       
450831185        450856356        450881495        450906771        450931795   
    450956883        450982145        450501739        450528161       
450553953        450580030        450605936        450631791        450657556   
    450683016   

450704481

    450729884        450755202        450780663        450806013       
450831193        450856364        450881503        450906789        450931803   
    450956891        450982152        450501747        450528179       
450553961        450580048        450605944        450631809        450657564   
    450683024   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450704499

    450729892        450755210        450780671        450806021       
450831201        450856372        450881511        450906797        450931811   
    450956909        450982160        450501754        450528187       
450553979        450580055        450605951        450631817        450657572   
    450683032   

450704515

    450729900        450755228        450780689        450806039       
450831219        450856380        450881529        450906805        450931829   
    450956917        450982178        450501762        450528195       
450553987        450580063        450605969        450631825        450657580   
    450683040   

450704523

    450729918        450755236        450780697        450806047       
450831227        450856398        450881537        450906813        450931837   
    450956925        450982186        450501770        450528203       
450553995        450580071        450605977        450631833        450657598   
    450683057   

450704531

    450729926        450755244        450780705        450806054       
450831235        450856406        450881545        450906821        450931845   
    450956933        450982194        450501788        450528211       
450554001        450580089        450605985        450631841        450657606   
    450683065   

450704549

    450729934        450755251        450780713        450806062       
450831243        450856414        450881552        450906839        450931852   
    450956941        450982202        450501796        450528229       
450554019        450580097        450605993        450631858        450657614   
    450683073   

450704556

    450729942        450755269        450780721        450806070       
450831250        450856422        450881560        450906847        450931860   
    450956958        450982210        450501804        450528237       
450554027        450580105        450606009        450631866        450657622   
    450683081   

450704564

    450729959        450755277        450780739        450806088       
450831268        450856430        450881578        450906854        450931878   
    450956966        450982228        450501812        450528245       
450554035        450580113        450606017        450631874        450657630   
    450683099   

450704572

    450729967        450755285        450780747        450806096       
450831276        450856448        450881586        450906862        450931886   
    450956974        450982236        450501820        450528252       
450554043        450580121        450606025        450631882        450657648   
    450683107   

450704580

    450729975        450755293        450780754        450806104       
450831284        450856455        450881594        450906870        450931894   
    450956982        450982244        450501838        450528260       
450554050        450580139        450606033        450631890        450657655   
    450683115   

450704598

    450729983        450755301        450780762        450806112       
450831292        450856463        450881602        450906896        450931902   
    450956990        450982251        450501846        450528278       
450554068        450580147        450606041        450631908        450657663   
    450683123   

450704606

    450729991        450755319        450780770        450806120       
450831300        450856471        450881610        450906904        450931928   
    450957006        450982269        450501853        450528286       
450554076        450580154        450606058        450631916        450657671   
    450683131   

450704614

    450730007        450755327        450780788        450806138       
450831318        450856489        450881628        450906912        450931936   
    450957014        450982277        450501861        450528294       
450554084        450580162        450606066        450631932        450657689   
    450683149   

450704622

    450730015        450755335        450780796        450806146       
450831326        450856497        450881636        450906920        450931944   
    450957022        450982285        450501879        450528302       
450554092        450580170        450606074        450631940        450657697   
    450683156   

450704630

    450730023        450755343        450780804        450806153       
450831334        450856505        450881644        450906938        450931951   
    450957030        450982293        450501887        450528310       
450554100        450580188        450606082        450631957        450657705   
    450683164   

450704648

    450730031        450755350        450780812        450806161       
450831342        450856513        450881651        450906946        450931969   
    450957048        450982301        450501895        450528328       
450554118        450580196        450606108        450631965        450657713   
    450683180   

450704655

    450730049        450755368        450780820        450806179       
450831359        450856521        450881669        450906953        450931977   
    450957055        450982319        450501903        450528336       
450554126        450580204        450606116        450631973        450657721   
    450683198   

450704663

    450730056        450755376        450780838        450806187       
450831367        450856539        450881677        450906961        450931985   
    450957063        450982327        450501911        450528344       
450554134        450580212        450606124        450631981        450657739   
    450683206   

450704671

    450730064        450755384        450780846        450806195       
450831375        450856547        450881685        450906979        450931993   
    450957071        450982335        450501929        450528369       
450554142        450580220        450606132        450631999        450657747   
    450683214   

450704689

    450730072        450755392        450780853        450806203       
450831383        450856554        450881693        450906987        450932009   
    450957089        450982343        450501937        450528377       
450554159        450580238        450606140        450632005        450657754   
    450683222   

450704697

    450730080        450755400        450780861        450806211       
450831391        450856562        450881701        450906995        450932017   
    450957097        450982350        450501945        450528385       
450554167        450580246        450606157        450632013        450657762   
    450683230   

450704705

    450730098        450755418        450780879        450806229       
450831409        450856570        450881719        450907001        450932025   
    450957105        450982376        450501952        450528393       
450554175        450580253        450606165        450632021        450657770   
    450683248   

450704713

    450730106        450755426        450780887        450806237       
450831417        450856588        450881727        450907019        450932033   
    450957113        450982384        450501960        450528401       
450554183        450580261        450606173        450632039        450657788   
    450683255   

450704721

    450730114        450755434        450780895        450806245       
450831425        450856596        450881735        450907027        450932041   
    450957121        450982392        450501986        450528419       
450554191        450580279        450606181        450632047        450657796   
    450683263   

450704739

    450730122        450755442        450780903        450806252       
450831433        450856604        450881743        450907035        450932058   
    450957139        450982400        450501994        450528427       
450554209        450580287        450606199        450632054        450657804   
    450683271   

450704747

    450730130        450755459        450780911        450806260       
450831441        450856612        450881750        450907043        450932066   
    450957147        450982418        450502000        450528435       
450554217        450580295        450606207        450632062        450657812   
    450683289   

450704754

    450730148        450755467        450780929        450806278       
450831458        450856620        450881768        450907050        450932074   
    450957154        450982426        450502018        450528443       
450554225        450580303        450606215        450632070        450657838   
    450683297   

450704762

    450730155        450755475        450780937        450806286       
450831466        450856638        450881776        450907068        450932082   
    450957162        450982434        450502034        450528468       
450554233        450580329        450606223        450632088        450657846   
    450683305   

450704770

    450730163        450755483        450780945        450806294       
450831474        450856646        450881784        450907076        450932090   
    450957170        450982442        450502042        450528476       
450554258        450580337        450606249        450632096        450657853   
    450683313   

450704788

    450730171        450755491        450780952        450806302       
450831490        450856653        450881792        450907084        450932108   
    450957188        450982459        450502059        450528484       
450554266        450580345        450606256        450632104        450657861   
    450683321   

450704796

    450730189        450755509        450780960        450806310       
450831508        450856661        450881800        450907092        450932116   
    450957196        450982467        450502075        450528492       
450554274        450580352        450606264        450632112        450657879   
    450683347   

450704804

    450730197        450755517        450780978        450806328       
450831516        450856679        450881818        450907100        450932124   
    450957204        450982475        450502083        450528518       
450554282        450580360        450606272        450632120        450657887   
    450683354   

450704812

    450730205        450755525        450780986        450806336       
450831524        450856687        450881826        450907118        450932132   
    450957212        450982483        450502091        450528526       
450554290        450580378        450606298        450632138        450657895   
    450683362   

450704820

    450730213        450755533        450780994        450806344       
450831532        450856695        450881834        450907126        450932140   
    450957220        450982491        450502109        450528534       
450554308        450580386        450606306        450632146        450657903   
    450683370   

450704838

    450730221        450755541        450781000        450806351       
450831540        450856703        450881842        450907142        450932157   
    450957238        450982509        450502117        450528542       
450554316        450580394        450606314        450632153        450657911   
    450683388   

450704846

    450730239        450755558        450781018        450806369       
450831557        450856711        450881859        450907159        450932165   
    450957246        450982517        450502125        450528559       
450554340        450580402        450606322        450632161        450657929   
    450683396   

450704853

    450730247        450755566        450781026        450806377       
450831565        450856729        450881867        450907167        450932181   
    450957253        450982525        450502133        450528567       
450554357        450580410        450606330        450632179        450657937   
    450683404   

450704861

    450730254        450755574        450781034        450806385       
450831573        450856737        450881875        450907175        450932199   
    450957261        450982541        450502158        450528575       
450554365        450580428        450606348        450632187        450657945   
    450683412   

450704879

    450730262        450755582        450781042        450806393       
450831581        450856745        450881883        450907183        450932207   
    450957279        450982558        450502166        450528583       
450554373        450580436        450606355        450632195        450657952   
    450683420   

450704887

    450730270        450755590        450781059        450806401       
450831599        450856752        450881891        450907191        450932215   
    450957287        450982566        450502174        450528591       
450554381        450580444        450606363        450632203        450657960   
    450683438   

450704895

    450730288        450755608        450781067        450806419       
450831607        450856760        450881909        450907209        450932223   
    450957295        450982574        450502182        450528617       
450554399        450580451        450606389        450632211        450657978   
    450683446   

450704903

    450730296        450755616        450781075        450806427       
450831615        450856778        450881917        450907217        450932231   
    450957303        450982582        450502190        450528625       
450554407        450580469        450606397        450632229        450657986   
    450683453   

450704911

    450730304        450755624        450781083        450806435       
450831623        450856786        450881925        450907225        450932249   
    450957311        450982590        450502224        450528633       
450554415        450580477        450606405        450632237        450657994   
    450683461   

450704929

    450730312        450755632        450781091        450806443       
450831631        450856794        450881933        450907233        450932256   
    450957329        450982608        450502240        450528641       
450554423        450580485        450606413        450632245        450658000   
    450683479   

450704937

    450730320        450755640        450781109        450806450       
450831649        450856802        450881941        450907241        450932264   
    450957337        450982616        450502257        450528658       
450554431        450580493        450606421        450632252        450658018   
    450683487   

450704945

    450730338        450755657        450781117        450806468       
450831656        450856810        450881958        450907258        450932272   
    450957345        450982624        450502265        450528666       
450554449        450580501        450606439        450632260        450658026   
    450683495   

450704960

    450730346        450755665        450781125        450806476       
450831664        450856828        450881966        450907266        450932280   
    450957352        450982632        450502281        450528674       
450554464        450580519        450606447        450632278        450658034   
    450683503   

450704978

    450730353        450755673        450781133        450806484       
450831672        450856836        450881974        450907274        450932298   
    450957360        450982640        450502307        450528682       
450554472        450580527        450606454        450632286        450658042   
    450683529   

450704986

    450730361        450755681        450781141        450806492       
450831680        450856844        450881982        450907282        450932306   
    450957378        450982657        450502315        450528690       
450554480        450580535        450606462        450632294        450658059   
    450683537   

450704994

    450730379        450755699        450781158        450806500       
450831698        450856851        450881990        450907290        450932314   
    450957386        450982665        450502323        450528708       
450554498        450580543        450606470        450632302        450658067   
    450683545   

450705009

    450730387        450755707        450781166        450806518       
450831706        450856869        450882006        450907308        450932322   
    450957394        450982673        450502331        450528716       
450554506        450580550        450606488        450632310        450658075   
    450683552   

450705017

    450730395        450755715        450781174        450806526       
450831714        450856877        450882014        450907316        450932330   
    450957402        450982681        450502349        450528724       
450554530        450580568        450606496        450632328        450658083   
    450683560   

450705025

    450730403        450755723        450781182        450806534       
450831722        450856885        450882022        450907324        450932348   
    450957410        450982699        450502356        450528732       
450554548        450580576        450606504        450632336        450658091   
    450683578   

450705033

    450730411        450755731        450781190        450806542       
450831748        450856893        450882030        450907332        450932355   
    450957428        450982707        450502364        450528740       
450554555        450580584        450606512        450632351        450658109   
    450683586   

450705041

    450730429        450755749        450781208        450806559       
450831755        450856901        450882048        450907340        450932363   
    450957436        450982715        450502372        450528757       
450554563        450580592        450606520        450632369        450658117   
    450683594   

450705058

    450730437        450755756        450781216        450806567       
450831763        450856919        450882055        450907357        450932371   
    450957444        450982723        450502380        450528765       
450554571        450580600        450606538        450632377        450658125   
    450683602   

450705066

    450730445        450755764        450781224        450806575       
450831771        450856927        450882063        450907365        450932389   
    450957477        450982731        450502398        450528773       
450554589        450580618        450606546        450632385        450658133   
    450683610   

450705074

    450730452        450755772        450781232        450806583       
450831789        450856935        450882071        450907373        450932397   
    450957485        450982749        450502406        450528781       
450554597        450580626        450606553        450632393        450658141   
    450683628   

450705082

    450730460        450755780        450781240        450806591       
450831797        450856943        450882089        450907381        450932405   
    450957493        450982756        450502422        450528799       
450554605        450580634        450606561        450632401        450658166   
    450683636   

450705090

    450730478        450755798        450781257        450806609       
450831805        450856950        450882097        450907399        450932413   
    450957501        450982764        450502430        450528815       
450554613        450580642        450606579        450632419        450658174   
    450683644   

450705108

    450730486        450755806        450781265        450806617       
450831813        450856968        450882105        450907407        450932421   
    450957519        450982772        450502455        450528823       
450554621        450580659        450606587        450632427        450658182   
    450683651   

450705116

    450730494        450755814        450781273        450806625       
450831821        450856976        450882113        450907415        450932439   
    450957527        450982780        450502463        450528831       
450554639        450580667        450606595        450632435        450658190   
    450683669   

450705124

    450730502        450755822        450781281        450806633       
450831839        450856984        450882121        450907423        450932447   
    450957535        450982798        450502471        450528849       
450554647        450580675        450606603        450632443        450658208   
    450683677   

450705132

    450730510        450755830        450781299        450806641       
450831847        450856992        450882139        450907431        450932454   
    450957543        450982806        450502489        450528856       
450554654        450580683        450606611        450632450        450658216   
    450683685   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450705140

    450730528        450755848        450781307        450806658       
450831854        450857008        450882147        450907449        450932462   
    450957550        450982814        450502497        450528864       
450554662        450580691        450606629        450632468        450658224   
    450683693   

450705157

    450730536        450755855        450781315        450806666       
450831862        450857016        450882154        450907464        450932470   
    450957568        450982822        450502505        450528872       
450554670        450580709        450606637        450632476        450658232   
    450683701   

450705165

    450730544        450755863        450781349        450806674       
450831870        450857024        450882162        450907472        450932488   
    450957576        450982830        450502513        450528880       
450554688        450580717        450606645        450632484        450658240   
    450683719   

450705173

    450730551        450755871        450781356        450806682       
450831888        450857032        450882170        450907480        450932496   
    450957584        450982848        450502521        450528898       
450554696        450580725        450606652        450632492        450658257   
    450683727   

450705181

    450730569        450755889        450781364        450806690       
450831896        450857040        450882188        450907498        450932504   
    450957592        450982855        450502539        450528906       
450554704        450580741        450606660        450632500        450658265   
    450683735   

450705199

    450730577        450755897        450781372        450806708       
450831904        450857057        450882196        450907506        450932512   
    450957600        450982863        450502547        450528930       
450554712        450580758        450606678        450632518        450658273   
    450683743   

450705207

    450730585        450755905        450781380        450806716       
450831912        450857065        450882204        450907514        450932520   
    450957618        450982871        450502554        450528948       
450554720        450580766        450606686        450632526        450658281   
    450683750   

450705215

    450730593        450755913        450781398        450806724       
450831920        450857073        450882212        450907522        450932538   
    450957626        450982889        450502562        450528955       
450554738        450580774        450606694        450632534        450658299   
    450683768   

450705223

    450730601        450755921        450781406        450806732       
450831938        450857081        450882220        450907530        450932546   
    450957634        450982897        450502570        450528963       
450554746        450580782        450606702        450632542        450658307   
    450683776   

450705231

    450730619        450755939        450781414        450806740       
450831946        450857099        450882238        450907548        450932553   
    450957642        450982905        450502588        450528971       
450554753        450580790        450606710        450632559        450658315   
    450683784   

450705249

    450730627        450755947        450781422        450806757       
450831953        450857107        450882246        450907555        450932561   
    450957659        450982913        450502596        450528989       
450554761        450580808        450606728        450632567        450658323   
    450683792   

450705256

    450730635        450755954        450781430        450806765       
450831961        450857115        450882253        450907563        450932579   
    450957667        450982921        450502604        450529003       
450554779        450580816        450606736        450632575        450658331   
    450683800   

450705264

    450730643        450755962        450781448        450806773       
450831979        450857123        450882261        450907571        450932587   
    450957675        450982939        450502612        450529011       
450554787        450580824        450606744        450632583        450658349   
    450683826   

450705272

    450730650        450755970        450781455        450806781       
450831987        450857131        450882279        450907589        450932595   
    450957683        450982947        450502620        450529029       
450554803        450580832        450606769        450632591        450658356   
    450683834   

450705280

    450730668        450755988        450781463        450806799       
450831995        450857149        450882287        450907597        450932603   
    450957691        450982954        450502638        450529037       
450554811        450580840        450606777        450632609        450658364   
    450683842   

450705298

    450730676        450755996        450781471        450806807       
450832001        450857156        450882295        450907605        450932611   
    450957709        450982962        450502646        450529045       
450554829        450580857        450606785        450632617        450658372   
    450683859   

450705306

    450730684        450756002        450781489        450806815       
450832019        450857172        450882303        450907613        450932629   
    450957717        450982970        450502653        450529052       
450554837        450580873        450606793        450632625        450658380   
    450683867   

450705314

    450730692        450756010        450781497        450806823       
450832027        450857180        450882311        450907621        450932637   
    450957725        450982988        450502661        450529060       
450554845        450580881        450606801        450632633        450658398   
    450683875   

450705322

    450730700        450756028        450781505        450806831       
450832035        450857198        450882329        450907639        450932645   
    450957733        450982996        450502679        450529078       
450554852        450580899        450606819        450632641        450658406   
    450683883   

450705330

    450730718        450756036        450781513        450806849       
450832043        450857206        450882337        450907647        450932652   
    450957741        450983002        450502687        450529086       
450554860        450580907        450606827        450632658        450658414   
    450683891   

450705348

    450730726        450756044        450781521        450806856       
450832050        450857214        450882345        450907654        450932660   
    450957758        450983010        450502695        450529094       
450554878        450580915        450606835        450632666        450658422   
    450683909   

450705355

    450730734        450756051        450781539        450806864       
450832068        450857222        450882352        450907662        450932678   
    450957766        450983028        450502703        450529102       
450554886        450580923        450606850        450632674        450658430   
    450683917   

450705363

    450730742        450756069        450781547        450806872       
450832076        450857230        450882360        450907670        450932686   
    450957774        450983036        450502711        450529110       
450554894        450580931        450606868        450632682        450658448   
    450683925   

450705371

    450730759        450756077        450781554        450806880       
450832084        450857248        450882378        450907688        450932694   
    450957782        450983044        450502729        450529128       
450554902        450580949        450606876        450632690        450658455   
    450683933   

450705389

    450730767        450756085        450781562        450806898       
450832092        450857255        450882386        450907696        450932702   
    450957790        450983051        450502737        450529136       
450554910        450580956        450606884        450632708        450658471   
    450683941   

450705397

    450730775        450756093        450781570        450806906       
450832100        450857263        450882394        450907704        450932710   
    450957808        450983069        450502745        450529144       
450554928        450580964        450606892        450632716        450658489   
    450683958   

450705405

    450730783        450756101        450781588        450806914       
450832118        450857271        450882410        450907712        450932728   
    450957816        450983077        450502760        450529151       
450554936        450580972        450606900        450632724        450658497   
    450683966   

450705413

    450730791        450756119        450781596        450806922       
450832126        450857289        450882428        450907720        450932736   
    450957824        450983085        450502778        450529169       
450554944        450580980        450606918        450632732        450658513   
    450683974   

450705421

    450730809        450756127        450781604        450806930       
450832134        450857297        450882436        450907738        450932744   
    450957832        450983093        450502786        450529177       
450554951        450580998        450606926        450632740        450658521   
    450683982   

450705439

    450730817        450756135        450781612        450806948       
450832142        450857305        450882444        450907746        450932751   
    450957840        450983101        450502802        450529185       
450554969        450581004        450606934        450632757        450658539   
    450683990   

450705447

    450730825        450756150        450781620        450806955       
450832159        450857313        450882451        450907753        450932769   
    450957857        450983119        450502810        450529193       
450554977        450581012        450606942        450632765        450658547   
    450684006   

450705454

    450730833        450756168        450781638        450806963       
450832167        450857321        450882469        450907761        450932777   
    450957865        450983127        450502828        450529201       
450554985        450581020        450606959        450632773        450658554   
    450684014   

450705462

    450730841        450756176        450781646        450806971       
450832175        450857347        450882477        450907779        450932785   
    450957873        450983135        450502836        450529219       
450554993        450581038        450606967        450632781        450658562   
    450684022   

450705470

    450730858        450756184        450781653        450806989       
450832183        450857354        450882485        450907787        450932793   
    450957881        450983143        450502844        450529227       
450555008        450581053        450606983        450632799        450658570   
    450684030   

450705488

    450730866        450756192        450781661        450806997       
450832191        450857362        450882493        450907795        450932801   
    450957899        450983150        450502851        450529235       
450555016        450581061        450606991        450632807        450658588   
    450684048   

450705496

    450730874        450756200        450781679        450807003       
450832209        450857370        450882501        450907803        450932819   
    450957907        450983168        450502877        450529243       
450555024        450581079        450607007        450632815        450658596   
    450684055   

450705504

    450730882        450756218        450781687        450807011       
450832217        450857388        450882519        450907811        450932827   
    450957915        450983176        450502893        450529250       
450555032        450581087        450607015        450632823        450658604   
    450684063   

450705512

    450730890        450756226        450781695        450807029       
450832225        450857396        450882527        450907829        450932835   
    450957923        450983184        450502901        450529268       
450555057        450581095        450607023        450632831        450658612   
    450684071   

450705520

    450730908        450756234        450781703        450807037       
450832233        450857404        450882535        450907837        450932843   
    450957931        450983192        450502919        450529276       
450555065        450581103        450607031        450632849        450658620   
    450684089   

450705538

    450730916        450756242        450781711        450807045       
450832241        450857412        450882543        450907845        450932850   
    450957949        450983200        450502927        450529284       
450555073        450581111        450607049        450632856        450658638   
    450684097   

450705546

    450730924        450756259        450781729        450807052       
450832258        450857420        450882568        450907852        450932868   
    450957956        450983218        450502935        450529292       
450555081        450581129        450607056        450632864        450658646   
    450684105   

450705553

    450730932        450756267        450781737        450807060       
450832266        450857438        450882576        450907860        450932876   
    450957964        450983226        450502943        450529300       
450555099        450581137        450607064        450632872        450658653   
    450684113   

450705561

    450730940        450756275        450781745        450807078       
450832274        450857446        450882584        450907878        450932884   
    450957972        450983234        450502950        450529318       
450555107        450581145        450607072        450632880        450658661   
    450684121   

450705579

    450730965        450756283        450781752        450807086       
450832282        450857453        450882592        450907886        450932892   
    450957980        450983242        450502968        450529334       
450555115        450581152        450607080        450632898        450658679   
    450684139   

450705587

    450730973        450756291        450781760        450807094       
450832290        450857461        450882600        450907894        450932900   
    450957998        450983259        450502976        450529342       
450555123        450581160        450607098        450632906        450658687   
    450684147   

450705595

    450730981        450756309        450781778        450807102       
450832308        450857479        450882618        450907902        450932918   
    450958004        450983267        450502984        450529359       
450555131        450581178        450607106        450632914        450658695   
    450684154   

450705603

    450730999        450756317        450781786        450807110       
450832316        450857487        450882626        450907910        450932926   
    450958012        450983275        450502992        450529367       
450555149        450581186        450607114        450632922        450658703   
    450684162   

450705629

    450731005        450756325        450781794        450807128       
450832324        450857495        450882634        450907928        450932934   
    450958020        450983283        450503016        450529383       
450555156        450581194        450607122        450632930        450658711   
    450684170   

450705637

    450731013        450756333        450781802        450807136       
450832332        450857503        450882642        450907936        450932942   
    450958038        450983291        450503024        450529391       
450555164        450581202        450607130        450632948        450658729   
    450684188   

450705645

    450731039        450756341        450781810        450807144       
450832340        450857511        450882659        450907944        450932959   
    450958046        450983309        450503032        450529409       
450555172        450581210        450607148        450632955        450658737   
    450684196   

450705652

    450731047        450756358        450781828        450807151       
450832357        450857529        450882667        450907951        450932967   
    450958053        450983317        450503040        450529417       
450555180        450581236        450607155        450632963        450658745   
    450684204   

450705660

    450731054        450756374        450781836        450807169       
450832365        450857537        450882675        450907977        450932975   
    450958061        450983325        450503057        450529425       
450555206        450581244        450607163        450632971        450658752   
    450684212   

450705678

    450731062        450756382        450781844        450807177       
450832373        450857545        450882683        450907985        450932983   
    450958079        450983333        450503065        450529433       
450555214        450581251        450607171        450632989        450658760   
    450684220   

450705686

    450731070        450756390        450781851        450807185       
450832381        450857552        450882691        450907993        450932991   
    450958087        450983341        450503073        450529441       
450555222        450581269        450607189        450632997        450658778   
    450684238   

450705694

    450731088        450756408        450781869        450807193       
450832399        450857560        450882709        450908009        450933007   
    450958095        450983358        450503081        450529458       
450555230        450581277        450607197        450633003        450658786   
    450684246   

450705702

    450731096        450756416        450781877        450807201       
450832407        450857578        450882717        450908017        450933015   
    450958103        450983366        450503099        450529466       
450555248        450581285        450607205        450633011        450658794   
    450684253   

450705710

    450731104        450756424        450781885        450807219       
450832415        450857586        450882725        450908025        450933023   
    450958111        450983374        450503115        450529474       
450555255        450581293        450607213        450633029        450658810   
    450684261   

450705728

    450731112        450756432        450781901        450807227       
450832423        450857594        450882733        450908033        450933031   
    450958129        450983382        450503123        450529482       
450555263        450581301        450607221        450633037        450658828   
    450684279   

450705736

    450731120        450756440        450781919        450807235       
450832431        450857602        450882741        450908041        450933049   
    450958137        450983390        450503149        450529490       
450555271        450581327        450607239        450633045        450658836   
    450684295   

450705744

    450731138        450756457        450781927        450807243       
450832449        450857610        450882758        450908058        450933056   
    450958145        450983408        450503156        450529508       
450555289        450581335        450607247        450633052        450658844   
    450684303   

450705751

    450731146        450756465        450781935        450807250       
450832456        450857628        450882766        450908074        450933064   
    450958152        450983416        450503164        450529516       
450555297        450581343        450607254        450633060        450658851   
    450684311   

450705769

    450731153        450756473        450781943        450807268       
450832472        450857636        450882774        450908082        450933072   
    450958160        450983424        450503172        450529524       
450555305        450581350        450607262        450633078        450658869   
    450684329   

450705777

    450731161        450756481        450781950        450807276       
450832480        450857644        450882782        450908108        450933080   
    450958178        450983432        450503180        450529532       
450555313        450581368        450607270        450633086        450658877   
    450684337   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450705785

    450731179        450756499        450781968        450807284       
450832498        450857651        450882790        450908116        450933098   
    450958186        450983440        450503214        450529540       
450555321        450581376        450607288        450633094        450658885   
    450684345   

450705793

    450731187        450756507        450781976        450807292       
450832506        450857669        450882808        450908124        450933106   
    450958194        450983457        450503222        450529557       
450555339        450581384        450607296        450633102        450658893   
    450684352   

450705801

    450731195        450756515        450781984        450807300       
450832514        450857677        450882816        450908132        450933114   
    450958202        450983465        450503230        450529565       
450555347        450581392        450607312        450633110        450658901   
    450684360   

450705819

    450731203        450756523        450781992        450807318       
450832530        450857685        450882824        450908140        450933122   
    450958210        450983473        450503248        450529573       
450555354        450581400        450607320        450633128        450658919   
    450684378   

450705827

    450731211        450756531        450782008        450807326       
450832548        450857693        450882832        450908157        450933130   
    450958228        450983481        450503255        450529581       
450555362        450581418        450607338        450633136        450658927   
    450684386   

450705835

    450731229        450756549        450782016        450807334       
450832555        450857701        450882840        450908165        450933148   
    450958236        450983499        450503263        450529599       
450555370        450581426        450607346        450633144        450658935   
    450684394   

450705843

    450731237        450756556        450782024        450807342       
450832563        450857719        450882857        450908173        450933155   
    450958244        450983507        450503271        450529607       
450555388        450581434        450607353        450633151        450658943   
    450684402   

450705850

    450731245        450756564        450782040        450807359       
450832571        450857727        450882865        450908181        450933163   
    450958251        450983515        450503289        450529615       
450555396        450581442        450607361        450633169        450658950   
    450684410   

450705868

    450731252        450756572        450782057        450807367       
450832589        450857735        450882873        450908199        450933171   
    450958269        450983523        450503297        450529623       
450555404        450581459        450607379        450633177        450658968   
    450684428   

450705876

    450731260        450756580        450782065        450807375       
450832597        450857743        450882881        450908207        450933189   
    450958277        450983531        450503305        450529631       
450555412        450581467        450607387        450633185        450658976   
    450684436   

450705884

    450731278        450756598        450782073        450807383       
450832605        450857750        450882899        450908215        450933197   
    450958285        450983549        450503313        450529649       
450555420        450581475        450607395        450633193        450658984   
    450684444   

450705892

    450731286        450756606        450782081        450807391       
450832613        450857768        450882907        450908223        450933205   
    450958293        450983556        450503321        450529656       
450555438        450581483        450607403        450633201        450658992   
    450684451   

450705900

    450731294        450756614        450782099        450807409       
450832621        450857776        450882915        450908231        450933213   
    450958301        450983564        450503339        450529664       
450555446        450581491        450607411        450633219        450659008   
    450684469   

450705918

    450731302        450756622        450782107        450807417       
450832639        450857784        450882923        450908249        450933221   
    450958319        450983572        450503347        450529672       
450555453        450581517        450607429        450633227        450659016   
    450684485   

450705926

    450731310        450756630        450782115        450807425       
450832647        450857792        450882931        450908256        450933239   
    450958327        450983580        450503354        450529680       
450555461        450581525        450607437        450633235        450659024   
    450684493   

450705934

    450731328        450756648        450782131        450807433       
450832654        450857800        450882949        450908264        450933247   
    450958335        450983598        450503362        450529698       
450555479        450581533        450607452        450633243        450659032   
    450684501   

450705959

    450731336        450756655        450782149        450807441       
450832662        450857818        450882956        450908272        450933254   
    450958343        450983606        450503370        450529706       
450555487        450581541        450607460        450633250        450659040   
    450684519   

450705967

    450731344        450756663        450782156        450807458       
450832670        450857826        450882964        450908280        450933262   
    450958350        450983614        450503388        450529714       
450555495        450581558        450607478        450633268        450659065   
    450684527   

450705975

    450731351        450756671        450782164        450807466       
450832688        450857834        450882972        450908298        450933270   
    450958368        450983622        450503396        450529722       
450555503        450581566        450607486        450633276        450659081   
    450684535   

450705983

    450731369        450756689        450782172        450807474       
450832696        450857859        450882980        450908306        450933288   
    450958376        450983630        450503404        450529730       
450555511        450581574        450607494        450633284        450659099   
    450684543   

450705991

    450731377        450756697        450782180        450807482       
450832704        450857867        450882998        450908314        450933296   
    450958384        450983648        450503412        450529748       
450555529        450581582        450607502        450633292        450659107   
    450684550   

450706007

    450731385        450756705        450782198        450807490       
450832712        450857875        450883004        450908322        450933304   
    450958392        450983655        450503420        450529755       
450555537        450581590        450607510        450633300        450659115   
    450684568   

450706015

    450731393        450756713        450782206        450807508       
450832720        450857883        450883012        450908330        450933312   
    450958400        450983663        450503438        450529763       
450555545        450581616        450607528        450633318        450659123   
    450684576   

450706023

    450731401        450756721        450782214        450807516       
450832738        450857891        450883020        450908348        450933320   
    450958418        450983671        450503446        450529771       
450555552        450581624        450607536        450633326        450659149   
    450684584   

450706031

    450731419        450756739        450782222        450807524       
450832746        450857909        450883038        450908355        450933338   
    450958426        450983697        450503453        450529789       
450555560        450581632        450607544        450633334        450659156   
    450684592   

450706049

    450731427        450756747        450782230        450807532       
450832753        450857917        450883046        450908363        450933346   
    450958434        450983705        450503479        450529805       
450555578        450581640        450607551        450633342        450659164   
    450684600   

450706056

    450731435        450756754        450782248        450807540       
450832761        450857925        450883053        450908371        450933353   
    450958442        450983713        450503495        450529821       
450555586        450581665        450607569        450633359        450659172   
    450684618   

450706064

    450731443        450756762        450782255        450807557       
450832779        450857933        450883061        450908389        450933361   
    450958459        450983721        450503503        450529839       
450555594        450581673        450607577        450633367        450659198   
    450684626   

450706072

    450731450        450756770        450782263        450807565       
450832787        450857941        450883079        450908397        450933379   
    450958467        450983747        450503537        450529847       
450555602        450581681        450607593        450633383        450659206   
    450684634   

450706080

    450731468        450756788        450782271        450807573       
450832795        450857958        450883087        450908405        450933395   
    450958475        450983754        450503552        450529854       
450555610        450581699        450607601        450633391        450659214   
    450684642   

450706098

    450731484        450756796        450782289        450807581       
450832803        450857966        450883095        450908413        450933403   
    450958483        450983762        450503560        450529862       
450555628        450581715        450607627        450633409        450659222   
    450684659   

450706106

    450731492        450756804        450782297        450807599       
450832811        450857974        450883103        450908421        450933411   
    450958491        450983770        450503578        450529870       
450555636        450581723        450607635        450633417        450659230   
    450684667   

450706114

    450731500        450756812        450782313        450807607       
450832829        450857982        450883111        450908439        450933429   
    450958509        450983788        450503586        450529888       
450555644        450581731        450607643        450633425        450659248   
    450684675   

450706130

    450731518        450756820        450782321        450807615       
450832837        450857990        450883129        450908447        450933437   
    450958517        450983796        450503594        450529896       
450555651        450581749        450607650        450633433        450659255   
    450684683   

450706148

    450731526        450756838        450782339        450807623       
450832845        450858006        450883137        450908454        450933445   
    450958525        450983804        450503602        450529904       
450555669        450581756        450607668        450633441        450659263   
    450684691   

450706155

    450731534        450756846        450782347        450807631       
450832852        450858014        450883145        450908462        450933452   
    450958533        450983812        450503610        450529912       
450555677        450581772        450607676        450633458        450659271   
    450684709   

450706163

    450731542        450756853        450782354        450807649       
450832860        450858022        450883152        450908470        450933460   
    450958541        450983820        450503628        450529920       
450555685        450581780        450607684        450633466        450659289   
    450684717   

450706171

    450731559        450756861        450782362        450807656       
450832878        450858030        450883160        450908488        450933478   
    450958558        450983838        450503636        450529938       
450555693        450581798        450607692        450633474        450659297   
    450684725   

450706189

    450731567        450756879        450782370        450807664       
450832886        450858048        450883178        450908496        450933486   
    450958566        450983846        450503644        450529946       
450555701        450581806        450607700        450633482        450659305   
    450684733   

450706197

    450731575        450756887        450782388        450807672       
450832894        450858055        450883186        450908504        450933494   
    450958574        450983853        450503669        450529953       
450555719        450581814        450607718        450633490        450659313   
    450684741   

450706205

    450731583        450756895        450782396        450807680       
450832902        450858063        450883194        450908512        450933502   
    450958582        450983861        450503677        450529961       
450555727        450581822        450607726        450633508        450659321   
    450684758   

450706213

    450731591        450756903        450782404        450807698       
450832910        450858071        450883202        450908520        450933510   
    450958590        450983879        450503685        450529979       
450555735        450581830        450607734        450633516        450659339   
    450684766   

450706221

    450731609        450756911        450782412        450807706       
450832928        450858089        450883210        450908538        450933528   
    450958608        450983887        450503693        450529987       
450555743        450581848        450607742        450633524        450659347   
    450684774   

450706239

    450731617        450756929        450782420        450807714       
450832936        450858097        450883228        450908546        450933536   
    450958624        450983895        450503701        450529995       
450555750        450581855        450607759        450633532        450659354   
    450684782   

450706247

    450731625        450756937        450782438        450807722       
450832944        450858105        450883236        450908553        450933544   
    450958632        450983903        450503719        450530001       
450555768        450581863        450607767        450633540        450659362   
    450684790   

450706254

    450731633        450756945        450782446        450807730       
450832951        450858113        450883244        450908561        450933551   
    450958640        450983911        450503727        450530019       
450555776        450581871        450607775        450633557        450659370   
    450684808   

450706262

    450731641        450756952        450782453        450807748       
450832969        450858121        450883251        450908579        450933569   
    450958657        450983929        450503735        450530035       
450555784        450581889        450607783        450633565        450659388   
    450684824   

450706288

    450731658        450756960        450782461        450807755       
450832977        450858139        450883269        450908595        450933577   
    450958665        450983937        450503743        450530043       
450555792        450581897        450607791        450633581        450659396   
    450684832   

450706296

    450731666        450756978        450782479        450807763       
450832985        450858147        450883277        450908603        450933585   
    450958673        450983945        450503750        450530050       
450555800        450581905        450607809        450633599        450659404   
    450684840   

450706304

    450731674        450756986        450782487        450807771       
450832993        450858154        450883285        450908611        450933593   
    450958681        450983952        450503768        450530068       
450555818        450581913        450607817        450633607        450659412   
    450684857   

450706312

    450731682        450756994        450782495        450807789       
450833009        450858162        450883293        450908629        450933601   
    450958699        450983960        450503776        450530076       
450555826        450581921        450607825        450633615        450659420   
    450684865   

450706320

    450731690        450757000        450782503        450807797       
450833017        450858170        450883301        450908637        450933619   
    450958707        450983978        450503784        450530084       
450555834        450581939        450607833        450633623        450659438   
    450684873   

450706338

    450731708        450757018        450782511        450807805       
450833025        450858188        450883319        450908645        450933627   
    450958715        450983986        450503792        450530092       
450555842        450581947        450607841        450633631        450659446   
    450684881   

450706346

    450731716        450757026        450782529        450807813       
450833033        450858196        450883327        450908652        450933635   
    450958723        450983994        450503818        450530100       
450555859        450581954        450607858        450633649        450659453   
    450684899   

450706353

    450731724        450757034        450782537        450807821       
450833041        450858204        450883335        450908660        450933643   
    450958731        450984000        450503826        450530118       
450555867        450581962        450607866        450633656        450659461   
    450684907   

450706361

    450731732        450757042        450782545        450807839       
450833058        450858212        450883343        450908678        450933650   
    450958749        450984018        450503834        450530126       
450555875        450581970        450607874        450633664        450659479   
    450684915   

450706379

    450731740        450757059        450782552        450807847       
450833066        450858220        450883350        450908686        450933668   
    450958756        450984026        450503842        450530134       
450555883        450581988        450607882        450633672        450659487   
    450684923   

450706387

    450731757        450757067        450782560        450807854       
450833074        450858238        450883368        450908694        450933676   
    450958772        450984034        450503859        450530142       
450555891        450581996        450607890        450633680        450659495   
    450684931   

450706395

    450731765        450757075        450782578        450807862       
450833082        450858246        450883376        450908702        450933684   
    450958780        450984042        450503867        450530159       
450555909        450582002        450607908        450633698        450659503   
    450684949   

450706403

    450731773        450757083        450782586        450807870       
450833090        450858253        450883384        450908710        450933692   
    450958798        450984059        450503875        450530167       
450555917        450582010        450607916        450633706        450659511   
    450684956   

450706411

    450731781        450757091        450782594        450807888       
450833108        450858261        450883392        450908728        450933700   
    450958806        450984067        450503883        450530175       
450555925        450582028        450607924        450633722        450659529   
    450684964   

450706429

    450731799        450757109        450782602        450807896       
450833116        450858279        450883400        450908736        450933718   
    450958814        450984075        450503891        450530183       
450555933        450582036        450607932        450633730        450659537   
    450684972   

450706437

    450731807        450757117        450782610        450807904       
450833124        450858287        450883418        450908744        450933726   
    450958822        450984083        450503909        450530191       
450555941        450582044        450607940        450633748        450659545   
    450684980   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450706445

    450731815        450757125        450782628        450807912       
450833132        450858295        450883426        450908751        450933734   
    450958830        450984091        450503917        450530209       
450555958        450582051        450607957        450633755        450659552   
    450684998   

450706452

    450731823        450757133        450782636        450807938       
450833140        450858303        450883434        450908769        450933742   
    450958848        450984109        450503925        450530217       
450555966        450582069        450607965        450633763        450659560   
    450685003   

450706460

    450731831        450757141        450782644        450807946       
450833157        450858311        450883442        450908777        450933759   
    450958855        450984117        450503933        450530225       
450555974        450582077        450607973        450633771        450659578   
    450685011   

450706478

    450731849        450757158        450782651        450807953       
450833165        450858337        450883459        450908785        450933767   
    450958863        450984125        450503941        450530233       
450555982        450582093        450607981        450633789        450659586   
    450685029   

450706486

    450731856        450757166        450782669        450807961       
450833173        450858345        450883467        450908801        450933775   
    450958871        450984133        450503958        450530241       
450555990        450582101        450607999        450633797        450659594   
    450685037   

450706494

    450731864        450757174        450782677        450807979       
450833181        450858352        450883475        450908819        450933783   
    450958889        450984141        450503974        450530258       
450556006        450582119        450608005        450633805        450659602   
    450685045   

450706502

    450731872        450757182        450782685        450807987       
450833199        450858360        450883483        450908827        450933791   
    450958897        450984158        450503990        450530266       
450556014        450582127        450608013        450633813        450659610   
    450685052   

450706510

    450731880        450757190        450782693        450807995       
450833207        450858378        450883491        450908835        450933809   
    450958905        450984166        450504006        450530274       
450556022        450582135        450608021        450633821        450659628   
    450685060   

450706528

    450731898        450757208        450782719        450808001       
450833215        450858386        450883509        450908843        450933817   
    450958913        450984174        450504014        450530282       
450556030        450582143        450608039        450633839        450659636   
    450685086   

450706536

    450731906        450757216        450782727        450808019       
450833223        450858394        450883517        450908850        450933825   
    450958921        450984182        450504022        450530290       
450556048        450582150        450608047        450633854        450659644   
    450685094   

450706544

    450731914        450757224        450782735        450808027       
450833231        450858402        450883525        450908868        450933833   
    450958939        450984190        450504030        450530308       
450556055        450582168        450608054        450633862        450659651   
    450685102   

450706551

    450731922        450757232        450782743        450808035       
450833249        450858410        450883533        450908876        450933841   
    450958947        450984208        450504048        450530316       
450556063        450582176        450608062        450633870        450659669   
    450685110   

450706569

    450731930        450757240        450782750        450808043       
450833256        450858428        450883541        450908884        450933858   
    450958954        450984216        450504055        450530324       
450556071        450582184        450608070        450633888        450659677   
    450685128   

450706577

    450731948        450757257        450782768        450808050       
450833264        450858436        450883558        450908892        450933866   
    450958962        450984224        450504063        450530332       
450556089        450582192        450608088        450633896        450659685   
    450685136   

450706585

    450731955        450757265        450782776        450808068       
450833272        450858444        450883566        450908900        450933874   
    450958970        450984232        450504071        450530340       
450556097        450582200        450608096        450633904        450659693   
    450685144   

450706593

    450731963        450757273        450782784        450808076       
450833280        450858451        450883574        450908918        450933882   
    450958988        450984240        450504089        450530357       
450556105        450582218        450608112        450633912        450659701   
    450685151   

450706601

    450731971        450757281        450782792        450808084       
450833298        450858469        450883590        450908926        450933890   
    450958996        450984257        450504097        450530365       
450556113        450582226        450608120        450633920        450659719   
    450685169   

450706619

    450731989        450757299        450782800        450808092       
450833306        450858477        450883608        450908934        450933908   
    450959002        450984265        450504105        450530373       
450556121        450582234        450608138        450633938        450659727   
    450685177   

450706627

    450731997        450757307        450782818        450808100       
450833314        450858485        450883616        450908942        450933916   
    450959010        450984273        450504113        450530381       
450556139        450582242        450608146        450633946        450659735   
    450685185   

450706635

    450732003        450757315        450782826        450808118       
450833322        450858493        450883624        450908959        450933924   
    450959028        450984281        450504121        450530399       
450556147        450582259        450608153        450633953        450659743   
    450685193   

450706643

    450732011        450757323        450782834        450808126       
450833330        450858501        450883632        450908967        450933932   
    450959036        450984299        450504139        450530407       
450556154        450582267        450608161        450633961        450659750   
    450685201   

450706650

    450732029        450757331        450782842        450808134       
450833348        450858519        450883657        450908975        450933940   
    450959044        450984307        450504147        450530415       
450556162        450582275        450608179        450633979        450659768   
    450685219   

450706668

    450732037        450757349        450782859        450808142       
450833355        450858527        450883665        450908983        450933957   
    450959051        450984323        450504154        450530423       
450556170        450582283        450608187        450633987        450659776   
    450685227   

450706676

    450732045        450757356        450782867        450808159       
450833363        450858535        450883673        450908991        450933965   
    450959069        450984331        450504162        450530431       
450556188        450582291        450608195        450633995        450659784   
    450685235   

450706684

    450732060        450757364        450782875        450808167       
450833371        450858543        450883681        450909007        450933973   
    450959077        450984349        450504170        450530449       
450556196        450582309        450608203        450634001        450659792   
    450685243   

450706692

    450732078        450757372        450782883        450808175       
450833389        450858550        450883699        450909023        450933981   
    450959085        450984356        450504188        450530456       
450556204        450582317        450608211        450634019        450659800   
    450685250   

450706700

    450732086        450757380        450782891        450808183       
450833397        450858568        450883707        450909031        450933999   
    450959093        450984364        450504196        450530464       
450556212        450582325        450608229        450634027        450659818   
    450685268   

450706718

    450732094        450757398        450782909        450808191       
450833405        450858576        450883715        450909049        450934005   
    450959101        450984372        450504204        450530472       
450556220        450582333        450608237        450634035        450659826   
    450685276   

450706726

    450732102        450757406        450782917        450808209       
450833413        450858584        450883723        450909056        450934013   
    450959119        450984380        450504212        450530480       
450556238        450582341        450608245        450634043        450659834   
    450685284   

450706734

    450732128        450757414        450782925        450808217       
450833421        450858592        450883731        450909064        450934021   
    450959127        450984398        450504220        450530498       
450556246        450582358        450608252        450634050        450659842   
    450685292   

450706742

    450732136        450757422        450782933        450808225       
450833439        450858600        450883749        450909072        450934039   
    450959135        450984406        450504238        450530506       
450556253        450582366        450608260        450634068        450659859   
    450685300   

450706759

    450732144        450757430        450782941        450808233       
450833447        450858618        450883756        450909080        450934047   
    450959143        450984414        450504246        450530514       
450556261        450582374        450608278        450634076        450659867   
    450685318   

450706767

    450732151        450757448        450782958        450808241       
450833454        450858626        450883764        450909098        450934054   
    450959150        450984422        450504253        450530522       
450556287        450582382        450608286        450634084        450659875   
    450685326   

450706775

    450732169        450757455        450782966        450808258       
450833462        450858634        450883772        450909106        450934062   
    450959168        450984430        450504261        450530530       
450556295        450582390        450608294        450634092        450659883   
    450685334   

450706783

    450732177        450757463        450782974        450808266       
450833470        450858642        450883780        450909114        450934070   
    450959176        450984448        450504287        450530548       
450556303        450582408        450608302        450634100        450659891   
    450685342   

450706791

    450732185        450757471        450782982        450808274       
450833488        450858659        450883798        450909122        450934088   
    450959184        450984455        450504295        450530555       
450556311        450582416        450608310        450634118        450659909   
    450685359   

450706809

    450732193        450757489        450782990        450808282       
450833496        450858667        450883806        450909130        450934096   
    450959192        450984463        450504303        450530571       
450556329        450582424        450608328        450634126        450659917   
    450685367   

450706817

    450732201        450757497        450783006        450808290       
450833504        450858675        450883814        450909148        450934104   
    450959200        450984471        450504311        450530597       
450556337        450582432        450608336        450634134        450659925   
    450685375   

450706825

    450732219        450757505        450783014        450808324       
450833512        450858683        450883822        450909155        450934112   
    450959218        450984489        450504329        450530605       
450556345        450582440        450608344        450634142        450659933   
    450685383   

450706833

    450732227        450757513        450783022        450808332       
450833520        450858691        450883830        450909163        450934120   
    450959226        450984497        450504337        450530613       
450556352        450582457        450608351        450634159        450659941   
    450685391   

450706841

    450732235        450757521        450783030        450808340       
450833538        450858709        450883848        450909171        450934138   
    450959234        450984513        450504345        450530621       
450556360        450582465        450608369        450634167        450659958   
    450685409   

450706858

    450732243        450757539        450783048        450808357       
450833546        450858717        450883855        450909189        450934146   
    450959242        450984521        450504352        450530639       
450556378        450582473        450608377        450634175        450659966   
    450685417   

450706866

    450732250        450757547        450783055        450808365       
450833553        450858725        450883863        450909197        450934153   
    450959259        450984539        450504360        450530647       
450556386        450582481        450608385        450634183        450659974   
    450685425   

450706874

    450732268        450757554        450783063        450808373       
450833561        450858733        450883871        450909205        450934161   
    450959267        450984547        450504378        450530654       
450556394        450582499        450608393        450634191        450659982   
    450685433   

450706882

    450732276        450757562        450783071        450808381       
450833579        450858741        450883889        450909213        450934179   
    450959275        450984554        450504386        450530662       
450556402        450582507        450608401        450634209        450659990   
    450685441   

450706890

    450732284        450757570        450783089        450808399       
450833587        450858758        450883897        450909221        450934187   
    450959283        450984562        450504394        450530670       
450556410        450582515        450608419        450634217        450660006   
    450685458   

450706908

    450732292        450757588        450783097        450808407       
450833595        450858766        450883905        450909239        450934195   
    450959291        450984570        450504402        450530688       
450556428        450582523        450608427        450634225        450660014   
    450685466   

450706916

    450732300        450757596        450783105        450808415       
450833603        450858774        450883913        450909247        450934203   
    450959309        450984588        450504410        450530696       
450556436        450582531        450608435        450634233        450660022   
    450685474   

450706924

    450732318        450757604        450783113        450808423       
450833611        450858782        450883921        450909254        450934211   
    450959317        450984596        450504428        450530704       
450556444        450582556        450608443        450634241        450660030   
    450685482   

450706932

    450732326        450757612        450783121        450808431       
450833637        450858790        450883947        450909262        450934229   
    450959325        450984604        450504444        450530712       
450556451        450582564        450608450        450634258        450660048   
    450685490   

450706940

    450732334        450757620        450783139        450808456       
450833645        450858808        450883954        450909270        450934237   
    450959333        450984612        450504451        450530720       
450556469        450582572        450608468        450634266        450660055   
    450685508   

450706957

    450732342        450757638        450783147        450808464       
450833652        450858816        450883962        450909288        450934245   
    450959341        450984620        450504469        450530738       
450556477        450582580        450608476        450634274        450660063   
    450685516   

450706965

    450732359        450757646        450783154        450808472       
450833660        450858824        450883970        450909296        450934252   
    450959358        450984638        450504477        450530753       
450556485        450582598        450608484        450634282        450660071   
    450685524   

450706981

    450732367        450757653        450783162        450808480       
450833678        450858832        450883988        450909304        450934260   
    450959366        450984646        450504493        450530761       
450556493        450582606        450608492        450634290        450660089   
    450685532   

450706999

    450732375        450757661        450783170        450808498       
450833686        450858840        450883996        450909312        450934278   
    450959374        450984653        450504501        450530779       
450556501        450582622        450608500        450634308        450660097   
    450685540   

450707005

    450732383        450757679        450783188        450808506       
450833694        450858857        450884002        450909320        450934286   
    450959382        450984661        450504519        450530787       
450556519        450582630        450608518        450634316        450660105   
    450685557   

450707013

    450732391        450757687        450783196        450808514       
450833702        450858865        450884010        450909338        450934294   
    450959390        450984679        450504535        450530795       
450556527        450582655        450608526        450634324        450660113   
    450685565   

450707021

    450732409        450757695        450783204        450808522       
450833710        450858873        450884028        450909346        450934302   
    450959408        450984687        450504543        450530803       
450556535        450582663        450608534        450634332        450660121   
    450685573   

450707039

    450732417        450757703        450783212        450808530       
450833728        450858881        450884036        450909353        450934310   
    450959416        450984695        450504550        450530811       
450556543        450582671        450608542        450634340        450660139   
    450685581   

450707054

    450732425        450757711        450783238        450808548       
450833736        450858899        450884044        450909361        450934328   
    450959424        450984703        450504568        450530829       
450556550        450582689        450608559        450634357        450660147   
    450685599   

450707062

    450732433        450757729        450783246        450808555       
450833744        450858907        450884051        450909379        450934344   
    450959432        450984711        450504576        450530837       
450556568        450582697        450608567        450634365        450660154   
    450685607   

450707070

    450732441        450757737        450783261        450808563       
450833751        450858915        450884069        450909387        450934351   
    450959440        450984729        450504584        450530845       
450556576        450582705        450608575        450634373        450660162   
    450685615   

450707088

    450732458        450757745        450783279        450808571       
450833769        450858923        450884077        450909395        450934369   
    450959457        450984737        450504592        450530852       
450556584        450582713        450608583        450634381        450660170   
    450685623   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450707096

    450732466        450757752        450783287        450808589       
450833777        450858931        450884085        450909403        450934377   
    450959465        450984745        450504600        450530860       
450556592        450582721        450608591        450634399        450660188   
    450685631   

450707104

    450732474        450757760        450783295        450808597       
450833843        450858949        450884093        450909411        450934385   
    450959473        450984760        450504618        450530878       
450556600        450582739        450608609        450634407        450660196   
    450685649   

450707112

    450732482        450757778        450783303        450808605       
450833850        450858956        450884101        450909429        450934393   
    450959481        450984778        450504626        450530886       
450556618        450582747        450608617        450634415        450660204   
    450685656   

450707120

    450732490        450757786        450783311        450808613       
450833868        450858964        450884119        450909437        450934401   
    450959499        450984786        450504634        450530894       
450556626        450582754        450608625        450634423        450660212   
    450685664   

450707138

    450732508        450757794        450783329        450808621       
450833876        450858972        450884127        450909445        450934419   
    450959507        450984810        450504642        450530902       
450556634        450582762        450608633        450634431        450660220   
    450685672   

450707146

    450732516        450757802        450783337        450808639       
450833884        450858980        450884135        450909452        450934427   
    450959515        450984828        450504659        450530910       
450556642        450582770        450608641        450634449        450660238   
    450685680   

450707153

    450732524        450757810        450783345        450808647       
450833892        450858998        450884143        450909460        450934435   
    450959523        450984836        450504667        450530928       
450556659        450582788        450608658        450634456        450660246   
    450685698   

450707161

    450732532        450757828        450783352        450808654       
450833900        450859004        450884150        450909478        450934443   
    450959531        450984844        450504675        450530936       
450556667        450582796        450608666        450634464        450660253   
    450685706   

450707179

    450732540        450757836        450783360        450808662       
450833918        450859012        450884168        450909486        450934450   
    450959549        450984851        450504683        450530944       
450556675        450582804        450608674        450634472        450660261   
    450685714   

450707187

    450732557        450757844        450783378        450808670       
450833926        450859020        450884176        450909494        450934468   
    450959556        450984869        450504709        450530951       
450556683        450582812        450608682        450634480        450660279   
    450685722   

450707195

    450732565        450757851        450783386        450808688       
450833934        450859038        450884184        450909502        450934476   
    450959564        450984877        450504717        450530969       
450556691        450582820        450608690        450634498        450660287   
    450685730   

450707203

    450732573        450757869        450783394        450808696       
450833942        450859046        450884192        450909510        450934484   
    450959572        450984885        450504725        450530977       
450556709        450582838        450608708        450634506        450660295   
    450685748   

450707211

    450732581        450757877        450783402        450808704       
450833959        450859053        450884200        450909528        450934492   
    450959580        450984943        450504733        450530985       
450556717        450582846        450608716        450634514        450660303   
    450685755   

450707229

    450732599        450757885        450783410        450808712       
450833967        450859061        450884218        450909536        450934500   
    450959598        450984950        450504741        450530993       
450556725        450582853        450608724        450634522        450660311   
    450685763   

450707237

    450732615        450757893        450783428        450808720       
450833975        450859079        450884234        450909544        450934518   
    450959606        450984976        450504758        450531009       
450556733        450582861        450608732        450634530        450660329   
    450685771   

450707245

    450732623        450757901        450783436        450808738       
450833983        450859087        450884242        450909551        450934526   
    450959614        450984984        450504766        450531017       
450556741        450582879        450608740        450634548        450660337   
    450685789   

450707260

    450732631        450757919        450783444        450808746       
450833991        450859095        450884259        450909569        450934534   
    450959630        450984992        450504774        450531033       
450556758        450582887        450608757        450634555        450660345   
    450685797   

450707286

    450732649        450757927        450783451        450808753       
450834007        450859103        450884267        450909577        450934542   
    450959648        450985007        450504782        450531041       
450556774        450582895        450608765        450634563        450660352   
    450685805   

450707294

    450732656        450757935        450783469        450808761       
450834015        450859111        450884275        450909585        450934559   
    450959655        450985015        450504790        450531058       
450556782        450582903        450608773        450634571        450660360   
    450685813   

450707302

    450732664        450757943        450783477        450808779       
450834023        450859129        450884283        450909593        450934567   
    450959663        450985023        450504808        450531066       
450556790        450582911        450608781        450634589        450660378   
    450685821   

450707310

    450732672        450757950        450783485        450808787       
450834031        450859137        450884291        450909601        450934575   
    450959689        450985031        450504816        450531074       
450556808        450582929        450608799        450634597        450660386   
    450685839   

450707328

    450732680        450757968        450783493        450808795       
450834049        450859145        450884309        450909619        450934583   
    450959697        450985049        450504824        450531082       
450556816        450582945        450608815        450634605        450660394   
    450685847   

450707336

    450732698        450757976        450783519        450808803       
450834056        450859152        450884317        450909627        450934591   
    450959705        450985056        450504840        450531090       
450556824        450582952        450608831        450634613        450660410   
    450685854   

450707344

    450732706        450757984        450783527        450808811       
450834064        450859160        450884325        450909635        450934609   
    450959713        450985064        450504857        450531108       
450556832        450582960        450608849        450634621        450660428   
    450685862   

450707351

    450732722        450757992        450783535        450808829       
450834072        450859178        450884333        450909643        450934617   
    450959721        450985072        450504865        450531116       
450556840        450582978        450608856        450634639        450660436   
    450685870   

450707369

    450732730        450758008        450783543        450808837       
450834080        450859186        450884341        450909650        450934625   
    450959739        450985122        450504873        450531124       
450556865        450582986        450608864        450634647        450660444   
    450685888   

450707377

    450732748        450758016        450783550        450808845       
450834098        450859194        450884358        450909668        450934633   
    450959747        450985130        450504899        450531132       
450556873        450582994        450608872        450634654        450660451   
    450685896   

450707385

    450732755        450758024        450783568        450808852       
450834106        450859202        450884366        450909676        450934641   
    450959754        450985148        450504907        450531140       
450556881        450583000        450608880        450634662        450660469   
    450685904   

450707393

    450732763        450758032        450783576        450808860       
450834114        450859210        450884374        450909684        450934658   
    450959762        450985155        450504915        450531157       
450556899        450583018        450608898        450634670        450660477   
    450685912   

450707401

    450732771        450758040        450783584        450808878       
450834122        450859228        450884382        450909692        450934666   
    450959770        450985171        450504923        450531165       
450556907        450583026        450608906        450634688        450660485   
    450685920   

450707419

    450732797        450758057        450783592        450808886       
450834130        450859236        450884390        450909700        450934674   
    450959788        450985189        450504931        450531173       
450556915        450583034        450608914        450634696        450660493   
    450685938   

450707427

    450732805        450758065        450783600        450808894       
450834148        450859244        450884408        450909718        450934682   
    450959796        450985221        450504949        450531181       
450556923        450583042        450608922        450634712        450660501   
    450685946   

450707435

    450732813        450758073        450783618        450808902       
450834155        450859251        450884416        450909726        450934690   
    450959804        450985254        450504956        450531207       
450556931        450583059        450608930        450634720        450660519   
    450685953   

450707443

    450732821        450758081        450783626        450808910       
450834163        450859269        450884424        450909734        450934708   
    450959812        450985262        450504964        450531215       
450556949        450583067        450608948        450634746        450660527   
    450685961   

450707450

    450732839        450758099        450783634        450808928       
450834171        450859277        450884432        450909742        450934716   
    450959820        450985270        450504972        450531223       
450556956        450583075        450608955        450634753        450660535   
    450685979   

450707468

    450732847        450758107        450783642        450808936       
450834189        450859285        450884440        450909759        450934724   
    450959838        450985296        450504980        450531231       
450556964        450583083        450608963        450634761        450660543   
    450685987   

450707476

    450732854        450758115        450783659        450808944       
450834197        450859293        450884457        450909767        450934732   
    450959846        450985304        450505003        450531256       
450556972        450583091        450608971        450634787        450660550   
    450685995   

450707484

    450732862        450758123        450783667        450808951       
450834205        450859301        450884465        450909775        450934740   
    450959853        450985312        450505011        450531264       
450556980        450583109        450608989        450634795        450660568   
    450686001   

450707500

    450732870        450758131        450783675        450808969       
450834213        450859319        450884473        450909783        450934757   
    450959861        450985320        450505029        450531272       
450556998        450583125        450608997        450634803        450660576   
    450686019   

450707518

    450732888        450758149        450783683        450808977       
450834221        450859327        450884481        450909791        450934765   
    450959879        450985346        450505037        450531280       
450557004        450583133        450609003        450634811        450660584   
    450686035   

450707526

    450732896        450758156        450783691        450808985       
450834239        450859335        450884499        450909809        450934773   
    450959887        450985353        450505045        450531298       
450557012        450583141        450609011        450634829        450660600   
    450686043   

450707534

    450732904        450758164        450783709        450808993       
450833793        450859343        450884507        450909817        450934781   
    450959895        450985379        450505060        450531306       
450557020        450583158        450609029        450634837        450660618   
    450686050   

450707542

    450732912        450758172        450783717        450809009       
450833801        450859350        450884515        450909825        450934799   
    450959903        450985395        450505078        450531314       
450557038        450583166        450609037        450634845        450660626   
    450686068   

450707559

    450732920        450758180        450783725        450809017       
450833819        450859368        450884523        450909833        450934807   
    450959911        450985411        450505086        450531322       
450557046        450583174        450609045        450634852        450660634   
    450686076   

450707567

    450732938        450758198        450783733        450809025       
450833827        450859376        450884531        450909841        450934815   
    450959929        450985429        450505094        450531330       
450557053        450583182        450609052        450634860        450660642   
    450686084   

450707575

    450732946        450758206        450783741        450809033       
450833835        450859384        450884549        450909858        450934823   
    450959937        450985437        450505102        450531348       
450557061        450583190        450609060        450634878        450660659   
    450686092   

450707583

    450732953        450758214        450783758        450809041       
450834247        450859392        450884556        450909866        450934831   
    450959945        450985445        450505110        450531355       
450557079        450583208        450609078        450634886        450660667   
    450686100   

450707591

    450732961        450758222        450783766        450809058       
450834254        450859400        450884572        450909874        450934849   
    450959952        450985452        450505136        450531363       
450557095        450583216        450609086        450634894        450660675   
    450686118   

450707609

    450732979        450758230        450783774        450809066       
450834262        450859418        450884580        450909882        450934856   
    450959960        450985460        450505151        450531371       
450557103        450583224        450609094        450634902        450660683   
    450686126   

450707617

    450732987        450758248        450783782        450809074       
450834270        450859426        450884598        450909890        450934864   
    450959978        450985486        450505177        450531389       
450557111        450583232        450609102        450634910        450660691   
    450686134   

450707625

    450732995        450758255        450783790        450809082       
450834288        450859434        450884606        450909908        450934872   
    450959986        450985528        450505185        450531397       
450557129        450583240        450609110        450634928        450660709   
    450686142   

450707633

    450733001        450758263        450783808        450809090       
450834296        450859442        450884614        450909916        450934880   
    450960000        450985536        450505193        450531405       
450557137        450583257        450609128        450634936        450660717   
    450686159   

450707641

    450733019        450758271        450783816        450809108       
450834304        450859459        450884622        450909924        450934898   
    450960018        450985551        450505201        450531413       
450557145        450583265        450609136        450634944        450660725   
    450686167   

450707658

    450733027        450758289        450783824        450809116       
450834312        450859467        450884630        450909932        450934906   
    450960026        450985577        450505219        450531421       
450557152        450583273        450609144        450634951        450660733   
    450686175   

450707666

    450733035        450758297        450783832        450809124       
450834320        450859475        450884648        450909940        450934914   
    450960034        450985593        450505227        450531439       
450557160        450583281        450609151        450634977        450660741   
    450686183   

450707674

    450733043        450758305        450783857        450809132       
450834338        450859483        450884655        450909957        450934922   
    450960042        450985619        450505235        450531454       
450557178        450583299        450609169        450634985        450660758   
    450686191   

450707682

    450733050        450758313        450783865        450809140       
450834346        450859491        450884663        450909965        450934930   
    450960059        450985643        450505243        450531462       
450557194        450583307        450609177        450634993        450660766   
    450686209   

450707708

    450733068        450758321        450783873        450809157       
450834353        450859509        450884671        450909973        450934948   
    450960067        450985650        450505250        450531470       
450557202        450583315        450609185        450635016        450660774   
    450686217   

450707716

    450733076        450758339        450783881        450809165       
450834361        450859517        450884689        450909981        450934955   
    450960075        450985676        450505268        450531488       
450557210        450583323        450609193        450635024        450660782   
    450686225   

450707724

    450733084        450758347        450783899        450809173       
450834379        450859525        450884697        450909999        450934963   
    450960083        450985684        450505276        450531496       
450557228        450583331        450609201        450635032        450660790   
    450686233   

450707732

    450733092        450758354        450783907        450809181       
450834387        450859533        450884705        450910005        450934971   
    450960091        450985692        450505284        450531504       
450557236        450583349        450609219        450635040        450660808   
    450686241   

450707740

    450733100        450758362        450783915        450809199       
450834395        450859541        450884713        450910013        450934989   
    450960109        450985700        450505292        450531512       
450557244        450583356        450609227        450635057        450660816   
    450686258   

450707757

    450733118        450758370        450783923        450809207       
450834403        450859558        450884721        450910021        450934997   
    450960117        450985726        450505300        450531520       
450557251        450583372        450609235        450635065        450660824   
    450686266   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450707765

    450733126        450758388        450783931        450809215       
450834411        450859566        450884739        450910039        450935002   
    450960125        450985734        450505326        450531538       
450557269        450583380        450609243        450635073        450660832   
    450686274   

450707773

    450733134        450758396        450783949        450809223       
450834429        450859574        450884747        450910047        450935010   
    450960133        450985742        450505334        450531546       
450557277        450583398        450609250        450635081        450660840   
    450686282   

450707781

    450733142        450758404        450783956        450809231       
450834437        450859582        450884754        450910054        450935028   
    450960141        450985759        450505342        450531553       
450557285        450583406        450609268        450635099        450660857   
    450686290   

450707799

    450733159        450758412        450783964        450809249       
450834445        450859590        450884762        450910062        450935036   
    450960158        450985767        450505359        450531561       
450557293        450583414        450609276        450635107        450660865   
    450686308   

450707807

    450733167        450758420        450783972        450809256       
450834452        450859608        450884770        450910070        450935044   
    450960166        450985775        450505367        450531579       
450557301        450583422        450609284        450635115        450660873   
    450686316   

450707815

    450733175        450758438        450783980        450809264       
450834460        450859616        450884788        450910088        450935051   
    450960174        450985783        450505375        450531587       
450557319        450583430        450609292        450635123        450660881   
    450686324   

450707823

    450733183        450758446        450783998        450809272       
450834478        450859624        450884796        450910096        450935069   
    450960182        450985791        450505383        450531595       
450557327        450583448        450609300        450635131        450660899   
    450686332   

450707831

    450733191        450758453        450784004        450809280       
450834486        450859632        450884804        450910104        450935077   
    450960190        450985809        450505391        450531603       
450557335        450583455        450609318        450635149        450660907   
    450686340   

450707849

    450733209        450758461        450784012        450809298       
450834494        450859640        450884812        450910112        450935085   
    450960208        450985817        450505409        450531611       
450557343        450583463        450609326        450635156        450660915   
    450686357   

450707856

    450733217        450758479        450784020        450809306       
450834502        450859657        450884820        450910120        450935093   
    450960216        450985858        450505417        450531629       
450557350        450583471        450609334        450635164        450660923   
    450686365   

450707864

    450733225        450758487        450784038        450809314       
450834510        450859665        450884838        450910138        450935101   
    450960224        450985866        450505425        450531637       
450557368        450583489        450609342        450635172        450660931   
    450686373   

450707872

    450733233        450758495        450784046        450809322       
450834528        450859673        450884846        450910146        450935119   
    450960232        450985882        450505433        450531645       
450557376        450583497        450609359        450635180        450660949   
    450686381   

450707880

    450733241        450758503        450784053        450809330       
450834536        450859681        450884853        450910153        450935127   
    450960240        450985908        450505441        450531660       
450557384        450583505        450609367        450635198        450660956   
    450686399   

450707898

    450733258        450758511        450784061        450809348       
450834544        450859699        450884861        450910161        450935135   
    450960257        450985916        450505458        450531678       
450557392        450583513        450609375        450635206        450660964   
    450686407   

450707906

    450733266        450758529        450784079        450809355       
450834551        450859707        450884879        450910179        450935143   
    450960265        450985924        450505466        450531686       
450557400        450583521        450609383        450635214        450660972   
    450686415   

450707914

    450733274        450758537        450784087        450809363       
450834569        450859715        450884887        450910187        450935150   
    450960273        450985932        450505482        450531694       
450557418        450583539        450609391        450635222        450660980   
    450686423   

450707922

    450733282        450758545        450784095        450809371       
450834577        450859723        450884895        450910195        450935168   
    450960281        450985957        450505490        450531702       
450557426        450583547        450609409        450635230        450660998   
    450686431   

450707930

    450733290        450758552        450784103        450809389       
450834585        450859731        450884903        450910203        450935176   
    450960299        450985965        450505508        450531710       
450557434        450583554        450609417        450635248        450661004   
    450686449   

450707948

    450733308        450758560        450784111        450809397       
450834593        450859749        450884911        450910211        450935184   
    450960307        450985981        450505516        450531728       
450557442        450583562        450609425        450635255        450661012   
    450686456   

450707955

    450733316        450758578        450784129        450809413       
450834601        450859756        450884929        450910229        450935192   
    450960315        450986005        450505532        450531736       
450557459        450583570        450609433        450635263        450661020   
    450686464   

450707963

    450733324        450758586        450784137        450809421       
450834619        450859764        450884937        450910237        450935200   
    450960323        450986013        450505540        450531744       
450557467        450583588        450609441        450635271        450661038   
    450686472   

450707971

    450733332        450758594        450784145        450809439       
450834627        450859772        450884945        450910245        450935218   
    450960331        450986039        450505557        450531751       
450557475        450583596        450609458        450635289        450661046   
    450686480   

450707989

    450733340        450758602        450784152        450809447       
450834635        450859780        450884952        450910252        450935226   
    450960349        450986047        450505565        450531769       
450557483        450583604        450609466        450635297        450661053   
    450686498   

450707997

    450733357        450758610        450784160        450809454       
450834643        450859798        450884960        450910260        450935234   
    450960356        450986054        450505573        450531777       
450557491        450583612        450609474        450635305        450661061   
    450686506   

450708003

    450733365        450758628        450784178        450809462       
450834650        450859806        450884978        450910278        450935242   
    450960364        450986062        450505581        450531785       
450557509        450583620        450609482        450635313        450661079   
    450686514   

450708011

    450733373        450758636        450784186        450809470       
450834668        450859814        450884986        450910286        450935259   
    450960372        450986070        450505599        450531793       
450557525        450583638        450609490        450635321        450661087   
    450686522   

450708029

    450733381        450758644        450784194        450809488       
450834684        450859822        450884994        450910294        450935267   
    450960398        450986096        450505607        450531801       
450557533        450583646        450609524        450635339        450661095   
    450686530   

450708037

    450733399        450758651        450784202        450809496       
450834692        450859848        450885009        450910302        450935275   
    450960406        450986104        450505615        450531819       
450557541        450583653        450609532        450635347        450661103   
    450686548   

450708045

    450733407        450758669        450784210        450809504       
450834700        450859855        450885017        450910310        450935283   
    450960414        450986112        450505623        450531827       
450557558        450583661        450609540        450635354        450661111   
    450686555   

450708052

    450733415        450758677        450784228        450809512       
450834718        450859863        450885025        450910328        450935291   
    450960422        450986120        450505631        450531835       
450557566        450583679        450609557        450635362        450661129   
    450686563   

450708060

    450733423        450758685        450784236        450809520       
450834726        450859871        450885033        450910336        450935309   
    450960430        450986138        450505649        450531843       
450557574        450583687        450609565        450635370        450661137   
    450686571   

450708078

    450733431        450758693        450784244        450809538       
450834734        450859889        450885041        450910344        450935317   
    450960448        450986161        450505656        450531850       
450557582        450583695        450609573        450635388        450661145   
    450686589   

450708086

    450733449        450758701        450784251        450809546       
450834742        450859897        450885058        450910351        450935325   
    450960455        450986195        450505664        450531868       
450557590        450583703        450609581        450635396        450661152   
    450686597   

450708094

    450733456        450758719        450784269        450809553       
450834759        450859905        450885066        450910369        450935333   
    450960463        450986203        450505672        450531876       
450557608        450583711        450609607        450635404        450661160   
    450686613   

450708102

    450733464        450758727        450784277        450809561       
450834767        450859913        450885074        450910377        450935341   
    450960471        450986229        450505680        450531884       
450557616        450583729        450609615        450635412        450661178   
    450686621   

450708110

    450733472        450758735        450784285        450809579       
450834775        450859921        450885082        450910385        450935358   
    450960489        450986245        450505706        450531892       
450557624        450583737        450609623        450635420        450661186   
    450686639   

450708128

    450733480        450758743        450784293        450809587       
450834783        450859939        450885090        450910393        450935366   
    450960497        450986252        450505714        450531900       
450557632        450583745        450609631        450635438        450661194   
    450686647   

450708136

    450733498        450758750        450784301        450809595       
450834791        450859947        450885108        450910401        450935374   
    450960505        450986260        450505722        450531918       
450557640        450583752        450609649        450635446        450661202   
    450686654   

450708144

    450733506        450758768        450784319        450809603       
450834809        450859954        450885116        450910419        450935382   
    450960513        450986278        450505748        450531926       
450557657        450583760        450609656        450635453        450661210   
    450686662   

450708151

    450733514        450758776        450784327        450809611       
450834817        450859962        450885124        450910427        450935390   
    450960521        450986294        450505763        450531934       
450557665        450583778        450609664        450635461        450661228   
    450686670   

450708169

    450733522        450758784        450784335        450809629       
450834825        450859970        450885132        450910435        450935408   
    450960539        450986302        450505771        450531942       
450557673        450583786        450609672        450635479        450661236   
    450686688   

450708177

    450733530        450758792        450784343        450809637       
450834833        450859988        450885140        450910443        450935424   
    450960547        450986328        450505789        450531959       
450557681        450583810        450609680        450635487        450661244   
    450686696   

450708185

    450733548        450758800        450784350        450809645       
450834841        450859996        450885157        450910450        450935432   
    450960554        450986344        450505797        450531967       
450557699        450583828        450609698        450635495        450661251   
    450686704   

450708193

    450733555        450758818        450784368        450809652       
450834858        450860002        450885165        450910468        450935440   
    450960562        450986351        450505805        450531975       
450557715        450583836        450609706        450635511        450661269   
    450686712   

450708201

    450733563        450758826        450784376        450809678       
450834866        450860010        450885173        450910476        450935457   
    450960570        450986369        450505813        450531983       
450557723        450583844        450609714        450635537        450661277   
    450686720   

450708219

    450733571        450758834        450784384        450809686       
450834874        450860028        450885181        450910484        450935465   
    450960588        450986385        450505839        450531991       
450557731        450583851        450609722        450635545        450661285   
    450686738   

450708227

    450733589        450758842        450784392        450809694       
450834882        450860036        450885199        450910492        450935473   
    450960596        450986401        450505847        450532007       
450557749        450583869        450609730        450635552        450661293   
    450686746   

450708235

    450733597        450758859        450784400        450809702       
450834890        450860044        450885207        450910500        450935481   
    450960604        450986419        450505854        450532015       
450557756        450583877        450609748        450635560        450661301   
    450686753   

450708243

    450733605        450758867        450784418        450809710       
450834908        450860051        450885215        450910518        450935499   
    450960612        450986443        450505862        450532023       
450557764        450583885        450609755        450635578        450661319   
    450686761   

450708250

    450733613        450758875        450784426        450809728       
450834916        450860069        450885223        450910526        450935507   
    450960620        450986468        450505870        450532031       
450557772        450583893        450609763        450635586        450661327   
    450686779   

450708268

    450733621        450758883        450784434        450809736       
450834924        450860077        450885231        450910534        450935515   
    450960638        450986492        450505888        450532049       
450557780        450583901        450609789        450635594        450661335   
    450686787   

450708276

    450733639        450758891        450784442        450809744       
450834932        450860085        450885249        450910542        450935531   
    450960646        450986500        450505896        450532056       
450557798        450583919        450609797        450635602        450661343   
    450686795   

450708284

    450733647        450758909        450784459        450809751       
450834940        450860093        450885256        450910559        450935549   
    450960653        450986518        450505912        450532064       
450557806        450583927        450609805        450635610        450661350   
    450686803   

450708292

    450733654        450758917        450784467        450809769       
450834957        450860101        450885264        450910575        450935556   
    450960661        450986526        450505920        450532072       
450557814        450583935        450609813        450635628        450661368   
    450686811   

450708300

    450733662        450758925        450784475        450809777       
450834965        450860119        450885272        450910583        450935564   
    450960679        450986542        450505938        450532080       
450557822        450583943        450609839        450635636        450661376   
    450686829   

450708318

    450733670        450758933        450784483        450809785       
450834973        450860127        450885280        450910591        450935572   
    450960687        450986559        450505946        450532098       
450557830        450583950        450609847        450635644        450661384   
    450686837   

450708326

    450733688        450758941        450784491        450809793       
450834981        450860135        450885298        450910609        450935580   
    450960695        450986567        450505953        450532106       
450557848        450583968        450609854        450635651        450661392   
    450686845   

450708334

    450733696        450758958        450784509        450809801       
450834999        450860143        450885306        450910617        450935598   
    450960703        450986575        450505961        450532114       
450557855        450583976        450609862        450635669        450661400   
    450686852   

450708359

    450733704        450758966        450784517        450809819       
450835004        450860150        450885314        450910625        450935606   
    450960711        450986591        450505979        450532122       
450557863        450583984        450609870        450635677        450661418   
    450686860   

450708367

    450733712        450758974        450784525        450809827       
450835012        450860168        450885322        450910633        450935614   
    450960729        450986609        450505987        450532148       
450557871        450583992        450609888        450635685        450661426   
    450686878   

450708375

    450733720        450758982        450784533        450809835       
450835020        450860176        450885330        450910641        450935622   
    450960737        450986617        450505995        450532155       
450557889        450584008        450609896        450635701        450661434   
    450686886   

450708383

    450733738        450758990        450784541        450809843       
450835038        450860184        450885348        450910658        450935630   
    450960745        450986625        450506001        450532163       
450557897        450584016        450609904        450635719        450661442   
    450686894   

450708391

    450733746        450759006        450784558        450809850       
450835046        450860192        450885355        450910666        450935648   
    450960752        450986633        450506019        450532171       
450557905        450584024        450609912        450635727        450661459   
    450686902   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450708409

    450733753        450759014        450784566        450809868       
450835053        450860200        450885363        450910674        450935655   
    450960760        450986641        450506027        450532189       
450557921        450584057        450609920        450635743        450661467   
    450686910   

450708417

    450733761        450759022        450784574        450809876       
450835061        450860218        450885371        450910682        450935663   
    450960778        450986666        450506035        450532197       
450557939        450584065        450609938        450635750        450661475   
    450686928   

450708425

    450733779        450759030        450784582        450809884       
450835079        450860226        450885389        450910690        450935671   
    450960786        450986674        450506043        450532205       
450557947        450584073        450609946        450635768        450661483   
    450686936   

450708433

    450733787        450759048        450784590        450809892       
450835087        450860234        450885397        450910708        450935689   
    450960794        450986708        450506050        450532213       
450557954        450584081        450609953        450635776        450661491   
    450686944   

450708458

    450733803        450759055        450784608        450809900       
450835095        450860242        450885405        450910716        450935697   
    450960802        450986732        450506068        450532221       
450557962        450584099        450609961        450635784        450661509   
    450686951   

450708466

    450733811        450759063        450784616        450809918       
450835103        450860259        450885413        450910724        450935705   
    450960810        450986740        450506076        450532239       
450557970        450584107        450609979        450635792        450661517   
    450686969   

450708474

    450733829        450759071        450784624        450809926       
450835111        450860267        450885421        450910732        450935721   
    450960828        450986773        450506084        450532247       
450557988        450584115        450609987        450635800        450661525   
    450686977   

450708482

    450733837        450759089        450784632        450809934       
450835129        450860275        450885439        450910740        450935739   
    450960836        450986799        450506092        450532254       
450557996        450584123        450609995        450635818        450661533   
    450686985   

450708490

    450733845        450759097        450784640        450809942       
450835137        450860283        450885447        450910757        450935747   
    450960844        450986807        450506118        450532262       
450558002        450584131        450610001        450635826        450661541   
    450686993   

450708508

    450733852        450759105        450784657        450809959       
450835145        450860291        450885454        450910765        450935754   
    450960851        450986815        450506126        450532270       
450558010        450584149        450610019        450635834        450661558   
    450687009   

450708516

    450733860        450759113        450784665        450809967       
450835152        450860309        450885462        450910773        450935762   
    450960869        450986823        450506134        450532288       
450558028        450584156        450610027        450635842        450661566   
    450687017   

450708524

    450733878        450759121        450784673        450809975       
450835160        450860317        450885470        450910781        450935770   
    450960877        450986849        450506159        450532296       
450558036        450584164        450610035        450635859        450661574   
    450687025   

450708532

    450733886        450759139        450784681        450809983       
450835178        450860325        450885488        450910799        450935788   
    450960885        450986856        450506167        450532304       
450558044        450584172        450610043        450635867        450661582   
    450687033   

450708540

    450733894        450759147        450784699        450809991       
450835186        450860333        450885496        450910807        450935796   
    450960893        450986872        450506175        450532312       
450558051        450584180        450610050        450635875        450661590   
    450687041   

450708557

    450733902        450759154        450784707        450810007       
450835194        450860341        450885504        450910815        450935804   
    450960901        450986880        450506183        450532320       
450558069        450584198        450610068        450635883        450661608   
    450687058   

450708565

    450733910        450759162        450784723        450810015       
450835202        450860358        450885512        450910823        450935812   
    450960919        450986930        450506191        450532338       
450558077        450584206        450610076        450635891        450661616   
    450687066   

450708573

    450733928        450759196        450784731        450810023       
450835210        450860366        450885520        450910831        450935820   
    450960927        450986948        450506209        450532346       
450558085        450584214        450610084        450635909        450661624   
    450687074   

450708581

    450733936        450759204        450784749        450810031       
450835228        450860374        450885538        450910849        450935838   
    450960935        450986971        450506217        450532353       
450558093        450584222        450610092        450635917        450661632   
    450687082   

450708599

    450733944        450759212        450784756        450810049       
450835236        450860382        450885546        450910856        450935846   
    450960943        450986989        450506225        450532379       
450558101        450584230        450610100        450635925        450661640   
    450687090   

450708607

    450733951        450759220        450784764        450810056       
450835244        450860390        450885553        450910864        450935853   
    450960950        450987003        450506233        450532387       
450558127        450584248        450610118        450635933        450661657   
    450687108   

450708615

    450733969        450759238        450784772        450810064       
450835251        450860408        450885561        450910872        450935861   
    450960968        450987011        450506241        450532395       
450558135        450584255        450610126        450635941        450661665   
    450687116   

450708623

    450733977        450759246        450784780        450810072       
450835269        450860416        450885579        450910880        450935879   
    450960984        450987045        450506266        450532403       
450558143        450584271        450610134        450635958        450661681   
    450687124   

450708631

    450733985        450759253        450784798        450810080       
450835277        450860424        450885587        450910898        450935887   
    450960992        450987052        450506274        450532411       
450558150        450584289        450610142        450635966        450661699   
    450687132   

450708649

    450733993        450759261        450784806        450810098       
450835285        450860432        450885595        450910906        450935895   
    450961008        450987078        450506282        450532429       
450558168        450584297        450610159        450635974        450661707   
    450687140   

450708656

    450734009        450759279        450784814        450810106       
450835293        450860440        450885603        450910914        450935903   
    450961016        450987086        450506290        450532437       
450558176        450584305        450610167        450635982        450661715   
    450687157   

450708664

    450734017        450759287        450784822        450810114       
450835301        450860457        450885611        450910922        450935911   
    450961032        450987094        450506308        450532445       
450558184        450584313        450610175        450635990        450661723   
    450687165   

450708672

    450734025        450759295        450784830        450810122       
450835319        450860465        450885629        450910930        450935929   
    450961040        450987102        450506316        450532460       
450558192        450584321        450610183        450636006        450661731   
    450687173   

450708680

    450734033        450759303        450784848        450810130       
450835327        450860473        450885637        450910948        450935937   
    450961057        450987110        450506324        450532478       
450558200        450584339        450610191        450636014        450661749   
    450687181   

450708698

    450734041        450759311        450784855        450810148       
450835335        450860481        450885645        450910955        450935945   
    450961065        450987128        450506332        450532486       
450558218        450584347        450610209        450636022        450661756   
    450687199   

450708706

    450734058        450759329        450784863        450810155       
450835343        450860499        450885652        450910963        450935952   
    450961073        450987136        450506357        450532494       
450558226        450584354        450610217        450636030        450661764   
    450687207   

450708714

    450734066        450759337        450784871        450810163       
450835350        450860507        450885660        450910971        450935960   
    450961081        450987169        450506365        450532502       
450558234        450584362        450610225        450636048        450661772   
    450687215   

450708730

    450734074        450759345        450784889        450810171       
450835368        450860515        450885678        450910989        450935978   
    450961099        450987177        450506373        450532510       
450558242        450584370        450610233        450636055        450661780   
    450687223   

450708748

    450734082        450759352        450784897        450810189       
450835376        450860523        450885686        450910997        450935986   
    450961107        450987193        450506381        450532528       
450558259        450584388        450610241        450636063        450661798   
    450687231   

450708755

    450734090        450759360        450784905        450810197       
450835384        450860531        450885694        450911003        450935994   
    450961115        450987201        450506399        450532536       
450558267        450584396        450610258        450636071        450661806   
    450687249   

450708763

    450734108        450759378        450784913        450810205       
450835392        450860549        450885702        450911011        450936000   
    450961123        450987219        450506407        450532544       
450558275        450584404        450610266        450636089        450661814   
    450687256   

450708771

    450734116        450759386        450784921        450810213       
450835400        450860556        450885710        450911029        450936018   
    450961131        450987227        450506431        450532551       
450558283        450584412        450610274        450636097        450661822   
    450687264   

450708789

    450734124        450759394        450784939        450810221       
450835418        450860564        450885728        450911037        450936026   
    450961149        450987235        450506449        450532569       
450558291        450584420        450610282        450636105        450661830   
    450687272   

450708797

    450734132        450759402        450784947        450810239       
450835426        450860572        450885736        450911045        450936034   
    450961156        450987243        450506464        450532577       
450558309        450584438        450610290        450636113        450661848   
    450687280   

450708805

    450734140        450759410        450784954        450810247       
450835434        450860580        450885744        450911052        450936042   
    450961164        450987250        450506472        450532585       
450558317        450584446        450610308        450636121        450661855   
    450687298   

450708813

    450734157        450759428        450784962        450810254       
450835442        450860598        450885751        450911060        450936059   
    450961172        450987268        450506480        450532593       
450558325        450584453        450610316        450636139        450661863   
    450687306   

450708821

    450734165        450759436        450784970        450810262       
450835459        450860606        450885769        450911078        450936067   
    450961180        450987276        450506498        450532601       
450558333        450584461        450610324        450636147        450661871   
    450687314   

450708839

    450734173        450759444        450784988        450810270       
450835467        450860614        450885777        450911086        450936075   
    450961198        450987284        450506506        450532619       
450558341        450584479        450610332        450636154        450661889   
    450687322   

450708854

    450734181        450759451        450784996        450810288       
450835475        450860622        450885785        450911094        450936083   
    450961206        450987292        450506514        450532627       
450558358        450584487        450610340        450636162        450661897   
    450687348   

450708862

    450734199        450759469        450785001        450810296       
450835483        450860630        450885793        450911102        450936091   
    450961214        450987300        450506530        450532635       
450558366        450584495        450610357        450636170        450661905   
    450687355   

450708870

    450734207        450759477        450785019        450810304       
450835491        450860648        450885801        450911110        450936109   
    450961222        450987318        450506548        450532643       
450558374        450584503        450610365        450636188        450661913   
    450687363   

450708888

    450734215        450759485        450785027        450810312       
450835509        450860655        450885819        450911128        450936117   
    450961230        450987383        450506555        450532650       
450558382        450584529        450610373        450636196        450661921   
    450687389   

450708896

    450734223        450759493        450785035        450810320       
450835517        450860663        450885827        450911136        450936125   
    450961248        450987391        450506563        450532668       
450558390        450584537        450610381        450636204        450661939   
    450687397   

450708904

    450734231        450759501        450785043        450810338       
450835525        450860671        450885835        450911144        450936133   
    450961255        450987409        450506589        450532676       
450558408        450584545        450610399        450636212        450661947   
    450687405   

450708912

    450734249        450759519        450785050        450810346       
450835533        450860689        450885843        450911151        450936141   
    450961263        450987417        450506597        450532684       
450558416        450584552        450610407        450636220        450661954   
    450687413   

450708920

    450734256        450759527        450785068        450810353       
450835541        450860697        450885868        450911169        450936158   
    450961271        450987425        450506605        450532692       
450558424        450584560        450610423        450636238        450661962   
    450687421   

450708938

    450734264        450759535        450785076        450810361       
450835558        450860705        450885876        450911177        450936166   
    450961289        450987433        450506613        450532700       
450558432        450584578        450610431        450636246        450661970   
    450687439   

450708946

    450734272        450759543        450785084        450810379       
450835566        450860713        450885884        450911185        450936174   
    450961297        450987441        450506621        450532718       
450558440        450584586        450610449        450636253        450661988   
    450687447   

450708953

    450734280        450759550        450785092        450810387       
450835574        450860721        450885892        450911193        450936182   
    450961305        450987458        450506639        450532726       
450558457        450584594        450610456        450636261        450661996   
    450687454   

450708961

    450734298        450759568        450785100        450810395       
450835582        450860739        450885900        450911201        450936190   
    450961313        450987466        450506647        450532734       
450558465        450584602        450610464        450636279        450662002   
    450687462   

450708979

    450734306        450759576        450785118        450810403       
450835590        450860747        450885918        450911219        450936208   
    450961321        450987474        450506654        450532742       
450558473        450584610        450610472        450636287        450662010   
    450687470   

450708987

    450734314        450759584        450785126        450810411       
450835608        450860754        450885926        450911227        450936216   
    450961339        450987508        450506670        450532759       
450558481        450584628        450610480        450636295        450662028   
    450687488   

450709001

    450734322        450759592        450785134        450810429       
450835624        450860762        450885934        450911235        450936224   
    450961347        450987516        450506688        450532767       
450558499        450584636        450610498        450636303        450662036   
    450687504   

450709019

    450734330        450759600        450785142        450810437       
450835632        450860770        450885942        450911243        450936232   
    450961354        450987524        450506696        450532775       
450558507        450584644        450610506        450636311        450662044   
    450687512   

450709027

    450734348        450759618        450785159        450810445       
450835640        450860788        450885959        450911250        450936240   
    450961362        450987532        450506712        450532783       
450558515        450584651        450610514        450636329        450662051   
    450687520   

450709035

    450734355        450759626        450785167        450810452       
450835657        450860796        450885967        450911268        450936257   
    450961370        450987540        450506720        450532791       
450558523        450584669        450610522        450636337        450662069   
    450687538   

450709043

    450734363        450759634        450785175        450810460       
450835665        450860804        450885975        450911276        450936265   
    450961388        450987565        450506738        450532809       
450558531        450584677        450610530        450636345        450662077   
    450687546   

450709050

    450734371        450759642        450785183        450810478       
450835673        450860812        450885983        450911284        450936273   
    450961396        450987573        450506746        450532817       
450558549        450584693        450610548        450636352        450662085   
    450687553   

450709068

    450734389        450759659        450785191        450810486       
450835681        450860820        450885991        450911292        450936281   
    450961404        450987581        450506761        450532825       
450558556        450584701        450610555        450636360        450662093   
    450687579   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450709076

    450734397        450759667        450785209        450810494       
450835699        450860838        450886007        450911300        450936307   
    450961412        450987623        450506779        450532833       
450558564        450584719        450610563        450636378        450662101   
    450687587   

450709084

    450734413        450759675        450785217        450810502       
450835707        450860846        450886015        450911318        450936315   
    450961420        450987631        450506787        450532858       
450558572        450584727        450610571        450636386        450662119   
    450687595   

450709092

    450734421        450759683        450785225        450810510       
450835715        450860853        450886023        450911326        450936323   
    450961438        450987649        450506803        450532866       
450558580        450584735        450610589        450636394        450662127   
    450687603   

450709100

    450734439        450759691        450785233        450810528       
450835723        450860861        450886031        450911334        450936331   
    450961446        450987664        450506811        450532874       
450558598        450584743        450610597        450636402        450662135   
    450687629   

450709118

    450734447        450759709        450785241        450810536       
450835731        450860879        450886049        450911342        450936349   
    450961453        450987672        450506829        450532882       
450558606        450584750        450610605        450636410        450662143   
    450687637   

450709126

    450734454        450759717        450785258        450810544       
450835749        450860887        450886056        450911359        450936356   
    450961461        450987680        450506837        450532890       
450558614        450584768        450610613        450636428        450662150   
    450687645   

450709134

    450734462        450759725        450785266        450810551       
450835756        450860895        450886064        450911367        450936364   
    450961479        450987698        450506852        450532908       
450558622        450584776        450610621        450636436        450662168   
    450687652   

450709142

    450734470        450759733        450785274        450810569       
450835764        450860903        450886072        450911375        450936372   
    450961487        450987706        450506860        450532916       
450558630        450584784        450610647        450636444        450662176   
    450687660   

450709159

    450734488        450759741        450785282        450810577       
450835772        450860911        450886080        450911383        450936380   
    450961495        450987714        450506878        450532924       
450558648        450584792        450610654        450636451        450662184   
    450687678   

450709167

    450734496        450759758        450785290        450810585       
450835780        450860929        450886098        450911391        450936398   
    450961503        450987722        450506894        450532932       
450558663        450584800        450610662        450636469        450662192   
    450687686   

450709175

    450734504        450759766        450785308        450810593       
450835798        450860937        450886106        450911409        450936406   
    450961511        450987730        450506902        450532940       
450558671        450584826        450610670        450636477        450662200   
    450687694   

450709183

    450734512        450759774        450785316        450810601       
450835806        450860945        450886114        450911417        450936414   
    450961529        450987748        450506910        450532957       
450558689        450584834        450610688        450636485        450662218   
    450687702   

450709191

    450734520        450759782        450785324        450810619       
450835814        450860952        450886122        450911425        450936422   
    450961537        450987755        450506928        450532965       
450558697        450584842        450610696        450636493        450662226   
    450687710   

450709209

    450734538        450759790        450785332        450810627       
450835822        450860978        450886148        450911433        450936430   
    450961545        450987789        450506936        450532973       
450558705        450584859        450610712        450636501        450662234   
    450687736   

450709217

    450734546        450759808        450785340        450810635       
450835830        450860986        450886155        450911441        450936455   
    450961552        450987797        450506944        450532981       
450558713        450584867        450610720        450636519        450662242   
    450687744   

450709225

    450734553        450759816        450785357        450810643       
450835848        450860994        450886163        450911458        450936463   
    450961560        450987813        450506951        450532999       
450558721        450584875        450610738        450636527        450662259   
    450687751   

450709233

    450734561        450759824        450785365        450810650       
450835855        450861000        450886171        450911466        450936471   
    450961578        450987839        450506969        450533005       
450558739        450584883        450610746        450636535        450662267   
    450687769   

450709241

    450734579        450759832        450785373        450810668       
450835863        450861018        450886189        450911474        450936489   
    450961586        450987847        450506977        450533013       
450558747        450584891        450610753        450636543        450662275   
    450687777   

450709258

    450734587        450759840        450785381        450810676       
450835871        450861026        450886197        450911482        450936497   
    450961594        450987854        450506985        450533021       
450558762        450584909        450610761        450636550        450662283   
    450687785   

450709266

    450734595        450759857        450785399        450810684       
450835889        450861034        450886205        450911490        450936505   
    450961602        450987862        450506993        450533039       
450558770        450584917        450610779        450636568        450662291   
    450687793   

450709274

    450734603        450759865        450785407        450810692       
450835897        450861042        450886213        450911508        450936513   
    450961610        450987870        450507009        450533047       
450558788        450584925        450610787        450636576        450662309   
    450687801   

450709282

    450734611        450759873        450785415        450810700       
450835905        450861059        450886221        450911516        450936521   
    450961628        450987888        450507017        450533054       
450558796        450584933        450610795        450636584        450662317   
    450687819   

450709308

    450734629        450759899        450785423        450810718       
450835913        450861067        450886239        450911524        450936539   
    450961636        450987896        450507033        450533062       
450558804        450584941        450610803        450636592        450662325   
    450687827   

450709316

    450734637        450759907        450785431        450810726       
450835921        450861075        450886247        450911532        450936547   
    450961644        450987904        450507041        450533070       
450558812        450584958        450610811        450636600        450662333   
    450687843   

450709324

    450734645        450759915        450785449        450810734       
450835939        450861083        450886254        450911540        450936554   
    450961651        450987912        450507058        450533088       
450558820        450584966        450610829        450636618        450662341   
    450687868   

450709332

    450734652        450759923        450785456        450810742       
450835947        450861091        450886262        450911557        450936562   
    450961669        450987938        450507066        450533096       
450558838        450584974        450610837        450636626        450662358   
    450687876   

450709340

    450734660        450759931        450785464        450810759       
450835954        450861109        450886270        450911565        450936570   
    450961677        450987953        450507074        450533104       
450558846        450584982        450610845        450636634        450662366   
    450687892   

450709357

    450734678        450759949        450785472        450810767       
450835962        450861117        450886288        450911573        450936588   
    450961685        450987961        450507082        450533112       
450558853        450584990        450610852        450636642        450662374   
    450687900   

450709365

    450734686        450759956        450785480        450810775       
450835970        450861125        450886296        450911581        450936596   
    450961693        450987979        450507090        450533120       
450558861        450585005        450610860        450636659        450662382   
    450687918   

450709373

    450734694        450759972        450785498        450810783       
450835988        450861133        450886304        450911599        450936604   
    450961701        450987987        450507108        450533138       
450558879        450585013        450610878        450636667        450662390   
    450687926   

450709381

    450734702        450759980        450785506        450810791       
450835996        450861141        450886312        450911607        450936612   
    450961719        450987995        450507124        450533146       
450558887        450585021        450610886        450636675        450662408   
    450687934   

450709399

    450734710        450759998        450785514        450810809       
450836002        450861158        450886320        450911615        450936620   
    450961735        450988001        450507132        450533153       
450558895        450585039        450610894        450636683        450662416   
    450687942   

450709407

    450734728        450760004        450785522        450810817       
450836010        450861166        450886346        450911623        450936646   
    450961743        450988019        450507157        450533161       
450558903        450585047        450610902        450636691        450662424   
    450687959   

450709415

    450734736        450760012        450785530        450810825       
450836028        450861174        450886353        450911631        450936653   
    450961750        450988027        450507165        450533179       
450558911        450585054        450610910        450636709        450662432   
    450687967   

450709423

    450734744        450760020        450785555        450810833       
450836036        450861182        450886361        450911649        450936661   
    450961768        450988043        450507173        450533187       
450558929        450585062        450610928        450636717        450662440   
    450687983   

450709431

    450734751        450760038        450785563        450810841       
450836044        450861190        450886379        450911656        450936679   
    450961776        450988076        450507181        450533195       
450558937        450585070        450610936        450636725        450662457   
    450687991   

450709449

    450734769        450760046        450785571        450810858       
450836051        450861208        450886387        450911672        450936687   
    450961784        450988092        450507199        450533203       
450558945        450585088        450610944        450636733        450662465   
    450688015   

450709456

    450734777        450760053        450785589        450810866       
450836069        450861216        450886395        450911680        450936695   
    450961792        450988100        450507207        450533211       
450558952        450585096        450610951        450636741        450662473   
    450688023   

450709464

    450734785        450760061        450785597        450810874       
450836085        450861224        450886403        450911698        450936703   
    450961800        450988118        450507215        450533229       
450558978        450585104        450610969        450636758        450662481   
    450688031   

450709472

    450734793        450760079        450785605        450810882       
450836093        450861232        450886411        450911706        450936711   
    450961818        450988126        450507223        450533237       
450558986        450585112        450610977        450636766        450662499   
    450688049   

450709480

    450734801        450760087        450785613        450810890       
450836101        450861240        450886429        450911714        450936729   
    450961826        450988134        450507231        450533245       
450558994        450585120        450610985        450636774        450662507   
    450688056   

450709498

    450734819        450760095        450785621        450810908       
450836119        450861257        450886437        450911722        450936737   
    450961834        450988142        450507249        450533252       
450559000        450585138        450610993        450636782        450662515   
    450688064   

450709506

    450734827        450760103        450785639        450810916       
450836127        450861265        450886452        450911730        450936745   
    450961842        450988159        450507256        450533260       
450559018        450585146        450611009        450636808        450662523   
    450688072   

450709514

    450734835        450760111        450785647        450810924       
450836135        450861273        450886460        450911748        450936752   
    450961859        450988175        450507264        450533278       
450559026        450585153        450611017        450636816        450662531   
    450688098   

450709522

    450734843        450760129        450785654        450810932       
450836143        450861281        450886478        450911755        450936760   
    450961867        450988191        450507272        450533286       
450559034        450585179        450611025        450636824        450662549   
    450688106   

450709530

    450734850        450760137        450785662        450810940       
450836150        450861299        450886486        450911763        450936778   
    450961875        450988217        450507280        450533294       
450559042        450585187        450611041        450636832        450662556   
    450688114   

450709548

    450734868        450760145        450785670        450810957       
450836168        450861307        450886494        450911771        450936786   
    450961883        450988258        450507298        450533302       
450559059        450585195        450611058        450636840        450662564   
    450688122   

450709555

    450734876        450760152        450785688        450810965       
450836176        450861315        450886502        450911789        450936794   
    450961891        450988274        450507306        450533310       
450559067        450585203        450611066        450636857        450662572   
    450688130   

450709563

    450734884        450760160        450785696        450810973       
450836184        450861323        450886510        450911797        450936802   
    450961909        450988290        450507314        450533328       
450559075        450585211        450611074        450636865        450662580   
    450688148   

450709571

    450734900        450760178        450785704        450810981       
450836192        450861331        450886528        450911805        450936810   
    450961917        450988308        450507322        450533336       
450559083        450585229        450611082        450636873        450662598   
    450688163   

450709589

    450734918        450760186        450785712        450810999       
450836200        450861349        450886544        450911813        450936828   
    450961925        450988316        450507330        450533344       
450559091        450585237        450611090        450636881        450662606   
    450688171   

450709597

    450734926        450760194        450785720        450811005       
450836218        450861356        450886551        450911821        450936836   
    450961933        450988324        450507348        450533351       
450559109        450585245        450611108        450636899        450662614   
    450688189   

450709605

    450734934        450760202        450785738        450811013       
450836226        450861364        450886569        450911839        450936844   
    450961941        450988332        450507355        450533369       
450559117        450585252        450611116        450636907        450662622   
    450688197   

450709613

    450734942        450760210        450785746        450811021       
450836234        450861372        450886577        450911847        450936851   
    450961958        450988357        450507363        450533377       
450559125        450585260        450611124        450636915        450662630   
    450688205   

450709621

    450734959        450760228        450785753        450811039       
450836242        450861380        450886585        450911854        450936869   
    450961966        450988365        450507371        450533385       
450559133        450585278        450611132        450636923        450662648   
    450688213   

450709639

    450734967        450760236        450785761        450811047       
450836259        450861398        450886593        450911862        450936877   
    450961974        450988373        450507389        450533393       
450559141        450585286        450611140        450636931        450662655   
    450688221   

450709647

    450734975        450760244        450785779        450811054       
450836267        450861406        450886601        450911870        450936885   
    450961982        450988399        450507397        450533401       
450559158        450585294        450611157        450636949        450662671   
    450688239   

450709654

    450734983        450760251        450785787        450811062       
450836275        450861414        450886619        450911888        450936893   
    450961990        450988407        450507405        450533419       
450559166        450585302        450611165        450636956        450662689   
    450688247   

450709662

    450734991        450760269        450785795        450811070       
450836283        450861422        450886627        450911896        450936901   
    450962006        450988415        450507413        450533427       
450559174        450585310        450611173        450636964        450662697   
    450688254   

450709670

    450735006        450760277        450785803        450811088       
450836291        450861430        450886635        450911904        450936919   
    450962014        450988423        450507421        450533435       
450559182        450585328        450611181        450636972        450662705   
    450688262   

450709688

    450735014        450760285        450785811        450811096       
450836309        450861448        450886643        450911912        450936927   
    450962022        450988431        450507439        450533443       
450559208        450585336        450611199        450636980        450662713   
    450688270   

450709696

    450735022        450760293        450785829        450811104       
450836317        450861455        450886650        450911920        450936935   
    450962030        450988464        450507447        450533450       
450559216        450585344        450611207        450636998        450662721   
    450688288   

450709704

    450735030        450760301        450785837        450811112       
450836325        450861463        450886668        450911938        450936943   
    450962048        450988472        450507454        450533468       
450559224        450585351        450611215        450637004        450662739   
    450688296   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450709712

    450735048        450760319        450785845        450811120       
450836333        450861471        450886676        450911946        450936950   
    450962055        450988480        450508213        450533476       
450559232        450585369        450611223        450637012        450662747   
    450688304   

450709720

    450735055        450760327        450785852        450811138       
450836341        450861489        450886684        450911953        450936968   
    450962063        450988506        450508221        450533492       
450559240        450585377        450611231        450637020        450662754   
    450688312   

450709738

    450735063        450760335        450785860        450811146       
450836358        450861497        450886692        450911961        450936976   
    450962071        450988514        450508247        450533500       
450559257        450585385        450611256        450637038        450662762   
    450688320   

450709746

    450735071        450760343        450785878        450811153       
450836366        450861505        450886700        450911979        450936984   
    450962089        450988530        450508254        450533518       
450559265        450585393        450611264        450637046        450662770   
    450688338   

450709753

    450735089        450760350        450785886        450811161       
450836374        450861513        450886718        450911987        450936992   
    450962097        450988548        450508262        450533526       
450559281        450585401        450611272        450637053        450662788   
    450688353   

450709761

    450735097        450760368        450785894        450811179       
450836382        450861521        450886726        450911995        450937008   
    450962105        450988563        450508270        450533534       
450559299        450585419        450611280        450637061        450662796   
    450688361   

450709779

    450735105        450760376        450785902        450811187       
450836390        450861539        450886734        450912001        450937016   
    450962113        450988571        450508288        450533542       
450559307        450585427        450611298        450637079        450662804   
    450688379   

450709787

    450735113        450760384        450785910        450811195       
450836408        450861547        450886742        450912019        450937024   
    450962121        450988605        450508296        450533559       
450559315        450585435        450611306        450637087        450662812   
    450688387   

450709795

    450735139        450760392        450785928        450811203       
450836416        450861554        450886759        450912027        450937032   
    450962139        450988621        450508304        450533567       
450559323        450585443        450611314        450637095        450662820   
    450688395   

450709803

    450735147        450760400        450785936        450811211       
450836424        450861562        450886767        450912035        450937040   
    450962147        450988639        450508312        450533575       
450559331        450585450        450611322        450637103        450662838   
    450688403   

450709811

    450735154        450760418        450785951        450811229       
450836432        450861570        450886783        450912043        450937057   
    450962154        450988647        450508320        450533583       
450559349        450585468        450611330        450637129        450662846   
    450688411   

450709829

    450735162        450760426        450785969        450811237       
450836440        450861588        450886791        450912050        450937065   
    450962162        450988662        450508338        450533591       
450559356        450585476        450611348        450637137        450662853   
    450688429   

450709837

    450735170        450760434        450785977        450811245       
450836457        450861604        450886809        450912068        450937073   
    450962170        450988670        450508346        450533609       
450559364        450585484        450611355        450637145        450662861   
    450688437   

450709845

    450735196        450760442        450785985        450811252       
450836465        450861612        450886817        450912076        450937081   
    450962188        450988688        450508353        450533617       
450559372        450585492        450611363        450637152        450662879   
    450688445   

450709852

    450735204        450760459        450785993        450811260       
450836473        450861620        450886825        450912084        450937099   
    450962196        450988704        450508361        450533625       
450559380        450585500        450611389        450637160        450662887   
    450688452   

450709860

    450735212        450760467        450786009        450811278       
450836481        450861638        450886833        450912092        450937107   
    450962204        450988720        450508379        450533633       
450559406        450585518        450611397        450637178        450662895   
    450688460   

450709878

    450735220        450760475        450786017        450811286       
450836499        450861646        450886841        450912100        450937115   
    450962212        450988753        450508387        450533641       
450559414        450585526        450611405        450637186        450662903   
    450688478   

450709886

    450735238        450760483        450786025        450811294       
450836507        450861653        450886858        450912118        450937123   
    450962220        450988761        450508395        450533658       
450559430        450585534        450611413        450637202        450662911   
    450688486   

450709894

    450735246        450760491        450786033        450811302       
450836515        450861661        450886866        450912126        450937131   
    450962238        450988779        450508403        450533666       
450559448        450585542        450611421        450637210        450662929   
    450688494   

450709902

    450735253        450760509        450786041        450811310       
450836523        450861679        450886874        450912134        450937149   
    450962246        450988787        450508411        450533674       
450559455        450585559        450611439        450637228        450662937   
    450688510   

450709910

    450735261        450760517        450786058        450811328       
450836531        450861687        450886882        450912142        450937156   
    450962253        450988795        450508429        450533682       
450559463        450585567        450611447        450637236        450662945   
    450688528   

450709928

    450735279        450760525        450786066        450811336       
450836549        450861695        450886890        450912159        450937164   
    450962261        450988811        450508437        450533690       
450559471        450585575        450611454        450637244        450662952   
    450688536   

450709936

    450735287        450760533        450786074        450811344       
450836556        450861703        450886908        450912167        450937172   
    450962279        450988845        450508445        450533708       
450559489        450585583        450611462        450637251        450662960   
    450688544   

450709944

    450735295        450760541        450786082        450811351       
450836564        450861711        450886916        450912175        450937180   
    450962287        450988852        450508452        450533716       
450559497        450585591        450611470        450637269        450662978   
    450688551   

450709951

    450735303        450760558        450786090        450811369       
450836572        450861729        450886924        450912183        450937198   
    450962295        450988894        450508460        450533724       
450559505        450585609        450611488        450637277        450662986   
    450688569   

450709969

    450735311        450760566        450786108        450811377       
450836580        450861737        450886932        450912191        450937206   
    450962303        450988902        450508478        450533732       
450559513        450585617        450611496        450637285        450662994   
    450688577   

450709977

    450735329        450760574        450786116        450811385       
450836598        450861745        450886940        450912209        450937214   
    450962311        450988928        450508486        450533740       
450559521        450585625        450611504        450637293        450663000   
    450688585   

450709985

    450735337        450760590        450786124        450811393       
450836606        450861752        450886957        450912217        450937222   
    450962329        450988936        450508494        450533757       
450559539        450585641        450611512        450637301        450663018   
    450688593   

450709993

    450735352        450760608        450786132        450811401       
450836614        450861760        450886965        450912225        450937230   
    450962337        450988944        450508510        450533765       
450559547        450585658        450611520        450637319        450663026   
    450688601   

450710009

    450735360        450760616        450786140        450811419       
450836622        450861778        450886973        450912233        450937248   
    450962345        450988951        450508528        450533773       
450559554        450585666        450611538        450637327        450663034   
    450688619   

450710017

    450735378        450760624        450786157        450811427       
450836630        450861786        450886981        450912241        450937255   
    450962352        450988969        450508536        450533781       
450559562        450585674        450611546        450637335        450663042   
    450688627   

450710025

    450735386        450760632        450786165        450811435       
450836648        450861794        450886999        450912258        450937263   
    450962360        450989009        450508544        450533799       
450559570        450585682        450611553        450637343        450663059   
    450688635   

450710033

    450735394        450760640        450786173        450811443       
450836655        450861802        450887005        450912266        450937271   
    450962378        450989017        450508569        450533807       
450559588        450585690        450611561        450637350        450663067   
    450688643   

450710041

    450735402        450760657        450786199        450811450       
450836663        450861810        450887013        450912274        450937289   
    450962386        450989066        450507462        450533815       
450559596        450585708        450611579        450637368        450663075   
    450688650   

450710066

    450735410        450760665        450786207        450811468       
450836671        450861828        450887021        450912282        450937297   
    450962394        450989074        450507470        450533823       
450559604        450585716        450611587        450637376        450663083   
    450688668   

450710074

    450735428        450760673        450786215        450811476       
450836689        450861836        450887039        450912290        450937305   
    450962402        450989082        450507488        450533831       
450559612        450585724        450611595        450637384        450663091   
    450688676   

450710082

    450735436        450760681        450786223        450811484       
450836697        450861844        450887047        450912308        450937313   
    450962410        450989090        450507496        450533849       
450559620        450585732        450611603        450637392        450663109   
    450688684   

450710090

    450735444        450760699        450786231        450811492       
450836705        450861851        450887054        450912316        450937321   
    450962428        450989108        450507504        450533856       
450559638        450585740        450611611        450637400        450663117   
    450688692   

450710108

    450735451        450760707        450786249        450811500       
450836713        450861869        450887062        450912324        450937339   
    450962436        450989124        450507512        450533864       
450559646        450585757        450611629        450637418        450663125   
    450688700   

450710116

    450735469        450760715        450786256        450811518       
450836721        450861877        450887070        450912332        450937347   
    450962444        450989132        450507520        450533872       
450559653        450585765        450611637        450637426        450663133   
    450688718   

450710124

    450735477        450760723        450786264        450811526       
450836739        450861885        450887088        450912340        450937354   
    450962451        450989140        450507538        450533880       
450559661        450585773        450611645        450637434        450663141   
    450688726   

450710132

    450735485        450760731        450786272        450811534       
450836747        450861893        450887096        450912357        450937362   
    450962469        450989165        450507546        450533898       
450559679        450585781        450611652        450637442        450663158   
    450688734   

450710140

    450735501        450760749        450786280        450811542       
450836754        450861901        450887104        450912365        450937370   
    450962477        450989173        450507553        450533906       
450559687        450585799        450611660        450637459        450663166   
    450688742   

450710157

    450735519        450760756        450786306        450811559       
450836762        450861919        450887112        450912373        450937388   
    450962485        450989181        450507561        450533914       
450559695        450585807        450611678        450637467        450663174   
    450688767   

450710165

    450735527        450760764        450786314        450811567       
450836770        450861927        450887120        450912381        450937396   
    450962493        450989199        450507579        450533922       
450559703        450585815        450611686        450637475        450663182   
    450688783   

450710173

    450735535        450760772        450786322        450811575       
450836788        450861935        450887138        450912399        450937404   
    450962501        450989207        450507587        450533930       
450559711        450585823        450611694        450637483        450663190   
    450688791   

450710181

    450735543        450760780        450786330        450811583       
450836796        450861943        450887146        450912407        450937412   
    450962519        450989215        450507595        450533948       
450559729        450585831        450611702        450637491        450663208   
    450688809   

450710199

    450735550        450760798        450786348        450811591       
450836804        450861950        450887153        450912415        450937420   
    450962527        450989223        450507603        450533963       
450559737        450585849        450611710        450637509        450663216   
    450688825   

450710207

    450735568        450760806        450786355        450811609       
450836812        450861968        450887161        450912423        450937438   
    450962535        450989249        450507611        450533971       
450559745        450585856        450611728        450637517        450663224   
    450688833   

450710215

    450735576        450760814        450786363        450811617       
450836820        450861976        450887179        450912431        450937446   
    450962543        450989264        450507629        450533989       
450559752        450585864        450611736        450637525        450663232   
    450688841   

450710223

    450735584        450760822        450786371        450811625       
450836838        450861984        450887187        450912449        450937453   
    450962550        450989280        450507637        450533997       
450559760        450585872        450611744        450637533        450663240   
    450688858   

450710231

    450735592        450760830        450786389        450811633       
450836846        450861992        450887195        450912456        450937461   
    450962568        450989298        450507645        450534003       
450559778        450585880        450611751        450637541        450663257   
    450688866   

450710249

    450735600        450760848        450786397        450811641       
450836853        450862008        450887203        450912464        450937479   
    450962576        450989306        450507652        450534011       
450559786        450585898        450611769        450637558        450663265   
    450688874   

450710256

    450735618        450760855        450786405        450811658       
450836879        450862016        450887211        450912472        450937487   
    450962584        450989322        450507660        450534029       
450559794        450585906        450611777        450637566        450663273   
    450688882   

450710264

    450735626        450760863        450786413        450811666       
450836887        450862024        450887229        450912480        450937495   
    450962592        450989330        450507678        450534037       
450559828        450585914        450611785        450637574        450663281   
    450688890   

450710272

    450735634        450760871        450786421        450811674       
450836895        450862032        450887237        450912498        450937503   
    450962600        450989355        450507686        450534045       
450559836        450585922        450611793        450637590        450663299   
    450688908   

450710280

    450735642        450760889        450786439        450811682       
450836903        450862040        450887245        450912506        450937511   
    450962618        450989371        450507702        450534052       
450559844        450585930        450611801        450637608        450663307   
    450688916   

450710298

    450735659        450760897        450786447        450811690       
450836911        450862057        450887252        450912514        450937529   
    450962626        450989389        450507710        450534060       
450559851        450585948        450611819        450637616        450663315   
    450688924   

450710306

    450735667        450760905        450786454        450811708       
450836929        450862065        450887260        450912522        450937537   
    450962634        450989397        450507728        450534078       
450559869        450585955        450611827        450637624        450663323   
    450688932   

450710314

    450735675        450760913        450786462        450811716       
450836937        450862073        450887278        450912530        450937545   
    450962642        450989405        450507736        450534086       
450559877        450585963        450611835        450637632        450663331   
    450688940   

450710322

    450735683        450760921        450786470        450811724       
450836945        450862081        450887286        450912548        450937552   
    450962659        450989413        450507744        450534094       
450559885        450585971        450611843        450637640        450663349   
    450688957   

450710330

    450735691        450760939        450786488        450811732       
450836952        450862099        450887294        450912555        450937560   
    450962667        450989439        450507751        450534102       
450559893        450585989        450611850        450637657        450663356   
    450688965   

450710348

    450735709        450760947        450786496        450811740       
450836960        450862107        450887302        450912563        450937578   
    450962675        450989447        450507769        450534110       
450559901        450585997        450611868        450637665        450663364   
    450688973   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450710355

    450735717        450760954        450786504        450811765       
450836978        450862115        450887310        450912571        450937586   
    450962683        450989454        450507777        450534128       
450559919        450586003        450611876        450637673        450663372   
    450688981   

450710363

    450735725        450760962        450786512        450811773       
450836986        450862123        450887328        450912589        450937594   
    450962691        450989462        450507785        450534136       
450559927        450586011        450611884        450637681        450663380   
    450688999   

450710371

    450735733        450760970        450786520        450811781       
450836994        450862131        450887336        450912597        450937602   
    450962709        450989470        450507793        450534144       
450559935        450586029        450611892        450637699        450663398   
    450689005   

450710389

    450735741        450760988        450786538        450811799       
450837000        450862149        450887344        450912605        450937610   
    450962725        450989488        450507801        450534151       
450559943        450586037        450611900        450637707        450663406   
    450689013   

450710397

    450735758        450760996        450786546        450811807       
450837018        450862156        450887351        450912613        450937628   
    450962733        450989504        450507819        450534169       
450559950        450586045        450611918        450637715        450663414   
    450689021   

450710405

    450735766        450761002        450786553        450811815       
450837026        450862164        450887369        450912621        450937636   
    450962741        450989512        450507827        450534177       
450559968        450586052        450611926        450637723        450663422   
    450689039   

450710413

    450735774        450761010        450786561        450811823       
450837034        450862172        450887377        450912639        450937644   
    450962758        450989520        450507835        450534185       
450559976        450586060        450611934        450637731        450663430   
    450689047   

450710421

    450735782        450761028        450786579        450811831       
450837042        450862180        450887385        450912647        450937651   
    450962766        450989538        450507843        450534193       
450559984        450586078        450611942        450637749        450663448   
    450689054   

450710439

    450735790        450761036        450786587        450811849       
450837059        450862198        450887393        450912654        450937669   
    450962774        450989546        450507850        450534201       
450559992        450586086        450611959        450637756        450663455   
    450689062   

450710447

    450735808        450761044        450786603        450811856       
450837067        450862206        450887401        450912662        450937677   
    450962782        450989553        450507868        450534219       
450560008        450586094        450611967        450637764        450663463   
    450689070   

450710454

    450735816        450761051        450786611        450811864       
450837083        450862214        450887419        450912670        450937685   
    450962790        450989561        450507876        450534227       
450560016        450586102        450611975        450637772        450663471   
    450689088   

450710462

    450735824        450761069        450786629        450811872       
450837091        450862222        450887427        450912688        450937693   
    450962808        450989579        450507884        450534235       
450560024        450586110        450611983        450637780        450663489   
    450689096   

450710470

    450735832        450761077        450786637        450811880       
450837109        450862230        450887435        450912696        450937701   
    450962816        450989595        450507892        450534243       
450560032        450586128        450611991        450637798        450663497   
    450689104   

450710488

    450735840        450761085        450786645        450811898       
450837117        450862248        450887443        450912704        450937719   
    450962824        450989603        450507900        450534250       
450560040        450586136        450612007        450637806        450663505   
    450689112   

450710496

    450735857        450761093        450786652        450811906       
450837125        450862255        450887450        450912712        450937727   
    450962832        450989611        450507918        450534268       
450560057        450586144        450612015        450637814        450663513   
    450689120   

450710504

    450735865        450761101        450786660        450811914       
450837133        450862271        450887468        450912720        450937735   
    450962840        450989629        450507926        450534276       
450560065        450586151        450612023        450637830        450663521   
    450689138   

450710512

    450735873        450761119        450786678        450811922       
450837141        450862289        450887476        450912738        450937743   
    450962857        450989660        450507934        450534284       
450560073        450586169        450612031        450637848        450663539   
    450689146   

450710520

    450735881        450761127        450786686        450811930       
450837158        450862297        450887484        450912746        450937750   
    450962865        450989678        450507959        450534292       
450560081        450586177        450612049        450637855        450663547   
    450689153   

450710538

    450735907        450761135        450786694        450811948       
450837166        450862313        450887492        450912753        450937768   
    450962873        450989694        450507967        450534300       
450560099        450586185        450612056        450637863        450663554   
    450689161   

450710546

    450735915        450761143        450786702        450811955       
450837174        450862321        450887500        450912761        450937776   
    450962881        450989710        450507975        450534318       
450560107        450586193        450612064        450637871        450663562   
    450689179   

450710553

    450735923        450761150        450786710        450811963       
450837182        450862339        450887518        450912779        450937784   
    450962899        450989728        450507983        450534326       
450560115        450586201        450612080        450637889        450663570   
    450689187   

450710561

    450735931        450761168        450786728        450811971       
450837190        450862347        450887526        450912787        450937792   
    450962907        450989736        450507991        450534334       
450560123        450586219        450612098        450637897        450663588   
    450689195   

450710579

    450735949        450761176        450786736        450811989       
450837208        450862354        450887534        450912795        450937800   
    450962915        450989769        450508007        450534342       
450560131        450586235        450612106        450637905        450663596   
    450689203   

450710587

    450735956        450761184        450786744        450811997       
450837216        450862362        450887542        450912803        450937818   
    450962923        450989777        450508015        450534359       
450560156        450586243        450612114        450637913        450663604   
    450689211   

450710595

    450735964        450761192        450786751        450812003       
450837224        450862370        450887559        450912811        450937826   
    450962931        450989785        450508023        450534367       
450560164        450586250        450612122        450637921        450663612   
    450689229   

450710603

    450735972        450761200        450786769        450812011       
450837232        450862388        450887567        450912829        450937834   
    450962949        450989793        450508031        450534375       
450560172        450586268        450612130        450637939        450663620   
    450689237   

450710611

    450735980        450761218        450786777        450812029       
450837240        450862396        450887575        450912837        450937842   
    450962956        450989827        450508049        450534383       
450560180        450586276        450612148        450637947        450663638   
    450689245   

450710629

    450735998        450761226        450786785        450812037       
450837257        450862404        450887583        450912845        450937859   
    450962964        450989843        450508056        450534391       
450560198        450586284        450612155        450637954        450663646   
    450689252   

450710637

    450736004        450761234        450786793        450812045       
450837265        450862412        450887591        450912852        450937867   
    450962972        450989850        450508072        450534409       
450560206        450586300        450612163        450637962        450663653   
    450689260   

450710645

    450736012        450761242        450786801        450812052       
450837273        450862420        450887609        450912860        450937875   
    450962980        450989868        450508080        450534417       
450560214        450586318        450612171        450637970        450663679   
    450689278   

450710652

    450736020        450761259        450786819        450812060       
450837281        450862438        450887617        450912878        450937883   
    450962998        450989876        450508098        450534425       
450560222        450586326        450612189        450637988        450663687   
    450689286   

450710660

    450736038        450761267        450786827        450812078       
450837299        450862446        450887625        450912886        450937891   
    450963004        450989884        450508106        450534433       
450560230        450586334        450612197        450637996        450663695   
    450689294   

450710678

    450736046        450761275        450786835        450812086       
450837307        450862453        450887633        450912894        450937909   
    450963012        450989892        450508114        450534441       
450560248        450586342        450612205        450638002        450663703   
    450689310   

450710686

    450736053        450761283        450786843        450812094       
450837315        450862461        450887641        450912902        450937917   
    450963020        450989900        450508122        450534458       
450560255        450586359        450612213        450638010        450663711   
    450689328   

450710694

    450736061        450761291        450786850        450812102       
450837323        450862479        450887658        450912910        450937925   
    450963038        450989926        450508130        450534474       
450560271        450586367        450612221        450638028        450663729   
    450689336   

450710702

    450736079        450761309        450786868        450812110       
450837331        450862487        450887666        450912928        450937933   
    450963046        450989934        450508148        450534482       
450560297        450586375        450612239        450638036        450663737   
    450689344   

450710710

    450736087        450761317        450786876        450812128       
450837349        450862495        450887682        450912936        450937941   
    450963053        450989942        450508155        450534490       
450560305        450586383        450612247        450638044        450663745   
    450689351   

450710728

    450736095        450761325        450786884        450812136       
450837356        450862503        450887690        450912944        450937958   
    450963061        450990023        450508163        450534508       
450560313        450586391        450612254        450638051        450663752   
    450689369   

450710736

    450736103        450761333        450786892        450812144       
450837364        450862511        450887708        450912951        450937966   
    450963079        450990031        450508171        450534516       
450560321        450586409        450612262        450638069        450663760   
    450689377   

450710744

    450736111        450761341        450786900        450812151       
450837372        450862529        450887716        450912969        450937974   
    450963087        450990049        450508189        450534524       
450560339        450586417        450612270        450638077        450663778   
    450689385   

450710751

    450736129        450761358        450786918        450812169       
450837380        450862537        450887724        450912977        450937982   
    450963095        450990064        450508197        450534532       
450560347        450586425        450612288        450638085        450663786   
    450689401   

450710769

    450736137        450761366        450786926        450812177       
450837398        450862545        450887732        450912985        450937990   
    450963103        450990072        450508205        450534540       
450560354        450586433        450612296        450638093        450663794   
    450689419   

450710777

    450736145        450761374        450786934        450812185       
450837406        450862552        450887740        450912993        450938006   
    450963111        450990098        450508627        450534557       
450560362        450586441        450612304        450638101        450663802   
    450689427   

450710785

    450736152        450761382        450786942        450812193       
450837414        450862560        450887757        450913009        450938014   
    450963129        450990106        450508643        450534565       
450560370        450586458        450612312        450638119        450663810   
    450689476   

450710793

    450736160        450761390        450786959        450812201       
450837422        450862578        450887765        450913017        450938022   
    450963137        450990122        450508650        450534573       
450560388        450586466        450612338        450638127        450663828   
    450689484   

450710801

    450736178        450761408        450786967        450812219       
450837430        450862586        450887773        450913025        450938030   
    450963145        450990155        450508668        450534581       
450560404        450586474        450612346        450638135        450663836   
    450689492   

450710819

    450736186        450761416        450786975        450812227       
450837448        450862594        450887781        450913033        450938048   
    450963152        450990163        450508676        450534599       
450560420        450586482        450612353        450638143        450663844   
    450689500   

450710827

    450736194        450761424        450786983        450812235       
450837455        450862602        450887799        450913058        450938063   
    450963160        450990197        450508684        450534607       
450560438        450586490        450612361        450638150        450663851   
    450689518   

450710835

    450736202        450761432        450786991        450812243       
450837463        450862610        450887807        450913066        450938071   
    450963178        450990221        450508692        450534615       
450560446        450586508        450612379        450638168        450663869   
    450689526   

450710843

    450736210        450761440        450787007        450812250       
450837471        450862628        450887815        450913074        450938089   
    450963186        450990239        450508700        450534623       
450560453        450586516        450612387        450638176        450663877   
    450689534   

450710850

    450736228        450761457        450787015        450812268       
450837489        450862636        450887831        450913082        450938097   
    450963194        450990262        450508718        450534631       
450560461        450586532        450612395        450638184        450663885   
    450689542   

450710868

    450736236        450761465        450787023        450812276       
450837497        450862644        450887849        450913108        450938105   
    450963202        450990270        450508726        450534649       
450560479        450586540        450612403        450638192        450663893   
    450689559   

450710876

    450736244        450761473        450787031        450812284       
450837505        450862651        450887856        450913116        450938113   
    450963210        450990296        450508734        450534664       
450560487        450586557        450612411        450638200        450663901   
    450689575   

450710884

    450736251        450761481        450787049        450812292       
450837513        450862669        450887864        450913124        450938121   
    450963228        450990320        450508742        450534672       
450560495        450586565        450612429        450638218        450663919   
    450689583   

450710892

    450736269        450761499        450787056        450812300       
450837521        450862677        450887872        450913132        450938139   
    450963236        450990346        450508759        450534680       
450560503        450586573        450612437        450638226        450663927   
    450689591   

450710900

    450736277        450761507        450787072        450812318       
450837539        450862685        450887880        450913140        450938147   
    450963244        450990353        450508767        450534698       
450560511        450586581        450612445        450638234        450663935   
    450689609   

450710918

    450736285        450761515        450787080        450812326       
450837547        450862693        450887898        450913157        450938154   
    450963251        450990361        450508775        450534706       
450560529        450586599        450612452        450638242        450663943   
    450689617   

450710926

    450736293        450761523        450787098        450812334       
450837554        450862701        450887906        450913165        450938162   
    450963269        450990387        450508783        450534714       
450560537        450586607        450612460        450638259        450663950   
    450689625   

450710934

    450736301        450761531        450787106        450812342       
450837570        450862719        450887914        450913173        450938170   
    450963277        450990395        450508791        450534722       
450560545        450586615        450612478        450638267        450663976   
    450689633   

450710942

    450736319        450761549        450787114        450812359       
450837588        450862727        450887922        450913181        450938188   
    450963285        450990411        450508809        450534748       
450560552        450586623        450612486        450638275        450663984   
    450689641   

450710959

    450736327        450761556        450787122        450812367       
450837596        450862735        450887930        450913199        450938196   
    450963293        450990429        450508817        450534755       
450560560        450586631        450612494        450638283        450663992   
    450689658   

450710967

    450736335        450761564        450787130        450812375       
450837604        450862743        450887948        450913207        450938212   
    450963301        450990437        450508825        450534763       
450560578        450586649        450612502        450638291        450664008   
    450689666   

450710975

    450736343        450761572        450787148        450812383       
450837612        450862750        450887955        450913215        450938220   
    450963319        450990452        450508833        450534771       
450560586        450586656        450612510        450638309        450664016   
    450689690   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450710983

    450736350        450761580        450787155        450812391       
450837620        450862768        450887963        450913223        450938238   
    450963327        450990460        450508841        450534789       
450560594        450586672        450612528        450638317        450664024   
    450689708   

450710991

    450736368        450761598        450787163        450812409       
450837638        450862776        450887971        450913231        450938246   
    450963335        450990478        450508858        450534797       
450560602        450586680        450612536        450638325        450664040   
    450689716   

450711007

    450736376        450761606        450787171        450812417       
450837646        450862784        450887989        450913249        450938253   
    450963343        450990486        450508866        450534805       
450560610        450586698        450612544        450638333        450664057   
    450689724   

450711015

    450736384        450761614        450787189        450812425       
450837653        450862792        450887997        450913256        450938261   
    450963350        450990494        450508874        450534813       
450560628        450586706        450612551        450638341        450664065   
    450689732   

450711023

    450736392        450761622        450787197        450812433       
450837661        450862800        450888003        450913264        450938279   
    450963368        450990502        450508882        450534821       
450560636        450586714        450612569        450638358        450664073   
    450689740   

450711031

    450736400        450761630        450787205        450812441       
450837679        450862818        450888011        450913272        450938295   
    450963376        450990510        450508890        450534854       
450560644        450586722        450612577        450638366        450664081   
    450689757   

450711049

    450736418        450761648        450787213        450812458       
450837687        450862826        450888029        450913280        450938303   
    450963384        450990528        450508908        450534862       
450560651        450586730        450612585        450638374        450664107   
    450689765   

450711056

    450736426        450761655        450787221        450812466       
450837695        450862834        450888037        450913298        450938311   
    450963392        450990585        450508916        450534870       
450560669        450586748        450612601        450638382        450664115   
    450689773   

450711064

    450736434        450761663        450787239        450812474       
450837703        450862842        450888045        450913306        450938329   
    450963400        450990593        450508577        450534888       
450560677        450586755        450612619        450638390        450664123   
    450689781   

450711072

    450736442        450761671        450787247        450812482       
450837711        450862859        450888052        450913314        450938337   
    450963418        450990619        450508585        450534896       
450560685        450586763        450612627        450638408        450664131   
    450689799   

450711080

    450736459        450761689        450787254        450812490       
450837729        450862867        450888060        450913322        450938345   
    450963426        450990643        450508593        450534904       
450560693        450586771        450612635        450638416        450664149   
    450689815   

450711098

    450736467        450761697        450787262        450812508       
450837737        450862875        450888078        450913330        450938352   
    450963434        450990650        450508601        450534912       
450560701        450586789        450612643        450638424        450664156   
    450689823   

450711106

    450736475        450761705        450787270        450812516       
450837745        450862883        450888086        450913348        450938360   
    450963442        450990668        450508619        450534920       
450560719        450586805        450612650        450638432        450664164   
    450689831   

450711114

    450736483        450761713        450787288        450812524       
450837752        450862891        450888094        450913355        450938378   
    450963459        450990676        450509740        450534938       
450560727        450586813        450612668        450638440        450664172   
    450689849   

450711122

    450736491        450761721        450787296        450812532       
450837760        450862909        450888102        450913363        450938386   
    450963467        450990684        450509765        450534946       
450560735        450586821        450612676        450638457        450664180   
    450689856   

450711130

    450736509        450761739        450787304        450812540       
450837778        450862917        450888110        450913371        450938394   
    450963475        450990700        450509773        450534953       
450560743        450586847        450612684        450638465        450664198   
    450689864   

450711148

    450736517        450761747        450787312        450812557       
450837786        450862925        450888136        450913389        450938402   
    450963483        450990718        450509781        450534961       
450560750        450586854        450612692        450638473        450664206   
    450689872   

450711155

    450736525        450761754        450787320        450812565       
450837794        450862933        450888144        450913397        450938410   
    450963491        450990726        450509799        450534979       
450560768        450586862        450612700        450638499        450664222   
    450689898   

450711163

    450736533        450761762        450787338        450812573       
450837802        450862941        450888151        450913405        450938428   
    450963509        450990759        450509807        450534987       
450560776        450586870        450612718        450638507        450664248   
    450689906   

450711171

    450736541        450761770        450787346        450812581       
450837810        450862958        450888169        450913413        450938436   
    450963517        450990767        450509815        450534995       
450560784        450586888        450612726        450638515        450664255   
    450689914   

450711189

    450736558        450761788        450787353        450812599       
450837828        450862966        450888177        450913421        450938444   
    450963525        450990775        450509823        450535000       
450560792        450586896        450612734        450638523        450664271   
    450689922   

450711197

    450736566        450761796        450787361        450812607       
450837836        450862974        450888185        450913439        450938451   
    450963533        450990783        450509831        450535018       
450560800        450586904        450612742        450638531        450664289   
    450689930   

450711205

    450736574        450761804        450787379        450812615       
450837844        450862982        450888193        450913447        450938469   
    450963541        450990791        450509849        450535026       
450560818        450586912        450612759        450638549        450664297   
    450689948   

450711213

    450736582        450761812        450787387        450812623       
450837851        450862990        450888201        450913454        450938477   
    450963558        450990809        450509856        450535034       
450560826        450586920        450612767        450638556        450664305   
    450689955   

450711221

    450736590        450761820        450787395        450812631       
450837869        450863006        450888219        450913462        450938485   
    450963566        450990817        450509872        450535042       
450560834        450586938        450612775        450638564        450664313   
    450689963   

450711239

    450736608        450761838        450787403        450812649       
450837877        450863014        450888227        450913470        450938493   
    450963582        450990833        450509880        450535059       
450560842        450586946        450612783        450638572        450664321   
    450689971   

450711247

    450736616        450761846        450787411        450812656       
450837885        450863022        450888235        450913488        450938501   
    450963590        450990841        450509898        450535067       
450560859        450586953        450612791        450638580        450664339   
    450689989   

450711254

    450736624        450761853        450787429        450812672       
450837893        450863030        450888243        450913496        450938519   
    450963608        450990874        450509906        450535075       
450560867        450586961        450612809        450638598        450664354   
    450689997   

450711262

    450736632        450761861        450787437        450812680       
450837901        450863048        450888250        450913504        450938527   
    450963616        450990882        450509914        450535083       
450560875        450586979        450612817        450638606        450664362   
    450690003   

450711270

    450736640        450761879        450787445        450812698       
450837919        450863055        450888268        450913512        450938535   
    450963624        450990908        450509922        450535091       
450560883        450586987        450612833        450638614        450664370   
    450690011   

450711288

    450736657        450761887        450787452        450812706       
450837927        450863071        450888276        450913520        450938543   
    450963632        450990924        450509930        450535109       
450560891        450586995        450612858        450638622        450664388   
    450690029   

450711296

    450736665        450761895        450787460        450812714       
450837935        450863089        450888284        450913538        450938550   
    450963640        450990932        450509948        450535117       
450560909        450587001        450612866        450638630        450664396   
    450690037   

450711304

    450736673        450761903        450787478        450812722       
450837943        450863097        450888292        450913546        450938568   
    450963657        450990957        450509955        450535125       
450560917        450587019        450612874        450638648        450664404   
    450690045   

450711312

    450736681        450761911        450787486        450812730       
450837950        450863105        450888300        450913553        450938576   
    450963673        450990965        450509963        450535133       
450560925        450587027        450612882        450638655        450664412   
    450690052   

450711320

    450736699        450761929        450787494        450812748       
450837968        450863113        450888318        450913561        450938584   
    450963681        450990999        450509971        450535141       
450560933        450587035        450612908        450638663        450664420   
    450690060   

450711338

    450736707        450761937        450787502        450812755       
450837976        450863121        450888326        450913579        450938592   
    450963699        450991005        450509989        450535158       
450560941        450587050        450612924        450638689        450664438   
    450690078   

450711346

    450736715        450761945        450787510        450812763       
450837984        450863139        450888334        450913587        450938600   
    450963707        450991021        450509997        450535166       
450560958        450587068        450612932        450638697        450664446   
    450690086   

450711353

    450736723        450761952        450787528        450812771       
450837992        450863147        450888342        450913595        450938618   
    450963715        450991047        450510003        450535174       
450560966        450587084        450612940        450638705        450664453   
    450690094   

450711361

    450736749        450761960        450787536        450812789       
450838008        450863154        450888359        450913603        450938626   
    450963731        450991054        450510011        450535182       
450560974        450587092        450612957        450638713        450664461   
    450690102   

450711379

    450736756        450761978        450787544        450812797       
450838016        450863162        450888367        450913611        450938634   
    450963749        450991062        450510029        450535190       
450560982        450587100        450612965        450638721        450664479   
    450690110   

450711387

    450736764        450761986        450787551        450812805       
450838024        450863170        450888375        450913629        450938642   
    450963756        450991088        450510037        450535208       
450560990        450587118        450612973        450638739        450664487   
    450690128   

450711395

    450736772        450761994        450787569        450812813       
450838032        450863188        450888383        450913637        450938659   
    450963764        450991104        450510045        450535216       
450561006        450587126        450612981        450638747        450664495   
    450690136   

450711403

    450736780        450762000        450787577        450812821       
450838040        450863196        450888391        450913645        450938667   
    450963772        450991120        450510052        450535224       
450561014        450587134        450612999        450638754        450664503   
    450690144   

450711411

    450736798        450762018        450787585        450812839       
450838057        450863204        450888409        450913652        450938675   
    450963780        450991146        450510060        450535232       
450561022        450587142        450613005        450638762        450664511   
    450690151   

450711429

    450736806        450762026        450787593        450812847       
450838065        450863212        450888417        450913660        450938683   
    450963798        450991153        450508924        450535240       
450561030        450587159        450613013        450638770        450664529   
    450690169   

450711437

    450736814        450762034        450787601        450812854       
450838073        450863220        450888425        450913678        450938691   
    450963806        450991161        450508932        450535257       
450561048        450587167        450613039        450638788        450664537   
    450690177   

450711445

    450736822        450762042        450787619        450812862       
450838081        450863238        450888433        450913686        450938709   
    450963814        450991187        450508940        450535265       
450561055        450587175        450613047        450638796        450664545   
    450690185   

450711452

    450736830        450762059        450787627        450812870       
450838099        450863246        450888441        450913694        450938717   
    450963822        450991203        450508957        450535273       
450561063        450587183        450613054        450638804        450664552   
    450690193   

450711460

    450736848        450762067        450787635        450812888       
450838107        450863253        450888458        450913702        450938725   
    450963830        450991211        450508965        450535281       
450561071        450587191        450613062        450638812        450664578   
    450690227   

450711478

    450736855        450762075        450787643        450812896       
450838115        450863261        450888482        450913710        450938733   
    450963848        450991229        450508973        450535299       
450561089        450587209        450613070        450638820        450664586   
    450690235   

450711486

    450736863        450762083        450787650        450812904       
450838123        450863279        450888490        450913728        450938741   
    450963855        450991237        450508981        450535307       
450561097        450587217        450613088        450638838        450664594   
    450690243   

450711494

    450736871        450762091        450787668        450812912       
450838131        450863287        450888508        450913736        450938758   
    450963863        450991245        450508999        450535315       
450561105        450587225        450613096        450638846        450664602   
    450690250   

450711502

    450736889        450762109        450787676        450812920       
450838149        450863295        450888516        450913744        450938766   
    450963871        450991294        450509005        450535323       
450561113        450587233        450613104        450638853        450664610   
    450690268   

450711510

    450736897        450762117        450787684        450812938       
450838156        450863303        450888524        450913751        450938774   
    450963889        450991310        450509013        450535331       
450561121        450587241        450613112        450638861        450664628   
    450690276   

450711528

    450736905        450762125        450787692        450812946       
450838164        450863311        450888532        450913769        450938782   
    450963897        450991328        450509021        450535349       
450561139        450587258        450613120        450638879        450664636   
    450690284   

450711536

    450736913        450762133        450787700        450812953       
450838172        450863329        450888540        450913777        450938790   
    450963905        450991336        450509039        450535356       
450561147        450587266        450613138        450638887        450664644   
    450690292   

450711544

    450736921        450762141        450787718        450812961       
450838180        450863337        450888557        450913785        450938808   
    450963913        450991344        450509047        450535364       
450561154        450587274        450613146        450638895        450664651   
    450690300   

450711551

    450736939        450762158        450787726        450812979       
450838198        450863345        450888565        450913793        450938816   
    450963921        450991377        450509054        450535372       
450561162        450587282        450613153        450638903        450664669   
    450690318   

450711569

    450736947        450762166        450787734        450812987       
450838206        450863352        450888573        450913801        450938824   
    450963939        450991385        450509062        450535380       
450561170        450587290        450613161        450638911        450664677   
    450690334   

450711577

    450736954        450762174        450787742        450812995       
450838214        450863360        450888581        450913819        450938832   
    450963947        450991393        450509096        450535398       
450561188        450587308        450613179        450638929        450664685   
    450690342   

450711585

    450736962        450762182        450787759        450813001       
450838222        450863378        450888599        450913827        450938840   
    450963954        450991401        450509112        450535406       
450561196        450587316        450613187        450638937        450664693   
    450690359   

450711593

    450736970        450762190        450787767        450813019       
450838230        450863386        450888607        450913835        450938857   
    450963962        450991419        450509120        450535414       
450561204        450587324        450613195        450638945        450664701   
    450690367   

450711601

    450736988        450762208        450787775        450813027       
450838248        450863394        450888615        450913843        450938865   
    450963988        450991427        450509138        450535422       
450561212        450587332        450613203        450638952        450664719   
    450690391   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450711619

    450736996        450762216        450787783        450813035       
450838255        450863402        450888623        450913850        450938873   
    450963996        450991443        450509146        450535430       
450561220        450587340        450613211        450638960        450664727   
    450690417   

450711627

    450737002        450762224        450787791        450813043       
450838263        450863410        450888631        450913868        450938881   
    450964002        450991450        450509153        450535448       
450561238        450587357        450613229        450638978        450664735   
    450690425   

450711635

    450737010        450762232        450787809        450813050       
450838271        450863428        450888649        450913876        450938899   
    450964010        450991476        450509161        450535455       
450561246        450587365        450613237        450638986        450664743   
    450690433   

450711643

    450737028        450762240        450787817        450813068       
450838289        450863436        450888656        450913884        450938907   
    450964028        450991484        450509179        450535463       
450561253        450587373        450613245        450638994        450664750   
    450690441   

450711650

    450737036        450762257        450787825        450813076       
450838297        450863444        450888664        450913892        450938915   
    450964036        450991492        450509187        450535471       
450561261        450587381        450613252        450639000        450664768   
    450690458   

450711668

    450737044        450762265        450787833        450813084       
450838305        450863451        450888680        450913900        450938923   
    450964044        450991518        450509195        450535489       
450561279        450587399        450613260        450639018        450664776   
    450690474   

450711676

    450737051        450762273        450787841        450813092       
450838313        450863469        450888698        450913918        450938931   
    450964051        450991534        450509203        450535497       
450561287        450587407        450613278        450639026        450664784   
    450690482   

450711684

    450737069        450762281        450787858        450813100       
450838339        450863477        450888706        450913926        450938949   
    450964069        450991542        450509211        450535505       
450561295        450587415        450613286        450639034        450664792   
    450690490   

450711692

    450737077        450762299        450787866        450813118       
450838347        450863485        450888714        450913934        450938956   
    450964077        450991559        450509229        450535513       
450561303        450587423        450613294        450639042        450664800   
    450690516   

450711700

    450737085        450762307        450787874        450813126       
450838354        450863493        450888722        450913942        450938964   
    450964085        450991567        450509237        450535521       
450561311        450587431        450613302        450639059        450664818   
    450690524   

450711718

    450737093        450762315        450787882        450813134       
450838362        450863501        450888730        450913959        450938972   
    450964093        450991591        450509245        450535539       
450561329        450587449        450613310        450639067        450664826   
    450690532   

450711726

    450737101        450762323        450787890        450813142       
450838370        450863519        450888755        450913967        450938980   
    450964101        450991609        450509252        450535547       
450561337        450587456        450613328        450639075        450664834   
    450690540   

450711734

    450737119        450762331        450787916        450813159       
450838388        450863527        450888763        450913975        450938998   
    450964119        450991625        450509260        450535554       
450561345        450587464        450613336        450639083        450664842   
    450690557   

450711742

    450737127        450762349        450787924        450813167       
450838396        450863535        450888771        450913983        450939004   
    450964127        450991633        450509278        450535562       
450561352        450587472        450613344        450639091        450664859   
    450690565   

450711759

    450737135        450762356        450787932        450813175       
450838404        450863543        450888789        450913991        450939012   
    450964135        450991641        450509286        450535570       
450561360        450587480        450613351        450639109        450664867   
    450690573   

450711767

    450737143        450762364        450787957        450813191       
450838412        450863550        450888797        450914007        450939020   
    450964143        450991682        450509294        450535588       
450561378        450587498        450613369        450639117        450664875   
    450690581   

450711775

    450737150        450762372        450787965        450813209       
450838420        450863568        450888805        450914015        450939038   
    450964150        450991690        450509302        450535596       
450561386        450587506        450613377        450639125        450664883   
    450690599   

450711783

    450737168        450762380        450787973        450813217       
450838438        450863576        450888813        450914023        450939046   
    450964168        450991708        450509328        450535604       
450561394        450587514        450613385        450639133        450664891   
    450690607   

450711791

    450737176        450762406        450787981        450813225       
450838446        450863584        450888821        450914031        450939053   
    450964176        450991724        450509336        450535612       
450561402        450587522        450613393        450639141        450664909   
    450690623   

450711809

    450737184        450762414        450788005        450813233       
450838453        450863592        450888839        450914049        450939061   
    450964184        450991732        450509344        450535620       
450561410        450587530        450613401        450639158        450664917   
    450690631   

450711817

    450737192        450762422        450788013        450813241       
450838461        450863600        450888847        450914056        450939079   
    450964192        450991740        450509351        450535638       
450561428        450587548        450613419        450639166        450664925   
    450690649   

450711825

    450737200        450762430        450788021        450813258       
450838479        450863618        450888854        450914064        450939087   
    450964200        450991757        450509369        450535646       
450561436        450587563        450613427        450639174        450664933   
    450690656   

450711833

    450737218        450762448        450788039        450813266       
450838487        450863626        450888862        450914072        450939095   
    450964218        450991765        450509377        450535653       
450561444        450587571        450613435        450639182        450664941   
    450690664   

450711841

    450737226        450762455        450788047        450813274       
450838495        450863634        450888870        450914080        450939103   
    450964226        450991799        450509385        450535661       
450561469        450587589        450613443        450639190        450664958   
    450690680   

450711858

    450737234        450762463        450788054        450813282       
450838503        450863642        450888888        450914098        450939111   
    450964234        450991823        450509393        450535679       
450561477        450587597        450613450        450639208        450664966   
    450690698   

450711866

    450737242        450762489        450788062        450813290       
450838511        450863659        450888896        450914106        450939129   
    450964242        450991831        450509401        450535687       
450561493        450587605        450613468        450639216        450664974   
    450690706   

450711874

    450737259        450762497        450788070        450813308       
450838529        450863667        450888904        450914114        450939137   
    450964259        450991864        450509419        450535695       
450561519        450587613        450613476        450639224        450664982   
    450690714   

450711882

    450737267        450762505        450788088        450813316       
450838537        450863675        450888912        450914122        450939145   
    450964267        450991872        450509427        450535703       
450561527        450587621        450613484        450639232        450664990   
    450690722   

450711890

    450737275        450762513        450788096        450813324       
450838545        450863683        450888920        450914130        450939152   
    450964275        450991880        450509435        450535711       
450561535        450587639        450613492        450639240        450665005   
    450690730   

450711908

    450737283        450762521        450788104        450813332       
450838552        450863691        450888938        450914148        450939160   
    450964283        450991898        450509443        450535729       
450561543        450587647        450613500        450639257        450665013   
    450690748   

450711916

    450737291        450762539        450788112        450813340       
450838560        450863709        450888946        450914155        450939178   
    450964291        450991906        450509450        450535737       
450561550        450587654        450613518        450639281        450665021   
    450690755   

450711924

    450737309        450762547        450788120        450813357       
450838578        450863717        450888953        450914163        450939186   
    450964309        450991914        450509468        450535745       
450561568        450587662        450613526        450639299        450665039   
    450690763   

450711932

    450737317        450762554        450788138        450813365       
450838586        450863725        450888961        450914171        450939194   
    450964317        450991922        450509476        450535752       
450561576        450587670        450613534        450639307        450665047   
    450690771   

450711940

    450737325        450762562        450788146        450813373       
450838594        450863733        450888979        450914189        450939202   
    450964325        450991948        450509484        450535760       
450561584        450587688        450613542        450639315        450665054   
    450690789   

450711957

    450737333        450762570        450788153        450813381       
450838602        450863741        450888987        450914197        450939210   
    450964333        450991963        450509492        450535778       
450561592        450587696        450613559        450639323        450665062   
    450690797   

450711965

    450737341        450762588        450788161        450813399       
450838610        450863758        450888995        450914205        450939228   
    450964341        450991971        450509500        450535786       
450561600        450587704        450613575        450639331        450665070   
    450690805   

450711973

    450737358        450762596        450788179        450813407       
450838628        450863766        450889001        450914213        450939236   
    450964358        450991997        450509518        450535794       
450561618        450587712        450613583        450639349        450665088   
    450690813   

450711981

    450737366        450762604        450788187        450813415       
450838636        450863774        450889019        450914221        450939244   
    450964366        450992029        450509526        450535802       
450561626        450587720        450613591        450639356        450665096   
    450690821   

450711999

    450737374        450762612        450788195        450813423       
450838644        450863782        450889027        450914239        450939251   
    450964374        450992052        450509534        450535810       
450561642        450587738        450613609        450639364        450665104   
    450690839   

450712005

    450737382        450762620        450788203        450813431       
450838651        450863790        450889035        450914247        450939269   
    450964382        450992060        450509542        450535828       
450561659        450587746        450613617        450639372        450665112   
    450690847   

450712013

    450737390        450762638        450788211        450813449       
450838669        450863808        450889043        450914254        450939277   
    450964390        450992078        450509559        450535836       
450561667        450587753        450613625        450639380        450665120   
    450690854   

450712021

    450737408        450762646        450788229        450813456       
450838677        450863816        450889050        450914262        450939285   
    450964408        450992086        450509567        450535844       
450561675        450587761        450613633        450639398        450665138   
    450690862   

450712039

    450737416        450762653        450788237        450813464       
450838685        450863824        450889068        450914270        450939293   
    450964416        450992094        450509575        450535851       
450561683        450587779        450613658        450639406        450665146   
    450690870   

450712047

    450737432        450762661        450788245        450813472       
450838693        450863832        450889076        450914288        450939301   
    450964424        450992110        450509583        450535869       
450561691        450587787        450613666        450639414        450665153   
    450690896   

450712054

    450737440        450762679        450788252        450813480       
450838701        450863840        450889084        450914296        450939319   
    450964432        450992128        450509591        450535885       
450561709        450587795        450613674        450639422        450665161   
    450690904   

450712062

    450737457        450762687        450788260        450813498       
450838719        450863857        450889092        450914304        450939327   
    450964457        450992136        450509609        450535893       
450561717        450587803        450613682        450639430        450665179   
    450690938   

450712070

    450737465        450762695        450788278        450813506       
450838727        450863865        450889100        450914312        450939335   
    450964465        450992151        450509617        450535901       
450561725        450587811        450613690        450639448        450665187   
    450690946   

450712088

    450737473        450762703        450788286        450813514       
450838735        450863873        450889118        450914320        450939343   
    450964473        450992177        450509625        450535919       
450561733        450587829        450613708        450639455        450665195   
    450690953   

450712096

    450737481        450762711        450788294        450813522       
450838743        450863881        450889126        450914338        450939350   
    450964481        450992185        450509633        450535943       
450561741        450587837        450613716        450639463        450665203   
    450690961   

450712104

    450737499        450762729        450788302        450813530       
450838750        450863899        450889134        450914346        450939368   
    450964499        450992219        450509641        450535950       
450561758        450587845        450613724        450639471        450665211   
    450690979   

450712112

    450737507        450762737        450788310        450813548       
450838768        450863907        450889142        450914353        450939376   
    450964507        450992227        450509658        450535968       
450561766        450587852        450613732        450639497        450665229   
    450690987   

450712120

    450737515        450762745        450788328        450813555       
450838776        450863915        450889159        450914361        450939384   
    450964515        450992235        450509666        450535976       
450561774        450587860        450613740        450639513        450665237   
    450690995   

450712138

    450737523        450762752        450788336        450813563       
450838784        450863923        450889167        450914379        450939392   
    450964523        450992243        450509674        450535984       
450561782        450587878        450613757        450639521        450665245   
    450691001   

450712146

    450737531        450762760        450788344        450813571       
450838792        450863931        450889175        450914387        450939400   
    450964531        450992268        450509682        450535992       
450561790        450587886        450613765        450639539        450665252   
    450691019   

450712153

    450737549        450762786        450788351        450813597       
450838800        450863949        450889191        450914395        450939418   
    450964549        450992284        450509690        450536008       
450561808        450587894        450613773        450639547        450665260   
    450691027   

450712161

    450737556        450762794        450788369        450813605       
450838818        450863956        450889209        450914403        450939426   
    450964556        450992292        450509708        450536016       
450561816        450587902        450613781        450639554        450665278   
    450691035   

450712179

    450737564        450762802        450788377        450813613       
450838826        450863964        450889217        450914411        450939434   
    450964564        450992318        450509716        450536024       
450561824        450587910        450613799        450639562        450665286   
    450691043   

450712187

    450737572        450762810        450788385        450813621       
450838834        450863972        450889225        450914429        450939442   
    450964572        450992326        450509724        450536032       
450561832        450587928        450613815        450639570        450665294   
    450691050   

450712195

    450737580        450762828        450788393        450813639       
450838842        450863980        450889233        450914437        450939459   
    450964580        450992334        450509732        450536040       
450561840        450587936        450613823        450639588        450665302   
    450691068   

450712203

    450737598        450762836        450788401        450813647       
450838859        450863998        450889241        450914445        450939467   
    450964598        450992375        450510078        450536057       
450561865        450587944        450613831        450639604        450665310   
    450691084   

450712211

    450737606        450762844        450788419        450813654       
450838867        450864004        450889266        450914452        450939475   
    450964606        450992391        450510086        450536065       
450561873        450587951        450613849        450639612        450665328   
    450691092   

450712229

    450737614        450762851        450788427        450813662       
450838875        450864012        450889274        450914460        450939483   
    450964614        450992409        450510094        450536073       
450561881        450587969        450613856        450639620        450665344   
    450691100   

450712237

    450737622        450762869        450788435        450813670       
450838883        450864020        450889282        450914478        450939491   
    450964622        450992425        450510102        450536081       
450561899        450587977        450613864        450639638        450665351   
    450691118   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450712245

    450737630        450762877        450788443        450813688       
450838891        450864038        450889290        450914486        450939509   
    450964630        450992433        450510110        450536099       
450561907        450587985        450613872        450639653        450665369   
    450691126   

450712252

    450737648        450762885        450788450        450813696       
450838909        450864046        450889308        450914494        450939517   
    450964655        450992441        450510128        450536107       
450561915        450587993        450613880        450639661        450665377   
    450691134   

450712260

    450737655        450762893        450788468        450813704       
450838917        450864053        450889316        450914502        450939525   
    450964663        450992458        450510144        450536115       
450561923        450588009        450613898        450639679        450665385   
    450691142   

450712278

    450737663        450762901        450788476        450813712       
450838925        450864061        450889324        450914510        450939533   
    450964671        450992466        450510151        450536123       
450561931        450588017        450613906        450639687        450665393   
    450691159   

450712286

    450737671        450762919        450788484        450813720       
450838933        450864079        450889332        450914528        450939541   
    450964689        450992474        450510169        450536131       
450561949        450588025        450613914        450639695        450665401   
    450691167   

450712294

    450737689        450762927        450788500        450813738       
450838941        450864087        450889340        450914536        450939558   
    450964697        450992482        450510177        450536149       
450561956        450588033        450613922        450639711        450665419   
    450691175   

450712302

    450737697        450762935        450788518        450813746       
450838966        450864095        450889357        450914544        450939566   
    450964705        450992490        450510185        450536156       
450561964        450588041        450613930        450639737        450665427   
    450691183   

450712310

    450737705        450762943        450788526        450813753       
450838974        450864103        450889365        450914551        450939574   
    450964713        450992540        450510193        450536164       
450561972        450588058        450613948        450639745        450665435   
    450691191   

450712328

    450737713        450762950        450788534        450813761       
450838982        450864111        450889373        450914569        450939582   
    450964721        450992557        450510201        450536172       
450561980        450588066        450613955        450639752        450665443   
    450691209   

450712336

    450737739        450762968        450788542        450813779       
450838990        450864129        450889381        450914577        450939590   
    450964739        450992565        450510227        450536180       
450561998        450588074        450613963        450639760        450665450   
    450691217   

450712344

    450737747        450762976        450788559        450813787       
450839006        450864137        450889399        450914585        450939608   
    450964747        450992573        450510235        450536198       
450562004        450588082        450613971        450639778        450665468   
    450691225   

450712351

    450737754        450762984        450788567        450813795       
450839014        450864145        450889407        450914593        450939616   
    450964754        450992599        450510243        450536206       
450562012        450588090        450613989        450639786        450665476   
    450691233   

450712369

    450737762        450762992        450788575        450813803       
450839022        450864152        450889415        450914601        450939624   
    450964762        450992649        450510250        450536214       
450562020        450588108        450613997        450639794        450665484   
    450691241   

450712377

    450737770        450763008        450788583        450813811       
450839030        450864160        450889423        450914619        450939632   
    450964770        450992656        450510268        450536222       
450562038        450588116        450614003        450639802        450665492   
    450691258   

450712385

    450737788        450763016        450788591        450813829       
450839048        450864178        450889431        450914627        450939640   
    450964788        450992698        450510276        450536230       
450562046        450588124        450614011        450639810        450665500   
    450691266   

450712393

    450737796        450763024        450788609        450813837       
450839055        450864186        450889449        450914643        450939657   
    450964796        450992706        450510284        450536248       
450562053        450588132        450614029        450639828        450665518   
    450691274   

450712401

    450737804        450763032        450788617        450813845       
450839063        450864202        450889456        450914650        450939665   
    450964804        450992722        450510292        450536255       
450562061        450588140        450614037        450639836        450665526   
    450691282   

450712419

    450737812        450763040        450788625        450813852       
450839071        450864210        450889464        450914668        450939673   
    450964812        450992730        450510300        450536263       
450562079        450588157        450614045        450639844        450665534   
    450691290   

450712427

    450737820        450763057        450788633        450813860       
450839089        450864228        450889472        450914676        450939681   
    450964820        450992748        450510318        450536271       
450562087        450588165        450614052        450639851        450665542   
    450691308   

450712435

    450737838        450763065        450788641        450813878       
450839097        450864236        450889480        450914684        450939699   
    450964838        450992789        450510334        450536289       
450562095        450588173        450614060        450639869        450665559   
    450691316   

450712443

    450737846        450763081        450788658        450813886       
450839105        450864244        450889498        450914692        450939707   
    450964846        450992797        450510342        450536297       
450562103        450588181        450614078        450639877        450665575   
    450691324   

450712450

    450737853        450763099        450788666        450813894       
450839113        450864251        450889506        450914700        450939715   
    450964853        450992813        450510359        450536305       
450562111        450588207        450614086        450639885        450665583   
    450691332   

450712468

    450737861        450763107        450788674        450813902       
450839121        450864269        450889514        450914718        450939723   
    450964861        450992821        450510367        450536313       
450562129        450588215        450614094        450639893        450665591   
    450691340   

450712476

    450737879        450763115        450788682        450813910       
450839139        450864277        450889522        450914726        450939731   
    450964879        450992839        450510383        450536339       
450562137        450588223        450614102        450639901        450665609   
    450691357   

450712484

    450737887        450763123        450788690        450813928       
450839147        450864285        450889530        450914734        450939749   
    450964887        450992847        450510391        450536347       
450562145        450588231        450614110        450639919        450665617   
    450691365   

450712492

    450737895        450763131        450788708        450813936       
450839154        450864293        450889548        450914742        450939756   
    450964895        450992854        450510409        450536354       
450562152        450588249        450614128        450639927        450665625   
    450691373   

450712518

    450737903        450763149        450788716        450813944       
450839162        450864301        450889555        450914759        450939764   
    450964903        450992862        450510417        450536362       
450562160        450588256        450614136        450639935        450665633   
    450691381   

450712526

    450737911        450763156        450788724        450813951       
450839170        450864319        450889563        450914767        450939772   
    450964911        450992870        450510425        450536370       
450562178        450588264        450614144        450639943        450665641   
    450691399   

450712534

    450737929        450763164        450788732        450813969       
450839188        450864327        450889571        450914775        450939780   
    450964929        450992888        450510433        450536388       
450562186        450588272        450614151        450639950        450665666   
    450691407   

450712542

    450737937        450763172        450788740        450813977       
450839196        450864343        450889589        450914783        450939798   
    450964937        450992896        450510441        450536396       
450562194        450588280        450614169        450639968        450665674   
    450691415   

450712559

    450737945        450763180        450788757        450813985       
450839204        450864350        450889597        450914791        450939806   
    450964945        450992904        450510458        450536404       
450562202        450588298        450614177        450639976        450665682   
    450691423   

450712567

    450737952        450763198        450788765        450813993       
450839212        450864368        450889605        450914809        450939814   
    450964952        450992912        450510466        450536412       
450562210        450588306        450614185        450639984        450665690   
    450691431   

450712575

    450737960        450763206        450788773        450814009       
450839220        450864376        450889613        450914817        450939822   
    450964960        450992920        450510474        450536420       
450562228        450588314        450614193        450639992        450665708   
    450691449   

450712583

    450737978        450763222        450788781        450814017       
450839238        450864384        450889621        450914825        450939830   
    450964978        450992995        450510482        450536438       
450562236        450588322        450614201        450640008        450665716   
    450691464   

450712591

    450737986        450763230        450788799        450814025       
450839246        450864392        450889639        450914833        450939848   
    450964986        450993001        450510508        450536446       
450562244        450588330        450614219        450640016        450665724   
    450691472   

450712609

    450737994        450763248        450788807        450814033       
450839253        450864400        450889647        450914841        450939855   
    450964994        450993027        450510516        450536453       
450562251        450588348        450614227        450640032        450665732   
    450691480   

450712617

    450738000        450763255        450788815        450814041       
450839261        450864418        450889654        450914858        450939863   
    450965009        450993035        450510524        450536461       
450562269        450588363        450614243        450640040        450665740   
    450691498   

450712625

    450738018        450763263        450788823        450814058       
450839279        450864426        450889662        450914866        450939871   
    450965017        450993043        450510532        450536479       
450562277        450588371        450614250        450640057        450665757   
    450691506   

450712633

    450738026        450763271        450788831        450814066       
450839287        450864434        450889670        450914874        450939889   
    450965025        450993068        450510540        450536487       
450562285        450588389        450614268        450640065        450665765   
    450691514   

450712641

    450738034        450763289        450788849        450814074       
450839295        450864442        450889688        450914882        450939897   
    450965033        450993084        450510557        450536495       
450562301        450588397        450614276        450640073        450665773   
    450691522   

450712658

    450738042        450763297        450788856        450814090       
450839303        450864459        450889696        450914890        450939905   
    450965041        450993118        450510565        450536503       
450562319        450588405        450614284        450640081        450665799   
    450691530   

450712666

    450738059        450763305        450788864        450814108       
450839311        450864467        450889704        450914908        450939913   
    450965058        450993142        450510573        450536511       
450562327        450588413        450614292        450640099        450665807   
    450691548   

450712674

    450738067        450763313        450788872        450814116       
450839329        450864475        450889712        450914916        450939921   
    450965066        450993159        450510581        450536529       
450562335        450588421        450614300        450640115        450665815   
    450691555   

450712682

    450738075        450763321        450788880        450814124       
450839337        450864483        450889720        450914924        450939939   
    450965074        450993175        450510599        450536537       
450562343        450588439        450614318        450640123        450665823   
    450691563   

450712690

    450738083        450763339        450788898        450814132       
450839345        450864491        450889738        450914932        450939947   
    450965082        450993183        450510607        450536545       
450562368        450588447        450614326        450640131        450665831   
    450691571   

450712708

    450738091        450763347        450788906        450814140       
450839352        450864509        450889746        450914940        450939954   
    450965090        450993191        450510615        450536560       
450562376        450588454        450614334        450640149        450665849   
    450691589   

450712716

    450738109        450763354        450788914        450814157       
450839360        450864517        450889753        450914957        450939962   
    450965108        450993209        450510623        450536578       
450562384        450588462        450614342        450640156        450665856   
    450691597   

450712724

    450738117        450763362        450788922        450814165       
450839378        450864525        450889761        450914965        450939970   
    450965116        450993225        450510631        450536586       
450562418        450588470        450614359        450640164        450665864   
    450691605   

450712732

    450738125        450763370        450788930        450814173       
450839394        450864533        450889779        450914973        450939988   
    450965124        450993233        450510649        450536594       
450562426        450588488        450614375        450640172        450665872   
    450691613   

450712740

    450738133        450763396        450788948        450814181       
450839402        450864541        450889787        450914981        450939996   
    450965132        450993241        450510656        450536602       
450562434        450588496        450614383        450640180        450665880   
    450691621   

450712765

    450738141        450763404        450788955        450814199       
450839410        450864558        450889795        450914999        450940002   
    450965140        450993258        450510664        450536610       
450562442        450588504        450614391        450640198        450665898   
    450691639   

450712773

    450738158        450763412        450788963        450814207       
450839428        450864566        450889803        450915004        450940010   
    450965157        450993266        450510672        450536628       
450562459        450588512        450614409        450640206        450665906   
    450691647   

450712781

    450738166        450763420        450788971        450814215       
450839436        450864574        450889811        450915012        450940028   
    450965165        450993274        450510680        450536636       
450562467        450588520        450614417        450640214        450665914   
    450691654   

450712799

    450738174        450763446        450788989        450814223       
450839444        450864582        450889829        450915020        450940036   
    450965173        450993282        450510698        450536644       
450562475        450588538        450614425        450640222        450665922   
    450691662   

450712807

    450738182        450763453        450788997        450814231       
450839451        450864590        450889837        450915038        450940044   
    450965181        450993290        450510706        450536651       
450562483        450588546        450614433        450640230        450665930   
    450691670   

450712815

    450738190        450763461        450789003        450814249       
450839469        450864608        450889845        450915046        450940051   
    450965199        450993308        450510714        450536669       
450562491        450588553        450614441        450640248        450665948   
    450691688   

450712823

    450738208        450763479        450789011        450814256       
450839477        450864616        450889852        450915053        450940069   
    450965207        450993316        450510722        450536677       
450562509        450588561        450614458        450640255        450665955   
    450691696   

450712831

    450738216        450763487        450789029        450814264       
450839485        450864624        450889860        450915061        450940077   
    450965215        450993332        450510730        450536685       
450562517        450588579        450614466        450640271        450665963   
    450691704   

450712849

    450738224        450763495        450789037        450814272       
450839493        450864632        450889878        450915079        450940085   
    450965223        450993340        450510748        450536693       
450562525        450588587        450614474        450640289        450665971   
    450691712   

450712856

    450738232        450763503        450789045        450814280       
450839501        450864640        450889886        450915087        450940093   
    450965231        450993357        450510755        450536701       
450562533        450588595        450614482        450640305        450665989   
    450691720   

450712864

    450738240        450763511        450789052        450814298       
450839519        450864657        450889894        450915095        450940101   
    450965249        450993381        450510763        450536719       
450562541        450588603        450614490        450640313        450665997   
    450691738   

450712872

    450738257        450763529        450789060        450814306       
450839527        450864665        450889902        450915103        450940119   
    450965256        450993399        450510771        450536727       
450562558        450588629        450614508        450640321        450666003   
    450691746   

450712880

    450738265        450763537        450789078        450814314       
450839535        450864673        450889910        450915111        450940127   
    450965264        450993407        450510789        450536735       
450562566        450588637        450614516        450640339        450666011   
    450691753   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450712898

    450738273        450763545        450789086        450814322       
450839543        450864681        450889928        450915129        450940135   
    450965272        450993415        450510797        450536743       
450562574        450588645        450614524        450640347        450666029   
    450691761   

450712906

    450738281        450763552        450789094        450814330       
450839550        450864699        450889936        450915137        450940143   
    450965280        450993423        450510805        450536750       
450562582        450588652        450614532        450640354        450666037   
    450691779   

450712914

    450738299        450763560        450789102        450814348       
450839568        450864707        450889944        450915145        450940150   
    450965298        450993449        450510813        450536768       
450562590        450588660        450614540        450640362        450666045   
    450691787   

450712922

    450738307        450763578        450789110        450814355       
450839576        450864715        450889951        450915152        450940168   
    450965306        450993456        450510821        450536776       
450562608        450588678        450614557        450640370        450666052   
    450691795   

450712930

    450738315        450763586        450789128        450814363       
450839592        450864723        450889969        450915160        450940176   
    450965314        450993464        450510847        450536784       
450562616        450588686        450614565        450640388        450666060   
    450691803   

450712948

    450738323        450763594        450789136        450814371       
450839600        450864731        450889977        450915178        450940184   
    450965322        450993480        450510854        450536792       
450562624        450588694        450614573        450640396        450666078   
    450691829   

450712955

    450738331        450763602        450789144        450814389       
450839618        450864749        450889985        450915186        450940192   
    450965330        450993498        450510862        450536800       
450562632        450588702        450614581        450640404        450666086   
    450691845   

450712963

    450738349        450763610        450789151        450814397       
450839626        450864756        450889993        450915194        450940200   
    450965348        450993514        450510870        450536818       
450562640        450588710        450614599        450640412        450666094   
    450691852   

450712971

    450738356        450763628        450789169        450814405       
450839634        450864764        450890009        450915202        450940218   
    450965355        450993522        450510888        450536826       
450562657        450588736        450614607        450640420        450666102   
    450691860   

450712989

    450738364        450763636        450789177        450814413       
450839642        450864772        450890017        450915210        450940226   
    450965363        450993548        450510896        450536834       
450562665        450588744        450614615        450640438        450666110   
    450691878   

450712997

    450738372        450763644        450789185        450814421       
450839659        450864780        450890025        450915228        450940234   
    450965371        450993555        450510904        450536842       
450562673        450588751        450614623        450640446        450666128   
    450691886   

450713003

    450738380        450763651        450789193        450814439       
450839667        450864798        450890033        450915236        450940242   
    450965389        450993571        450510912        450536859       
450562681        450588769        450614631        450640453        450666136   
    450691894   

450713011

    450738398        450763669        450789201        450814447       
450839675        450864806        450890041        450915244        450940259   
    450965397        450993589        450510920        450536867       
450562699        450588777        450614649        450640461        450666144   
    450691902   

450713029

    450738406        450763677        450789219        450814454       
450839683        450864814        450890058        450915251        450940267   
    450965405        450993605        450510938        450536875       
450562707        450588785        450614656        450640479        450666151   
    450691910   

450713037

    450738414        450763685        450789227        450814462       
450839691        450864822        450890066        450915269        450940275   
    450965413        450993639        450510946        450536883       
450562715        450588793        450614664        450640487        450666169   
    450691928   

450713045

    450738422        450763693        450789235        450814470       
450839709        450864830        450890074        450915277        450940283   
    450965421        450993647        450510953        450536891       
450562723        450588801        450614672        450640495        450666177   
    450691936   

450713052

    450738430        450763701        450789243        450814488       
450839717        450864848        450890082        450915285        450940291   
    450965439        450993654        450510961        450536909       
450562731        450588819        450614680        450640503        450666185   
    450691944   

450713060

    450738448        450763719        450789250        450814496       
450839725        450864855        450890090        450915293        450940309   
    450965447        450993670        450510979        450536917       
450562749        450588827        450614698        450640511        450666193   
    450691951   

450713078

    450738455        450763727        450789268        450814504       
450839733        450864863        450890108        450915301        450940317   
    450965454        450993696        450510987        450536925       
450562756        450588835        450614706        450640529        450666201   
    450691969   

450713086

    450738463        450763735        450789276        450814512       
450839741        450864871        450890116        450915319        450940325   
    450965462        450993746        450510995        450536933       
450562764        450588843        450614714        450640545        450666219   
    450691977   

450713094

    450738471        450763743        450789284        450814520       
450839758        450864889        450890124        450915327        450940333   
    450965470        450993753        450511001        450536958       
450562772        450588850        450614722        450640552        450666227   
    450691993   

450713102

    450738489        450763750        450789292        450814538       
450839766        450864897        450890132        450915335        450940341   
    450965488        450993761        450511019        450536966       
450562780        450588868        450614730        450640560        450666235   
    450692009   

450713110

    450738497        450763768        450789300        450814546       
450839774        450864905        450890140        450915343        450940358   
    450965496        450993787        450511027        450536974       
450562798        450588876        450614748        450640586        450666243   
    450692017   

450713128

    450738505        450763776        450789318        450814553       
450839782        450864913        450890157        450915350        450940366   
    450965512        450993811        450511035        450536982       
450562806        450588884        450614755        450640594        450666250   
    450692041   

450713136

    450738513        450763784        450789326        450814561       
450839790        450864921        450890165        450915368        450940374   
    450965520        450993829        450511043        450536990       
450562814        450588892        450614763        450640602        450666268   
    450692058   

450713144

    450738539        450763792        450789334        450814579       
450839808        450864939        450890173        450915376        450940382   
    450965538        450993837        450511050        450537006       
450562822        450588900        450614771        450640610        450666276   
    450692066   

450713151

    450738547        450763800        450789342        450814587       
450839816        450864947        450890181        450915384        450940390   
    450965546        450993845        450511068        450537014       
450562830        450588918        450614789        450640628        450666284   
    450692074   

450713169

    450738554        450763818        450789359        450814595       
450839824        450864954        450890199        450915392        450940408   
    450965553        450993852        450511076        450537022       
450562848        450588926        450614797        450640636        450666292   
    450692082   

450713177

    450738562        450763826        450789367        450814603       
450839832        450864962        450890207        450915400        450940416   
    450965561        450993878        450511084        450537030       
450562855        450588934        450614805        450640644        450666300   
    450692090   

450713185

    450738570        450763834        450789375        450814611       
450839840        450864970        450890215        450915418        450940424   
    450965579        450993886        450511092        450537055       
450562863        450588942        450614813        450640651        450666318   
    450692108   

450713193

    450738588        450763842        450789383        450814629       
450839857        450864988        450890223        450915426        450940432   
    450965587        450993894        450511100        450537063       
450562871        450588959        450614821        450640669        450666326   
    450692116   

450713201

    450738596        450763859        450789391        450814637       
450839865        450864996        450890231        450915434        450940440   
    450965595        450993910        450511118        450537071       
450562889        450588967        450614839        450640677        450666334   
    450692124   

450713219

    450738604        450763867        450789409        450814645       
450839873        450865001        450890249        450915442        450940457   
    450965603        450993928        450511126        450537089       
450562897        450588975        450614847        450640685        450666342   
    450692132   

450713227

    450738612        450763875        450789417        450814652       
450839881        450865019        450890256        450915459        450940465   
    450965611        450993951        450511134        450537097       
450562905        450588983        450614854        450640693        450666367   
    450692157   

450713235

    450738620        450763883        450789425        450814660       
450839899        450865027        450890264        450915467        450940473   
    450965629        450993985        450511142        450537105       
450562913        450588991        450614862        450640701        450666375   
    450692165   

450713243

    450738638        450763891        450789433        450814678       
450839907        450865035        450890272        450915475        450940481   
    450965637        450994009        450511159        450537113       
450562921        450589007        450614870        450640719        450666391   
    450692173   

450713250

    450738646        450763909        450789441        450814686       
450839915        450865043        450890280        450915483        450940499   
    450965645        450994017        450511167        450537121       
450562939        450589015        450614888        450640727        450666409   
    450692181   

450713268

    450738653        450763917        450789458        450814694       
450839923        450865050        450890298        450915491        450940507   
    450965652        450994033        450511175        450537139       
450562947        450589023        450614896        450640743        450666417   
    450692199   

450713276

    450738661        450763925        450789466        450814702       
450839931        450865068        450890306        450915509        450940515   
    450965660        450994041        450511183        450537147       
450562954        450589049        450614904        450640750        450666425   
    450692207   

450713284

    450738679        450763933        450789474        450814710       
450839949        450865076        450890314        450915517        450940523   
    450965678        450994058        450511191        450537154       
450562962        450589056        450614912        450640768        450666433   
    450692215   

450713292

    450738687        450763941        450789482        450814728       
450839956        450865084        450890322        450915525        450940531   
    450965686        450994066        450511209        450537162       
450562970        450589064        450614920        450640776        450666441   
    450692223   

450713300

    450738695        450763958        450789490        450814736       
450839964        450865100        450890330        450915533        450940549   
    450965694        450994082        450511217        450537170       
450562988        450589072        450614938        450640784        450666458   
    450692231   

450713318

    450738703        450763966        450789508        450814744       
450839972        450865118        450890348        450915541        450940556   
    450965702        450994090        450511225        450537188       
450562996        450589080        450614946        450640792        450666466   
    450692249   

450713326

    450738711        450763974        450789516        450814769       
450839980        450865126        450890355        450915558        450940564   
    450965710        450994108        450511233        450537196       
450563002        450589098        450614953        450640800        450666474   
    450692256   

450713334

    450738729        450763982        450789524        450814777       
450839998        450865142        450890363        450915566        450940572   
    450965728        450994116        450511241        450537204       
450563010        450589106        450614961        450640818        450666482   
    450692264   

450713342

    450738737        450763990        450789532        450814785       
450840004        450865159        450890371        450915574        450940580   
    450965736        450994124        450511258        450537212       
450563028        450589114        450614979        450640834        450666490   
    450692272   

450713359

    450738745        450764006        450789540        450814793       
450840012        450865167        450890389        450915582        450940598   
    450965744        450994132        450511266        450537220       
450563036        450589122        450614987        450640842        450666508   
    450692280   

450713367

    450738752        450764014        450789557        450814801       
450840020        450865175        450890397        450915590        450940606   
    450965751        450994140        450511274        450537238       
450563044        450589130        450614995        450640859        450666516   
    450692298   

450713375

    450738760        450764022        450789565        450814819       
450840038        450865183        450890405        450915608        450940614   
    450965769        450994165        450511282        450537246       
450563051        450589148        450615000        450640867        450666524   
    450692306   

450713383

    450738778        450764030        450789573        450814827       
450840046        450865191        450890413        450915616        450940622   
    450965777        450994173        450511290        450537253       
450563069        450589155        450615018        450640875        450666532   
    450692322   

450713391

    450738786        450764048        450789599        450814835       
450840053        450865209        450890421        450915624        450940630   
    450965785        450994199        450511308        450537261       
450563077        450589163        450615026        450640883        450666540   
    450692330   

450713409

    450738794        450764055        450789607        450814843       
450840061        450865217        450890439        450915632        450940648   
    450965801        450994215        450511316        450537279       
450563085        450589171        450615034        450640891        450666557   
    450692348   

450713417

    450738802        450764063        450789615        450814850       
450840079        450865225        450890447        450915640        450940655   
    450965819        450994223        450511324        450537287       
450563093        450589189        450615042        450640909        450666565   
    450692355   

450713425

    450738810        450764071        450789623        450814868       
450840087        450865233        450890454        450915657        450940663   
    450965827        450994256        450511332        450537295       
450563101        450589197        450615059        450640917        450666573   
    450692363   

450713433

    450738828        450764089        450789631        450814876       
450840095        450865241        450890462        450915665        450940671   
    450965835        450994264        450511340        450537303       
450563119        450589205        450615067        450640925        450666581   
    450692371   

450713441

    450738836        450764097        450789649        450814884       
450840103        450865258        450890470        450915673        450940689   
    450965843        450994272        450511357        450537311       
450563127        450589213        450615075        450640933        450666599   
    450692389   

450713458

    450738844        450764105        450789656        450814900       
450840111        450865266        450890496        450915681        450940697   
    450965850        450994280        450511365        450537329       
450563135        450589221        450615083        450640941        450666607   
    450692397   

450713466

    450738851        450764113        450789664        450814918       
450840129        450865274        450890504        450915699        450940705   
    450965868        450994298        450511373        450537337       
450563143        450589239        450615091        450640966        450666615   
    450692405   

450713474

    450738869        450764121        450789672        450814926       
450840137        450865282        450890512        450915707        450940713   
    450965876        450994306        450511381        450537345       
450563150        450589247        450615109        450640974        450666623   
    450692413   

450713482

    450738877        450764139        450789680        450814934       
450840145        450865290        450890520        450915715        450940721   
    450965884        450994322        450511399        450537352       
450563168        450589254        450615117        450640982        450666631   
    450692439   

450713490

    450738885        450764147        450789698        450814942       
450840152        450865308        450890538        450915723        450940739   
    450965892        450994330        450511407        450537360       
450563176        450589262        450615125        450640990        450666649   
    450692447   

450713508

    450738893        450764154        450789706        450814959       
450840160        450865316        450890546        450915731        450940747   
    450965900        450994355        450511415        450537378       
450563184        450589270        450615133        450641006        450666656   
    450692454   

450713516

    450738901        450764162        450789714        450814967       
450840178        450865324        450890553        450915749        450940754   
    450965918        450994389        450511423        450537386       
450563192        450589288        450615141        450641014        450666664   
    450692462   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450713524

    450738919        450764170        450789722        450814975       
450840186        450865332        450890561        450915756        450940762   
    450965926        450994397        450511431        450537394       
450563200        450589296        450615158        450641022        450666672   
    450692470   

450713532

    450738927        450764188        450789730        450814983       
450840194        450865340        450890579        450915764        450940770   
    450965934        450994413        450511449        450537402       
450563218        450589304        450615174        450641030        450666680   
    450692488   

450713540

    450738935        450764196        450789755        450814991       
450840202        450865357        450890587        450915772        450940788   
    450965942        450994421        450511464        450537410       
450563226        450589312        450615182        450641048        450666698   
    450692496   

450713565

    450738943        450764204        450789763        450815006       
450840210        450865365        450890595        450915780        450940796   
    450965959        450994439        450511472        450537428       
450563234        450589320        450615190        450641055        450666714   
    450692504   

450713573

    450738950        450764212        450789771        450815014       
450840228        450865373        450890603        450915798        450940804   
    450965967        450994447        450511480        450537436       
450563242        450589338        450615208        450641063        450666722   
    450692512   

450713599

    450738968        450764220        450789797        450815022       
450840236        450865399        450890611        450915806        450940812   
    450965975        450994454        450511498        450537451       
450563259        450589346        450615216        450641071        450666730   
    450692538   

450713607

    450738976        450764238        450789805        450815030       
450840244        450865407        450890629        450915814        450940838   
    450965983        450994462        450511506        450537469       
450563267        450589353        450615232        450641089        450666748   
    450692546   

450713615

    450738984        450764246        450789821        450815048       
450840251        450865415        450890637        450915822        450940846   
    450965991        450994470        450511514        450537477       
450563275        450589361        450615240        450641097        450666755   
    450692553   

450713631

    450738992        450764253        450789839        450815055       
450840269        450865423        450890645        450915830        450940853   
    450966007        450994488        450511522        450537485       
450563283        450589379        450615257        450641105        450666763   
    450692561   

450713649

    450739008        450764261        450789847        450815063       
450840277        450865431        450890652        450915848        450940861   
    450966015        450994496        450511530        450537493       
450563291        450589387        450615265        450641113        450666771   
    450692579   

450713656

    450739016        450764279        450789854        450815071       
450840285        450865449        450890660        450915855        450940879   
    450966023        450994504        450511548        450537501       
450563309        450589395        450615273        450641147        450666789   
    450692587   

450713664

    450739024        450764287        450789862        450815089       
450840293        450865456        450890678        450915863        450940887   
    450966031        450994512        450511555        450537519       
450563317        450589403        450615281        450641154        450666797   
    450692595   

450713672

    450739032        450764295        450789870        450815097       
450840301        450865464        450890686        450915871        450940903   
    450966049        450994546        450511563        450537527       
450563325        450589411        450615299        450641162        450666805   
    450692603   

450713680

    450739040        450764303        450789888        450815105       
450840319        450865472        450890694        450915889        450940911   
    450966056        450994561        450511571        450537535       
450563333        450589429        450615307        450641170        450666813   
    450692611   

450713698

    450739057        450764311        450789896        450815113       
450840327        450865480        450890702        450915897        450940929   
    450966064        450994579        450511589        450537543       
450563341        450589437        450615315        450641188        450666821   
    450692629   

450713706

    450739065        450764329        450789904        450815121       
450840335        450865498        450890710        450915905        450940937   
    450966072        450994587        450511597        450537550       
450563358        450589445        450615323        450641196        450666839   
    450692637   

450713714

    450739073        450764337        450789912        450815139       
450840343        450865506        450890728        450915913        450940945   
    450966080        450994611        450511605        450537568       
450563366        450589452        450615331        450641204        450666847   
    450692645   

450713722

    450739081        450764345        450789920        450815147       
450840368        450865514        450890736        450915921        450940952   
    450966098        450994629        450511613        450537576       
450563374        450589460        450615349        450641212        450666854   
    450692652   

450713730

    450739099        450764352        450789938        450815154       
450840376        450865522        450890744        450915939        450940960   
    450966106        450994645        450511621        450537584       
450563382        450589478        450615356        450641220        450666862   
    450692660   

450713748

    450739107        450764360        450789946        450815162       
450840384        450865530        450890751        450915947        450940978   
    450966114        450994652        450511639        450537592       
450563390        450589486        450615364        450641238        450666870   
    450692678   

450713755

    450739115        450764378        450789953        450815170       
450840392        450865548        450890769        450915954        450940986   
    450966122        450994678        450511647        450537600       
450563408        450589494        450615372        450641246        450666888   
    450692686   

450713763

    450739123        450764386        450789961        450815188       
450840400        450865555        450890777        450915962        450940994   
    450966130        450994686        450511654        450537618       
450563416        450589502        450615398        450641253        450666896   
    450692694   

450713771

    450739131        450764394        450789979        450815196       
450840418        450865563        450890785        450915970        450941000   
    450966148        450994694        450511662        450537626       
450563424        450589510        450615406        450641261        450666904   
    450692702   

450713789

    450739149        450764402        450789987        450815204       
450840426        450865571        450890793        450915988        450941018   
    450966155        450994710        450511670        450537634       
450563432        450589528        450615414        450641279        450666912   
    450692728   

450713797

    450739156        450764410        450789995        450815212       
450840434        450865589        450890801        450915996        450941026   
    450966163        450994728        450511688        450537642       
450563440        450589536        450615422        450641287        450666920   
    450692736   

450713805

    450739164        450764428        450790001        450815220       
450840442        450865597        450890819        450916002        450941034   
    450966171        450994736        450511696        450537667       
450563457        450589544        450615430        450641295        450666938   
    450692744   

450713813

    450739172        450764436        450790019        450815238       
450840459        450865605        450890827        450916010        450941042   
    450966189        450994744        450511704        450537675       
450563465        450589569        450615448        450641303        450666946   
    450692751   

450713821

    450739180        450764444        450790027        450815246       
450840467        450865613        450890835        450916028        450941059   
    450966197        450994777        450511712        450537683       
450563473        450589577        450615455        450641311        450666953   
    450692769   

450713839

    450739198        450764451        450790035        450815253       
450840475        450865621        450890843        450916036        450941067   
    450966205        450994785        450511720        450537691       
450563481        450589585        450615463        450641329        450666961   
    450692777   

450713847

    450739206        450764469        450790043        450815261       
450840483        450865639        450890850        450916044        450941075   
    450966213        450994801        450511738        450537709       
450563499        450589593        450615471        450641337        450666979   
    450692785   

450713854

    450739214        450764477        450790050        450815279       
450840491        450865647        450890868        450916051        450941083   
    450966221        450994819        450511746        450537717       
450563507        450589601        450615489        450641345        450666987   
    450692793   

450713862

    450739222        450764485        450790068        450815287       
450840509        450865654        450890876        450916069        450941091   
    450966239        450994827        450511753        450537725       
450563515        450589619        450615497        450641352        450666995   
    450692801   

450713870

    450739230        450764493        450790076        450815295       
450840517        450865662        450890884        450916077        450941109   
    450966247        450994835        450511779        450537733       
450563523        450589627        450615505        450641360        450667001   
    450692819   

450713888

    450739248        450764501        450790084        450815303       
450840525        450865670        450890892        450916085        450941117   
    450966254        450994850        450511787        450537741       
450563531        450589635        450615513        450641378        450667019   
    450692827   

450713896

    450739255        450764519        450790092        450815311       
450840533        450865688        450890900        450916093        450941125   
    450966262        450994868        450511795        450537758       
450563549        450589643        450615521        450641386        450667027   
    450692835   

450713904

    450739263        450764527        450790100        450815329       
450840541        450865696        450890918        450916101        450941133   
    450966270        450994876        450511803        450537766       
450563556        450589650        450615539        450641394        450667035   
    450692843   

450713912

    450739271        450764535        450790118        450815337       
450840558        450865704        450890926        450916119        450941141   
    450966288        450994884        450511811        450537774       
450563564        450589668        450615547        450641402        450667043   
    450692850   

450713938

    450739289        450764543        450790126        450815345       
450840566        450865712        450890934        450916127        450941158   
    450966296        450994900        450511829        450537782       
450563572        450589676        450615554        450641410        450667050   
    450692868   

450713946

    450739297        450764550        450790134        450815352       
450840574        450865720        450890942        450916135        450941166   
    450966304        450994918        450511837        450537790       
450563580        450589684        450615562        450641428        450667068   
    450692876   

450713953

    450739305        450764568        450790142        450815360       
450840582        450865738        450890959        450916143        450941174   
    450966312        450994926        450511845        450537808       
450563598        450589692        450615570        450641436        450667076   
    450692892   

450713961

    450739313        450764576        450790159        450815378       
450840590        450865746        450890967        450916150        450941182   
    450966320        450994934        450511852        450537816       
450563606        450589700        450615588        450641444        450667084   
    450692900   

450713979

    450739321        450764584        450790167        450815386       
450840608        450865753        450890975        450916168        450941190   
    450966338        450994942        450511860        450537824       
450563614        450589718        450615596        450641451        450667092   
    450692934   

450713987

    450739339        450764592        450790175        450815394       
450840616        450865761        450890983        450916176        450941208   
    450966346        450994959        450511878        450537832       
450563622        450589726        450615612        450641469        450667118   
    450692942   

450713995

    450739347        450764600        450790183        450815402       
450840624        450865779        450890991        450916184        450941216   
    450966353        450994967        450511886        450537840       
450563630        450589734        450615620        450641477        450667126   
    450692959   

450714001

    450739354        450764618        450790191        450815410       
450840632        450865787        450891007        450916192        450941224   
    450966361        450994975        450511894        450537857       
450563648        450589742        450615638        450641485        450667134   
    450692967   

450714019

    450739362        450764626        450790209        450815428       
450840640        450865795        450891015        450916200        450941232   
    450966379        450994983        450511902        450537865       
450563655        450589759        450615646        450641493        450667142   
    450692975   

450714027

    450739370        450764634        450790217        450815444       
450840657        450865803        450891023        450916218        450941240   
    450966387        450994991        450511910        450537873       
450563663        450589767        450615653        450641501        450667159   
    450692983   

450714035

    450739388        450764642        450790225        450815451       
450840665        450865811        450891031        450916226        450941257   
    450966395        450995006        450511928        450537881       
450563671        450589775        450615661        450641519        450667167   
    450692991   

450714043

    450739396        450764659        450790233        450815469       
450840673        450865829        450891049        450916234        450941265   
    450966403        450995014        450511936        450537899       
450563689        450589783        450615679        450641527        450667175   
    450693007   

450714050

    450739404        450764667        450790241        450815477       
450840681        450865837        450891056        450916242        450941273   
    450966411        450995022        450511944        450537907       
450563697        450589791        450615687        450641535        450667183   
    450693015   

450714068

    450739412        450764675        450790258        450815485       
450840699        450865845        450891064        450916259        450941281   
    450966429        450995030        450511951        450537915       
450563705        450589809        450615695        450641543        450667191   
    450693023   

450714076

    450739420        450764683        450790266        450815493       
450840707        450865852        450891072        450916267        450941299   
    450966437        450995055        450511969        450537923       
450563713        450589817        450615703        450641550        450667209   
    450693031   

450714084

    450739438        450764691        450790274        450815501       
450840715        450865860        450891080        450916275        450941307   
    450966445        450995063        450511977        450537931       
450563721        450589825        450615711        450641568        450667217   
    450693049   

450714092

    450739446        450764709        450790282        450815519       
450840723        450865878        450891098        450916283        450941315   
    450966452        450995089        450511985        450537949       
450563739        450589833        450615729        450641576        450667225   
    450693056   

450714100

    450739453        450764717        450790290        450815527       
450840731        450865886        450891106        450916291        450941323   
    450966460        450995097        450511993        450537956       
450563747        450589841        450615737        450641584        450667233   
    450693064   

450714118

    450739461        450764725        450790308        450815535       
450840749        450865894        450891114        450916309        450941331   
    450966478        450995105        450512009        450537964       
450563754        450589858        450615745        450641592        450667241   
    450693072   

450714126

    450739479        450764733        450790316        450815543       
450840756        450865902        450891122        450916317        450941349   
    450966486        450995113        450512017        450537972       
450563762        450589874        450615752        450641600        450667258   
    450693080   

450714134

    450739487        450764741        450790324        450815550       
450840764        450865910        450891130        450916325        450941356   
    450966494        450995121        450512025        450537980       
450563770        450589882        450615760        450641618        450667266   
    450693098   

450714142

    450739495        450764758        450790332        450815568       
450840772        450865928        450891148        450916333        450941364   
    450966502        450995147        450512033        450537998       
450563788        450589890        450615778        450641626        450667274   
    450693106   

450714159

    450739503        450764766        450790340        450815576       
450840780        450865936        450891155        450916341        450941372   
    450966510        450995162        450512041        450538004       
450563796        450589908        450615786        450641634        450667282   
    450693114   

450714167

    450739511        450764774        450790357        450815584       
450840798        450865944        450891163        450916358        450941380   
    450966528        450995170        450512058        450538012       
450563804        450589916        450615794        450641642        450667290   
    450693122   

450714175

    450739529        450764782        450790365        450815592       
450840806        450865951        450891171        450916366        450941398   
    450966536        450995188        450512066        450538020       
450563812        450589924        450615802        450641659        450667308   
    450693130   

450714183

    450739537        450764790        450790373        450815600       
450840814        450865977        450891189        450916374        450941406   
    450966544        450995196        450512074        450538038       
450563820        450589932        450615810        450641667        450667316   
    450693148   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450714191

    450739545        450764808        450790381        450815618       
450840822        450865985        450891197        450916382        450941414   
    450966551        450995204        450512082        450538046       
450563838        450589940        450615828        450641675        450667324   
    450693155   

450714209

    450739552        450764816        450790399        450815626       
450840830        450865993        450891205        450916390        450941422   
    450966569        450995212        450512090        450538053       
450563846        450589957        450615836        450641683        450667332   
    450693163   

450714217

    450739560        450764824        450790407        450815634       
450840848        450866009        450891213        450916408        450941430   
    450966577        450995220        450512108        450538061       
450563861        450589965        450615844        450641691        450667340   
    450693171   

450714225

    450739578        450764832        450790415        450815642       
450840855        450866017        450891221        450916416        450941448   
    450966585        450995246        450512116        450538079       
450563879        450589973        450615851        450641709        450667357   
    450693189   

450714233

    450739586        450764840        450790423        450815659       
450840863        450866025        450891239        450916424        450941455   
    450966593        450995295        450512124        450538087       
450563887        450589981        450615869        450641717        450667365   
    450693197   

450714241

    450739594        450764857        450790449        450815667       
450840871        450866033        450891247        450916432        450941463   
    450966601        450995303        450512132        450538095       
450563895        450589999        450615877        450641725        450667373   
    450693205   

450714258

    450739602        450764865        450790456        450815675       
450840889        450866041        450891254        450916440        450941471   
    450966619        450995337        450512140        450538103       
450563903        450590005        450615885        450641733        450667381   
    450693213   

450714266

    450739610        450764873        450790464        450815683       
450840897        450866058        450891262        450916457        450941489   
    450966627        450995345        450512157        450538111       
450563911        450590013        450615893        450641741        450667399   
    450693221   

450714274

    450739628        450764881        450790472        450815691       
450840905        450866066        450891270        450916465        450941497   
    450966635        450995352        450512165        450538129       
450563929        450590021        450615901        450641758        450667407   
    450693239   

450714282

    450739636        450764899        450790480        450815709       
450840913        450866074        450891288        450916473        450941505   
    450966643        450995360        450512173        450538137       
450563937        450590039        450615919        450641766        450667415   
    450693247   

450714290

    450739644        450764907        450790498        450815717       
450840921        450866082        450891296        450916481        450941513   
    450966650        450995378        450512199        450538145       
450563945        450590047        450615927        450641774        450667423   
    450693254   

450714308

    450739651        450764915        450790506        450815725       
450840939        450866090        450891304        450916499        450941521   
    450966668        450995386        450512207        450538152       
450563952        450590054        450615935        450641782        450667431   
    450693262   

450714316

    450739669        450764923        450790514        450815733       
450840947        450866108        450891312        450916507        450941539   
    450966676        450995394        450512215        450538160       
450563960        450590062        450615943        450641790        450667449   
    450693270   

450714324

    450739677        450764931        450790522        450815741       
450840954        450866116        450891320        450916515        450941547   
    450966684        450995402        450512223        450538178       
450563978        450590070        450615968        450641808        450667456   
    450693288   

450714332

    450739685        450764949        450790530        450815758       
450840962        450866124        450891338        450916523        450941554   
    450966692        450995410        450512231        450538186       
450563986        450590088        450615976        450641816        450667464   
    450693296   

450714340

    450739693        450764956        450790548        450815766       
450840970        450866132        450891346        450916531        450941562   
    450966700        450995428        450512249        450538194       
450563994        450590096        450615984        450641824        450667472   
    450693304   

450714357

    450739701        450764964        450790555        450815774       
450840988        450866140        450891353        450916549        450941570   
    450966718        450995436        450512256        450538202       
450564000        450590104        450615992        450641832        450667480   
    450693312   

450714365

    450739719        450764972        450790563        450815782       
450840996        450866157        450891361        450916556        450941588   
    450966726        450995451        450512264        450538210       
450564018        450590112        450616008        450641840        450667498   
    450693338   

450714373

    450739727        450764980        450790571        450815790       
450841002        450866165        450891379        450916564        450941596   
    450966734        450995469        450512280        450538228       
450564026        450590120        450616016        450641857        450667506   
    450693346   

450714381

    450739743        450764998        450790589        450815816       
450841010        450866173        450891387        450916572        450941604   
    450966742        450995477        450512298        450538236       
450564034        450590138        450616024        450641865        450667514   
    450693353   

450714399

    450739750        450765003        450790597        450815824       
450841028        450866181        450891395        450916580        450941612   
    450966759        450995485        450512306        450538244       
450564042        450590146        450616032        450641873        450667522   
    450693361   

450714407

    450739768        450765011        450790605        450815832       
450841036        450866199        450891403        450916598        450941620   
    450966767        450995493        450512314        450538251       
450564059        450590153        450616040        450641881        450667530   
    450693387   

450714415

    450739776        450765029        450790613        450815840       
450841044        450866207        450891411        450916606        450941638   
    450966775        450995501        450512322        450538269       
450564067        450590161        450616057        450641899        450667548   
    450693395   

450714423

    450739784        450765037        450790621        450815857       
450841051        450866215        450891429        450916614        450941646   
    450966783        450995519        450512330        450538277       
450564075        450590179        450616065        450641907        450667555   
    450693403   

450714431

    450739792        450765045        450790639        450815865       
450841069        450866223        450891437        450916622        450941653   
    450966791        450995527        450512348        450538285       
450564083        450590187        450616073        450641915        450667563   
    450693411   

450714449

    450739800        450765052        450790647        450815873       
450841077        450866231        450891445        450916630        450941661   
    450966809        450995543        450512355        450538293       
450564109        450590195        450616081        450641923        450667571   
    450693429   

450714456

    450739818        450765060        450790654        450815881       
450841085        450866249        450891452        450916648        450941679   
    450966817        450995568        450512371        450538301       
450564117        450590203        450616099        450641931        450667589   
    450693437   

450714464

    450739826        450765086        450790662        450815899       
450841093        450866256        450891478        450916655        450941687   
    450966825        450995584        450512389        450538319       
450564125        450590211        450616107        450641949        450667597   
    450693445   

450714472

    450739834        450765094        450790670        450815907       
450841101        450866264        450891486        450916663        450941695   
    450966833        450995592        450512405        450538327       
450564133        450590229        450616115        450641956        450667605   
    450693452   

450714480

    450739842        450765102        450790688        450815915       
450841119        450866272        450891494        450916671        450941703   
    450966841        450995600        450512413        450538335       
450564141        450590237        450616123        450641964        450667613   
    450693460   

450714498

    450739859        450765110        450790696        450815923       
450841127        450866280        450891502        450916689        450941711   
    450966858        450995626        450512421        450538343       
450564158        450590245        450616131        450641972        450667621   
    450693478   

450714506

    450739867        450765128        450790704        450815931       
450841135        450866298        450891510        450916697        450941729   
    450966866        450995667        450512439        450538350       
450564166        450590252        450616149        450641980        450667639   
    450693486   

450714514

    450739875        450765136        450790712        450815949       
450841143        450866306        450891528        450916705        450941737   
    450966874        450995691        450512447        450538368       
450564174        450590260        450616156        450641998        450667647   
    450693494   

450714522

    450739883        450765144        450790720        450815956       
450841150        450866314        450891536        450916713        450941745   
    450966882        450995709        450512454        450538376       
450564182        450590278        450616164        450642004        450667654   
    450693502   

450714530

    450739891        450765151        450790738        450815972       
450841168        450866322        450891544        450916721        450941752   
    450966890        450995725        450512462        450538384       
450564190        450590286        450616172        450642012        450667662   
    450693510   

450714548

    450739909        450765169        450790746        450815980       
450841176        450866330        450891551        450916739        450941760   
    450966908        450995733        450512470        450538392       
450564208        450590294        450616180        450642020        450667670   
    450693528   

450714555

    450739917        450765177        450790753        450815998       
450841184        450866348        450891569        450916747        450941778   
    450966916        450995741        450512488        450538400       
450564216        450590302        450616198        450642038        450667688   
    450693536   

450714563

    450739925        450765185        450790761        450816004       
450841192        450866355        450891577        450916754        450941786   
    450966924        450995758        450512496        450538418       
450564224        450590310        450616206        450642046        450667696   
    450693544   

450714571

    450739933        450765193        450790787        450816012       
450841200        450866363        450891585        450916762        450941794   
    450966932        450995808        450512504        450538426       
450564232        450590328        450616214        450642061        450667704   
    450693551   

450714589

    450739941        450765201        450790795        450816020       
450841218        450866371        450891593        450916770        450941802   
    450966940        450995816        450512512        450538434       
450564240        450590336        450616222        450642079        450667712   
    450693569   

450714597

    450739958        450765219        450790803        450816038       
450841234        450866389        450891601        450916788        450941810   
    450966957        450995840        450512520        450538442       
450564257        450590344        450616230        450642087        450667720   
    450693577   

450714605

    450739966        450765227        450790811        450816046       
450841242        450866397        450891619        450916796        450941828   
    450966965        450995865        450512538        450538459       
450564265        450590351        450616248        450642095        450667738   
    450693585   

450714613

    450739974        450765235        450790829        450816053       
450841259        450866405        450891627        450916804        450941836   
    450966973        450995873        450512546        450538467       
450564273        450590369        450616255        450642103        450667746   
    450693593   

450714621

    450739982        450765243        450790837        450816061       
450841267        450866413        450891635        450916812        450941844   
    450966981        450995915        450512553        450538475       
450564281        450590377        450616263        450642111        450667753   
    450693601   

450714639

    450739990        450765250        450790845        450816079       
450841275        450866421        450891643        450916820        450941851   
    450966999        450995923        450512561        450538483       
450564299        450590385        450616271        450642129        450667761   
    450693619   

450714647

    450740006        450765268        450790860        450816087       
450841283        450866439        450891650        450916838        450941869   
    450967005        450995931        450512579        450538491       
450564307        450590393        450616289        450642137        450667779   
    450693627   

450714654

    450740014        450765276        450790878        450816095       
450841291        450866447        450891668        450916846        450941877   
    450967013        450995949        450512587        450538509       
450564315        450590401        450616297        450642152        450667787   
    450693635   

450714662

    450740022        450765284        450790886        450816103       
450841309        450866454        450891676        450916853        450941885   
    450967021        450995972        450512595        450538517       
450564323        450590419        450616305        450642160        450667795   
    450693643   

450714670

    450740030        450765292        450790894        450816111       
450841317        450866462        450891684        450916861        450941893   
    450967039        450996004        450512603        450538525       
450564331        450590427        450616321        450642178        450667803   
    450693650   

450714688

    450740048        450765300        450790902        450816129       
450841325        450866470        450891700        450916879        450941901   
    450967047        450996012        450512611        450538533       
450564356        450590435        450616339        450642186        450667811   
    450693668   

450714696

    450740055        450765318        450790910        450816137       
450841333        450866488        450891718        450916887        450941919   
    450967054        450996020        450512629        450538541       
450564364        450590443        450616347        450642202        450667829   
    450693676   

450714704

    450740063        450765326        450790928        450816145       
450841341        450866496        450891726        450916895        450941927   
    450967062        450996038        450512637        450538558       
450564372        450590450        450616354        450642210        450667837   
    450693684   

450714712

    450740071        450765334        450790936        450816152       
450841358        450866504        450891734        450916903        450941935   
    450967070        450996046        450512645        450538566       
450564380        450590468        450616362        450642228        450667845   
    450693692   

450714720

    450740089        450765342        450790944        450816160       
450841366        450866512        450891742        450916911        450941943   
    450967088        450996061        450512652        450538574       
450564398        450590476        450616370        450642236        450667852   
    450693700   

450714738

    450740097        450765359        450790951        450816178       
450841374        450866520        450891759        450916929        450941950   
    450967096        450996079        450512660        450538582       
450564406        450590484        450616388        450642244        450667860   
    450693718   

450714746

    450740105        450765367        450790969        450816186       
450841382        450866538        450891767        450916937        450941968   
    450967104        450996087        450512678        450538590       
450564414        450590492        450616396        450642251        450667878   
    450693726   

450714761

    450740113        450765375        450790977        450816194       
450841390        450866546        450891775        450916945        450941976   
    450967112        450996103        450512686        450538608       
450564422        450590500        450616404        450642277        450667886   
    450693734   

450714779

    450740121        450765383        450790985        450816202       
450841408        450866553        450891783        450916952        450941984   
    450967120        450996129        450512694        450538616       
450564448        450590518        450616412        450642285        450667894   
    450693742   

450714787

    450740139        450765391        450790993        450816210       
450841416        450866561        450891791        450916960        450941992   
    450967138        450996137        450512702        450538624       
450564455        450590526        450616420        450642293        450667902   
    450693759   

450714795

    450740147        450765409        450791009        450816228       
450841424        450866579        450891809        450916978        450942008   
    450967146        450996145        450512710        450538632       
450564463        450590534        450616438        450642301        450667910   
    450693767   

450714803

    450740154        450765417        450791017        450816236       
450841432        450866587        450891817        450916986        450942016   
    450967153        450996160        450512728        450538640       
450564471        450590542        450616446        450642319        450667928   
    450693775   

450714811

    450740162        450765425        450791025        450816244       
450841440        450866595        450891825        450916994        450942024   
    450967161        450996194        450512736        450538657       
450564489        450590559        450616453        450642327        450667936   
    450693783   

450714829

    450740170        450765433        450791033        450816251       
450841457        450866603        450891833        450917000        450942032   
    450967179        450996202        450512744        450538665       
450564497        450590567        450616461        450642335        450667944   
    450693791   



--------------------------------------------------------------------------------

Total Inital Cut

 

                                                                            
                                                       

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

450714837

    450740188        450765441        450791041        450816269       
450841465        450866611        450891841        450917018        450942040   
    450967187        450996210        450512751        450538673       
450564505        450590583        450616479        450642343        450667951   
    450693809   

450714845

    450740196        450765458        450791058        450816277       
450841473        450866629        450891858        450917026        450942057   
    450967195        450996228        450512769        450538681       
450564513        450590609        450616487        450642350        450667969   
    450693817   

450714852

    450740204        450765466        450791066        450816285       
450841481        450866637        450891866        450917034        450942065   
    450967203        450996236        450512777        450538699       
450564521        450590617        450616495        450642368        450667977   
    450693825   

450714860

    450740212        450765474        450791074        450816293       
450841507        450866645        450891874        450917042        450942073   
    450967211        450996251        450512785        450538707       
450564539        450590625        450616503        450642376        450667985   
    450693833   

450714878

    450740220        450765482        450791082        450816301       
450841515        450866652        450891882        450917059        450942081   
    450967229        450996269        450512793        450538715       
450564547        450590633        450616511        450642384        450667993   
    450693841   

450714886

    450740238        450765490        450791090        450816319       
450841523        450866660        450891890        450917067        450942099   
    450967237        450996277        450512801        450538723       
450564554        450590641        450616529        450642392        450668009   
    450693858   

450714894

    450740246        450765508        450791108        450816327       
450841531        450866678        450891908        450917075        450942107   
    450967245        450996301        450512827        450538731       
450564562        450590658        450616537        450642400        450668017   
    450693866   

450714902

    450740253        450765516        450791116        450816335       
450841549        450866686        450891916        450917083        450942115   
    450967252        450996319        450512835        450538749       
450564570        450590666        450616545        450642418        450668025   
    450693890   

450714910

    450740261        450765524        450791124        450816343       
450841556        450866694        450891924        450917091        450942123   
    450967260        450996327        450512850        450538756       
450564588        450590674        450616552        450642426        450668033   
    450693908   

450714928

    450740279        450765532        450791132        450816368       
450841564        450866702        450891932        450917109        450942131   
    450967278        450996335        450512868        450538764       
450564596        450590682        450616560        450642434        450668058   
    450693916   

450714936

    450740287        450765540        450791140        450816376       
450841572        450866710        450891940        450917117        450942149   
    450967286        450996343        450512876        450538772       
450564604        450590690        450616578        450642442        450668066   
    450693924   

450714944

    450740295        450765557        450791157        450816384       
450841580        450866728        450891957        450917125        450942156   
    450967294        450996368        450512884        450538780       
450564612        450590708        450616586        450642459        450668074   
    450693932   

450714951

    450740303        450765565        450791165        450816392       
450841598        450866736        450891965        450917133        450942164   
    450967302        450996376        450512892        450538798       
450564620        450590716        450616594        450642467        450668082   
    450693940   

450714969

    450740311        450765573        450791173        450816400       
450841606        450866744        450891973        450917141        450942172   
    450967310        450996384        450512918        450538806       
450564638        450590724        450616602        450642475        450668090   
    450693957   

450714977

    450740329        450765581        450791181        450816418       
450841614        450866751        450891981        450917158        450942180   
    450967328        450996392        450512926        450538814       
450564646        450590740        450616610        450642483        450668108   
    450693965   

450714985

    450740337        450765599        450791199        450816426       
450841622        450866769        450891999        450917166        450942198   
    450967336        450996400        450512934        450538822       
450564653        450590757        450616628        450642491        450668116   
    450693973   

450714993

    450740345        450765607        450791207        450816434       
450841630        450866777        450892005        450917174        450942206   
    450967344        450996418        450512942        450538830       
450564661        450590765        450616636        450642509        450668124   
    450693981   

450715008

    450740352        450765615        450791215        450816442       
450841648        450866785        450892013        450917182        450942214   
    450967351        450996426        450512959        450538848       
450564679        450590773        450616644        450642517        450668132   
    450693999   

450715016

    450740360        450765623        450791223        450816459       
450841655        450866793        450892021        450917190        450942222   
    450967369        450996442        450512967        450538855       
450564687        450590781        450616651        450642525        450668140   
    450694021   

450715024

    450740378        450765631        450791231        450816467       
450841663        450866801        450892039        450917208        450942230   
    450967377        450996467        450512975        450538863       
450564695        450590799        450616669        450642533        450668157   
    450694039   

450715032

    450740386        450765649        450791249        450816475       
450841671        450866819        450892047        450917216        450942248   
    450967385        450996475        450512983        450538871       
450564703        450590807        450616677        450642541        450668165   
    450694047   

450715040

    450740394        450765656        450791256        450816483       
450841689        450866827        450892054        450917224        450942255   
    450967393        450996491        450513007        450538889       
450564711        450590815        450616685        450642558        450668173   
    450694062   

450715057

    450740402        450765664        450791264        450816491       
450841697        450866835        450892062        450917232        450942263   
    450967401        450996509        450513015        450538897       
450564729        450590823        450616693        450642566        450668181   
    450694070   

450715065

    450740410        450765672        450791272        450816509       
450841705        450866843        450892070        450917240        450942271   
    450967419        450996517        450513023        450538905       
450564737        450590831        450616701        450642574        450668199   
    450694088   

450715073

    450740428        450765680        450791280        450816517       
450841713        450866850        450892088        450917257        450942289   
    450967427        450996533        450513031        450538913       
450564745        450590856        450616719        450642582        450668207   
    450694096   

450715081

    450740436        450765698        450791298        450816525       
450841721        450866868        450892096        450917265        450942297   
    450967435        450996541        450513049        450538921       
450564752        450590864        450616727        450642590        450668215   
    450694104   

450715099

    450740444        450765706        450791306        450816533       
450841739        450866876        450892104        450917273        450942305   
    450967443        450996558        450513056        450538939       
450564760        450590872        450616735        450642608        450668223   
    450694112   

450715107

    450740451        450765714        450791314        450816541       
450841747        450866884        450892112        450917281        450942313   
    450967450        450996566        450513064        450538947       
450564786        450590880        450616743        450642616        450668231   
    450694120   

450715115

    450740469        450765722        450791322        450816558       
450841754        450866892        450892120        450917299        450942321   
    450967468        450996574        450513072        450538962       
450564794        450590898        450616750        450642624        450668249   
    450694138   

450715123

    450740477        450765730        450791330        450816566       
450841762        450866900        450892138        450917315        450942339   
    450967476        450996582        450513080        450538970       
450564802        450590922        450616768        450642632        450668256   
    450694146   

450715131

    450740485        450765748        450791348        450816574       
450841770        450866918        450892146        450917323        450942347   
    450967484        450996590        450513098        450538988       
450564810        450590930        450616776        450642640        450668264   
    450694153   

450715149

    450740493        450765755        450791355        450816582       
450841788        450866926        450892153        450917331        450942354   
    450967492        450996608        450513106        450538996       
450564836        450590948        450616784        450642657        450668280   
    450694161   

450715156

    450740501        450765763        450791363        450816590       
450841796        450866934        450892161        450917349        450942362   
    450967500        450996616        450513114        450539002       
450564844        450590955        450616792        450642665        450668298   
    450694179   

450715164

    450740519        450765771        450791371        450816608       
450841804        450866942        450892179        450917356        450942370   
    450967518        450996624        450513130        450539010       
450564851        450590963        450616800        450642673        450668306   
    450694187   

450715180

    450740527        450765789        450791389        450816616       
450841812        450866959        450892187        450917364        450942388   
    450967526        450996632        450513148        450539028       
450564869        450590971        450616818        450642681        450668314   
    450694195   

450715198

    450740535        450765797        450791397        450816624       
450841820        450866967        450892195        450917372        450942396   
    450967534        450996657        450513155        450539036       
450564877        450590989        450616826        450642699        450668322   
    450694203   

450715206

    450740543        450765805        450791405        450816632       
450841838        450866975        450892203        450917380        450942404   
    450967542        450996665        450513163        450539044       
450564885        450590997        450616834        450642707        450668330   
    450694211   

450715214

    450740550        450765813        450791413        450816640       
450841846        450866983        450892211        450917398        450942412   
    450967559        450996673        450513171        450539051       
450564893        450591003        450616842        450642715        450668348   
    450694229   

450715222

    450740568        450765821        450791421        450816657       
450841853        450866991        450892229        450917406        450942420   
    450967567        450996699        450513189        450539069       
450564901        450591011        450616859        450642723        450668355   
    450694237   

450715230

    450740576        450765839        450791439        450816665       
450841861        450867007        450892237        450917414        450942438   
    450967575        450996707        450513197        450539077       
450564919        450591029        450616867        450642749        450668363   
    450694245   

450715248

    450740584        450765847